Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2384 Page 1 of 245

EXHIBIT K
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2385 Page 2 of 245

+ Buus, OSOO

O20e/eci/r

OZOC/EZ/

0Z02/ Ler

Oc0e/ze/y

OZO7/ Ley

OZO7/Le/y
pojojduioy

pajadwoa SWIOJCWAS 6}-pIAoD

SoUBPINS SsouT] pue
pajajduiog Bunse; 61-GIAOD 020Z

peyajdu05 swojydwAs §1-piAoD

gouRping ssoul] pue
pajajdwog Buysel 6L-GIAOD 0202

payajdwo5 stuo}dwiAS §1-piAod

aoueping ssouj] pue
pajaidwog Buysal 61-GIAOD 020Z

snjejs asinog

ZGL JO |

cd

2g

1G

1G

ta

+d
SBLL Gor

uoljeo0"] 4asn

SSOIANSS
TONLVd SAT

SSOIAYMAS
TONLVd-31

SSOIANAS
AAILOANYOO
“exOo

SSOIANAS
SAILOAYHOO
“YOO

SSOIANAS
AAILOSeYOO
1078)

SSOIANSS
SAILOAYYOO
“uOoD

jyuewyedag

udesor ‘oqqy

ydesor ‘oqqy

YOAaYL ‘NOUV

YOAaUL 'NOUVY

VOISSSr 'NOYVV

VOISSar ‘NOUVV

40U189"]

O20Z/9/E - GLOZ/O/LL
pajejdw09

BAY

liv

iv

Ww

liv

lv

iv

Iv

S3OIANAS TOULVd-31'SOAS SISNSYOS 8 ANFSTAIG dadd/ASNOdS3Y YSWS-3T'SSOIAUAS AALLOSNYNOO-NOO

Aiojsipy uoajdwioy esinoy

IV

SWOMUAS 61-PIAOD ‘eouRpINd ssauy) pue BuNSEL BL-CIAOD 0ZOZ

Oc0Z/9/S

Iv

veeglds

veegl.d

ogresee

O9PEsse

besesee

beSeGee

dp 4esy

aBuey ajyeq apy

pajajduio5
snjeyg asinop
snjejg 19u1297)
© Play WoysND
@ Plalq WosnD

b Platy WOSND

sa06aje5 13s

sodA juawAojdwig

SORLL gor
suoje907 Jesf)
SUOISIAIG

uefd Buyuresy
asinoy

salyolesaly
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2386 Page 3 of 245

z Gules, OSDO

c6L OZ

ozoz/ors
A1ojsip} uoHajdwioy esinog

uoNe|dwu0s auljuC

uonjajdwios suyuC

uone}diwu09 suluO

uona|dwos auyuo

uojajdwo0s auyuC

uone}dwos suyuO

edAl uonajduiog a109g wexg jeuly

001

OOL

OOoL

OOL

OOL

O01

Oz0c/ec/r

Oz0z/€z/r

O20/Ea/y

OZOZ/EzP

O2OC/ET/>

O20c/ee/r

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2387 Page 4 of 245

€ Bulujes1 OSOO

OZ0c/Ecir

O20e/le/r

OZOZ/ ery

O020z/SZ/r

Oc0d/Se/r
OZOZ/ Ley

O20e/Le/r

020d/ecir

O20c/Zelr

OZ0U/L ery

O20d/Le/r
OZOZ/0d/r
O20c/eelr
Oc0c/ez/r
O20d/ec/r
OZ0c/6a/y

Oc0z/6Z/r
poyejdui05

souRpIng sseull| pue
pajyejdwog Buysel 61-CIAOO 020z

peyojdwog swojdwAs 6 L-piAaod

goueping sseuly; pue
pajajdwoy Gunsel 61-CIAOD 0Z0Z

pajejdwo5 swiojdwAs 6 ,-piaod

aouRpINg sseuy) pue
paysidwod 6uyjsel 61-CIAOD 0202

pajajdiuu05 suuoydwiAs 61 -piaoD

aouepins) ssauj]| pue
payajdwog Bunsel 6L-CHAOD 0z0z

pajajdwo5 swiojdwAs 6-plAop

SOURPINS ssauly| pue
pajajdwog BGuyse) 61-GIAOD 0202

pajajduo5 swo\dwds 61-piaog

SUBPINS ssaut] pue
payaidwog Buysel 61-GIAOD 0202

payafdue5 suojyduds 61-PpiAoD

souepINS sseurfy pue
pajaidwiog Buysay 61-GIAOD 020z

peyajdwo5 suuoydwuAs 61-pinoD

BOUBPINS SSauj}| pue
pajaidwod Buyse) 6L-GIAOD 020Z

pajejdwo5 swojdwAs 6§|-piaoD

SouRPIND ssoul}} pue
payaidwog Buysel 6L-GIAOD 020Z

snyejyg asinog

Alo}SIH UoHajdwioyg esinoy

CEL JO €

ca

1a

ta

AG

ed
2d

2q

LG

4a

ta

1d
L9s
19S
za
cq
2d

ca
oplL qor
0202/9/S

uone907] Jesh

SSOIANAS
TONLVd-3T

SSOIAYAS
SALOAYYOO
“aOo

SSOIAMAS
SALLOAYHOO
“uOOd

SAOIAYAS
SALLOSYYOD
“YOO

SSOIAdsS
AAILOSYYOD
“dO

SAOIANSS
WrLVd-31

SADIANAS
TOYLVd-3T

SAOIAYAS
SAILLOSYYOOD
“aYOD

SADIAYSAS
SALLOSYNYOO
“YOO

SSODIAYNAS
AAILOSYYOD
“YOO

SSOIANAS
SAILOASYOD
“YOO

SSDIANSS
TONLVd-3T

SAOIAMAS
TOULVd-37

SSO0IANSS
TOeLVd-3T

SADIANSS
WOULVd-sT

SSSIAMSAS
WYULVd-31

SASIAYSS
TULVd-F1

yuowyedeq

WVITIM ‘S9qRa iv

QYVHOIY 'NOSYAC IV

GYVHOIY ‘NOSYACTV

TAINVG ‘Yad

TaINVG ‘YSaq1v
NOSVI ‘Guiv

Nosvf ‘quly

SHOON ‘yAZOWepY

SOON ‘yAzoWwepYy

QVHO ‘NOSSHOV

QVH9 ‘NOSSHOV
Vd “Wav lav
IVY “Twav Iav

QVINVH ‘a3av
GVWVH ‘Gaav
QVHO “IHNEav

GVH IHNEav

A9UJES"}

OLpesse

€8S¢S26

S8SCS26

8Orecse

g9oreseEe

Z9¢8S8E

L9P8S8E

oeeegsel

O€669SCL

COpesse

EQreS8E

ZOPresee

COPBSBE

byELZSEL

PPELCSEL

Lopesee

LOPeSeEe
di 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2388 Page 5 of 245

y Buures, OS90

COL IOP

ozoz/ers
Aiojsiy] uolajdwioy asinoy

uoHnajdwoo auljuO

uonajdwos auljuC

uoljejdui0d auljuC

uojajdwos auluD

uojajdwios su
uoljajdui0s au]UC

uonedu0s auluO

uojajdwoo auljuC

uoNa|dui0o auUuD

uojajdwos auyuO

uojajdwos auyjuO
uoa}dus0s auluO
uoHe|dwos suljuO
uoyajdio0s auUO
uonajdwios auljuO
uonadwos sulyjuO

uoyajdwos aujuC

adAj uonjajduiog a109g wexg jeuly

ooL

001

001

OOL

OOL

OOL

OOL

OOL

OOL

OoL

OOL

o0L

00l

OOL

ool

OOoL

ooL

OzZ0z/ee/y

OZ0Z/Ec/b

O0e/ed/y

OcOz/Ec/y

OcO0d/ee/y

O2O0c/Ecir

Oz0z/eery

OZ0Z/ee/y

OZOt/Ee/

OZOd/ee/y

O20c/Ez/+

O2O0c/ecir

O20c/Ee/y

O20c/E?/>

O20c/ecly

OZO0c/Eciy

OcOZ/Ec/r

ajyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2389 Page 6 of 245

g Sulures, OSOO

0202/2z/+

020/22

O20e/SZir

020z/Sz/r

020¢/Le/

OZ07/Le/r
O202/L er
OZ0¢/eci+r
O20z/6cir
O2c0c/6err
O20e/L iy

0z0z/0e/r

O20d/Le/r

0Z02/Le/r
020c/ed/+r
O20e/ec/r

OCOc/Ez/r
payerduio5

pajyejdwog slo}duAs 6L-plAoD

souepINd ssaujj] pue
payajdwoD Bunse1 6L-GIAOD 0z20z

pajaiduioy SwojduAS §L-plAoD

BOUePINS ssauj|| pue
pajyajdwod Buses 61-CIAOD 0202

pajajdwo5 SWO}CWAS 6L-PIAOD

BOUEDINE) ssauil} pue
pajajdwog Buse! 61-GIAOD 0202

pajajduog swo}dwAs 6)-piAaoD

eouepind ssouy| pue
pajaidwog Buysal 61-GIAOD 0202

pajajdwo5 suuojdwds §1-pinoa

SoUepPIND sseul} pue
pajajdwog Bunsel 61-GIAOO 0202

pajajdiu05 suuo}dwAs 61-pinoD

BouepINy ssauj} pue
pajaidwog Buysal 6L-GIAOD 0202

pajajdwo5 SWUO}CWAS GL-PlIAoD

aouepINd ssauj|| pue
pajaidwiog Guysel 61-CIAOD 0202

payajdwo5 swojdwAs 6 1-piAaod

SOUEPINS Ssoul|] pue
pajyajdiuog Buyses 61-GIAOD 020z
peyajdiuo5 SWO}GWAS 6 L-PIAOD

snqeis asinop

CBE IOG

La

ba

La

LG

LG

LG
LOS
LOS

za :ta
2a ‘+d
td

LG

La

Ld
19S
Los

zd
SBLL Gor
Oc0C/9/S

SA0IAYAS
SALLOAYYOO
“HOD

SSOIANAS
AALLOSYYOS
“YOD

SADIANSS
AALLOSYYOS
“Od

SADIAYSS
SALLOSYYOS
“Yoo

SSOIAMAS
AAILLOSYeYOO
“YOD

SSOIANAS
SAILOAYYOO
“doo

SADIAYNAS
TOslVvd-F1

SSOIANSS
TOuLVd-31

SSDIAMAS
TOYLVd-3T

SSOIANAS
JYLVd-F1

SOAS SISNSYOS
? ANS

SOAS DISNSYO4
8 ANI-AT

SSOIAYSS
AALLOAYNYOO
“YOO

SSOIAYAS
SAILLOSYYOO
= 1010)

SOAS SISNSYOS
8 ANIA

SOAS SISNSYOS
@ ANIA

SAOIAYsSS
TWeivd-31

U0}R907 48S Juswpedsg

Aiojsiq Uoa|dwoy esiunog

dapuuer ‘Aajusy

Jajuuar ‘Aajysy

MaXGNY ‘ONVSV

M&xCNV ‘OUVSV

Aseyoe7? ‘pueuy

Aseusez ‘pueny

NAHdaLS
‘ONOULSNYY

NAHdS1S
“ONOULSWYY
GAWHY ‘IGAVZ-1V
GSWHV ‘IGAVZ-1V

ajueydajs ‘uojsiy

ajueydals ‘volsiy

UZ "UBT

ua ‘Udy
QVHO ‘NVTIV
QVHO ‘NYTIV

WVITIIM 'S9qIaa Tv

Joulea]

CELSPLEL

COLSHLZL

22906726

L£é9GS26

OOLSPLZL

OOLSHLCL

8Zh8S8e

BLv8S8E

LL9¢S726

24192926

6ELLECOL

6BELLEEOL

boegd2z

LOCOLLL

ELPegee

ELPeSeEe

OLPBS8E

di 49sny
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2390 Page 7 of 245

9 Buiuresy OSDO

c6E JO 9

ozozva/s
A1o}sip Uolaj]dwioy asinoyg

uonjsjdwi0s aujuG

uo}sjdwo0d auUO

uoHajdw0d suljUuCG

uoeajdw0s sulUuDO

uonaldwos auyuO

uolajdwiod sujuD
uoyajdwoo aujjuG
uone}dwio0s auluG
uoHedwos aulUuO
uoRsjdwos auluO
uonajdwo0s suyuC

uo}a|dW0S BUC

uojaduI0d BUCO

uojeajdwo0s aujuC
uona|dwi0s suUC
uoea|dwos auuG

uoHa|dwos auluQ

adAj uojajduieg e100g wexg jeuly

001

QOL

OOL

O0L

001

OOL

ooL

OOL

ooL

OOF

OOL

OOL

OOF

001

OOL

Oot

O01

OZ0C/eciy

O20c/eziv

O2Oc/ee/y

OOZ/ee/y

Oc0z/ee/r

O20Z/EZ/F

O20Z/Ez/>

O20d/ec/y

OZ0Z/Ee/y

O2OZ/eciy

OZOz/Ee/b

O2OZ/E iy

OZ0Z/Ee/p

Oz0c/ec/y

O20z/Ez/r

O20z/eer

OZO0/Ec/y

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2391 Page 8 of 245

2 Sutures, OSOO

OCOT/Ze/y

020d/Zerr
O20c/0z/+r

O20e/cz/+r

OZ0Z/0e/r

OZOZ/LZ/y

OZOz/0c/+

0Z02/L ir
OZ0z/Ze/y

0202/ec/r

020¢/eelr

020z/Zelp
020e/brery

O20e/re/+

O20Z/Ee/r

OcOc/Ezir
pojejdui05

pejajdwog suo}dwAs 6 L-plaoD

aouepINng ssouy) pue
pajajdwog Buysey 61-GIAOD 020zZ

pajejdwo5 swiojdws §1-piaoD

aoueRpINg sseui}} pue
pajyajdwiog Buyses 61-GIAOD 0Z0Z

paysjduie9 swuoj}dwiAs §1-plaoD

Bouepingd ssaujj] pue
pajaiduwog Guyse! 61-GIAOD 0z0z

payatdu05 swojdwAs 6 |-piaoD

aouepingy Ssaul|] pue
pajaiduog Buyse, 61-GIAQD 0202

pejajdue5 swojydws 61-piaog

aoueping ssauli} pue
payajdwiog Guysal 61-GIAOD 020Z

pejajdwoy swio}dwAS 6 L-piAoD

aquepINyd ssaujjj pue
pajajdwog Busey 61-GIAOD 0202

pajajdwo5 swo}dwAS §1-piaoD
souepINS ssauy| pue

pajeidweg Bbuyse! 61-GIAOD 0Z0Z
pajyajdwe5 swojdwks 6L-piAoD

aouepingy ssaul] pue
payajdwog Buysel 6L-dIAOD 0Z0z

snes asuneg

c6L IO L

SSDIANAS
SAILOAYYOO
LG = [0)0)

SSOIANSS
AAILOSeYOD
1G “OO

SSDIANAS
LOS WOuLVd-31

SSDIANSS
LoS JOULVd-37

Aldd
dud/ASNOdSay
za YAWSA-31

Ald d
Aud/ASNOdS3Y
ed YyaWs-31

SSDIAMAS
SAALLOAYYOO
ed “YOO

SSOIANSS
SAILOANYOO
2a = [@)0)

SADIANAS
2a TOYLVd-3T

SASIAMAS
2q TONLVd-3T

SSDIANAS
SALLOSYYOO
La “YOO

SAOIAYSS
SALLOSYHYOO
LG “YOO

SOAS OISNAYOS
2g ? ANIA

SOAS DISNSYO4
cG ANIA

SADIAYAS
SAILOAYYOO
19s “YOO

SHOIAYAS
AALLOSYYOD
19s “uOoD

oP qor u0}}e907] 19S) juewpedag

OCOC/O/S

A1o}SipH] UOIa]dwWo0y asunoy

JOA, ‘UeWYoeg

JajA} ‘ueWyoeg

dIAVG ‘Hove

GIAVG ‘HOVE

NA1300fP 'xVIEVE

NA1300fP ‘HVvidva

AWaua? ‘VIsVd

AW3uar ‘MVIEVa
NOONVUd 'YSySV

NOGNVYG 'HSySV

TAVHOIN ‘OVSWHSV

TJAVHOIN ‘CVSWHSV
Hdasor ‘AIHSV

Hdasor ‘AJ HSV

NHOP ‘AS IHSV

NHOf ‘ASTHSY

ABUIES"]

vOEOLLL

y9COLlL

88resse

eereses

8PORsee

8P98S8E

£878S8E

28P8S8E

Peresse

y8resse

esresee

EBvesee

L8pesee

Leresee

osPrEesse

O8PeseEe
ai 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2392 Page 9 of 245

9 Guiujes) OSDO

C61 108

0z0z/9/S
Aiojsipy uonajdwioy esinoy

uonajdwios aulluO

uoHadwo0s auluO
uonajdwo0s aulyuO

uojejdwios auyuCS

uonajduioo auyjuC

uons;dwoos auluO

uone;dwos auyuO

uoHe;dui0o suUO
uoHe}dwos sulluO

uoyafdiu0s auljuO

uojajdwos suyuC

uojajduioo SsuUG
uona|duo0s auyuO

uoyajdwos auyuO

uoyejdwos suyuO

uoejdwioo suUO

eddy uonajduioy 3109g wexy jeuly

oOl

O0L

OOL

00L

OOL

OOL

OOL

OOL

O01

OOL

OOF

OOL

001

OOL

OOL

OOL

O¢0t/Ec/>

O20C/E/+y

Oz0z/eciy

O20c/ee/y

OZOC/EC/P

OZ0z/Ee/y

Oc0z/eely

O20z/ee/r

OZ0T/Ee/y

OZOe/Ec/P

OcOc/ee/r

O20c/Ee/>

OcOz/ee/y

Oc0c/ec/r

OcOc/ee/P

O20e/ee/p

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2393 Page 10 of 245

6 Bulurel, OSOO

Oz0e/Sz/y
O20e/Le/y

O20c/eeir

O0c0Z/0Z/r

OZ0Z/Zel+r
020d/eZ/r
O20c/Ze/y
OZ0d/Le/+r

O207/ Ley

O020e/L ep

O20d/ed/

OZO7/Le/y

O20e/L er

OZ0Z/ee/v

O20c/Ze/r
020c/0e/+

O20e/ee/r

pojajduio5

aOUepIND sseu] pue
pajajdwoD Buysal 6L-GIAOD 0Z0Z

peyajdwog swojdwAs §}-piaoD

souepINS Ssauy] pue
pajyajduiog Buyses 61-GIAOD 0Z0Z

pajajdwo5 swojdwAs 61-piaoD

aoueping ssaujj| pue
pajajdwog Buysel 6L-GIAOD 0Z0z

pajajdwoy swo}dwiAs §-plAoD

BQUEPINS Ssoul| pue
pajeiduiog Buysal 61-GIAOD 0202

pajajdwoy swojdwAs 6L-plaoD

SoUepIND ssoull| pues
pajsidwiod Suysel 61-CIAOO 0z0z

pajajduo5 swioydwAS 6 L-PpiAod

SOUePIND ssoul|j pue
pajaidwiog Buysal 61-CIAOO 0z02

peyajdwi05 suiojdwAS §1-pined

BdUePINS Ssauj]] pue
pajajdwog Bunsel 61-GIAOO 0Z0z

payajdue5 swojdwAs 6}-PpiAoD

SOUBPING Ssoujj} pue
pajaidwog Guyse, 64-CIAOD 0202

pajediuo9 swojdws §L-piaoD

aquepINg ssoaujj| pue
pajaidwiog Buysel 61-GIAOD 020z

snyejs esunog

c6L 106

SADIANSS
SAAILLOSYYOO
LQ = 1010)

SOAS DISNSYXOA
ga ? ANI-Z1

SOAS DISNSYO4
gs ® ANAT

SASIAYSS
AALLOAYYOO
LG “YOo

SSHOIANAS
AAILLOSYeYOOD
La “YOO

SSOIAMAS
za TOeLWd-3T

SS0IANSS
2d WYLVd-31

SOAS OISNSYO4
15S 8 ANI-AT

SOAS SISNAYOA
LS ? ANIA

SAOIANAS
SAILOSYYOO
LG “YOO

SADIANAS
SALLOANYOOD
+a “dOOD

SS0IANSS
SALLOSYYOO
Ld “YOO

SA0IANSS
AAILOAYYOO
ba “YOd

SSOIAMAS
SAILLOAYYOD
LG “uOd

SaSOIAYES
SAILOAYYOD
LG = 1010)

SASIANSS
ed TOULVd-3T

SHDIAMSAS
za TOuLVd-31

oOplL gor 4¥oHeD07) 1asf

O20c/9/S

yuswyedeg

Aiojsip] UoWejdwioy asinog

ASVO ‘HOSVNNVE
VAXONY 'HSINVE

VAXNONV 'HSINVE

neg ‘uUueWTeg

ined ‘uuewyeg
WVITUM ‘NIMC IVa
WVITIM 'NIMG1Va
MAHLLVW ‘S30 1V8

MAHLLVW ‘SSC Iva

MAHLLYW ‘AS IVE

M3HLLYW ‘AS TIVa

NILSAYM “TIEMOVE

NILSAUM “TIAMOVE

NVHIVNOP
‘TEMOVE

NVH1YNOr
‘TlaMova

iuagou 'NaqvE

LYadou ‘usava

4909]

g6rEesee

9996P62L

9996r6C1

LL¥L808

ZbLyL808

vEPESsE

vEPESBE

C6resse

C6r8S8E

68r8S8E

68resse

OrGesee

OpGeSse

PSOBELEL

pSOBELZEL

OSLOLb9

OSLOLPS
al4sspn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2394 Page 11 of 245

OF Bujurest OSDO

cBL JO OL

ozoz/avs
Kiojsiy uonajdwoy asinog

uoHe|dwos suljuS
uojajdwiod auljuO

uonjajdwos aujuC

uojejduics suUO

uonjsjdwos suyuC
uojeajduic aujuD
uone|du0s sulUO
uonajdwos auyuO

uone;du0o sulUuO

uoHe|dw0s sulUuO

uona|dwos auUO

uonajdui0s auuG

uonajdusos auyjuO

uoneajdwi0s suUuO

uonajdiuo0s auuCS
uojejdwoo suljuO

uonjejdu0s sulud

adfj uojajdw0y a100g wex3 jeuly

OOL

ooL

O01

OOL

OOL

OOL

OOL

OOL

001

001

00+

OOL

OOL

OOL

OOL

OOL

OOL

OZ0c/ee/b

O@0e/Ec/F

O0c/ed/y

O20c/ee/r

OZ0c/ea/r

O20c/e7/r

Oz0z/ee/r

OZOt/Ee/P

O%0c/ec/y

OZOcIEcIP

O20c/ee/y

Oc0z/Ee/F

O20Z/Ecir

OZOZ/€er

O20z/eZ/r

O2Oe/Ec/y

O20Zz/Ec/r

ajyeqg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2395 Page 12 of 245

bb Buiuies; OSOO

O20d/l ery

OZ0z/Ze/r

OCOZ/ Ler

O20c/ecy
0Z02/02/r
O07 eeir
O20e/celry
O20@/eeiy
O202/eerr
O20e/ecir
OZ0c/Ee/y

OZOZ/Eery

OZ0z/6c/+

0202/62/+

O20z/0c/r

AV ATAAL

OZ0z/SZir
pojajdwuio5

payajduo5 swuo}duuAs 6 E-piaoD

souepings ssaul]] pue
pajaiduiog Buysel 64-GIAOD 0Z0z

payejdw09 swojdwds 61-piaod

BOUBPIND ssaul|] pue
pajajdiwog Buses 61-GIAOD 0202

payejdwo5 swojdws §1-piao5

aquUepINg ssouj|} pue
pajyajdwog Buse, 61-CIAOD 020z

pajyajdwo5 swio}dwAS 6 E-piAoD

aouepINS ssouy] pue
pajajdueg Sunsel 61-cIAOD 0z0z

pajejdu05 swoydwds 61-pIAoD

BouUepINd ssouj|| pue
pajajdwoy Buysel 61-CIAOD 0202

payajdwoy swojdwds §L-piAaoD

BOUEPINS ssoul| pue
payaiduog Buysel 61-cIAOD 0202

payajdiw05 swo}dwhs 6L-piac5

aouRpINS ssaut|| pue
pajyajdwiog Buses 61-GIAOD 0202

payajdwoa suio}dwAs 61-pinoD

SOURPIND ssouUl|] pue
pajeidwog Guysel 61-GIAOD 020Z

pejejdwo swoydwhs 61-piAoD

snjeis asino5

A1o}Sip] UOHa|dwoy esinoy

c6L JO LL

1d

a

1d

Ld
ed
cq
ea
eq
za
2a
2g

eq

1d

1d

a

Lg

Ld
SRL gor
O0c0c/9/S

uo}je907] 48s

SSOIAYaS
AAILOSYYOOD
“dod

SSDIANSS
SALLOSYYOO
“-dOoO

SHOIANAS
SALLOAYYHOD
“uOd

SS0IANSS
SAILOAYYOS
“YOO

SSOIANaS
TOULYd-3 1

SSDIANAS
TONLVd-3T

SADIAYAS
WOYdlVd-371

SAOIAYAS
VuLVd-31

SSDIANAS
JOeLYd-37

SADIANAS
TOULVd-3T

SSOIAMAS
VOuLVd-F7

SSSIANSS
WedLvd-3T

SSOIANAS
AAILOSNYOOS
“dOO

SSOIANSS
SAILDAYHOD
“dOD

SA0IANSS
SAILOSYYOD
“YOod

SSOIANAS
AAILOAYYOS
“YOO

SSOIAMAS
SALLOAYYOD
“YOO

jyuowyedsg

MYVW ‘NOLYVE

MoV ‘NOLYVE

NOSVP ‘AS TLYVd

NOSV? ‘AD LLYVa
aude, ‘ebeg
euAeng, ‘seBueg

AQGOO ‘YVOIdYVE

AdOO ‘YVOrdYVE

Wav ‘LLayyve

Wvdy ‘LLsuYva

Nvd 'SSNuvd

NV ‘SSNuVe

YaaWy ‘CGHvNYVE

YAS ‘GYHVNYVa

gOOvr 'HOSVNNVE

gOovr ‘HOSYNNVG

3SV9O ‘HOSVNNVE

J9UIS]

v891LG8S

rBOLSSS

oosesse

oosesse

LLZVOLOL

LLZPOLOL

CLZLLBSL

ELELLOZL

ZS9168¢

Z2S9LS8S

8080%2S

8080r2S

86PeSee

8678S8E

Z6P78S8E

LEPBS8E

g6resee

Qi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2396 Page 13 of 245

ZL Buwres, OSOO

C61 JO Sh

ozoz/a/s
A1ojsip# Uojajdwioy asinoy

uonsjdwi0o auljuC

uonajdiwos auljuO

uonjajdui0s auljuO

uonajdui0s auljuC
uonajdwos suUuO
uonadwos aulyuO
uojeajdwoo auyuo
uoNajdwod auljuC
uonejdwo0o suljud
uojajdwoo suyuO
uoHe}dwos aulyjuO

uojajdwios auljuC

uonejdwos suluo

uonadwoo aulyjuO

uoje;dwos auyuO

uOna|dwos sulluO

uolajduios auljud

adAj uopjajduiog ai0og wexy jeuly

OOL

OOl

OOL

OOL

OOL

OOL

OOL

001

OOL

00+

001

OOL

OOF

00L

OOF

001

o0L

Oz0z/ed/y

OcO0c/ea/y

OcOc/Eciy

OZOc/EcIP

O20c/Ce/r

OcOc/Ea/y

O20c/ec/y

OZ0Z/E7/P

O2O0c/Ec/y

O20e/Ee/r

Oc0c/ee/r

OcOe/ec/+

OcOz/ec/y

OZOC/E7/F

OZ0Z/Ez/F

OZ0e/e/y

OZ0c/Ec/F

ajyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2397 Page 14 of 245

eb Bulwer, OSDO

O20d/L er
OCO0¢/L cir
0202/1 Ziv

O20d/Ze/y

OOz/L clr

O20z/ Ley

OZ0E/L cir

O20z/Ediy

OZOM/ L/S

OZOZ/LIS

O20d/Ze/r

O202/ez/p

OZ0t/P cir

O2O0e/¥e/r

Oc0e/L Zr

OZ0C/Le/r
pajajduioy

pajsjdwo5 SUIO}dWAS GL-pIAOD

SOUEPIND ssoul] pue
payeiduiog Bunsel 61-CIAOD 0202

peyajdwo5 swojdwAs 6,-plAoD

SOUBPIND sseuy] pue
payajduiog Buses 61-GIAOD 020zZ

pajajdwoy swoydwAs 6 1-piao9

aouepINg ssoauy pue
Pajaiduiog Suysel 61-CIAOD 0Z0Z

poyajdwo5 swojdwAs 6 1L-piaoD

BOUBPIND ssouj|] pue
pajejdwiog Bunses 61-GIAOD 020Z

payajdw09 swiojdwAs 61-piaod

aouepIng ssaujj] pue
pajajduog Buses 61-CIAOD 0202

pajyaidiue5 swiojdwiks §1-piaoD

aoURpING ssauf| pue

pajajdwog Buysal 6L-GiIAOD 0Z0z

peyajdui05 SWOJdWAS 6L-PIA0D

eouepInd ssauil] pue

pajajdwoD buysel 6L-GIAOD 0z0z

pajyajdwog swo}dwAS 6}-plaoD

30uURBpINS ssaulj pue
pajaidwiog Buyse] 61-CIAOD 0Z0z

snes asinog

c6L JOEL
LOS
LOS
ad

a4

1d

+d

La

a

+d

a

td

La

LG

LG

za

za
epLL Gor
Oc0c/O/S

uol}jeI07] 49S

SSOIANAS
WreLVd-F1

SSSDIANAS
TOYLVd-3T

SOAS SISNAYOS
8 ANIA)

SOAS SISNAYO4
8 ANTS

SSOIANAS
SAILOANYHOD
“YOO

SSOIAYSS
SAILOAYYOO
“aOD

SHSOIANSS
SALLQAYHOD
“YOD

SSOIANAS
BALLOAYYOO
“YOO

SSSIANAS
AAILOAYHOD
= [00]

SSDIANAS
AAILOSAYYHOS
“Yoo

SAODIAMAS
AAILOAYYOO
“YOO

SSOIAMAS
SAAILOAYYOO
“YOO

SASIAYSS
AALLOSYYOO
“YOO

SADIAYAS
SAILOSYHYOO
“4uOD

SSODIANSS
SALLOSYYOO
“YOO

SSOIANSS
SAILOSYHYOO
= 1010)

yuswyedeq

Aiojsip uoledwioy esinog

NVIYd ‘ONSYHaAa
Nvlgg@ ‘GNSYHaa
VavS 'dayo3g
VuvS ‘SNORE

a Wwasd
‘dWVHONVaEd

QWwYysD

‘dWVHONVvag

WVITHM ‘SNVad

WVITIM 'ANVad

NVaS ‘SNVag

NVaS ‘SNVad

NiAdd ‘TISGSAVE

NIARG ‘T130SAVva

VHSII¥ ‘Nalisva

VHSIT¥ 'NSLLS va

YAHLVSH
‘TMIANVILSVa

YAHLVSAH
‘TIANVILSVE

498907}

eosesee

g0Sesse

pLOGrEZL

PLOBPETL

LE97SZE

LE9CSCE

g0sesee

90S8S8E

yOSBEZEL

POOBSELEL

2199925

ZL99625

£OSssee

cosesee

ZOSES8E

zosesge
al4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2398 Page 15 of 245

vl Bure, OSOO

c6h 30 wh

ozoz/g/s
Aiojsipy# uoHajdwioy esinog

uola|dwi0s auUG
uoHadw0s aulUO
uoyajdwos suyuC

uolajdwo0s auuC

uonajdwos suyuO

uonajdwos suljuO

uojajdwos auluO

uojajdwi0s auyUO

uojajdwos auyuO

uojajdwios suyuO

uonjajduos suljuO

uojajdui0d sulUO

uoja|dwos sulluD

uoHa|dwos aUulUO

uoneafdwos aulyuO

uonajdwos aujuO

addy uonajdwog ai00g wexg jeul4

OOL

OOL

QOL

001

O01

OOL

OOL

OOL

OOL

OOL

001

001

OOL

OOF

OOL

OOL

OcOz/eciy

Oz0e/ezir

OcOz/Ee/b

OOZES

O20e/ee/y

AVAL AL

OZ0z/Ec/

O20Z/ez/r

OZ0U/Ee/r

Oc0z/Ez/r

OZOz/ee/r

Oz0z/ee/y

Oz0z/ecir

OZOc/EC/P

OZ0z/E7/P

Oz0z/ez/r

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2399 Page 16 of 245

Sb Bulujest OSDO

Oc0e/relr

O207/L2/r

O20z/Ze/

Oc0e/Zelr

0Z0¢/ez/r

020e/ee/r
O2OC/Lerr

Oc0d/ Lely

0z0z/0d/+

O202/Ld/r

Oz0e/Lé/r

O2OU/L Zr
Oz20Z/0E/r7

Oz0c/0E/r

OZ0z/ee/y

WAVATAALS
poyejdui05

payajdwon SWO}dWAS 61 -pIAoD

aoueping ssauyj pue
pajajdwop Buses 61-CIAOD 0202

pejejdwoy swojdwAs 6 L-piaoa

SoURPIND sseuly pue
pajajduiog Buysel 61-CIAOD 0z0z

pajejdue5 swiojduuAs 6}-piAoD

gouepInyd ssoujl} pue
payajdwog Gunses 61-CIAOD 0202

pajaidwo5 swio}dwks 61-piao5

aouepingy Ssouj}} pue
pajyajdwog Buyses 61-CIAOD 0202

paysjdiui05 suo}dwAS §1-piAog

souEpiIng ssoull] pue
Pajyajdwog Buysel 61-GIAOD 0202

pajajdwo5 suuo}dWAS 61-plAoD

BQUEPINS ssauj|| pue
pajaiduiog Guyset 6L-GIAOD 0Z0z

pajejduo5 swiojdwds 6 L-piao9

BOUBPINS SSOUj]] pue
pajyajduog Buyse) 61-GIAOD 020

pejysdue5 swo}duAS 61-plAacg

souepind sseuy pue
payaidwiog Buysel 64-CIAOD 0202

snyeys asinoD

CEL J0 SL

ka

1g

1G

td

La

1a
11

LT

bd

LG

2a

ed
eq

2a

2a

za
eHLL gor
OcOc/O/S

SSOIANSAS
SALLOSYYOO
“dOO

SSOIANSS
AAILOSYYOD
“YOoD

SHOES
SAILOAYYHOO
= [0)0)

SSOIAMAS
AAILOSYHYOO
“uO

SHOIANSS
SALLOAYYOOD
“HOO

SSOIAYSS
AALLOAYYOO
= 10.0)

SADIAYAS
WYLVd-31

SSOIAYAS
TOYLVd-3T

SAOIAYAS
SAAILOAYYOO
“YOO

SSOIAMAS
AALLOSYYOO
“YOO

Ald d
dud/ASNOdS3y
4YSiN3-371

AIG d
SYd/ASNOdS3Y
yaWs-di

SSOIAYAS
1OdlVvd-31

SSO0IANAS
TOULVd-3T

SSOIAYSAS
AALLOSYYOO
“YOO

SASIAYAS
AALLOSYYOO
“YOD

uo]}2907] Jasf) juowpedsg

A10}SI}] UOI}a]dwWioy esunog

HdaSoOfr ‘MO1S51I98

Hdasor ‘MolaSIa

NIV ‘Auda

NIL ‘AudSa

Awaier ‘ysinbieg

Awauer ‘ysinbieg

SATYVHO ‘CYVNYAG

SSTYVHO 'GUVNYag

VNN&f ‘Ouse

YNN& ‘Ouse

NHOP 'NOLONINNAG

NHOfP 'NOLONINNAG
MORIGSHS ‘T1138

MOIMGSHS “Naa

TAaINVG 'ONIMH3E

TAINVG ‘ONIMH3a

49U183"}

cO066SP01

cO6ES+OL

PEOLGES

PEOLSSS

€7r2808

€2r2808

SLGBSee

BLSesee

9Lsesee

9LSeSsE

vLSSsSee

PLsesee

OLSSSee

OLsesee

60S8SeE

eosesee
ai 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2400 Page 17 of 245

9b Bujures, OSDO

C6} 40 OL

ozoz/a/s
A1o}SIH UOIajdwioy esunoy

uoya|dwos auyjuO

uoyajdwoes suyuO

uonajdiwu0s suluC

uodlaldi0s SUulUuCG

uOHa|dwo0s suUO

uonaldui0s euluO
uonefdiu0d auluG

uoRejdwos auyuO

uoje;dwoo aujuO

uojajdu0o auyqUuC

uojea;dwoo suyuO

uojajdwod suUC
uoHa|du0s aulUuO

uoyafdwos suyuO

uonafdwos aulyuO

uojajdwios suyuC

adAy uonjajduiog a102g5 wexg jeuly

OOL

OOL

001

ooL

OOL

001

O01

OOL

OOL

OOL

OOL

OO

00!

OOL

OOL

OOL

Oe0z/Eecir

OZOT/Et/P

OZOe/ETIy

O2OZ/EC/y

OcOclecy

OZOz/E/y

OZO0z/Eery

O20z/Ez/r

Oc0z/Ec/r

O2OC/ES/+

OCOc/Ez/+

OZOc/E?/b

OeOc/eay

O20c/Ez/y

OZ0c/Eez/y

OZ0e/Ec/+

a}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2401 Page 18 of 245

ZL) Butures, OSODO

O20e/eeir
OC0t/2ciy
0Z0¢/0Z/r

O20Z/L er

OZ0z/ee/+y

OZ0Z/ec/+
O202/ee/r
OZO0¢/ee/y
OZ0/ Lely

Oc0z/Ze/r

O20z/0e/r

OZ02/L2/y

020Z/0Z/r

OzZ0c/td/r
O20e/Le/y
O0e/L ir
OZOZ/L-Z/y

OZ0Z/ Ler
pajyojdui0og

pajaduio5
pajyajdwo5
payajdwioy

payaduio5

payadu0o5

pajyejdue5
payejdwo5
pajajdiwu05
pajajdwio5

pejajdwo5

pajyaidue5

pojaduie5

pajajdwog

pajajdwio5
pajyajdwe5
psjejduioy
payaduice5

pajajdwoy

snjeys

SuUuo}GWAS GL-PlAoD

BoUePIND ssoul|j pue
BunseL 6L-CIAOD 0202

swiojdwg 6 L-piAaop

SoURpPING ssouj]] pue
6unsel 6L-GIAOD 0202

swo}dwAs §1-piAoD

eouRpINg ssauj] pue
Buysel 6L-GIAOD 0z0z

SWO}GWAS BL-PIAOD

souepinyd ssauljj pue
Buysal 61-CIAOS 0202

SWO}dWAS 6E-pIAOD

SQUuepIND ssaulj} pue
Guysel 6L-CAIAOD 0z0z

swoj}diuAs §1-piAoD

aoueping ssoul|} pue
Buse! 6L-GIAOD 0202

suo}dwAs 6L-plAaog

BoUepINS ssouj}| pue
Buse! 6L-GIAOD 0202

swojduiAS 61 -piAoD

souepInys ssaujjj pue
Buses 6L-CIAOD 0202

suio}dwiAS 6 L-plAoD

BOUEPINS Ssaulj| pue
Buysal 6L-CHAOD 020Z

asinop

cBL IO AL

ed
cq
eg

2d

a

ta
2a
2d
ed

Aq)

LSS

LOS

La

1G
ZG
ca
AG

za
onl. gor
020Z/9/S

uOReI07 49Sf)

SSHSIANAS
VwLVd-F7

SSOIANAS
TOYLVd-3T

SSOIAYSS
VOYeLVd-F1

SAOIAYSS
WOeLV¥d-F1

SSDIAMAS
SAILOAYYOO
“40d

SAOIANES
AALOSYYOO
“YOO

SSDIANAS
WOe8LlVd-3F1

SASS
WULVd-31

SOAS DISNSYO4
8 ANISAT

SOAS SISNAYOS
8 ANIA

SSDIANSS
AAILOANYNOD
“YOd

SHDIAYNAS
AAILOSYYOO
“YOO

SADIAYSAS
SALLOAYYOD
“YOO

SSOIAYAS
SAILOSYYOO
“OOD

SOAS DISNSYO4
8 ANAT

SOAS OISNSYOSA
ANI

SHSIANAS
TOuLVd-3T

SAOIAdaS
WOeLVd-F1

jyuswyedseq

AlojsSipH UoHajdwio0y esinog

SVIOHDIN 'NOHOG
SVIOHOIN 'NOHOS

NVHLVN
“dadyOONadOa

NVHLVN
*‘dadYOCNSCOg

VYCNVSSV9 ‘NvO8

VHYONVSSV9 ‘vO

Nviud ‘NuNe@xovid_

Nvlad ‘NENE@wOv 1d

SVWOHL ‘OiS!a

SVWOHL ‘OISIG

NVINY3H ‘dOHSIE

NVAUYSH ‘dOHSIa

NIAS» ‘viata

NIAS™ ‘Vida

MOL Wd ‘ASZE1G

MOLVd ‘ADAG

SVWOHL 'SYAODI8

SVWOHLL ‘SYaODId

A9ULE97]

Lesecee

besesee

PLELLSSL

PLOLLS?L

62S8SsEe

6eSesee

QLZLLBCL

QL2LL8cb

gesesse

9ge@SeSee

GeGeSee

SeSecse

veSESee

veSesGee

€2Gesee

€2GBSee

Z7S8S8E

ZzGBSeE
al4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2402 Page 19 of 245

g1 Bue, OSOO

C6} JO SL

ozoz/as
A1o}sipH UoI}a]dWI0y asunog

uoyeajduics suyuC
UO}a|dwW0S suUO
uoRaldw0s suluG

uoHa;dWos aul

uoyjefdwos auluO

uoHe}dwes auluO
uoHajdwos auyuo
uonjajdwios sujuQ
uola|dui0s suljUuG

uonedwos aulyud

uonsjduo0s auluD

uojajduo0s suluC

uoHadwos suluO

uonajdiwues auljuO
uonajduios suyuO
uonajdwoo auyuO
uonjajdwes suljuO

uonajdwos suyuo

adh uonajdwoy a109g wexg yeuly

ooL

001

oOL

OOL

00}

OOL

OOL

OOL

001

0Ol

o0l

OOL

OOL

OOL

OOL

001

OOL

001

Oc0c/ec/y

OcOz/Eed/y

OZ0/Et/y

Oc0c/Ez/b

OZ0c/Ec/y

O2O0clec/y

O20c/Ez/+

O2Oz/Ee/r

OZOc/ecy

OZOZ/Ec/r

OZ0C/Ez/y

O20z/ez/y

O20z/ezir

Oc0c/ecir

O20z/Ec/y

O20d/Ec/y

OcOc/ee/b

OZO0Z/ee/y

ajeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2403 Page 20 of 245

61 Buues) OSOO

OZO02/ err
OZOS/Le/y
0202/17

Oc0e/Leir

0ZO7/be/p

O20d/Le/+
0202/ber
O20G/L ery
OCOC/L Zi

OZOC/LZ+r

O2Oe/L Zr

OZOe/L er

OZ0c/L er

O20d/¥e/r
O20C/ Lar
O20z/Ze/y
OZ0d/LZ/r

OZ0¢/La/y
pajejduioy

payejdiu0e5 swoydwis 61-plaod

S0UEPIND ssaull] pue
pajaiduiog Buyse, 61-GIAOD 020z

pajajdwo5 swo}dwks 61-plAod

aouepInNgS ssoujj| pue
payaduiog Buysel 61-GIAOD 0202

pajajdu0y suojdwAS 61-plAnod

SouepINy ssaujj} pue
payajdwog Buse! 61-GIAOD 020zZ

pajejdwo5 SWO}GWAS 6 L-PIAOD
aoueping ssaujj| pue

pajajdwiog Buyse, 61-GIAOD 0202
payojdwio5 swio}dwds 61-piao9

aoueping ssauj}} pue
pajejdwog Buysel 61-GIAOD 0202

pajajdwo5 SwWo}dWAS 6}-plIAoD

BOUEPINS ssaulj] pue
payaiduioy Bunsel 61-GIAOD 0Z0Z

pajajdwio5 sulo}dwiAS 6}-plAoD

SIUEPIND ssauj| pue
pajaiduiog Buyse) 61-GIAOD 020Z

payajdwo5 swodwAs 6,-piAaoD
souRepIng ssauj]} pue
pajaidwog Buse! 6L-GiIAOD 0z0z

pajajdwo5 swiojdwAs 6 L-pliAaod

souepins ssaul|] pue
pajajdwoy Suse, 61-CIAOD 0Z0Z

snes esunog

C6 40 GL
SOAS DISNSYOS
za 9 ANIA
SOAS OISNSYOS
za 9 ANAT
SAOIAUZS
za TOULWd-31
SEES
zd TOULWd-31
SHOIANAS
AALLOSYYOOD
za “YOO
SAOIANAS
BALLOAYYOO
za -uOO
SSOIANAS
LOS TOMS
SaoIANas
19S ONLWd-31
SOAS DISNSYOS
19S 8 ANAT
SOAS OISNSYOS
Los 9 ANAT
SAOIANSS
BAILOSYYOD
za “4d
SSOIANAS
BAILOSYYOOD
za “YOO
SHOIANAS
FAILOSYYOO
La “YOO
S3OIANAS
BALLOSNYOO
Ld -4OO
SOAS OISNSNOS
ad 8 ANSI
SOAS DISNSYOS
ad 8 ANSI
SSOIANAS
zd JOULWd-31
SSOIANAS
za TOULVd-37
oll gor uo}e507} Jas) juowyedeq
0202/9/S

A1o}SIH UOH}ajdwWo0y esunog

SATYVHD “AIMOg
SATYVHO ‘AIMOg
SIAVUL 'NVWYSMOG

SIAVYL 'NVWYSMO8

MY ‘ONTYSMOg

MYVW ‘ONIYSMOg
NVI ‘SaA08
NVIda “ASAO8

GeVHOlYe ‘NLLNOS

GYVHO!Y ‘NILNOG

Add ‘Nvayanog

Auv9d ‘NVaYNGNoOY

NVAU 'NSHONOG

NVAUW 'NSHONOG
AVSGNI1 'HLOOG
AVSGNI1 ‘HLOOG

AWauzr ‘Siog

AW3ua?f ‘SIO

ABUIES}

SPSesee

SpSesee

EpSesee

erGesee

crS8S8E

crSES8E

LPS8S8E

LySesee

ovsesse

Orsesee

6eSesse

6esesee

LeSesee

LESESSE

L696h621

L696¢621

ZESESBE

cESESBE

di 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2404 Page 21 of 245

Oz Bumes, OSDO

CEL 10 0%

ozozvgrs
Ai0}siq UoHa|dwog esinoy

uona|dw0s auluO
uohe|dwoo suyUuO
uoaldwoo aulluO

uona}dwW0Es sulUG

uonsjdwos auyuO

uone;dw0s suluCG
uoljajduios auyuCQ
uoHa|duwo0o aullUuO
uoNs|dwio0s auyuC

uOe|dwoes aulUuC

uojafdwo0o aulUuO

uoljajdu09 auluC

uonjsjdwos auljuO

uoHejdwo0s aujuC
UOHa|dWOS aUuUC
uonefdiu0s suluO
uoHe}diwo0o auluC

uojajdwo0s aujUuO

ad, uonajduiog a10og wexy jeuly

ool

ooL

00L

oOoL

OOL

001

oO!

OOoL

OOr

OOL

OOF

ooL

OOL

OOL

OOL

OOL

O01

OOL

OZOCc/Ez/y

O20Z/Ec/r

Oc0ez/ec/r

Oc0c/ecir

O20c/ee/y

OOZ/Ed/y

Oz0d/eciy

OZO/EC/y

O2Oc/Ee/y

Oz0z/eciy

OzOz/Eciy

OZOC/ETIY

Oz0c/eelr

O20Z/Ec/y

OcO0c/ec/y

O20z/ec/r

OZOz/Eec/r

OZOZ/Eery

ajeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2405 Page 22 of 245

Lz Buiuiess OSOO

OZOC/ETy
O20e/Lery

O2O0c/LZ/y

0202/2

020e/L Zr

OZ0C/L er

O202/Le/r
0202/02

O2O0Z/L er

Oc0d/ec/r

Oc0z/ee/r
OZOC/L ZF

O20e/Le/r

0Z02/Lerr

0202/Le/r
OZ0Z/L ery

OC0Z/Ze/r
poyejduioy

aouepIng ssauly pue
pajaidwog Suysel 61-GIAOD 0Z0zZ

pajajdwos swojdwAs §1L-piaon

soueping) ssoul] pue
pajyejdiwog Buses 61-CIAOD 020Z

pajajduio5 swo\dwks 6, -piaod

BOUEBPIND sseulj] pue
pajsiduiog Sunset 64-GIAOD 0Z0Z

pajyajdwoy swio}duAS 6} -plaod

SOURPIND ssouyy pue
pajaidwiog BGunse, 6L-CIAOD 0202

pajajdwio5 swo}dwiAs 6-piAoD

aouepingd ssouy| pue
pajajduiog Buysat 61-CIAOD 020Z

pajejdwuo5 swo}dwids 6}-piAoD

s0uepInd ssaul|j pue
payejdwog Buse) 61-GIAOD 0202

pejsjdwoe5 swuo}dwAs 61-pinoD

soueping ssouj} pue
payajdwog BuyseL 6L-GIAOD 020

payejduog swo}dwds 6 1-plAo9

aoueping ssaull} pue
payajdwog Guysel 64-CIAOD 0Z0Z

pajyajdwog swojdwAs 6}-piao7)

soueping ssouj]] pue
pajyejduiog Bunses 61-CIAOD 0202

snyeys asinog

A1O}SiH UOlja]dwioy esinoy

Z6L JO LZ

ea
LOS

19S

ta

La

LG

LG
L9S

L9$

1d

+a
a

za

LG

LG
LOS

LOS
aBLL gor
OcOc/O/S

uONBI07] JaSsf

SAOIAYAS
WurLVd-31

SOAS SISNAYOA

® ANFS1

SOAS OISNSYOS

® ANIA)

SSOIANAS
AAILOAYYOOD
“YOD

SAOIAYSS
SALLOAYNYOD
“YOO

SHOIAYAS
AALLOSYYOD
“YOO

SSOIAYaS
FALLOSYYOO
“YOO

SSASIANAS
WdLWd-F1

SSOIANSS
WOdLVd-31

SSOIANAS
AA LOAYYOOD
“YOO

SHOIANSS
SAILOAYYOO
“dOo

S3AOIANSS
WdULVWd-371

SSDIAMAS
TOULVd-3T

SSOIAMSS
SALLOAYYHOD
“4uOD

SSOIANES
AALLOSYYOOD
“uOd

SAOIANAS
WOYdLVd-37

SSSIAYNAS
TOULVd-3T

jyuewpedeg

LLOOS ‘Tad
Hdasor ‘NVIdd

HdaSof ‘NVIdd

AL ‘WNOSNVYa

AL ‘WNOSNVud

TAVHOIW ‘LS IWvEa

TAVHOIW ‘LLSIWVEg
NIAax ‘MOOdaVaa

NIASy ‘MOOdaVHS

vissiad ‘GAog

VISSITAG ‘GAO
SVWOHL ‘NVIWWMO8

SVWOHL ‘NVAMOg

MAXYONY "Ya Mog

M2YGNY ‘YS MOd
Sawyvr ‘SIMog

SSWVf “AIMO8

JBUIES]

L£¥97S726

essecee

eGSesee

cSS8S8E

eSS8S8e

ossesee

ossesee

8rSesee

8PGesee

S899SZ¢

S899S2S

Sé66SF01

S266S701

pLOBELEL

PLOBELEL

vrGBSeEe

PPrSEsse

ag} 48sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2406 Page 23 of 245

zz Bujuies, OSOO

CEL $0 SS

ozoz/gs
Aiojsiy] UOa|dwoy esinog

uoRejduios suquO
uoneadwos auljuO

uonajdwos auyUuCO

uonajdwiod auyuo

uonajduioo auyuC

uojajdwiod auyuO

uonjajdwi0o auljuC
uona|dwo0s aulluO

uoyajdwoes suljuO

uoye;dwos suyuO

uojejdiuo0o suyuC
uona|dw0s aulUuO

uonajdwos suyuO

uoa|dwoo auUO

uone|dwos sulUuC
uoHedwos aulyuO

uojajdwos auyjuO

adA uonjajduiog a1095 wexg jeuly

OOL

001

OOL

OOL

OOL

OOF

ooL

ooL

OOl

OOL

00L

oOoL

OOL

OOL

ooL

OOL

001

OZ0Z/Ec/F

OZ0c/Ec/y

OZOe/EC/y

OZOZ/EZ/P

OZOc/Ez/F

Ocoe/ec/+

OzO0c/Ec/r

O20z/ee/y

OcOc/eely

O2Oc/Ez/y

OZ0Zz/Ez/F

OZ0z/eely

O20c/Ec/P

O20e/ee/y

O2Od/ee/y

Oz0c/ecir

O20Z/ee/+r

azeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2407 Page 24 of 245

ee Guiures; OSOO

AU ALAAL

O20z/0c/+r

O20e/ rely

OcOc/ezir

Oc0c/ezir

020Z/ve/r

020c/ec/r

020Z/0d/F

020c/ce/r
OZOd/ee/+

OZ0e/Ee/r

O20z/0e/r7

O20c/e7/r
0z0d/ce/r
0Z0Z/e2/r

O<0z/Edir
pojojduiog

SOUEPINS sseuyy; pue
pajaiduiog Buysel 61-CIAOD 020

peyejdue5 swojdwks 6 1-piaoD

SsoUepINS ssauj|] pue
pajyejduiog Bunsel 61-GIAOD 020Z

payajdiu09 SWO}dWAS 61-plAaoD

aouepiny ssouj|| pue
pajajdwod Buyseal 61-CIAOD 0202

pajajdwog SWIO}GWAS 6L-PIAOD

SOUEPINS ssoul|} pue
payaiduiog Bunsa, 6L-GIAOD 0202

payajdwioy swiojdwAs 6 L-piAoD

soueping ssaul}} pue
pajajdwog Buysel 61-GIAOD 0207

peyadwe5 suuo}dwAs §1-piAoD

SOUePIND ssaul|| pue
payaidwog buysel 6L-GIAOD 020z

pajajdwoy swojduiAS §1-piIAoD

SoURpIND sseuy) pue
payajdwog Sunse, 61-CIAOD 0202

payejdw05 swo}duAS 6L-plAaod

SoUepINS ssaully pue
pajajduiod Buysal 61-GIAOD 020%
payejdwos swiojdwAs 61-piao9

snyeyg asino5

CEL JO €Z

ea

LG

td

LOS

19s

LG

La

L958

L9$S
ca

2a

4a

1d
2d
ed

za
eBlL gor
Oc0c/O/S

u01}e907] 18sf)

S3DIAYSS
WYdLVd-F1

SSOIANAS
AAILOSYHOO
“HOOD

SSSIAMAS
SAILLOSZYHOO
“dOo

Ald d
dud/ASNOdS3Y
YysWs-37

Aldd
AYd/ASNOdS3y
YaW3-31

SSOIAdAS
AANLOAYYOO
“YOO

SSOIAYaS
SAILLOAYYOO
“YOO

SSHOIANAS
SAILOSYYOO
=} 0)0)

SSOIANAS
SAILOAYYNOO
“YOO

SSOIANAS
TOULVd-3T

SSOIAYAS
VwLWd-F7

SSOIANAS
SAILOSYYOO
“YOD

SSOIANSS
AAILOSYYOS
“YOO

SSOIANAS
WOeLVd- AT

SSOIAMAS
JOULVd-371

SADIANSS
TONLVd-31

yuewyedeg

Aiojsiq# uoHajdwioy esinoy

AdSTS™ ‘NMOUE

AW3uar ‘NMOYS

AW3uaTr 'NMOUS

S1vd ‘NMOYS

awd ‘NMOug

quaig ‘umolg

Juaig ‘uMOlg

ANOHLNV 'NMOUd

ANOHLNV ‘NMOUd

VONVWY
‘nvassnoug

VONVAV
‘nvassnoug

MOIN ‘GUuyTuNoOUME

MOIN ‘CUVTIUINOYE
NHOf ‘HS1Yd
NHOfP ‘HSIud

LLOoS ‘THYa

soulee']

LLOLLESL

S8OBELEL

seogelel

2GS8S8E

LZGG9S8E

4erde808

LevL808

9SGeGee

gSSesee

SSSesSse

SSS8S8E

OLSeres

OLSEres

ce66S701

Z66SP01

L£v92S26
al 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2408 Page 25 of 245

vz Buiules, OSOO

CEL 10 ve

ozoz/gers
Aiojsip# Uoe|dwioyg esinog

uoRadwos auyuo

uolajdwios SsuljuC

uojajdwos aujuO

uoNs|dwoo auUuO

uojajduos auyuO

uonejdwos suyuO

uonajduos suyuo

uonadw0s auyuO

uOHa|dui0o auljUuG,
uoyajdwos auyuO

uojajdwod aujuO

uoHa}dwo0o aulUuO

uonadwos sulyuO
uojajdwoo auluC
uona|duos auyuoO

uojajdwo0o aujuCO

adAl uonjajduog ai0og wexy yeuly

OOL

00r

OOL

O01

OoL

001

001

001

00L

OOL

001

001

001

O01

O01

OOL

OcOz/Ee/y

OZOC/Ee/Fr

O20e/eely

O20z/Eez/y

Oc0e/ee/r

O20Z/€e/r

Oz0z/eelr

O20z/Eciy

Oc0z/ee/y

O20c/Ee/y

OcOz/Eec/y

OZ0c/Ec/r

OcOc/Ec/>

O20z/ee/y

OZOe/Ec/b

OZ0c/Et/>

ayeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2409 Page 26 of 245

sz Bulurei, OSOO

O20? cele

O20t/Zelr
O20e/L er

OZ0Z/Lery

OZ0Z/Le/r

O20c/ee/r

0Z0d/L er

O20e/L Zr
O20Z/ee/r

Oc0e/ec/r

0Z02/0e/

O20c/eeir
O20¢/Ze/r
0Z0Z/22/r
O20U/Le/y
OOz/Le/r

OZ0e/ Zit
pojajduio5

pajyejdwog swojdwds §L-piAoD

SOUEPINS ssa) pue
pajejdwog Buyses 61-CIAOD 020Z

pajejdwog swojdwds 6 1-pino9

BouepiNg ssoaul|j pue
pajajduiog Buyses 61-GIAOD 0202

pajajdwoy swojdwAs 6 ,-piaod

SoUepINS ssouji} pue
payajdwiog Hulyse1 6L-GIAOD 0202

pajajduio5 swo}dwAs 61-plAoD

eouepINg) ssouj]} pue
payajdwiog Buysse! 61-CIAOD 020Z

pojyajdwo5 swojdwAs 61-piaoD

souepINdS ssaulj} pue
pajajdwog Gunse! 61-GIAOD 0Z0zZ

pajejdw09 swojdws 61-plaoD

souepind ssauj|] pue
pajajdwiog Guysel 6L-CIAOD 0202

pajajdwo5 swojdwAs 6,-piaoD

souepinyd sseujlj pue
payaiduiog Bunsel 61-CIAOD 0207

pajejdwog swojdwAs 61-piaod

aoueping ssaujl] pue
pajajdwog Suysel 61-cIAOD 0z0z
pajajdwo5 swiojdwAs 6}-piaoD

snjeIg asinog

CBI 10 GZ

SS0IANAS
AAILOSYYOS
1d “doo

SSDIANAS
SAILOAYYOS
1g = |@)0)

SSAOIAYAS
eq JOuLVd-F1

SHDIAYNAS
ed TOeLVd-31

Ald d
Bud/ASNOdSay
gi YSWs-31

Ald d
Hud/ASNOdS3ay
gs YSNS-37

SSSIAYAS
AALLOSYYOO
LG “YOo

SSOIAMAS
AALLOAYYOO
1G “dod

SSSIANSS
LOS TOYNLVd ST

SAOIAYMAS
19S WOe8Ll¥d-F1

SS0IAYNSS
SALLOSYYOO
La “HOD

SADIAYAS
AALLOSYYOOD
La “YOO

SADIAYMAS
eq TONLWd-S

SHOIAYMSS
2d JOeLVd-F1

SSDIANAS
ea TeLVd-3aT

SS0IANES
za TOULVd-3T

SADIAYSS
eg WalVvd-F1

ORL Gor uoHe207] 18s)

OcOC/9/S

juewpedag

A1ojsiH UOHe|dwoy esinog

LLaYdvS ‘ONILING

LLSYYV5S ‘ONILINE
Wd THN

Wd “IHNE

NosIT1v ‘wazong@

NosiTW ‘wazona

Auepug “appong

Aueyug “epiong

Aadssa¢r
‘NNVWHONG

Adgssar
‘NNVAHONg

MOLYSIW ‘HySulzezIg

MOUYEW ‘Yysulzezig

GNOWAVY
“ur dona

QNOWAVY
“ur song
HLANNAM 'NMONE
HLANNAX ‘NMOYE

AdS13y ‘NMONE

sousea]

vasesee

yosesee

egcecee

e9SeSee

6086r6C1

6086r6e1

p9ZOLLL

y9ZOLdL

LOS8S8E

Losesee

ber.808

Ler.e08

EcELLecl

EZELLECL

essesee

assesses

LLCLLZL
al 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2410 Page 27 of 245

92 Buiures, OSDO

CEL 40 92

ozoz/a/s
Alojsip] uoNejdwioy esunoy

uonjeajdwios suljuG

uoje|dwues auyuO
uoneajdwos aulyjuO

u0jajdW0d su

uojajduico auyuCO

uoyjajdwes suyuO

uonjajduios suyuG

uojajdwoo sujuO
uoyajdwos aulluC

uoHefdwes suyuO

uojeajdwos suyUuC

uojajdwo0o auyuO
uolajdwios aulUuO
uoHajdwos auuO
uoja|dwoo suyjuo
uopjajdwos suyjuS

uojajdwos auluG

adh uoyajduiog a1099 wexy jeuly

OOL

O0L

OOL

OOL

OOL

OOL

OOL

OOL

001

OOL

O0L

QOL

OOL

OOL

OOL

OOL

ool

OZ0z/ee/r

O0c/ee/y

Oz0c/ecir

OcOc/ea/y

O20Z/EZ/r

OcOc/ez/p

Oc0z/Eciy

OZ0Z/E?/>

OcO0c/eciy

Oc0c/ee/y

O@0c/ez/r

OZOC/E/+r

Ocod/eciy

OZOZ/EC/F

O20d/ee/y

OZ0Z/ez/r

O20c/eely

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2411 Page 28 of 245

2@ Bulures1 OSDO

OZ0e/0z/r

O2OZ/L ir

0Z02/be/r

O0G0Z/Le/r
O20G/Le/r

O20d/L ely

020Z/0Z/r

0Z0Z/L ery
O20e/ezir

O020c/ec/r

020/0c/y

OZO/L ery
O20e/ce/r

0z0z/Zelr

O<O2/ Ler

OCO0e/ Leip
pajajdwue5

pajajdwuo5

peyajdui0o5

payejdiuog

pajyajdwo9
payajdwo5

payajduo5

pajadwo5

payajdwo5
payajdwu09

pajajduio5

pajajdwo5

pejajdwo5
pajajduio5

payajdwuo5

pajajduioa

payajduio5

snjeqyg

swojdwAs 6 L-piAoD

SoUepINS ssauy] pue

Buse) 6L-GIAOD 0202

SWUO}DWAS 61-PIAOD

aouepIng sseul] pue

Bunsal 6L-GIAOD 0202

swuio}dwAs §4-plAoD
aoUePINS ssoaui}} pue

Buase! 6L-GIAOD 0z0z

stuojdwAs 6E-plAoD

SOURpINS ssoulj| pue

Buse 6L-GIAOD 020%

SUIOJAWAS GL-piAoD
SOURPINS ssaul} pue

Bunse1 64-CIAOD 0Z0z

swojdwAS 6 4-plAoD

souepINd ssoull] pue

Buysel 61-GIAOD 020z

SWUIO}GWAS 6G L-PIAOD
SOUePIND ssoul|] pue

Buses 61-CIAOD 0202

swuoj}duhS §1-piAaog

BOURPINS) SSaul}} pue

Buse, 6L-GIAOD 020z

asunog

AlojSiH UoHajdwioy esunoy

c6L 40 Le

a

a

La

LG
198

19s

La

Ld
ed

2a

10

Ld
ea

ed

LG

Ld
Spl gor
0Z0¢/9/S

uones07] 49Ssf

SHSIAYNAS
SAILOAYYNOD
“doo

SSDIANAS
SALLOaYYOO
“YOO

SSDIAMSS
AAILOAYYOO
“-YdOo

SADIANSaS
AALLOSYNYOO
“YOO

SSOIAMAS
JOeLVd-F1

SHdIAdSS
WYULVd-3T

SASIANSS
AALLOSYYOO
= 1010)

SSOIAYNAS
SALLOSYHYOO
“YOO

SSOIAMAS
JONLVd 3

SADIAYNAS
WOYLVd-F1

SS0IANSS
SAILOSYYOO
“YOD

SSOIANSS
SAILOSYYOO
“dOo

SSOIAMAS
TOeLVa-F1

SASIAYaS
TOULVd-3T

SADIAMAS
SAILOAYYOOD
“dod

SSHOIAMAS
SAILOSYYOOD
“YOD

jJuswyedeg

NVHLYNOf ‘vzZng

NVHLYNOfF ‘VZNd

VONVM ‘MOAN

VONVM "MOAN
NViu@ ‘“TaMundg

NVIN@ ‘TIEMUNE

VINVW ‘sland

VIN ‘sland
NVaS ‘ASNYNG

NVaS ‘ASNUNg

Nviud “ANN

NVI ‘SYNG
NiLsnr 'ssaouna

NiLsnr ‘ssaounsg

ugsnr ‘zing

uysne ‘Zing

491897]

SOS886S

SOS886S

edS8S8e

cLGBSee

OZS8See

O2SeSse

8S9¢S26

8S92S26

LOS8S8E

29Gesee

sosesee

GOGESee

Z9reS26

e9vesS7é6

ShLOLSZL

8P LOLS}

qi 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2412 Page 29 of 245

ez Buller, OSOO

CEL $0 8%

ozoz/ars
Aio}sipH Uolajdwoy asinog

uoyea;dwos suyuO

uolayduo0s auljuO

uonajdui0s suyuC

uonsjdiui0cs suljuC
uonsjdwod auljuGQ

uonajdwo0s suljuO

uonajdwi0s auyuC

uoRe}dw0s suUO
uona|dwos suyuo

uola|dwio0s suljuC

uoyajdui0o auyUuD

uojajdiwo0s suyuC
uolajdwo0s SsuluO

uonafdiuos auljuO

uonejdwoo euljuO

uO}e|dwos auluD

adAy uopjajdwioy e109 wexg jeuly

OOL

OOL

ool

OOo

QOL

001

OOL

ool

O0L

001

OOL

00L

001

OOL

001

OOL

OcOc/ec/r

Oc0c/eciv

Ocod/eely

OZ0Z/Ec/P

OcOd/Eec/r

OzOc/ez/r

Oc0c/eZ/r

O20c/ez/r

OZOZ/Ee/y

O20z/ee/y

Oz0z/€cry

OZOZ/EC/P

O2Oz/e/y

O20z/Ec/¥

O20z/ee/y

TA ALT AL

ajyeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2413 Page 30 of 245

62 Buiures) OSOO

Oc0z/0e/>
A ALAAL
020d/c2/r

0Z0¢/Zelr

OZOZ/Ee/r

Oz0z/ezy
Oc0e/eerr

O20C/eei+r

020e/12/r

O20e/ Ler

O20e/eci+

O20c/ze/y
O20C/Ley
0Z0Z/L er
Oe0c/0z/r
0Z0¢/Ze/r
0Z02¢/ ber

OCOz/Zeiy
pajejduio5

pejejdwo5 Suo}dwAS 6 1-piAaoD

SOUEBPING) Ssau}| pue
Payaidwog GuNnse) 61-CIAOD 0Z0Z

pajyajdwo5 SwO}dWAS 6 L-piAoD

SoUepINS ssault; pue
pajyajdwiog Suysel 61-CIAOD 0Z0Z

pajajduiod swoydwds 61-plAoD

BOUEPIND sseull| pue
pajaiduiog Bunsal 61-GIAOD 0z0z

pejajduo5 swodwAs 61-piao9

aqueping ssauj|j pue
pajaidwog Buse! 61-CIAOD 0Z0z

pajajdwo5 swojdwAs 6L-piaoD

BOUBPIND Ssauli| pue
payajdwod Buses 61-GIAOD 020z

pajejdwo5 swojdws 61-piaon

Soueping ssaul|| pue
pajyajduiog Buses 61-GIAOD 0202

pajejdu05 SWOJdWAS 6 1-plAoD

souRpINg ssaul}} pue
pajajdwog Buysse) 61-CIAOD 0202

pajajduio5 swo}dwAs 6}-plaop
SQUBPINS Ssaul}] pue
pajyajduion Buyse1 61-GIAOD 0202

pajajdwo5 Swo|dwAS 6 L~piAaoD

souepINd ssauj|| pue
pajaiduiog Buysal 61-GIAOD 0202

snes esinoy

C61 $0 6%

Aq
2d
ed

eq

La

td
a4

g4

a

ba

LG

1g
AG!
2a
cd
za
Ld

1a
SBLL gor
OcOc/ga/S

UOHeI07] 19Sf)

SSOIAYSS
TOeLVd-3T

S3HDIAMAS
VYLVd-F1

SAOIAYSS
WYeL¥d-F1

SSOIAMaS
VOULVd-d1

SSOIAYaS
SALLOSYYOS
“dood

SSDIANSS
AAILOAYYOO
= (0:0)

SOAS SISNSYOA
8 ANIA

SOAS SISNSYOS
? ANTS

SSOIANAS
SAILOAYYOO
“aOO

SHOIANAS
SALLOaYYOO
“Yoo

SSDIAYAS
AAILOSYYOO
“YOO

SSOIANAS
AA LOSYYOOS
“YOO

SSOIMYaS
TOULVd-3T

SASIAMSS
TONLVd-3T

SSOIAMAS
TOYNLVd-31

SSDIAYAS
WudlVd-F1

SSOIAMAS
JOULVd-3F1

SAOIANSS
JOULVd-37I

juewnjiedsg

AiojsipH uoHajdwioy esinog

Adaddae “WNIGYVO
Adassar WNIGHVO
Adam “TSedNvo

Adday “T1addNVO

SILYND ‘Naddwvo

SILYND 'NSadNvo

NONNVHS
‘MATUAVO

NONNVHS
TMSTUANVO

ASTISHS 'NOYANVO

AATISHS 'NOYSNVO

uanays ‘uAewes

uanals ‘uAswye9

LLOOS ‘MOZdVO

LLODS ‘MOZdVO

YSaHdOLSIMHD
‘SLLOaVO

YAHdOLSINHD
“ALLOAVO

VIAONV
“JHON3-33SSVAg

VISONV
“THONS-SASSVAG

sausesy

eeSesse

cBSESRE

Lesesee

besesee

6LS8S8E

6LS8S8E

6E86rECL

6ER6rETZI

e2gecee

8LSesee

eLe9LLt

eLegddl

ZLG8S80

LLG8S8E

9ZGeSee

92S8S8e

ELG8S8E

eLoecee

qizesn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2414 Page 31 of 245

oe Buiures1 OSDO

C61 JO OF

ozoz/avs
A1ojsiy] uoajdwoy esino5

uojajdwo0o auuG
uonafdwio0s suluO
uojajdwi0o aujuC

uone|dwios auuC

uoRajdwos suyuo

uojeajdwo0d aujuO
uolajdwi0o suUG

uoHa|dwos suljuD

uonjajdwos euluO

uoHa;dwoo auyuO

uojedwos suljuO

uoa|dwi0s aulluG
uoHadwos auyuD
uojajdwios aujuO
uojajdwos auluO
uoHa;dw0s aulUuO
uoyejdwos auyuO

uoajdwios auluGO

adAl uonajduiog al09g wexg jeuly

OOL

OOL

OOL

OOF

00L

OOL

QOL

OOL

001

001

o0L

ool

OOL

OO

00}

OOL

OOL

001

O2Oz/ee/r

OcOclEz/r

OZOT/EC/>

OZ0t/Ee/r

Oc0z/E2/r

OZ0C/EZ/F

O@O0Z/Ee/>

Oz0c/ee/r

OZOZ/eely

Oz0c/eciy

OZOz/Ec/F

OcOe/Ec/y

OZ0Z/Ez/P

O20Z/Ec/r

OcOc/eciy

OZ0z/Ez/y

O20/Ez/r

O20c/ea/y

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2415 Page 32 of 245

be Buiuell OSDO

O20z/9Z/+r

020z/92/+r

O20z/Eciy

OZO?/L 7+
O202/Le/r

OZ0C/L Zr

020¢/02/

O20e/czly

O20C/Ze/+

0z0e/cerr

O20z/0e/+r

O0Z0¢/ec/r

O20c/0c/>

Oc0z/6c/¥

OZOz/0d/F

O20/ec/r
pajsjduio5

pajajdu05 SWO}dWAS 61 -plAoD

aoUepIND ssaul] pue
pajaidwiog Suysel 61-GIAOD 0202

payadui05 swojdwAs 61-piaod

aoueping ssouj|j pue
pajejduo0g Bunse! 61-GIAQD 020z

pajajduiog suojdwAS 61-plAaoD

BoURPINS ssoulj] pue
pajajdwiog Bujse1 61-GIAOD 0202

pejejdwoy swiojdwAs 6 1-piaoD

BOUePINS sseuy| pue
pajaidwog Buysal 61-GIAOD 0Z0Z

payajduosy swiojdws §1-piaog

souRpIND ssaul}} pue

pajsidwod Bunsel 6L-CIAOS 020z

pajajdwos SuUo}UWAS GL-plIAoD

souepINS ssoul]| pue
pajajdwiod Suysel 64-GIAOD 0z0z

pajejdwo5 swio\dwAs 6 1-piaoD

BOUEPINS sseul| pue
pajajduiog Buysel 61-GIAOD 020z

pojyajdwoa swojdws 61-pIA0D

souepIng sseul] pue
pajajdwiog Buysal 61-GIAOD 020Z

snjeis asunog

A1o}si}{ Uoljajdwioy esinoy

CELIO LE
éG

eq

+a

la
La

td

2a

2d

td

ba

za

ed

td

bd

La

Ld
SpiL gor
0c0c/OIS

uo}}e907} 19S

SSADIANAS
TONLVd-31

S3ASIANAS
TOYLWd-31

SSOIAMAS
SAILOAYYOO
“YOO

SSDIANSS
AALLOAYYNOD
“YOO

SSOIANSS
TORLVd-37I

SAOIAYAS
Wedd F1

SSOIANAS
SAILOSYYOO
“YOO

SSDIANAS
AALLOAYYOO
“YOO

SADIANAS
SAILOAYNYHOO
“YOO

SHOIAYAS
AAILOAYYOO
“YOO

SSOIANAS
AALLOSYYOO
“YOO

SSHOIAMAS
SAILOSYYOO
= |0)0)

SSOIAYNAS
AAILOSYYOS
“YOO

SSDIANAS
SAILOAYYOO
“doo

SADIANAS
SAALLOAYYOOS
“uOd

SSDIAYNAS
SAILOSYYOD
“dod

jyuewyedeg

YNILSSTSO
‘OTNLSVO

VNILSA1Sa9
‘OTHLSVO

HLSNNS® 'VGISVO

HLANN&M 'VaISvO

SAWvr “SaSsvo

sawyr ‘asvo

N3ASLS ‘YS Luvo

N&SAALS 'YSLYVO

AZTYVHO 'WeVO

ASTYVHO "MeV

CIAVG 'SANYVD

dIAVG 'SANYVO

Adasdar ‘VNOdHVD

Adaddaf 'VNOCYV9

goovr 'vNoduvo

goovr ‘VNOdYVO

squlee]

96¢6S8E

9626S8E

€6SRS8E

C6S8S8E

L6S8Sse

L6SeSse

sesesee

88Gesee

L8SOS8E

L28S8S8E

gecesee

98sesse

Essesee

ESSesee

yesesee

pESeseEe
al4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2416 Page 33 of 245

ze Buuiest OSOO

CEL $0 ZE

ozoz/a/s
AiojsiH# UoWajdwioy esinog

uojajdw0s suiluC

uoHa{dwo0s aulUO

uoladwos aulyuO

uonajdwces aulyuO
uoRafdwos aulyuC

uojejdwiocs auyjuC

uonsjdwos auyuC

uonejdwoo aujjuO

uojajdw0s suyuO

uojajduios suyuO

uojajduos suljup

uonajdwos auluG

uoajdu0s Sulu

uola}dus09 aUuluG

uonadwoes aulyud

uojea;dwos auyuo

adA uonajdui0oy 100g wexy jeuly

OOL

ool

OOL

OOL

OOL

OOL

OOL

OOL

OOL

0oL

OOL

OOL

00L

O0l

ooL

OOL

OCOZ/Ec/y

OcOz/ez/+

OcOc/eely

O20Tz/ee/y

O2O0c/ee/y

O<0z/ez/r

OZOc/Ez/P

OZ0z/Ez/+

OZOd/Ee/P

O20c/ed/r

O2Oc/ee/y

OZ0e/Eee/v

OZOc/Ez/y

O20z/ee/y

OZ0Z/E7/P

OZOz/EzIF

9}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2417 Page 34 of 245

ee Buiures, OSOO

Oc0z/eeir

O20Z/L ey

0Z0e/ LZ
0Z0z/0e/r
O202/L iy
OZO?/ Lee

O20z/Eci/y

O20z/eciv

OZOz/Ee/r

0Z0z/Ze/r

O20z/ecir

0Z0¢/Ze/r

O20e/ecly
020d/ Ler
O20d/Le/y
O20e/ Ler

0202/22
pajajduiog

aouRpIND ssauj] pue
pajyajdwoD buysal 61-GIAOD 0202

pejajdwo5 SWUO}GWAS 6}-plAaog

SouepINS sseul} pue
pajyajdwioD BHunses 6L-GIAOD 0202

pejajdwoy SWOdWUAS GE-pIAOD

s0uepINdS ssaull| pue
pajajdwog Guysal 61-CIACD 0Z0Z

payajdwo5 SwO}dWAS §L-piAoD

souepIng sseuyl} pue
payajdwog Bunse! 61-GIAOD 020z

pajajdwo5 sluo}dWAS 6 L-plAoD

souUepINd ssauj}} pue
pajyaidwiog Buyse! 6L-CIAOD 0202

payajdwio5 swojdwAs 61-plAaod

BoUepIND ssouj|| pue
pajyeidwog Buyses 61-GIAOD 0202

pajajduoy SWUO}UWAS GL-DIAOD

BUEPINS) SSoul|| pue
payejdwog Bunse; 6t-GIAOD 0z0z

pajajduio5 swo}dwds §4,-piao5

souepinyd ssauj|j pue
pajaidwog Buysel 61-GIAQD 0202

pajajduio5 swu0}dwAS 6 L-pIAoD

souRpINd sseuy] pue
pajajdweg Bunsel 61-CIAOD 0Z0Z

snjejg esuinog

CEL JO CE

SSDIAMAS
AAILOSYYOO
Ld “dO

SSOIAYSS
AAILOAYHOD
+a “doo

SSOIAYNAS
AALLOSYYOO
La “YOO

SHOIAMAS
2d VOedLVd-57

SSOIAYaS
2g WOULYd-31

SOAS DISNSYO4
2G 8 ANI-ST

SOAS DISNSYOA
god 2 ANIA

SSOIAMAS
SAILOSYYOO
La “uOoD

SSOIAYAS
SALLOSYHYOO
LG “Yoo

SHOIAYaAS
AALLOSYYOO
La “YOD

SSDIANSS
AAILOSYYOO
LG “YOO

SSOIAMAS
SALLOSYNYOO
LD “YOO

SSOIANSS
AALLOSYYOO
LYo “uOoD

SSOIAMSS
2a 10OY8LlVvd-31

SADIAYAS
2g TONLVd-3T

SOAS SISNAYNOA
ga @ ANIA

SOAS SISNSYOS
a4 8 ANS

onl gor UOjeD07] 18Sf)

0Z0C/9/S

jyuowpedsg

A1o}sipq] UOHa|dwoy esinoy

SVIOHOIN ‘ANYAHO

GOL ‘NOSYSLLVHO

GdO1 'NOSYALLVHO

QIWNOU
‘NOSYSLLVHO

CIWNOW
‘NOSHSLLYHO
LYAgO" ‘NOLTYVHO
LY3GON ‘NOLTYWHO

ANNVASHD
“‘AVSNOGYVHO

ANNVASHO
‘NVSNOGHVHO

NIAA 'SYSWIVHO

NIASX 'SYSWIVHO

JaydoysuH ‘eayeuD

Jaydo}suHD ‘aayeyd
NITIO9 'HONYNVAVO
NITIOO ‘HONVNVAYO

AHLONOG ‘WTTSLVO

AHLOWO ‘VTISLVO

49use97]

sogesse

€098S8E

ecogesee

voossee

pogesee

66S8S8E

6eSesee

+S66SPOL

LS66SP01

LEZ8EZEL

LLL8eZeL

Q9E9LZL

99E9L22

CE6LCSEL

C661LCSEL

S6S8S8E

S6Gesse

ql 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2418 Page 35 of 245

ve Burures; OSOO

Z61 40 PE

ozoz/ars
Aiojsip] UoNe|dwioy asinoy

udjejdwo0s aujuO

uojsjdwico auijuC

uoHe}dwos aulyuD
uone;dw0s auljuO
uoHa}dw0o auljUuC
UdHadwWoo sujUuO

udHajdwos auyUuO

uoyafdiu0s SsuluO

uOHe|dwes sulUO

uole|dwi0d auljuC

uoyajdwos sujuG

uojajdwos auyuC

uojajdwo0s auyuO
uonajduos auyuo
uoajdwod auluC
uoHadwos aujuO

uonjefdwos auljuS

add, uoyejduiog 91099 wexy jeuly

OOL

OOL

OO!

ooL

OOL

OOL

OOL

OOr

O01

OOL

OOL

OOL

OOL

004

00!

O0L

OOL

O2O0z/ee/r

OZ02/E2/b

OZOZ/Ee/>

O20z/ec/y

O20c/E7/F

O20c/ez/r

OZO0z/Ez/P

Oz0z/Ec/y

O2OZ/ES/F

O20c/ee/r

O20e/ee/r

OZ0e/ee/P

O20z/ez/r

OcOd/eelr

O2Ocieciy

OzZ0c/eciy

OZ0z/ez/r

a]eg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2419 Page 36 of 245

ce Buiter, OSOO

O20z/ce/y

0Z0¢/ez/r
OCO¢/Laly

O20e/re/y

O20Z/ezir

O0c/Ee/r
O202/L ery
0Z0Z/2z/r
O20e/Le/y
O20d/Le/+r
O20z/Sz/+r

O202/Le/r

020Z/0e/r

O20Z/ecir

Oc0d/ezir

Oc0c/Ze/r

O20Z/0e/r
pojsjdui0y

payajdwo9 swio}dwAs 6L-plAoD

souepINdS ssoull| pue
payajdwiog Buses 61-GIAOD 020Z

pajajdiwuo5 swiojdwAs 61 -pinoD

Soueping ssoauj|j pue
pajsjdwog Bunsel 61-GIAOD 0202

pajajdwo5 swo}dwAs §,-piaos

BOuUepIND ssaujlj} pue
pajyaidwod Guysey 6L-CIAOD 0202

peyajdwo5 swojdwds 6,-piaoa

aoueping sseull| pue
pajajdwop Suysel 61-CIAOD 020

paysjdwo5 swojdiuds §}-piAaoD

SOUEPIND sseul]] pue
pajyejdwoy Bunses 61-CIAOD 0202

pajajdwie5 swojdwAs 61-piaod

SOURPIND sseulj] pue
payajdwog Buyses 6L-GIAOD 0202

payajduo5 Swo}dwAs 61-piAoD

aoueping ssauiy] pue
payaiduiog Buysel 6L-CIAOD 020z

pajyajdwo5 suojyduiAS §1-piaod

SouUuepINe ssaulj] pue
pajaidwog Buyse, 61-GIAOD 020Z

payajdwog swo}dwAs §1-piAoD

snj}e3Sg esinoy

A1o}sipyj UOIajdwioyg esinoyg

C6L IO GE

La

+a
eq

ed

1a

ba
Lg
a
ed
za
cg

2a

dvo

dv

za

2g

iG
anit gor
0c0Z/Q/S

uoje907] Jespj,

SSOWAYaS
SAILOSYYOO
“YOO

SASIANAS
AAILOAYYOD
= [0 0)

SSOIANAS
TOULVd-F1

SSOIAYNSS
WULVd-37

SHDIAWSS
SAILOSYYOO
= |@)0)

SHOIAYaS
AALLOAYYOD
“YOO

SHOIAYAS
TOYLVd-31

SASIAYAS
JONLVd-31

SSOIANAS
TOeLVd-31

SHA0IANSS
VOULVd-31

SS0IAYaS
TOULVd-31

SASIAYAS
WsLVd-F1

SSOIAYSS
SALLOSYYOD
“YOO

SSOIAYSS
SAILOAYNOO
“Yoo

SSDIAMAS
AALLOAYYOO
“YOO

SSOIAYSS
AALLOSAYYOO
“YOO

SAOIAYSS
AA LOAYYOO
= 10)0)

juowpedseg

7AINVG ‘SNV19

TAINVG ‘SNV19

SAVE 'LLUdWVv1D

SSWV? ‘LLUdWIWI1D

YSBHdOLSIMHS
‘ONIWIO

YSHdOLSIMHD
“ONIIO

dIAVG ‘asnHo

dIAVG ‘aanHo

WYVITTIM
"NASN3LSINHO

WVITTIM
"NASNSLSINHO

TAVHOIN
"N3SN3LSINHO

TAVHOIN
‘NSSNSLSIMHO

SLLUND ‘SCTIHO

SLLUND 'SCUHO

MYVIN 'YSIIVASHO

WYVW 'YSITWASHO

SVIOHDIN ‘ANYSHO

491297}

b2oesee

L29BSee

ZL98See

LZLO8S8E

CCLBELEL

CCLBELEL

GLOBSeE

SLoBseEe

Losses

LEOSS8E

ZL98S8E

cl9gsee

sogesee

gogesee

g0gssse

g0gesee

sogesee
qi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2420 Page 37 of 245

ge Suiuielt OSOO

C6} 40 9E

ozoz/ors
Aioj}sipH{ uoHajdwoy ssinog

uonadwos auyuO

uojyaydwo0s auyuO
uojajdweo suUuO

uola|dwoo sulluD

uoajdwod Sulu

uojejduo0s auluO
uojajdwoo auyjuO
uojaldus05 suyUuO
uojedwos auyuO
uojajdw0s suUC
uoNajdwios auljuO

uonafdiwuos suljuG

uone;duo0s auyuO

uojajdw0s aujuD

uogjajdiuo0s auyuCO

uoyejduio0d auyuO

uojsajdwios suluO

add uopjajdwuog ai09g wexg yeuly

OOL

OOL

OOL

001

OOF

OOL

OOL

001

OOL

OOL

001

OOL

OOL

O0L

OOL

OOL

001

OZ0Z/Ec/y

O20c/ee/y

OZO/Ec/F

O20e/€ee/y

O20z/Ee/y

OcO0c/ezir

O20z/Ecir

O20Z/EZ/y

OZOc/EZ/F

OZ0e/ee/r

OeOclec/y

OZOc/Ec/>

OZOZ/Ec/P

OzOc/ee/r

O2OZ/Ez/P

O20c/Ee/b

OZO0z/Eery

93eq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2421 Page 38 of 245

Ze Bulwer, OSOO

O20Z/LZ/+

OZ0e/ Lely

O020c/9e/r

0Z02/9Z/
020Z/Ze/r
020c/ce/r
O20d/Le/r

O20d/Le/y

O20e/relr

020e/¥2/r

OCOZ/Le/y

OZ0Z/L Ziv
OZOZ/L ery
O20z/Leir
O20c/2cir
0Z0¢/Celr
OZOZ/0ElF

Oc0z/0e/r
pajsjduio5

pajajdwo5 SUIOJCWAS 6L-PIAOD

BQUBPIND Ssauljj pue
pajajdwiog 6uyse1 61-GIAOD 0207

pajeajdwo5 swojdwAs §L-piAoD

aQuepINd ssaujj| pue
pajajdwiog Buyse! 61-GIAOD 020Z

pajajduioy swojdws 61-plAoD

SOUepPIND sseulj| pue
payajdwoD Buses 61-CIAOD 0202

pajejdwo5 swoydwAs §,-piAaod

soueping ssouj|j pue
pajajdwog Buyses 61-GIAOD 0Z0Z

pajejdwo5 swuo}dwAs 6 L-piaoD

souepIng ssaujy pue
pajyedwog Buse, 6t-CIAOD 0z0z

pajajdw05 swojdws 61-piaog

sauepiny sseuj|| pue
pajajduog Buyset 61-GIAOD 020Z

pejadwoy SWWOJdWAS 61-piAoD

g0uUepPINg ssaulj] pue
payaidwog Buse! 61-GIAOD 0Z0Z

pajajdwo5 swojdwds 6 L-plAaoD
BoURDINE ssoul] pue
pajajdwog Guyses 61-CIAOD 0202

poyajduu05 swojdws §1-piAoD

BouepINS) Ssauj|] pue
pajejdwog Buyse! 61-GIAOD 0202

snjeig esunog

C6140 LE
SSOIANSS
za OuLVd-31
SSOIANaS
zd TOULVd-31
SSOINNSS
AAILOBZYYOO
Ld “YOO
SSOINNAS
BAILOSYYNOO
Ld “YOO
SOAS DISNAYOS
ad 8 ANIA
SOAS DISNSYOS
ad 8 ANF
SSOIANAS
zd WOMLVdT1
SHOIANAS
za JOuLWd-37
S30IANSS
BAILOSYYNOD
La -dOO
SHOIANAS
SALLOANUOD
Ld “YOO
AiGd
FYd/ASNOdS3Y
198 YSWS-37
AlGd
Sud/ASNOdS3Y
LOS YaWs-37
SAOIANAS
za TOMLWd-31
SSOIANSS
za OWLS
SAOIANIS
za OMLVd-31
SS0IANSS
za TOYLVd-31
SSOIANSS
za TOMLVd-31
SSOIANIS
za TOULWd-37
OL gor YOHeI0"7 18SH juewijiedseg

0202/9/¢

A1ojsip UoHa|dwoy esunoy

AVYSVL ‘ONV1Sd09

AVYSV.L ‘ONV1SdOO

HALHVN» 'YdO0D

HALHYN» 'YSd0090
NVORW ‘A TIONNOD
NVOAW 'ATIONNOO

NVGuOr ‘AS INOO

NVGuor ‘AS INOO

M3HLLYW 'SNITIOD

M3HLLVW 'SNITIOD

YAHdOLSIYHD ‘A109

YSHdOLSIYMHD ‘3100
ueas ‘805

ueasg ‘309

ppeyd ‘30D

ppeyg ‘309

NVAY ‘ACVOO

NVAd 'AGVYOO

dOUIES}

SE9eSeEe

Segesee

eegesee

ecegesee

CS86H6C1

CS86r6CL

6zgesee

6e9ssee

8ECverrL

8EcrerrL

Le98See

LeQ8S8E

gleglss

QLE9ZZ2

eGELdbeb

CSELLLCL

bOLbS8S

bOZ1S8S
al 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2422 Page 39 of 245

ge Buluies, OSOO

cG6L 40 BE

ozoz/gvs
A10}Sip{ UOl}aj]dwioy asinog

uolajdwos suuC

uoKe|dwos suyUuO

uonadwuo0s aulyuD

uonajdwos aulluO
uoleldi0s auljuO
uoHaldu0d auluO
uonjejdwo0s suyuC

uojajdwoo auyjuG

uogjajdwiod auyUuO

uojajdwo0s sulud

uoHa}dwo0s suluO

uonajdu0s auljuO
uoysjdwoo auuo
uojajduios suyuO
uona|dwos aulluG
uonjajdwos sujuo
uonejdwos suyUuCG

uolajdwos aulyjuCG

adAj uonajduiog a109g wexy jeul4

00t

OOF

O01

OOL

001

O0L

OOL

OOL

OOF

QOL

OOL

001

OoL

OOL

OOL

OOL

OOL

001

Oz0c/eery

OZO/Ez/b

O20Z/E7/>

O2O7/et/y

OZ0c/ec/y

OcOz/ec/r

Oc0c/Ee/r

O@0Z/Ec/>

Oc0Z/Ec/+

Oe0c/ea/y

OzO0e/ee/r

O20z/ee/y

Oc0e/EC/y

O2O0c/ee/y

OcOe/ec/+

OZOC/ECIy

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2423 Page 40 of 245

6e Buwres, OSDO

O20e/Felr
OZOZ/ Lip

OZ0Z/Le/r

Oc0e/Szir

O0Z0e/S2/r
020c/0e/+
OZO?/ Ley
OZ0d/ Ley
0202/L ey

O20c/9/S

0207/9/S
O020/ZZir
OZ0C/eery
O20z/ezir

O20d/cely

O20c/Zely

Oc0z/ec/y
O20d/LZ/r

O20e/LZ/r
pajyajduio5

pajajdwioy
pajajdwoa

pajejdwo5

pajajdwo5

payajduo5
payajdwo5
payajduo5
pajajdwoy
payejdwoy
pajyadwio5
pejajduo5
pajajdwo5
payajdwo5
pajojdwoey

payajdwoy

payajdwo5

peyejduio5D
pajajdui05

pajajdwoa

snjeig

BoUepPINS ssauj|} pue
Buse) 64-GIAOD 0z0z

swojdws §1-piae9

BoUepINdS ssauljj pue
Bupsel 6L-CIAOD 0202

suo}dwAS 6 L-pIAoD

BOUBPINS Ssaulj] pue
Buse, 6L-CIAOD 020Z

swojdwAS §}-piAoD

soUuepINd sseujl| pue
Buse! 61-GIAOD 020z

SU0JAWAS G}-PplIAoD

souRpiNd sseuyy pue
Buse, 6L-GIAOD 0202

swoydwAs 61-pinoD

soueping ssauj}} pue
Buse! 6L-GIAOD 0202

swioydwds 6 ,-plAod

soueping ssouj|| pue
Buljse | 61-GIAOD 020z

swojdwAs 6L-plAoD

soURpINg sseulyy pue
Buse 61-GIAOD 020

suio}dwds §4-piaop

Soueping sseuj]] pue
BuNsel 61-GIAOD 0202

swo}dWwAS 6-PIAoD

SOUBPINS SseUull] pue
BuNsel 6L-CIAOD 0202

asunod

AlojSiH UOH}a]dwWioy esunoy

C6} 40 GE

Ls
2a

ed

La

La
ed
cq
19S
LOS
cd
AG
eq
AG
Lg

a

LYO

LY
2a

ed
SLL Qor
0202/9/S

uoNe20"] 18S)

SSOIAYaS
Weld

SHOIANAS
TOL

SSASIAYAS
WYLVd-31

SSOIANAS
AAILOAYYOOD
“uOD

SSOIMYAS
AALLOSYYOO
“uO

SHOIAYsaS
TOYeLVd-31

SSOIANSS
JOULVd AT

SSDIAMAS
TOe8lVvd-3T

SSOIAMAS
WYLVd-F1

SSOIANAS
WeLV¥d-31

SSDIAMAS
TON LVd-37

SHOIAYSS
VOYLVd-31

SHOIANSS
TOYeLVd-3T

SASDIAYNAS
WOYLVd-3T

SSOIAYSS
VrLVd-31

SSOIANES
SAILLOAYYHOD
“YOO

SSOIANAS
SALLOAYYOO
= 1@;8)

SSDIAYAS
WOeLVd-F1

SSODIANAS
JOULVd-37

juewjedeg

Nosvf ‘oag iva
N3ASLS ‘SILYND

N&AALS ‘SLLUND

AONIND ‘SILYND

AONIND ‘SLLUND
WAN ‘NVYynNd
WAN ‘NVaano

GYVHOIY ‘SNIAIAIND
CGYVHOIY ‘SNIAWIND
NHOP 'SONINININD
NHOf ‘SONIAWIWND
ASSVO 'NOLdWVHO
AaSVO 'NOLdWVYO
NVHLVNOP “TINOD

NVHLYNOP ‘TINOD

sewer ‘3}09

sawer ‘ajoD

SOTYVO 'VAOGYHOD

SOTHVS ‘VAOdHOO

ABUIES"}

PSOBSBE

LSgeSee

bSO8S8E

8PESELEL

BY68ELEL

6y9BS8E

6r9BSeE

Lp9RS8e

Lv98S8E

gpoResse

9p9RSee

prOsSsEe

bpossee

Lpossse

Ly9sSee

BLzgldd

BLe902LL2

LE98S8E

ZE98S8E
GI 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2424 Page 41 of 245

Ov Bulurest OSDO

f61 40 OF

ozoz/avs
A10}SiH UOIWajdWi0y esunoy

uonajdwos aujuO
uoHajdwos suluO

uoNa|dwoo suluD

uojajdwoo suyuo

uojajdi0s auyuC
uonajdwos auluO
uoHe|dwes suljJuO
uoHedwos suyuo
uonajdw0s suluC
uonajdui0s suluC
uonajdwocs aulyjuO
uoRaduso0d auyUuO
uoHa}dwo0s aulyuO
uonadiuos suluO

uojejdwos suyuO

uone|dwos sulluO

uona;dwo0s auUC
uonajdwos auijuC

uoje|duos suljuO

adAl uoyjajdwiog a1095 wexg jeuly

OOL

OOL

001

001

OOL

OOL

OoL

OOL

OOL

OOl

OOL

OOL

OOL

OOF

Oot

ool

00l

OOL

001

O20c/ec/r

OcOZ/ecir

OZOZ/Ee/+r

OcO0e/Ec/y

OZ0Z/Ez/>

OcOz/eer/r

O20c/ec/r

OcOt/ee/r

OcOclez/y

O2Oc/ecip

OZ0Z/Et/F

OZOZ/Ez/F

OZOe/Ecir

Oz0z/ec/b

O2O0c/ee/y

O20z/ee/r

OcOd/ed/y

Oc0e/ec/+

OZ0z/Ee/r

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2425 Page 42 of 245

Ly Buujest OSOO

OZOC/Lely

O20e/ec/y

O20c/eelr
OOeze/+r
0202/22
OZOZ/L/y
OZ02/ Lely
O20e/L ery

020e/eec/r

0z0¢/eeitr

O20e/ee/r
OZ0Z/LZ/r
OZOz/eery
Oc0d/ez/r
O20d/ce/r
0202/92/>
0Z02/92/

OCO7/L Zp
pajejdwio5

BQUEPIND sseujl| pUe
pajyaduieD Bunsel 61-GIAOD 0z0z

payadwi05 swoydwds 61-piaoD

aoueping ssouy] pue
pajaidwog 6uyse) 61-CIAOD 020

pajejdiw05 swojdwiAs 61-piaop

BOQUBPINS ssoujl| pur
pajyejdwog GBunse! 61-GIAOD 020Z

payajdw09 swoyduAs 61-plAoD

souepingd sseuy]} pue
pajajdwog Buyse: 61-GIAOD 0202

pajyajdwo5 SWO}UWAS 6)-PIAOD

SQURPIND ssauly pues
pajaiduiog Suysel 61-GIAOD 020Z

pajajdwo5 swio}dwAs 6 |-piaod

aouepINd sseul] pue
payaiduiog Bunse, 61-CIAOD 020Z

pajejdwo5 swio}dwuAs 6, -piAoD

Soueping ssaujl] pue
pajajduog Buses 61-GIAOD 020
pajajdui05 suo}dwAS 61 -piAeD

SOURPIND sseulj] pue
paysidwog Guysel 6L-GIAOD 0202
pejyajdwo5 swiojdwAs 6 L-piaoD

SoUepINS) SsouT|] pue
payajduog Buse, 61-GIAOD 020Z
payajdiu0g SWO}IWAS 6 L-pIAOD

snjeis asinoy

COL JO LP
SADIAYAS
AAILOAYYOO
ta “dod
SASIAYAS
AAILOAYHOO
Lad “YOO
SSOIAMAS
AAILOSYYOO
td “YOO
SHOES
za TOULVd-37
SS0IAWSS
za TOULVd-37
S3DIAYSS
ed TOULVd-31
SASIAYSS
2d WOUNLVd-3T
SSdIAYNAS
7a WYLVd-3T
SSSDIAYNSS
za JONLVd-31
SSOIAUAS
SAILOAYYOO
za “HOO
SADIAYNAS
SAILOSYHYOD
ed “dod
SADIAYSS
za VOYdLVvd-31
SSSDIANSS
ed TOULVd-3T
SOAS SISNSYOs
19S 8 ANIA
SOAS SISNSAYO4
LOS 9 ANF
SAOIANSS
2a 1OYdL¥d-31
SSO0IANSS
2a TOULVd-3T
SADIAYAS
19S WOeLVd- 37
ani gor uoHe207] 19sf) quewypedag

020Z/9/S

A1o}SIH UOlajdwioy asinoy

LYad0u ‘YSyNORG

eAue| ‘yeag

eAue) ‘yeeg
HLA 'NVAd
HLS 'NVad
NHOr 'NVvaa
NHOf 'NV3G
LYAdON 'SIAVG

LYadOH ‘SIAVG

NOSVfP ‘SIAVG

Nosvf ‘SIAYG
TAVHOIW ‘GIAVG
TAVHOIN ‘CIAVG

(Aduad) aud ‘Suva
(Addad) Gaud ‘SYva
OOUVW ‘OTSONV.G
OOUV ‘OTSONV.G

NOSVf ‘O3gT1vd

43U189']

gggesee

Lyyl808

Lyr2808

68CLL8TL

68CLL8CL

ESCLLSZL

E8ZLLSZL

SO98S8E

SogsceEe

pogesee

vO9BSBE

eggesse

£g9esee

oggesee

og9Rgsee

9S98S8E

9g9ecee

yS9BSee
al4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2426 Page 43 of 245

zp Buiures) OSOO

BL 10 Cy

ozoz/ars
Aio}sip] UOljaj]dwioy asinog

uoHajdw0s aulUuO

uolajdur0d auyjuO

uonajduios suyuo
uonjajduo0s auluO
uoyeajdw0o aujuoO
uolajdui0s auyjuG
uoyjajdwos suljuO
uojajdwoo auljuO

uolajduioo aulyuO

uojajduios auljuC

uojsjdui0s suyuO
uojajdwi0s auyuO
uona}dwos suljuO
UOHa|dwU0D sUTUD
uojajdu0s suljuO
udjajdui0s auyUuC
uojajdwios auljuO

uoa}dw0s euljuO

adA uonajduieg a109g9 wexg jeuly

001

OOL

OoL

OOL

OOL

OOL

OOL

00r

O0L

00+

OOL

00L

OOL

OOL

oOL

OOL

00L

O0-

OcOz/ee/b

OzOd/Eeciy

OZOC/EC/b

O20Z/Ecib

OZ0c/ec/r

Oc0c/ee/r

Oc0d/ee/r

OZ0z/eer

O2Oc/ez/y

O%0z/Ec/r

OZ0e/Ez/r

O20c/ez/+

OZ0%/Ec/y

OZ0c/eciy

OZOc/EtIy

O20c/Ez/p

O2O?/ET/>

AV ALNAL

ayeqg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2427 Page 44 of 245

ep Buiures, OSOO

O0c0z/Zely

O20e/ee/r

O20e/ee/r

OZOZ/ee/p

O20e/Ze/r

O20t/eciv

O20z/0d/+r

OZ0Z/9Z/+

O020¢/Le/r

OZ0Z/Leiv
O20e/L dr
OZOZ/ Ley
OZ0Z/ Ley
O202/ed/r
O20c/ee/r

O20d/ee/r

OZ0z/0c/F
pejejdui05

pajajdwuo05 swojdwAs §}-piaoD

soueping ssauj] pue
pajajdwog Guysel 6L-GIAOD 020z

pejyafdui0cs swojdwds 61-piaoD

soURpINS ssouf] pue
pajyejdwog Buses 61-CIAOD 020Z

pajajdwo5 swojdwAs §L-plAoD

BOUBPIND ssoujf} pue
payajdwog Guiyses 6L-GIAOD 0202

pajyafduo5 swojdwAs 61-piaoD

BOUBPING Ssauj}] pue
pajeidwog Suysel 61-GIAOD 0202

peysjdwo5 SwO\dwuAS 6 L-piAoD

aouUepIND sseuj}} pue
pajyajdwoD Buses 61-GIAOD 020zZ

pajajduod swiojdwAs §1~pinod

soueping ssouy} pue
pajaiduiog Buysel 61-GIAOD 0z0Z

pajajdiu0y SWIOJGWAS 61-pIAeD

aouRpINd sseul} pue
pajadwog Buysel 6L-GIAOD 020

pajajdwo5 swo}dwAs §1,-piAoD

SOUePIND ssaujl| pue
pajajduion Bunses 61-CIAOD 020Z

payajdwo5 swojdwAs 61-piaod

snes asino5

A1ojsip] UOI}a]dwoy asinoyg

CEL I0 CF

2a

2a

cq

ea

1G

La

ed

ca

1g

1d
ed
za
za
2a
2a

ed

id
ap Gor
0202/9/S

ud}eD07] 18S

SAOIAYSS
WdLWd-3T

SSOIANAS
WYLVd-3T

SSOIAMaS
SAALLOSYYOO
“aOo

SADIAYNAS
SALOAYYOD
“aOo

SSOIANAS
SALLOSYYOO
“-YOo

SSOIAMSS
AALOAYYOO
i 00)

SADIAYSS
AAILDAYYOO
“4uOD

SADIAYSS
AAILOSYYOO
“YOO

SAOIANAS
AAILOSAYYOO
“YOO

SSDIAYNAS
AALLOAYYOO
“dOo

SHOES
TOYeLVd-3T

SSDIANSS
TOSLVd-31

SSDIAYAS
WOeLVd-AT

SADIAYSS
VOuLVd-F1

SAOIAYNAS
JOeLVd-31

S30IANAS
TOYULVd-3T

SADIAYSS
SALLOSYYOO
“YOO

juoujedag

MYVW 'SINSG
MYVW ‘SINAC

SAONSAYAL
‘MACINWAd

SONSAYMAL
‘daq1NWsaa

WVITIM ‘STYSWad

WVITTIM ‘ATHSWad

VNAVG ‘NS LSSSWSG

VNAVQ 'NSLSASWaG

YATAL ‘IMSNIGWaa

YA TAL 'DISNISWSG
OWS 'AONVISG

Olda ‘AONV12SG

LYa8ou ‘vrad

Luagou ‘vrad

Vd ‘N3S33q0

Wd ‘NASasq

L380" ‘YayOsd

Jaused]

6L98S8E

6L98S8¢

8498See

8298S8e

PEBsSrOL

vESESPOL

ZL98S9€

LL98S8E

9298S8€

9298S8E

PL9RS8E

PLossec

LZ9eSee

L298S8€

oz9esee

OL98S8E

g99Rsee

di 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2428 Page 45 of 245

pp Buyer, OSOO

c6l 40 PY

ozoz/a/s
Aiojsip UoHa|dwioy esinoy

uoje|dwos Sulu

uonadwo0s aulyuO

uoHafdiu0d SulUO

UOe|dwi0d aulUuO

uonajdui0s suluG

uoa|dwio0o auUC

uonjajdwos aujuO

uonajdwios auyuO

uojeajdwoo suyuC

uojajdwoo auyuO
uola|dui0d Sulu
uonadwos eulud
uonajdwes auljuC
uojajdiuo0s auyuCO
uojajduios eulluO

uojalduo0s aulluUD

uoHadwos aulyjuD

adA, uonajduiog e109g wexg jeuly

001

oOoL

OO!

OOL

001

OOL

OOL

OOF

OOL

OOL

Oot

00!

001

001

001

ooL

OOr

TAU ALT AL

Oz0z/eciy

Oz0c/edir

O20z/ee/y

O2Oc/ET/y

OZ0e/ee/r

O2Oz/EZ/F

O2O0Z/Ez/F

OZ0e/Ee/b

OZ0/Ez/>

O20e/ecly

OZOZ/Eciy

Oc0z/Ee/r

Oc0/Ec/r

Oc0d/eey

OZ0S/EC/+

OZO0c/Ec/y

9jeq sng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2429 Page 46 of 245

Sp Buiures| OSDO

OCOT/Ze/r

TAAL AAR

O0202/L ar

0Z02/b2/r

O202/Le/r

0202/Le/r

O20e/Le/y

OZOZ/ee/r
O20e/L Zr
020¢/be/r
O20T/L er
OCOZ/Lerr
OZO02/Le/y

O202/L Zr

O20Z/eciv

OZOZ/ecly
pajsjdui05

pajyajdwo5 Suso]dWwAS §1-piIAOD

soueping ssaul|] pue
pajajdwog Suysel 61-CIAOD 020

pajajdwo5 Swo}dWwAS 6 L-piaon

@ouUepINS Ssauly] pue
payajdwog Buse) 61-GIAOD 020Z

pajajdw09 SUIOJUWAS G}-PIAOD

squepINd ssaujj| pue
pajaidwog Buysel 61-GIAOD 0202

pajejdi05 swojdws 61-piaod

SOUBPINS) SSouj}] PUB
pajajduog Buysel 61-GIAOD 020Z

pajajduio5 SWO}GWAS 61-plAoD

BQUepPIND sseujij pue
payajdwog Buses 61-CIAOD 0202

pajajduio5 swodwAs 6 L~pinod

BQuUePIND ssauj|y pue
pajyejdwog Buyses 61-GIAOD 020Z

pejejduio5 SWOJCWAS GL-PpIAOD

SoUepINd sseul]| pue
pajaidwog Bbuysal 61-CIAOD 0202

payajdwo5 swojdwAs §1L-pinoD

BUepINdS ssaujl] pue
pajaidwog Suysel 61-diIAOO 0z0z

snjejg esino5

C61 40 Sb

tad

a

1d

td

ta

LG

LG

LG
LOS
L9S
19S
LOS
LOS

LOS

1a

La
SBIL gor
OZOZ/O/S

uoe907] Jesh

SHdIAYNAS
SAAILOSYYOO
“YOO

SADIAYAS
SALLOAYNYOO
= [0)0)

SADIANSS
SAILLOAYYOO
“dOoO

S30IANaS
SALLOSYYOOD
“YOO

SSOIANAS
AAILOSYeYOO
“dOO

SADIAYSS
AAILOSYYOO
“YOD

SADIAYAS
AAILLOAYYOO
“YOO

SSOIAYAS
AALLOSYYOO
“YOo

SOAS SISNSYOA
8 ANI-AT

SOAS OISNSYOS
8 ANIA

SOAS OISNSYOS
8 ANF

SOAS DISNSYOs
8 ANI-AT

SSADIAMAS
TOYLVd-37

SSOIAYNSS
WrdlVd-31

SSOIANAS
AAILOSYYOO
“YOO

SADIANSS
SALLOAYYOO
“YOO

jyuewjiedseg

A1o}sipy] Uolajdwioy esinoy

pineq ‘J4yoq

pine ‘1y0q

LiLOOS 'xId

LLOOs ‘xId

YSHdOLSIMHD
"NOSYSNDIG

YSAHdOLSIMHO
‘NOSYSNOIG

TAVHOIN ‘ZVvid

TAVHOIN ‘ZvIG
Adddsar ‘VLIAAG
Aadssar 'VLIABG
Adar 'wISOYad
Adu ‘viSOYNsG

TAN ‘SINNSG

TAN ‘SINN3G

Agjpeig ‘yiewusq

Agjpesg ‘yuewueg

49ule97]

S2GL66L

82SL66L

L698S8e

L6geSee

6898See

6898S8e

Z898S8e

L£898S8E

9898S8e

gegesee

vROBSBE

yEORSsEe

Legesee

L8gssee

LSLOLS2L

LSLOZSZL
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2430 Page 47 of 245

9p Buuies| OSOO

C61 $0 OF

ozozvg/s
A1O}SIH UOI}e]dWOD ssunoyg

uoHS|dwos auUO

uonejdwos auyuC

uoHajduwios auljuO

uone|dw0es aulUuD

uoajdu0s suluO

uonajdwos auyud

ud}a|dwos sulJuUO

uoa}dwo0s auljud
uonafdu0s aulluG
udnajdu0s auyuC
uona|dui0s suyuo
uonajduio0s aulluG
uogejdwos auyuCO

uoyajdwos aujuC

uojajduios auyuO

uone;dus0o auluG

addy uoyajdwog au09g wexy jeul4

OOL

OOL

OOL

OOL

001

OOL

ool

OO!

001

OOF

00+

O0L

OOF

OOL

oor

001

OZOz/Ec/>

OZO0c/Ec/p

OcOc/ee/r

OZOZ/ecir

OZ0z/ecir

OcO0e/Ec/y

Oz0c/ezir

Oz0Z/Ec/r

OZ0c/Eciy

OcOz/Ec/r

OZ0c/Eciy

O20c/Ez/y

AV ALY AL

O20c/ec/y

O20e/ee/p

OcOc/ecr

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2431 Page 48 of 245

2p Bululei, OSDO

OCOC/L/p

020d/L ey

0z0z/Zz/t
0Z0z/Ze/r
OZ0Z/ee/y
O0e/Ze/7
O020c/ee/r
O20e/L ep

020c/Ze/r

O20d/Lery

O20e/L er
O20z/ Lely
O20e/Le/y
O070z/0d/r

O20c/ea/r

Oc0/0e/y

OZ02/L- air
pajajduio5

aoueping ssoull] pue
payaiduog Bunsel 6L-CIAOD 0202

pojajduo5 swioj}diuAs §4-piaoD

SSUBPINH ssoulyy pue
pejajdwoD Guyse) 61-GIAOD 020Z

pajejdwuo5 swo\dwds 6L-piaoD

SOUBPIND ssouj] pue
pajajduog Buyse) 61-GIAOD 0Z0Z

peysjdiue5 swojdwAs 61-plaoD

BOUePIND ssauj}} pue
payajdwioD Buns! 6L-GIAOD 0202

pajajdwio5 swiojdwAs 6 ,-pinoD

Soueping sseujl] pue
payaidwog Buyses 61-GIAOD 0202

payajdwo5 swiojdwAs 6 L-piaoD

sQuepINyd ssauljj pue
pajajdwog Buses 61-CIAOO 0202

payajduo5 swojdwiAs 61-piaoD

aoueping ssauj}} pue
pajajduiog Buysel 61-CIAOD 0202

payajduioy Swio\dwAS 6 L-PplAoD

souepins ssauyj] pue
pajajduiog Bunses 61-GIAOD 020z

peyadwo5 suuoydwhs §1-pinoD

soueping sseuj|] pue
payajduog Buses 61-GIAOD 0Z0Z

snjeis esinog

c6L JO LP

1d

+a

4G

2a

ed

2a

2a

eq

eq

1d

td

2d

ea

LOS

L9S

ta

Lg
opll gor

0202/9/S

SAOIANSS
AALLOSYYHOO
“YOO

SAOIANAS
SAILOAYYHOD
“YOO

SAOIANSS
SAILDSYHYOD
“YOO

SSOIAMAS
WULVd-31

SS0IANAS
TOYLVd-37

SSDIAMSAS
TONLVd-3T

SSOIANSS
VOuLVd-37I

SSOIAYAS
WYLVd-31

SSOIANSS
TOedlV¥d-37

SAOIANAS
SALLOAYYHOOD
“YOO

SSOIAYMAS
AAILOAYYOO
= (050)

SADIANSS
TOYLVd-3T

SAOIAMSS
VOYeLVd-F7

SHOIAYAS
VOULVd-F1

SHOAYSS
TOYLVd-3T

SSDIAYNAS
AAILOSYYOOD
“dood

SSOIAMAS
SALLOSYYOO
“uOo

uoReI07] 1esf) jueunredag

Aio}siH uolajdwioy esinog

NOPo ‘TVHSSYG

Ineg ‘soyeiq

Ineg ‘soyeiq
YadINNaf ‘ASNMOGd
YasINNaP ‘ASNMOG

oug ‘Ausyhnog
aug ‘ApeyGnog
AW3usr ‘ALOd

AWauar 'ALOG

SVIOHOIN 'NOS.LOG

SVIOHOIN ‘NOSLOG
NOWVG 'SNIX8OG
NOWvd 'SNInYOd

N3Hd3LS ‘A31000

NSHd31S ‘A31000

ayeiq ‘Aajooq

ayeiq ‘Agjoog

ABUIRS"}

6S68E2E1

8hP1808

8ryl808

L698S8E

Z698S8E

6LE9L22

6LEOZZZ

9698S8e

9698S8E

Z99Z8L01

Z99Z8L0L

S6gesee

G698S8E

vE98SBE

yEgeSsEe

OFCSPLZ)

OFeSPLZL

di 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2432 Page 49 of 245

By Buiules, OSDO

CEL 40 8b

oz0z/a/s
Aioysiy UOWa|dwioy esino5

uoneajdiwes auljuO

uoHeldwos aulUuO

uonaldwos auljud
uonjalduo0s suluO
uoHefdwos aulyuO
uonajdwios aujuC
uojajdu0s aulJuO
uoHe|duwo0s auluO

uojaydiuo0o suljuO

uonajdwos suljuO

uoRaydwos aujuo
uonajduios suuO
uonajdui0s auljuO
uojeduios suyuoO

uonajduos auyjuo

uojejdwos suyuO

uo}a{dwoo auluD

adh uojajdwog ai09g wexg jeuly

OOL

OOL

001

OOL

O0L

OOL

ooL

OOoL

OOL

OOL

OOL

OO}

OOL

OOF

OOF

001

00L

OZ0z/Eez/r

O20c/Ea/y

O20z/ee/r

OcO0c/eely

OcOz/Ee/r

OZ0z/Ee/>

OcO0e/ec/y

OZ0c/eciy

OZOT/E7/>

OZOz/Ee/b

Oz0e/Ee/r

O2Oe/Eciy

Oz0c/ezy

O20e/Ee/r

OZO07/Ec/p

O2OZ/EC/F

OcOc/ee/y

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2433 Page 50 of 245

6y Gululesy OSOO

OZOZ/ES/y
OZ0t/Lerr
O20e/Le/y
O20C/L ey

O20t/ee/y

OOC/LEr

OZ0C/L ir
O20dledir
O20e/eerr
O020G/Le/y
OZOZ/ Ler
OZ0e/L ir
0Z0z/Zelr
O20e/L er

0Z02/Ze/r

0Z02/0e/

O20e/elr

OCOC/L Cir
pajajduio

squUepINd ssaujj| pue
payajdwog Sunset 61-CIAOD 0z0z

pajejdwo5 swuo}duAs 6,-piAaoD

SOURPIND ssou) pue
pajaidwog Guyse) 61-CIAOD 0202

pajejdwo5 Swo}dwAS GL-piaog

aouRpINd ssoujl] pue
payeajdwog Buyse, 61-CIAOD 0202

pajejdw05 swojdwhs 61-pinoD

Ssoueping ssouj|j pue
pajajdwog Buyses 61-GIAOD 020zZ

payajdu0oy SUO}CWAS 61 -pIA0D

aoURPIND sseupy pue
pajyajdwoDg Bunses 61-GIAOD 020Z

pejajdwog swojdwAs §1-pinoD

Ssoueping sseuyj pue
pajyajduuog Buysse) 61-GIAOD 020Z

pajajdwo5 SWO}dWAS G}-PlAOD

aoueping sseuyy pue
pajaidwiog Buyse) 61-CIAOD 0202

payeiduio5 swojdwAs §1-piaod

aouepINS ssoully pue
pajajdwiog Buysel 6L-CIAOD 020z

pajejdw09 swoydwAS 61-plIAaoD

soueping sseuj}} pue
pajaidwiog Buysel 6-GIAOD 020z

pajejdwuoy swoj}dwAS 6 1-piAoD

snes asinog

CEL J0 GY
SSOIAYNAS
eq JOYULWd-3T
SHOIAYMAS
ed TOYNLVd-371
SSOIAYNAS
ca WYlVvd-F1
SOAS DISNSYO4
2d 8 ANI-ST
SOAS SISNSYOA
ca ® ANS
SSDIAYAS
AAILOAYYOOD
La “YOO
SADIAYAS
AAILOAYYOD
a “YOO
SADIANSS
za TONLVd-ST
SAOIAYAS
eq TONLVd-31
SSOIANAS
2d JOuULVd-F1
SSDIANAS
ca ULV
SOAS SISNAYOS
sid 8 ANIST
SOAS SISNAYOS
sid 8 ANS
SSOIANAS
ed TOULVd-3T
SSSDIAMAS
AG Welvd-31
SSOIANSS
AAILOSYYOD
ka i= [078]
SSODIANSS
SALLOAYYOO
La = 1070)
SSOIAYNSS
SALLOSYYOD
Ld “YOO
Spill qor YUORRSO"] 13S quewyedag

OZ0Z/9/S

A1o}SIH UOI}aj]dwW0D ssunoy

NvIde ‘LLOMa LLL8Sge
LY3g0u ‘MSNA OLZSS8E
1Y3g0u 'INSNITa OLZ8S8E

NVHLVNOF ‘S39173 60L8S8e
NVHLVYNOf ‘SS9O73 60Z8S8E
VYNVT ‘MNILAS 80Z8S8€
VYNVT ‘MNILIS 80Z8S8e
LLOOS ‘AdG3 GSOL8S8E
Lioos ‘Aqdg GOL8S8E
YVYXVNG 'NVWLSVa4 cOLeSsEe
YMMV ‘NVALSVS €OZesse
euujey ‘yedeizq LZ8L6LbFL
euujey ‘yedaizq L8L6LbPL
Japuexaly ‘Aeyding Geezzlel
Japuexary ‘Aeyding GZELLLSL
7JAINVG ‘SNONSMYd 6698S8E
JAINVO ‘SMONAMYa 6698S8E
NOP 'fWHS3Yd 6S68EZEL
49U1297] ai 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2434 Page 51 of 245

Os Buiures1 OSOO

c6L IO 0S

ozoz/g/s
Aio}SIH uoIaj]dwWioy osinog

uoyeajdui0s auyuO
uolajdwos auljuO
uonjadiuod aulyjuO
uonediu0s auljuO

uons}dwos sulyuD

uone;dusos auyud

uonjajdwos suyuO
uole|dwi0d aulUO
uonalduo0s suyuO
uojeajdw0s aulUuO
uoyadwos suyuO
udjajdwo0o auyUuO
uoyajdwi0s asuljuC
uoajduios aulyjuGQ

uoyefdu0s suluO

uoneldiwos auljuC

uoHadwucs aulyuD

uone;diw0d auluC

edAp uojajduiog a109g wexy jeulgy

OOL

OOL

001

OOL

OOL

ooL

OOL

001

001

OOL

OOL

OOL

Oot

oOL

OOL

OOL

O01

OOL

O20z/Ez/r

OZ0c/ecir

OcOc/ez/y

OZOZ/ES/P

Oz0z/ec/y

O2OZ/E7/r

OcOc/ez/y

OZ0Z/Ecir

OZ0c/Ec/r

O20c/Ec/y

O20c/ecir

OZOC/Et/+

Oc0z/ec/y

OcOc/ee/y

OcOc/eciy

OZ0S/Ec/b

O2O0c/eely

97eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2435 Page 52 of 245

bg Buus, OSOO

OZO0e/L2/r
O20e/Le/y
O20z/eci+r
O20d/ce/+r
OZOC/L Sy
O20c/L ely
Oz0z/Od/+r

0Z02/Le/r

OCO?/ Lely

0202/ Ler

O20¢/ee/r

0Z02/Le/p
O20e/re/r
O20c/ee/r
OZOC/L/y
O20d/L ely
Oc0e/Le/y
OZOd/L Zr

OZO/Ez/y
pojojduiog

pajajdwo9
pajajdwo5
pajejdw09
pajajduio5
pajajdui05
payajdwo5
payajdui09

pajajduioy

peyajdwo5

pajajduie9

pajadwoy

pajajduiog
pajajdwoy
paysjdwu09
pajejdwo5
peyajdwio5
peyajdwoa
pajajduio5

payajdwog

snjeys

swoydwds §1-piao9

SOUBPINS ssaul]]| pue
Buysel 64-CIAOD 0z0z

swoyduiAs §1-piAaog

aouepINS sseulj] pue
Bunse| 6L-GIAOD 0z0z

swojdwAs 64-pIAoD

souRpIND sseuly pue
Bunsel 6L-GIAOD 020z

swojdwAs 61-piaod

BOURPIND ssauj|| pue
Busey 6L-GIAOD 0zZ0Z

SWUOJUWAS GL-plIAoD
souepIng sseulf| pue

Buse} 6L-CIAOD 0Z0z

swojdwAs 61-piAod

aoueping ssaujy} pue
Buse! 6L-GIAOD 0202

swojdwAs 6 ,-plaod

SoUEpINS SSoui]| pue
Buysel 61-GIAOD 020

swo}dwAs 61-plAoD

aouRping sseuly pue
6us981 61-GIAOO 0202

suo}dwAS 61-piAoD

BOUEPINS) Ssaulj}] pue
Buse! 6L-CIAOD 0z0z

swojdiuAs §1-piAoD

asinoy

CELIO LS

cg
2d
eq
a
4
LT
2a

ca

ea

eq

La

La
ea
2d
2a
ed
ca
2a

zd
ant. gor
OZOC/O/S

uo0je007] 18Sf)

SSDIANAS
TOULVd-3T

SASDIANAS
WdLvd-31

SSOIANSS
WOYLVd-3I

SASDIAYMAS
WONLVd-31

SASIAYAS
WOeLWd- FI

SSDIANAS
WuLVd-31

SSOIANAS
TOeLVd-3T

SADIAYSS
TOYNLVd-3T

SAOIAYAS
AALOSYYOO
“dOD

SSOIAMAS
SAILOAYNOO
“duOO

SAOIANaS
SHALLOSYYOO
“adOO

SSOIANAS
SAILOSYNOO
“dOoD

SSOIANSS
Weld"

SSOIANAS
TOULVd-3T

SADIAYAS
WULVd-F1

SAOIAYSS
WwdLVd-31

SOAS SISN3SYO4
8 ANI-AT

SOAS SISNAYHOA
8 ANIA

SHOIAYAS
TOULVd-3T

jyuawpedsg

AlojsiIH UOJa]dwoy esinog

ANIHdSSOP 'NVOVS
ANIHdSSOFP ‘NVOVS
ANOHLNY ‘DNIMS
ANOHLNY ‘ONIMA
SAYONV 'SNIMA
AYONV ‘ONIMS
iJuagOu "SMa

LY3adO" "YAMA

SNVHS ‘SNVAZ

ANVHS ‘SNVAS

MOIN ‘SNVAA

HOIN ‘SNVAF
LLOOS 'NSSMINS
LLOOS ‘NSSMIYS

YaSdINNG? ‘NSSMIYa
YS4iINNGf ‘NASMRIS
Adusdaf ‘YS9ON3
Aaduddar 'YSONA

NVING “LLOITTA

sausea]

8ZLES8e

8c2eseEe

brySl98

yyrSl98

9ZL8S8E

9228S8E

S@LeS8e

SZZeSee

veLesee

PeLESBEe

GeSeres

SeSeres

Oe@2esee

OZL8S8e

6128S8€

6L28S8¢

QLLESsE

9LZeses

LLZeSee

dl 49sp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2436 Page 53 of 245

zg Buuresi OSOO

c6L $0 €S

ozozg/s
A10}SiH UOIajdwioy esunoy

uogeajdu0d aujuC
uoHs|dwo0s auluO
uojeajdwioo auyjuC
uonajdwoo sulup
uone;dwos auljud
uojadwo0d auyuo
uonasdwos aulyuO

uojajdwioo auluC

uonajdwo0o suUD

uojajduios suyuO

uona}dwo0s auluo

uonafdues aulyuO
uo0}sjdu0o sulUO
uoHefdwes auljuO
uoya|dwi0d suyUuO
uoHedw0s auUO
uoje|dwos auyUuO
uoHa}diw0s suyuO

uoe}du0o eullUO

adA, uojajdwoyg a109g wexg jeuly

OOL

OOL

OOF

001

ooL

OOL

OO!

OOL

ooL

00}!

O0L

00L

QO}

OOL

ool

OOL

O01

OOL

o0L

OZ0Z/Ec/>

OZOc/ES/P

O20c/Ez/y

OZO/Ez/y

OZOc/EA/F

O20Z/ez/r

O20c/Eciy

O20c/Eely

OZOc/ETz/F

OZO0z/Ec/y

OZOc/ecy

O20c/e7/y

O¢Oz/ez/y

O2Oc/ec/r

OZ0e/ee/y

OCOZ/Et/P

Oc0cleey

OZ0z/Ec/F

OZO7z/Ez/y

a}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2437 Page 54 of 245

eg Buuiel, OSOO

O20e/Se/r
020c/0Z/
O20c/Zely
OZ0e/ve/y

0Z0¢/Pelr

0202/92/r

O207/9Z/+r

O20e/0e/Fr

OZ0e/Leir

020Z/8e/r

OZ0C/8e/r
OZ0e/re/r
Ocdd/rerr
OZOC/LZ/>

0202/L ey

O2c0c/0d/r

O20e/ezir
pajejduio5

SOURPING ssoul] pue
pajaiduiog Bunse, 61-CIAOD 0202

payajdwoy SWO]GWAS GL-PpIAoD

aqueping ssauj|j pue
pajaidwoy Buysal 61-CIAOD 0202

pajajdiwog SWOJGWIAS BL-PIAOD

aouepiny ssaultj pue
pajyajdwog Buses 61-GIAOD 0Z0Z

payejdwioy swojdwAs §E-piAoD

souepiNd ssoul|| pue
pajyajdwiog BGunsel 61-GIAOD 0202
pajaduuea swuoydws 61-piAoD
souepINg ssouj}} pue

pajajdwoy Hunsel 61-GIAOD 02Z0Z

pajzejdu0 suuoj}dwAs 61-piAoD

souRepIND ssaujy pue
pajgidwod Buse, 61-GIAOD 0202
pajyaduo5 swo}dwAs 61L-pIAoD
BoURPIN Ssaulyj; pue
payaidwog Buyse1 61-CIAOD 0202
pajajdu05 swojdwAs §1-piAaop
BoURPIND sseulj] pue

payaidwog BHuysel 61-cIAOD 020z
peysjdwos suuo}dwAS 6L-piaoD

aouepingy ssauy] pue
pajajduiog Huysel 6L-CIAOD 0Z0Z

snjejs asinoy

cBL JO €S

SSODIANSS
SAILOAYYOO
za = 1050)

SSDIAMAS
eq WOYdLVd-31

SSDIAYNAS
cq WYLVd-31

SSOIANAS
2a TOYLVd-3T

SADIAYSAS
2a TOYdLVd-37

SSOIANAS
SAI LOAYYOO
1a “dOO

SSDIANAS
AAILOSYYOD
td “YOo

SSOIAMAS
SAAILOAYNYOO
la “dOo

SSOIAYSAS
SAILOAYNOD
La “YOO

SSHOIAMAS
AALLOSYNYOO
2d “dO

SHOIAYES
SAAILOANYOD
2d “YOO

SOAS OISNSYOS
ga 3 ANI-AT

SOAS OISNSAYOd
a4 8 ANFS1

SADIANSS
2G TOYLVd-37

SSOIAYAS
ed Weld"

SSOIANSS
SAILLOSYYOO
+a a1 0)0)

SADIAYSAS
AA LOSYYOO
La “YOoD

opi gor UOHeI0"7) 18S)

O0c0z/a/S

Juewpedag

AlojsipH UoHajdwioy esiunoy

MYVA 'YAHOLA TS

Ine ‘wee

ined ‘WuRAe|S

TAVHOIN INVIAV]4

TAVHOIW ‘INVIAV TS

SSWVf ‘MORiVdZ114

SSWVP 'MORLVdZL4

SVIOHOIN ‘SLLASIS

SWIOHOIN ‘SLL3SI5

LLOOS ‘AS TSN34

1109S ‘AF TSN3S

VONVAY ‘iZv4
VONVWY ‘IZv4
sower ‘siwe4
sawef ‘sey

VoCNVXITV
“ANOTIVA

VYONVXITV
‘ANOTI4

43U1B9"}

8ELESBE

oseg.2d

OSE9ZZZ

ZELOSBE

ZELES8E

9ELBSBE

9ELBSBE

9668ELEL

9668ELEL

OeLescsEe

OeZzesee

OL86h671

OL86r6E1

QEELLLCL

QEELLLcl

EL68EZEL

CLEBELEL
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2438 Page 55 of 245

vg Buiures) OSOO

C61 40 %S

ozoz/ars
Aiojsipy uoHajdwos esunog

uojejdwos auyuOC
uol}a|dwos aulUC
uonjsjdwos auljuC
uonajdwos auluO

uonadu0 auljuO

uojejdwios suyuC

uojajdwos auyuO

uonalduo0s auljuG

uona;dwos auyuO

uojajdwos auljuO

uoHe;dwos auUuO
uola|dwos aujuC
uons|dus09 euUO
uonejdwo0s auluO

uonajdwos suyuoO

uonafdwos auyuO

uonjadiw0s suluS

adAy uopjajdiu0g a109g wexg jeuly

OoL

OOL

001

OOL

001

OOL

OOL

ooL

00L

00l

OOL

001

ooL

OOL

OOL

O0L

OOL

OZ0z/Eciy

Oz0z/ecir

OZ0c/eciy

Ocod/ecir

OcOc/Ec/y

Oc0e/ee/r

O20z/EZ/y

O207/Ee/r

O20Z/ee/y

TAAL AL

O2Oz/Ez/y

O2OZ/Ee/y

O20c/Ecly

O20c/eciy

O20c/Ecib

O<Oz/Ec/+

OZ0Z/Ee/P

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2439 Page 56 of 245

gg Buluiesy OSOO

020Z/L2/r

OZO7/ Lee

O20¢/Fe/¥

020c/raly
O2Oe/Le/+

O20Z/Le/y

OZOZ/L er

OZO7/ Ley

OZ0C/Zely

O20c/eci+v
0Z02/2eir

020z/ez/r

O020c/0d/+

O20Z/6Z/P
OZOd/L ely

OZOC/L Zit

OC0¢/Le/p
pojajdwo5

pajajdw05 swo}dwAs 6§,-piAao9

SQURPINS ssouy) pue
Payajdwog Buse 61-GIAOD 0202

payejdw05 swojdwks 61-piaod

SOUEPIND ssous] pue
pajajdwog Suysel 61-dIAOD 0Z0z

pajajdu05 swoydwAs §1-piaoD

aouepINS sseul]} pue
pajajduiog Gunse! 6L-GIAOD 0Z0z

pajejdiu05 swojdwAs 61-piaoD

souepingy ssaujj] pue
pajajdwog Buysse; 61-GIAOD 0202

payajdui09 swoydwids 61 -pinoD

BSIUBPINS ssouj} pue
pajyajdwog Bunsel 61-GIAOD 0202

pajajdwo5 SUIO}UWAS GL-PIAOD

soueping sseuj]] pue
pajaidwog Buysel 61-GIAOD 0z20z

payajduio5 swoydwAs 6 1-piAod

BoUepINd ssoauj|j pue
pajajdwog Bunsel §1-GIAOD 0202

payejdu05 slu0}dwAS G1 -plAoD

aouepINg sseulj pue
pajajdwog Gunsei 61-CIAOD 020z

pajejdwo5 swoydwAs 61-piAaod

snes asunop

A10}SIH UOI}e]dwWoD esinog

C61 $0 GG

2a

ed

LG

ta
ed

ca

19s

19s

La

LG
za

ed

LOS

LOS
4

L

ea
SLL Gor
0202/9/S

u01je907] Jos}

SADIAYSS
JOULVd-F1

SSDIAMAS
TOYLVd-31

SSOIANAS
AALOSYYOO
“YOO

SADIAdaS
ANLOAYYOO
“YOO

SSDIANAS
TWOULVd-31

SSSIAMSS
VOYLVd-3T

SSOIANSS
AAILOAYYOO
“YOO

SHDIANAS
SALLOAYYOO
“YOO

SAOIAYAS
SAILOAYYOO
“YOO

SSOIAYAS
SALLOAYYOO
= 10)0)

SSOIAYAS
VOuLWd-F1

SAOIANSS
TOYLVd-31

SAOIANSS
SALLOANYOO
“YOO

SSDIANAS
SALLOAYYOO
“YOd

SADIAMAS
WeLlVvd-F1

SSO0IANSS
WdLVd-F1

SHOIAYAS
SAILLOSYYOO
“YOO

juewpedag

NVAS ‘AVMOTIVO

NVaS 'AVMOTIVS

TAINVG ‘ANIMGSIY4

TaINVG "ANNOYS
SNVHS ‘OUaEIgeuS
SNVHS ‘OuYsagiays

STIAHOIN
‘OOSIONVYS

ATISHOIN
‘OOSIONVYS

YATAL ‘SIONVES

YaATAL ‘SIONVYS
VHSIMLL ‘XO4

VHSRUIL ‘XO4

HdaSOf 'YSLLYOS

HdaSOf ‘YStLyOs
Lado" ‘qYuod

LYadOu ‘GYod

MYVW 'YAHOLATS

ABUIES"*]

SSZ8SBE

SGZES8E

oszesse

OSZeSee

6yLES8e

6PL8S8E

Levesee

LevpeSee

GLOGEZEL

GLOGEZEL

ZyLOS8E

ZbLeS9e

OPLES8E

9PLES8E

byLeSee

LPL8S8e

gezegee
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2440 Page 57 of 245

9g Bullies! OSOO

C61 JO 9G

ozoz/g/s
A1oj}SIH} UOHa|dwioy esinoyg

uoHa|dwoo suluO

uonajdwos auyuC

uone;diu0s auljuO

uonefdwos aulyjud
uonajduioo sujuO

uoa|dwos auuO

uoHadwo0s aulyuO

uoHajdwos suyuO

uojajduos auuO

uojaydwos auljJup
uoRajdwos suyuO

uonaldwoo auljJuO

uoja;dwos auljuC

uopjajduiod suyuoO
uona;dwos auljuO

uoye;dwod auyuO

uonadwos auljud

adAj uonjajduioy a109g wexy jeuly

001

O01

OOL

OOL

OOL

00!

001

OoL

QOL

001

OOF

OOL

OOL

OOL

001

OOL

001

O2Oc/ecir

OZOZ/ES/y

OZ0Z/Ecir

Oc0c/Ee/y

OZOZ/ES/

OZ0e/ee/y

OZOc/ez/y

O20c/ee/r

Oc0c/ec/y

OZOC/Et/y

O2O0z/Eciy

O2Oc/e7/r

OZOZ/EZ/F

Oc0z/Ez/>

OzO0z/ee/y

OcOc/Ee/r

Ococ/ee/y

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2441 Page 58 of 245

2g Bulures OSD0

O20¢/eZ/>
OcO0e/eziv
OCOC/ecly

0cO0e/Zelb

O20z/ecir

0t0d/ed/y
O20d/Le/r

O20Z/ed/p

020i

O20d/ed/r
OO? Zr
O20Z/Le/r
OcOz/0e/
O020¢/L er
O2Oc/0e/Fr

OZOc/OC/y

0202/0e/+

O20d/ ir
payojduio

payjajdwo5
payajdwoa
payajdwo5

payajduiog

pajajdwo5

pajajdwoy
pojyaduo5

pajajdwe5

payajdwoy

pajejdwo5
pajajduio5
pajejduo5
payajdwoy
pajejdwo5
pajejdi05

payajdwoy

pejajdwo5

pejajdwo5

snjeyg

swoydws §1-piaod

aouepind ssaulj} pue
Hul}so1 6L-CIAOD 0202

suuoydwAs §1-plAoD

aouepingd ssoul| pue
Buyset GL-GIAOD 0202

SWUOJUWAS GL-piAaoD

SQURPIND ssoul; pu
Huyse{ 6L-CIAOD 0202

suio}dwiAS §1-piaoD

aoueping ssaul]} pue
Buse) 6L-GIAOD 0z0z

Sw0}dWwAS 6G E-PpiAoD

QOUBPINS SSeul|] pue
Buse, 61-AIAOD 0202

sulo}dwAs 61-plAaoD
SOURPING ssaull] pue
Buysel 61-CIAOO 0202
swojdwds 6 1-piAod
souepINd ssoull| pue
Bunsel 64-CIAOD 0202

swojdwAs 61-pinoD

SOURPINS sseuljy pue
Busel 61-CIAOD 0202

suojdwAs §1-pinoD

aouepinyd ssouji} pue
Buse! 6L-CIAOD 02Z0Z

asinop

CEL 0 2G

2d
2g
2d

2g

ta

a
gs

ad

a

1G
ea
ed
eq
2d
ed

ed

1d

La
epi gor
0ZOC/O/S

uolye907] 19Sf,

SSDIANAS
TOYULVd-3T

SADIAYNAS
JOULVd-31

SSDIANAS
TWOuLVd-37

SSAOIAMAS
TOYULVd-371

SSOIAYAS
SALLOSYYOO
“YOO

SSOIAYMAS
AAILOSYNYOO
“-dOD

SOAS DISNSYOS
2 ANIAT

SOAS OISNSAYOS
8 ANFS1

SSOIANAS
AAILOANYOD
“dO

SSOIANSS
AAILOAYYOO
“dOd

SASIANAS
WOeLVd-F1

SSOIANAS
WULVd-3T

SSDIANAS
WOLF

SHOIAYSS
JOULVd-3T

SADIANAS
TOeLVd-37

SAOIAMAS
TOYLVd-37

SSDIANAS
SAAILOAYYOD
“YOO

SSOIAMAS
SALLOSeYOD
“doo

juewyedsg

A1o}sip] UONa|dWI0D esunoy

VSSIANW ‘duveYvo
VSSISW ‘duvauvo
NVING ‘SONVLNOYNVO

NVING ‘SOMVLNONVS

YaTAL ‘Olvs0NvVo

YaTAL 'OWsAONVO
ANS» SSNGUV9D

LN3x YSNGYYS

UdARIS ‘eB1IeD

UBAR}S '21IeD
Naan 'VIOUVD
Nagny ‘viodv

380r ‘viouvo
3sor ‘viowvo
daw ‘viowvo

asi ‘vioNvo

yey ‘Asue9

yey ‘Aaues

49UL89"}

o9g2esee

O9L8See

6S28G8e

6S28S8e

LL8Z68LE

LZ8Z68LL

HB86rETL

v886Pr6El

E8ZOZSEL

€82OLSCl

LGLES8E

ZSLES8E

8Z80K2S

8280rZs

9SZ8S8e

9SZ8S8e

LSvZ808

+SZ808
gi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2442 Page 59 of 245

9g Bulures! OSOO

Z61 30 8S

ozoz/ers
Aiojsipy uoHajdwios asunog

uojsjdwics aUu]UC
uoyafdwes auyuO
uojajdiu0s aujuO

uonajdwoo auLUD

uoHajdiwo0s auljuC

uonefdw0s sulUuO
uojajdwos sujuG

uojajduos suyuO

uojejdwos suyuO

uojsjdwos suyuO
uolajdwios auyuQ
uoHa!dwWos sulUuO
uojajdwos suyjuO
uojajduwio0o aulUuD
uonaldwo0s suljud

udNajdw0D auyUC

uonsjdw0s aujuO

uojejduios auljuO

eadAl uonajdwog ai09g wexg jeul4

OOL

OOL

OOL

OO

OOL

OOL

OOL

001

OOL

OoL

001

OOL

O0L

OOL

00L

OOL

OOL

OOL

Oz0z/€e/r

OZOz/ETz/P

OcOz/Ec/>

O20c/Ee/r

Oc0z/ee/r

OZ0z/Ec/y

OcOt/Ee/r

O20d/tely

O¢Oc/Eciy

O20z/ee/r

OZOz/EC/P

O20z/eeiy

OcOe/Ecir

O20c/eeiy

OZOz/EIP

OZOe/Ec/r

OZO0Z/Ez/>

OZOz/Eciy

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2443 Page 60 of 245

6g Buluiesy OSDO

OZO/Ze/y

Oz0z/e7/+
O20z/Le/y

Oc0e/ez/r

O20e/LZ/r

O20d/Le/y

0z0c/0z/r

OZ0Z/Ee/y
O20e/Le/y

O20e/L Zr

O20c/0Z/r

0t0z/Zely
OZ0z/Ec/r

O20Z/ez/r

O20z/Le/r

OZ0¢/ Lr

pajojduioy

payajdwoa swojdwdAs §L-piAoD

aQuRpPINd sseuj]] pue
pajajduog Buysay 61-GIAOD 0202

pajajdwo9 SWWO}GWAS 6 L-DIAOD

SoURPINS ssaulj] pue
payajdwog Bunses 61-CIAOD 020Z

pajajduio5 swo}dwAs 61-piaoD

SIUePIND ssoauj]} pue
pajaidwog Guyse) 61-GIAOD 0202

payajdwoy swo}dwAs §4-piAo9D

soUuRpIND sseuly pue
pajajdwog Suysel 61-CIAOO 020

pajajdwo5 swiojdwAs 61-piaoD

soueping ssauji| pue
payaidwiog Buysal 61-GIAOD 0202

pajyajdwoy SWwo}dWAS 6-pIAOD

aouepInyd sseujjj pue
pajajdwog Guyses 61-CIAOD 0202

pajejdiu05 swiojdws §1-piaod

aoueping ssaul|]| pue
paysjdwog Bunset 6L-CIAOD 0202

pajyajdwo5 SWUO}CWAS 6 L-PIAOD

aouepInd ssouyy pue
pajajdwog Bunsal 61-GIAOD 020Z

snyeys asinog

AiojSipH UOI}a|dwWioD esinoy

c6L 40 6S

td

ld
cd

2a

a

ta

+a

dg
cq

ed

+a

1d
2a

ca

+a

td
SBLL Gor
0Z0¢/9/S

uoHeI07] Jesh

SHOIANAS
SAILOANYOD
“dOd

SSOIANaS
SAALLOAYYOO
“YOO

SSDIANAS
TONLVd-37

SAOIAYSS
WOuld"

SAOIAYNAS
AALLOSYNYOD
“YOO

SSHOIAYSAS
AALLOAYYOS
“OD

SSOIANSS
AAILOSYYOO
“YOO

SSIES
AAILOSYYOO
“dOD

SAODIANES
TWYLVd-3T

SSOIAYAS
WOedlVvd-F 1

SSOIANSS
SAILOSYYOO
=| 0)0)

SSDIANSS
SAILOSYYOO
= |0)0)

SAOIANSS
TWYLVd-3T

SSOIANAS
WULVd-F7

SADIAYNSS
AAILOAYYHOOD
“YOO

SSDIANSS
AALLOaYNYOO
“YOO

juswpedegq

LYN ‘LNAI

LYN ‘LYE

NONNVHS ‘Ni4-15

NONNVHS ‘NIAID

SILSIYM ‘SLLOGSHD

ALLSINH “SLLOGSHD

NVOuOr "YSAR9

NVOYOP "YSAa9

UNV "ABAVD

YNVad ‘ASAVD

NVHLVNOF
‘NOSIYYVD

NVHLVNOP
‘NOSIYYVD

LYS8 1D ‘LLYYVO

LYAg9 ‘LiadYyvo

ueky ‘preueg

uehy ‘piesues

ABUIES"}

ZLLESBE

CLL8G8E

L22eSee

LLZe98e

22LbSeS

ELLGES

v8OeSc6

v89eScé6

GOLB8S8E

SOLBSBE

Z9LBSBE

eOLBSBE

bOLESBE

}GL8S8E

28¢2808

2872808

di 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2444 Page 61 of 245

09 Buures, OSDO

c6l JO 09

ozoz/g/s
Aio}sipy] UOejdwi0y esinog

uonjsjdwos suyuO

uojejdwos suyuO
uopedwes sullud

uonajdui0d suUO

uoa}dw0o auluO

uoya;dwos aulyuO

uojajdwoo aulUuO

uoHe|dw0s sulUuO
uoRajdwod sulUuO

uoHe;dwu0s aulud

uoyeajdwo0o suuC

uolajdwoo aulluO
uoyajdwos auyuO

uonafdwos auluO

uoHajduios suyUuO

uoHadwoes auluO

adj uonajdiu0y a1099 wexy jeuly

OOF

OOL

O0L

OOL

OOL

OOL

ooL

001

OOL

001

OOL

O0L

OOF

OOL

OOL

OOL

OZOz/Ee/b

O2O7/Ee/y

Oc0e/ea/r

O2O0z/Ee/y

OZOc/Ec/y

OZ0z/Ec/r

Oc0e/ce/r

Oc0c/Ec/r

OcOz/ec/r

O20c/eciy

O2O0c/Ez/y

OZ0Z/ez/r

OZ0c/Ee/b

Oz0z/eeiy

OCOt/Et/y

Oc0Z/Ec/F

9jeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2445 Page 62 of 245

+9 Suiwielt OSOO

OZ0Z/eerr

O<0Z/Ze/r

O2OC/Le/+r

OZOZ/6C/v

OZ0Z/L er

O20d/L er
0¢0¢/02/r
OZ0e/Ze/r
O20C/ee/r
O20c/ee/r
O2O0c/Le/y
OZ0Z/Zlr
O202/Le/r
OZ0Z/LZ/r
Oc0z/ec/r

OZ0c/ec/r

OZ0U/Ler

Oc0c/ezir
payajduioy

pajajdw05

pojajdwo5

pajajdwo5

pojyajdue5

pajajdwe9

pajadwoy
peyajdwoy
pojyajdue5
payajdwoy
payajdwo5
pajadwo5
pajejdwo5
pajsjdue5
pejajduo5
pajyajduio5

pajejdwo9

pajajdwo5

payajdwo5

SnjeIs

swojydwds 61-piaea

aoueping ssouly] pue
Bunse} 6L-GIAOO 0z0z

suo}dwuAS §1-piaoD

souepINgd ssaujj] pue
Bunseal 61-cIAOD 0202

swo}dwuAS §L-plAoD

BouepINd ssaujj| pue
Buysal 6L-GIAOD 020z

swojdwAs §1-pinoa

soueping ssauil] pue
Buse! 6L-GIAOD 0Z0z

swojdwkS §L-pIAoD

eoueping ssouj|| pue
Buys 61-GIAOD 0202

swio}duhs 6 L-plAaod

SOUEPIND ssaut|| pue
Buses 61-CIAOD 020

swo}dwiAS 6 L-pIAoD

BSOURPINS SSouj|j pue
Buse | 61-GIAOD 0202

swo}dwdS 61-plAaogD

souepIndS sseul|; pue
Buns 6L-GIAOD 0202

suio}dwiAS §L-piAoD

SB9UePINS) SSauj|| pue
Buysel 6L-CIAOD 020z

asunog

CELIO L9

SADIANAS

ca JOULVd-AT HVuvs ‘HO009
S3O0IAYAS

ed TOYLVd-AT Hvuvs ‘HO009
SADIAYNSS
AAILOAYYHOO

Ld “HOD ASOVLS 'ZSWOD
SADIAYSS
AALLOSYYeOD

La “aOO AAOVLS 'ZSWOOD
SASIAYSS
SALLOSYYOD

ea “YOd NVING ‘MVINSTIOO
SADIANSS
SAILLOSYYOOD

ca “doo NVIdd ‘MVINAIO9
S30IAYAS

19s TOeLVd-371 MSXGNY ‘OusadqdT1OoO
SHOIANAS

19S JONLVd-J1 MAYAN ‘OYusEdi09
SASIAYAS

cd 1OULVd-31 ASINAG ‘AS1d09
SADIAYSS

ea TWOYULVd-37 3JSINIG ‘AA1G09
SHOIAYNAS

4 JOULVd-31 =AYOORND 'YSA019
S3SIAYSS

LT JOULVd-3T ANYODANSD ‘YAA019

SOAS DISNSYOS YSaHdOLSINHD

LOS 8 ANS ‘LLMOIS

SOAS DISNSYOS YSHdOLSINHO

LOS 8 ANSI LLIOID
SADIANAS

Aq OULVd-F1 S3ANVP “TSNNID
SSOIAYSS

ea TOULVd-3T SSWVr ‘TANNID
SADIAYSS
AALLOSYYHOO

La “YOO MYVW ‘Lesa Uo
SAODIAMAS
SAILOSYYOO

td “YOO WV ‘LYSE 9

aL qor u0e907] JaSf juswpedeg 40u1e9"]

020Z/9/¢

AlojSiH UoHaj]dwioy esinoy

2RLESsEe

CBLES8E

L6zesee

L6Z8S8C

L8ZeSee

b82eS8e

O8Ze8See

oszesse

SLL8S8E

BZLeS8e

LLL8S8€

LLL8S8E

GLLES8E

GLLES8E

PLLESBE

PLLOESSE

ELZecee

CLL8S8E

qi issn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2446 Page 63 of 245

z9 Buiujei, OSOO

Z61 JO 29

ozoz/avs
A1o}SIH} UOTWe]dWIOy osunoyg

uoHe;dues sUulUO

uones|dwi0s auyjuO

uoHadw0s aulluC

uoHadwos suluD

uoHajdues sulUuO

uonjajdwos suuG
uone|dw0o SsuljuO
uoyejdwos auyuO
udne|dwos auljuO
uoyatdwos aulyjuO
uoHa|dwoo auyuO
uoHediu0s suluO
uORa|dwos sulup
uoHaydwos auljuO
uONa|du0o SUIJUO

uoRajdwos auyuO

uojajdusoo suluo

uonjefdwos auluO

adj uonajduioy ai0og wexy jeul4

OOL

001

OOL

OOL

001

OOL

001

OOF

001

OOL

00L

OOL

OOL

OOL

OOL

ooL

OOF

OOL

O20c/ee/y

O2O0e/ee/y

OZ0c/Ec/b

OcOc/ee/h

OZOz/Ec/F

O20c/ec/p

O20c/ec/y

OcOZ/Ez/F

O20c/ez/y

OzO0c/ec/y

O¢Od/leciy

O2OZ/Ez/r

OcO0e/ec/y

OZ07/Ez/P

OcO0c/eciv

O20Z/ec/y

020e/ee/r

OcO0cleciy

eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2447 Page 64 of 245

£9 Bulurest OSOO

OZOe/Le/p
OZ0¢/Z/b
AN ALAAL
O20
OZ0Z/€el+
OZOd/L Zr

O20d/Le/r

Oz0c/0d/r

O20c/ee/y
OZ0Z/0eI¥

O20U/Le/y

OZOZ/L/S

OZ0e/Pe/r

OZ0C/L er

OZ02/Le/r
0202/Ze/v

OZ0e/ec/y
pajajdwio5

SOuepINdS sseuyj] pue
pajajdwog Buse! 61-CIAOD 020Z

pajajdiue5 SUI0}GWAS 6L-PIAOD

SQUBPIND ssouji] pue
payaidwog Buyse] 61-GIAOD 020Z

pajajdw05 swoydwds §1-pino9

aoueping ssaujl] pue
pajajdwod Buysel 61-GIAOD 020Z

pajajdu05 suio}dws 6}-plAoD

s0ueping ssauli| pue
pajaidwog Suysel 61-CIAOD 0202

pajajdwoy swojduwihs §1-piaoD

soURPIND ssourf) pue
pajajdwog Bunsel 61-CIAOD 0z0z

poyejdw05 suioj}dwAs 61-piaon

aoUepIND ssaulj} pue
pajajdwoD Buses 64-CIAOD 020

payajdwoy swio}dwAs §,-piaoD

aoUuRpINS sseul] pue
payaidwiog BGuyse1 61-GIAOD 020z

payajdwo5 swojdwdAs §1-piaog

souepINg ssouy] pue
pajajdwog Suysel 61-CIAOD 0z0z

pajajdwio5 SWO}CWAS GL-PIAoD

SOUBPINS ssauy] pue
pajajdwog Bunses 61-GIAOD 0202

snes ssunoy

cB $0 €9

Ld

2d

ed

2a

2a

ca

ed

1g

1a

ea

ea

1G

td

LOS

19S

20a

é0d
OBL gor

O0Z0Z/9/S

SSOIANSS
AAILOAYHOO
“YOD

SSOIAMAS
1OYdlVvd-31

SSOIANSS
TOYeLVd-F1

SSOIANSS
TOULVd-37

SADIANSaS
TOULVd-3T

SADIAYNAS
WdlVd-31

SHOIAYAS
JOULVd-31

SADIANSS
SAILOAYYOD
“YOO

SSDIANAS
AAILOSYYOO
“YOO

SADIANSS
TONLVd-31

SASIAYSS
JOYLWd-31

SSOIAuAS
AAILOSYHYOO
“YOO

SADIAYSS
ANLOAYYOO
“YOO

SADIAMAS
AAILOAYHOO
“YOD

SADIAYAS
AALLOSYYOO
“YOO

SOAS DISNSYOA
8 ANIA

SOAS DISNSYO4
8 ANAT

uojes07] esp juowpedagq

A1ojsipH UoHNajdwioy esunoy

TYVa 'WSIdO
NOSvf ‘AYOOAYOD
NOSVP ‘ANODSYD

QTWNOQ
‘CIVWMN3SYO

QWNOG
‘CIWMN3349
AOVLS 'N3SYO

AOVLS ‘NASD

SLLV 'N3SYO

SLLW ‘NASD
SCTONARY ‘LNVYD

SCIONAAY “INVES

CIAVG 'AVHVYED

dIAVG ‘WVHVeD

CIWNOG ‘AZ0VuO

CIVNOG "ASOVYD
TAHOVY 'SOVYED

TAHOVY 'SOVYD

JBUILS"}

8628S8e

96LES8E

9628S8E

S6LES8E

S6LES8E

C628S8E

C6LBS8E

Z69Z8L0L

Z69Z8L01

ZELESBE

26LBSBE

88ZESRE

8e2EessEe

Z8L8S8€

LBZ8S8E

98Z8S8e

9gzgcee
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2448 Page 65 of 245

v9 Bulures) OSDO

CEI 40 9

ozoz/as
Alojsipy] UoNajdwioyg esunoy

uonajdwos auljuO
uogjajdu0s auluC
uojajdwoo sujuO
uonajdwos auljuO
uonadiuo0s auljuO
uoNjajdwi0d au_yUO

uoja|dwos aujuO

uoajdwi0s auUG

uoja}dwos suluO
uoye}dwes aulyjuO

uonajdwos auluD

uojejdwos suyjuO

uoljajdwio0o auljuOD

uoHa|duucs auluO

uonadwos aulyuo
uojajduics suyuC

uonejdw0d aulUuO

adA] uonajduioy aloog wexg jeuty

ool

OOF

OO

ool

OOL

OOL

001

O00}

ool

OOL

OoL

OL

001

00!

OOr

ooL

OoL

O20e/Ec/r

OCOTZ/Et/>

O20c/Ec/y

OZOZ/Ec/y

Oc0z/ec/r

OZ0Z/Ec/>

OCOz/ES/+

OCOc/Eciy

O2O0e/ee/y

Oz0z/ec/y

OZ0c/ee/y

OZOZ/Ee/r

OcOc/Ez/y

O20%/Ec/b

OZ0Z/Ez/r

Oc02/Ec/y

OZOZ/EC/+

93eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2449 Page 66 of 245

$9 Buuies1 OS9O

O20z/Z2ir

OZ0z/eeiy

Oc0e/Le/y

OOe/Le/y

OZ0C/ Ley

0202/12
OZ0Z/eeiy
O2OC/LZ/
0Z0¢/2Z/r
O20z/ecly
OZ0Z/0e/+r

Oc0Z/Ze/r

Oc0e/Serr

OZ0z/Seir
0Z0e/ee/r

O0207/edir

O20e/LZ/+

pajejduio5

payajdwiop swo}dwAs 6L-plaod

eoueping ssouj|] pue
pajyajdwog Buyse! 61-GIAOD 0202

pejejdw05 swoydwds 61-piaoD

g0uepindS ssauj| pue
pajyajduiog Buses 61-GIAOD 020Z

pajejdiu05 swodwAs 61-piaoD

aoueping) Ssaul|] pue
pajaiduiog Bunsal 61-GIAOD 0202

pajajdio5 swo}dwAS 61 -piAoD

souepINy ssouj|} pue
pajaidwog Buysel 61-CIAOD 0202

peyajdwo5 swojdwds 6 1-piaoD

aoueping ssoul}} pue
pajyajdiuog Buse! 61-CIAOD 0202

pajajdwoy swojdwAs 6L-pino9

aoueping ssaul|j pue
pajyajduiog Bunses 61-CIAOD 0202

payajdw05 swoydws 61-piaod

soueping ssoujjj pue
pajyaidwog Buyse, 61-GIAOD 020

pajajdwoy swo}dwAs §,-piAoD

souepIng ssouy] pue
pajajdwog Guysel 61-GIAOD 0z0z

payajdwo5 SWIOJUWAS §1-PIAOD

snyejyg esIn0g

c6L JO G9

LOS

15S

ca

ed

La

4a
zQ
za
2a
2a
ed

ca

ca

2a
2d

ed

La
epi. Gor
OcOc/O/S

SADIAYMAS
TOYLVd-31

SSDIANSS
TONLVd-AT

SSDIANAS
SALLOSYYOO
“uOO

SSDIAYNSS
SALOaZYYOO
“YOO

SADIAYAS
AAILOSYYOD
“YOO

SSDIAMAS
AN LOSYYOO
“Yoo

SADIANAS
TOYLVd-3T

SSOIAYSaS
WdLWd-F71

SOAS DISNSYOS
® ANCA

SOAS DISNSYOS
8 ANI-AT

SHDIAYAS
TOuLvd-31

SSOIANAS
TOYLVd-3T

SAOIAYAS
AALLOAYYOD
“HOO

SAOIAYAS
SALLOANYOO
“YOO

SSOIANSS
WOuLVd-31

SSDIANAS
TOYLVd-3T

SAOIANAS
SAILLOSYYOO
= 018)

uoe907] 18s quawyedeg

Kiojsipy uolajdwioy esinog

Gx ‘TWH

G1Ves9 “TWH

NOGNVYE “TIVH

NOONVYd ‘TIVH

YNEIIM ‘AA IWH

YNG IM ‘AS 1WH
assor ‘punjbey
asso ‘punjbey

Nosvf ‘vany9

Nosvf ‘vany9

S1UUEq ‘SSOlD

sluuag ‘ssol9

Hdasor 'SWOOYD

Hdasofr ‘SWOOYD
NOGNVud 'NVF1IOND

NOONVud ‘NVAIOND

ava ‘WAS

A9UIES"}

OLeEeses

OLeesee

ZO88S8E

Z0sesee

gogesee

g0gesee

6LZELZZor

6LEeLZ0L

Logssee

LO88Sse

OGELLLTZL

O6ELLLZL

ooeesee

oosesee

6628S8E

6628S8e

86L8S8e
GI 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2450 Page 67 of 245

99 Bulures, OSOO

CBE $0 99

ozoz/avs
A1ojSIH UOI}e]dwWo0D ssinoyg

uonajdwos euljuD

uojajdwos auyuo

uonafdwos suljuO

uoHa}dwu0d aulUuO

uonajdwos suljuD

uona}dwos auljuO
uoHadwo0s auluO
uoyajdwos auyuO
uoljajdwui0o aulUuC
uonadwos auljuO
uoyejdwos aulyuO

uogajdwios auyuo

uonajdwos auyUuD

uonajdwos aulUG
uonadusoo auyuo

uonadiwos aulyuO

uonaydwios auyuoO

adAy uonjajdui0og a109g wexg jeul4

001

OOL

001

oOL

00L

001

OO!

OOL

OOL

ooL

OOL

OOL

OOL

001

o0l

OO!

OOL

Oz0z/eey

O20c/Ez/r

O2Oc/ez/r

Oc0cEe/y

O2OC/ET/>

O20c/Et/y

OZ0c/EciP

OZOz/Ee/>

OcOc/Ec/y

OcOe/ecir

O20/EZ/F

Oc0Zz/Ez/y

O20Z/ee/r

OZ0Z/Ee/r

Oc0z/ee/b

OZ0c/Ec/r

O20c/ez/r

ajeg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2451 Page 68 of 245

29 Buyures, OSOO

O07 ery
OCO?/L ir
O2O0c/ee/r

O20C/Ec/+

0Z0Z/0Z/r

0Z0Z/9e/r
O20c/0c/r
O202/ee/>
O20d/ Ler
O20c/ea/r
O020z/Zely
O20t/ee/y
OZOe/LZ/+

O202/Le/y

Oz0c/Oz/+

O2OC/Le/r

OZ02/Le/r

OZOCILZ/y
pajejdui0y

pajajdwo5 swojdwAs § L-piaoD

souRpIng sseuiy| pue
payaduiog Bunsal 61-CIAOD 0202

pajejdu05 swoy\dwAs 61-piaoD

aouepine) ssouy}} pue
pajeiduiog Buysal E-CiAOD 0z0z

payajduo5 swiojdwds 61-piaod

soueping ssaui}y pue
payejduog Buyse! 61-GIAOD 020Z

pajajdwoy swoj}duiAs 6 L-plaoD

SOUEPINS sseuy]] pue
pajedwog Buyses 61-CIAOD 020Z

payejdio9 swio}duiAs §1-plAoD

soUepINd ssoaulj} pue
pajajdwiog Buyse) 61-GIAOD 02Z0Z

peyejdwio5 SWO}JULUAS 61L-pIAOD

saouepINg ssauj|j pue
pajaiduiog Buysal 61-CIAOD 020z

pajyajdwoy swo}dwAs §1-piaog

aouepine) ssauj]] pue
pajajduog Buysel 61-GIAOD 020Z

paja}diu05 suuojydws 61-piaoD

goueping sseul]} pue
payajdwog Buysal 6L-CIAOD 0202

payajdwiog SUO}GWAS 6 L-PIAOD

BOURPIND ssoul| pue
pajajdwog Buyses 61-GIAOD 0702

snjejs asinog

CEL $9 LO

cA
2d
2a

ca

19s

LOS
AG
2g
2a
eg
ed
2a
2d

ea

LG

LG

LOS

19S
SBLL Gor
0c0Z/9/S

u0e907] 48s

SS0IANSS
TWYLVd-3T

SSOIANAS
WxdLVd-F1

SSDIANSAS
TOYLVd-3T

SADIANAS
TOYLVd-3T

Ald d
dud/ASNOdS3uy
YyaWa-31

Ald d
AYd/ASNOdS3AY
YaW3-371

SSSIAMAS
WOYNLVd-F1

SSOUAdsS
TWYLVd-31

SHAOIANAS
WOsLWd-F1

SSOIAMAS
WOdlVd-31

SADIAYNSS
TOULVd 3ST

SSDIAMAS
TOYLVd-F1

SHOIAYSS
WuYLVd-31

SSDIANSS
TOULVd-3T

SSOIAMAS
SAILOSYYOO
“aOO

SAOIANSS
AALLOSYYOO
“YOO

SSOIANAS
SAILOAYYOO
“YOO

SSOIANSS
AA LOSYYOO
“YOO

jusuniedsg

Kiojsip} uonajdwoy esinog

NVIY@ ‘C1SIS.LVH
NVI ‘CTSiS.LVH
NHOf ‘YSHO.LVH

NHOf “YSHO.LVH

YadSNS9 ‘ASAYUVH

YadS5N39 'ASAYNVH
SILYN 'NOSIYYVH
SILYNY 'NOSINYVH

NIA» 'SRYYVH

NIAS ‘SIE VH
HORLVd ‘NOWYVH
MOMLWd ‘NOWNVH

Oivaod
‘(W) NVWIESNVH

SIVYeO
‘(1D NVWISSNVH

MAHLLVI 'ASINVH

MAHLLVIN ‘AS INVH

NIAAy ‘TIVH

NIA “TIVH

dBUIRS"]

Ezeesee

E7BBS8E

eceesse

2ZBSSBE

Ocessee

ozsesee

SLeesee

BLeesese

ZL88See

ZL88S8¢

9L1L0179

QLLOL¥O

SL8SS8E

SLeesee

8P06ELZEL

8PrO6ELE!

60eEsee

s0sesee
al 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2452 Page 69 of 245

99 Bulurerl OSDO

c61 $0 89

ozoz/g/s
Aiojsip] Uola|dwioy esinog

uoHe|dwos aulUuO
uda|dwi0s auljUC
uoajdwios suljuO

uoja|dwoo sul

uojadwo0s auluD

uonajdwos aujuC
uonaduc0s sulyuO
uoyjejduics auyuCQ
uonjaydwos aulluG
uolajdwo0s auluO
uojajdw0o suljuO
uojajdus0s suluO
uoaldiu0s auluO

uoyadui0d auyUuO

uonjajdwios suyuo

uonejduios auluO

uojajdwos auyuO

uonajdiwos auljuO

adAj uonjajduiog a10og wexy jeuly

OOL

O0L

001

OoL

OOL

0OL

ooL

OOF

OOL

O0L

OOL

001

ool

OOL

OOL

OOL

OOL

O0L

OZ0z/ec/y

OZOZ/Ee/F

OZ0z/ee/y

OZOZ/ET/>

Oz0z/ec/y

OcOcleely

OzOc/EC/P

O20c/ez/>

OcOz/eZiv

OzZ0d/eZz/r

OcOz/ee/r

Ocal

OZ0Z/EZ/y

OZ0z/Ee/r

OcOz/ecir

Oz0e/ee/r

O20c/ee/y

OZ0c/ec/y

a}eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2453 Page 70 of 245

69 Guluies, OSDO

OC0Z/Ze/y
OA ATAAL
O20d/Le/y

Oc0e/ce/+r

O020z/Od/7

OZ0e/ec/+

O20c/L er

OZOZ/L ir
0202/Le/r
OZ02/Lery
O20Z/Le/y

O20e/ Ler

O20e/Le/r

O20d/ecly
OZOU/LIS
OZ0¢/LIS

0202/Le/r

OZ02/Le/y
pojojdui0o5

payejdwoy swojdwAs 6 |-piaoD

BIUEPINS ssoujjy] pue
pajaiduiod Buysa) 61-CIAOD 020Z

pajajdu05 swojdwds 61 -piaoD

s9UepPIND ssauj|| pue
pajyajdwog Buse, 61-GIAOD 0Z0Z

payajduoe5 suo}dwAS 61-piAaeg

BOUEPIND sseuil] pue
pajaiduiog Buysal 61-GIAOD 0202

pajejdwo5 suuojydwds §1-piAoD

soueping ssauy] pue
pajajduiog Buyse! 61-GIAOD 0Z0z

peyodwo5 swojdws 6 L-plaoD

SOUEPIND Ssseu]| pue
paysidwiog Suysel 61-CIAOD 0Z0Z

peyajdui05 swojydwds 61-piaod

aouepinyd ssauj| pue
Pajyajdwiog Buyset 61-CIAOD 020z

pajajdwo5 swo}dUhS 6L-pIAoD

soueping sseuj}} pue
pajyajdwog Buse; 6L-GIAOD 0202

payedwoy swojdiwds 6}-piA0D

soueping ssauj]] pue
pajsidwoD Buysel 6L-CiIAOD 0z02

pajajdwo5 swojdwAs §-pIAo9

BOUEPING) SSBLiyi|] PUB
pajyajdwiog Buse) 61-CiIAOD 020z

snyeyg asinog

CBI $9 69

eG
za
2d

2a

2a

2a

AG

2a
2d
cd
ed

eq

La

Ld
ed
za
2a

ea
SplL gor
020z/9/S

u02007] Jasf)

SOAS SISNAYOS
ANAT

SOAS OISNSYOS
8 ANEST

SADIAYSS
TOYLVd-3T

SSOIAYAS
VOULVd-F1

SSOIAMAS
AALLOSYYOD
“YOO

SSOIAYAS
SAILOAYYOO
“Yoo

SADIAYAS
SALLOSYYOO
= 1050)

SHDIAYMAS
SAAILOAYNOO
“YOD

SSDIANAS
VOYLVd-F1

SSOIAMAS
YOULVd-31

SSOIANSS
TOMLVd-31

SSDIANAS
VOLS

SHOIAYSS
AALLOSYYOO
“dOOD

SSOIANAS
AAILOSYYOO
“4uOo

SSDIANSS
VOYLVd-3T

SADIAYSS
TOXLVd-3T

SSOIAMAS
JOULVd-31

SADIAMAS
VOYLVd-3T

juswyedsq

A1ojSIH{ UoHajdwioy esunoy

AYVS ‘SSYENSH
AYVS 'SSYeaWSH
CIAVG ‘YSN13H

CIAVG 'Y3N1SH

GIVNOH 'NISH

CQIVNO8 'NISH

WIS 'HLOSWSSH

MINA 'HLOSWS3SH
TAINVG ‘MOIYGSH
TaINVG "MOIMGSH
dIT1IHd ‘NNVAMOSH

dITHd ‘NNVINMOSH

WVITIM 'CYVMAVH

WVITUM ‘CYvMAVH
AT1Ay ‘SSAVH

STAM 'SSAVH

ado. ‘S4MvH

GOL ‘SYMVH

AQUIES']

peeesee

peeesee

eceeesee

eeeesee

Legeses

Lesesee

oeeesse

oeeesee

ZOLOLPO

Z9LOLPS

678esee

6Z88S8E

LeBeSBE

L2é88S8E

Sceasee

Sceesee

VEBRSsE

VeBSSBE

Qi 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2454 Page 71 of 245

oz Guiujes, OSDO

c61 $0 OL

ozozva/s
A1o}Si}] UOI}a]dwW0y asunoyg

uonajdu0s auljuO
uoHadwioes suyUuC
uojajduios suluO

uojeajdwioo auluG

uolajdwos suuO

uoje|dus0s suluO.

uojejduos euyuo

uojejduos suyuO
uonadiu0s sulUuO
uojajdwi0s suUuCO
uoje|dwos suljuo

uonaldwos sulluO

uoHe}du0s auluO

uonsjdwos auljuQ
uojajduios sulUuO
uonadwos suluO
uoHejdwos suyuO

uonadwos aullud

adAj uonajdwiog a109g wexy jeuly

OO!

OOL

OoL

001

0OL

OOoL

001

OOL

001

OOL

00}

00L

001

O0L

OL

o0l

OOF

OOL

OZOZz/ee/y

OCOz/EZ/+

O20Z/Ez/p

OcOz/ez/y

Oc0z/ee/y

O<Oc/Eciy

O20z/€ee/y

OZOT/ES/y

O2Oc/ea/y

OZOz/Ez/F

OZ0c/Eec/y

OZ0Z/E7/¥

Oz0c/Ecir

O20c/eZ/r

OZ0z/Ee/F

OZO0c/Et/y

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2455 Page 72 of 245

LZ Guiujes, OSDO

020Z/Le/y
O20/ec/y
020Z/L2/+

020¢/ee/r

0202/cerr

O20e/ecir

O202/8c/+r

OZ07/8e/r
O20e/ezir
O20c/ze/r
020@/Ze/y

OZ0Z/ec/p

O20¢/Lcir

Oc0c/Le/y
Oz0e/ee/y
O20z/ee/r
O20z/2c/r

020z/22ir
peyejduio5

pajyajdwoy SUIOJAWAS 6L-PIAOD

aoueping sseuyy pue
payajdwog BGuyse! 61-GIAOD 020zZ

pajajdwo5 swoydwids 61-piaoD

SoUepPINS Sssaulj| pue
pajajduiog Busey 61-GIAOD 020z

pajajdwo9 SUIO}GWAS 6}-piAoD

gouepingd ssaujj] pue
payajdweg Bunse! 61-GIAOD 0202

peysjdwos suio}dwAs 61-piaoD

souepINd ssaul|] pue
pajaidui0g Buysel 61-GIAOD 020Z

pajejdiu05 swo}dwAS GL-plAoD

aouepINg sseuly pue
pajyajdwop Buyses 64L-GIAOD 020Z

payajdwo5 swodwAsS 6 L-piaod

SouepINS sseujl] pue
peysjdwog Buses 61-GIAOD 0Z0Z

pajejdiu05 suuojdwAs 61-pinop

equepINdS ssauj|j pue
pajajduog Bunsel 61-GIAOD 0Z0Z

pajyajdiue5 swo}dws §1-piaoD

gouepINd ssauljj pue
pajaidwiog Buysal 61-CIAOD 0202

pajajdu0> swo}dwAs 61-pIA0D

soueping ssaull] pue
pajaidwiog Buysel 6L-GIAOD 0z0z

snjejs asuney

CELSO LL

2d

AG

AG

ca

La

La

LG

LG

éQ

ed

ed

ca

LG

+a

198

19s

cq

ea
OBL Gor

0c0Z/9/S

SOAS SISNAYOS
8 ANIA

SOAS SISNSYO4
8 ANIST

SHOIAYAS
WL

SSO0IANAS
1OeLVd-F1

SSOIAYSS
SAILOSYHYOO
“4uOD

SSOIAMAS
AALLOSYYOO
“YOo

SSOIAMAS
SAAILOAYYOO
“dOd

SSDIAYSAS
AAILOSYYOD
“uOoD

SSOIAMAS
WYLVd-A1

SSOIAdSS
VOeLVd-F1

SHOIAYAS
TOeLVd-31

SHOIAMSAS
JOULVd-31

SSSIAMAS
AAILOAYYOOD
“Yoo

SHOIAYAS
AALLOSYYOD
“YOO

SOAS SISNAYOA
® ANIA

SOAS DISNAYOS
8 ANI

SADIANAS
TOYLVd-3T

SASIAYAS
WeLVd-31

uoHe907] 48S quewyedeg

Aiojsip} uoWejdwioy asinog

AN39 ‘OO 1VGIH
SNA9 ‘OO WGIH
UV 'NOSHOIH

MYVW 'NOSHOIH

VNVIYE ‘SHOIH

VNVING 'SHOIH

WVQV ‘SOZYSH

WVvdv '9O0ZYSH
ATTA 'AMNSH
ATIAM 'AUNSH
joeusiw ‘abluey}

Jaeyo ‘ebius}4

Aj ‘xupuey

Awd ‘xupuay

GIAVG ‘MOINGN3SH
GIAVG "MOIMGNSH
CYVHOIY ‘ONINWSH

CYVHOIY ‘ONIWIWSH

Joulea’]

Presses

preesse

Epeesse

€veesee

0027926

0022926

evPEsSsEe

creesse

gesesee

seeesee

COPLLIZL

2OrLLL el

sgegl.2

89e9LZL

ZEBBSBE

LESBSBE

seeesee

GERESBE
di 4zasn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2456 Page 73 of 245

22 BuwyesL OSOO

c6L JO CL

ozoz/avs
A1o}SIH UOHe]dwWi0y osunog

uoRsjdwos auyuO
uonefdwos eulyuO
uojajdwos suluO

uonajdwios sujuO

uoRe;dwos suyuO

uojsjdwoo suyuO

uoHajdwo0s aulyuO

uoHadwos auyuO
uonjajdwos auljuO
uoyajduics auyuCO
uoHa|dw0s auluO

uoyejdwioo auyuO

uonsjdui0d auljuO

uogajdwo0o 3uyuO
uojafduies auljuO
uojejdwos euluO
uonajduios suo

uoleydusoo auljuO

adXky uonajdw0g aio0og wexy jeuly

OOF

OOL

OO

OOL

OOL

O01

001

OOL

OOL

OOL

001

ooL

001

OOL

O0L

001

O00}

OOL

OZOz/Ec/F

O20e/ezir

OZ0z/Ee/y

O20c/Ez/y

OZ0z/ee/y

O20z/Eee/y

OZ0Z/Et/y

OZOZ/Ez/P

OZO0e/Ec/y

Oz0z/ez/r

O2Oc/ec/y

O2O0c/Ecir

Oc0e/Ec/y

Oc0c/Ec/P

OZOZ/ET/F

O20c/ec/r

OZOz/Ez/F

Oz0z/ez/y

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2457 Page 74 of 245

eZ Burures, OSDO

O20e/LZ/y

Oe0c/ze/r

O20c/0e/r

0Z02/ ber

O20c/Ze/r

O20c/ec/r
O20G/L er

OZ0z/Ee/+r

OZ0¢/L ey

OZOz/Ee/y

OZ0z/Zely

O20c/Zely
O20e/Le/r

O20e/cely

OZOe/L Zip

OCOZ/Lery
pojejdui0o5

pajyajdwea swojduAS 6 1-plaoD

souRping ssaulj| pue
pajaidwog Buyses 61-GIAOD 0202

pajajdwo5 swojdwds §1-piaop

BoUepINd ssauj}} pue
pajaiduioy Buysal 61-GIAOD 020Z

paysjdu0e5 swo}dwdsS 6,-plIAog

SOURPIND ssouli} pue
payaidwiog Buses 61-CHAOD 0202

pajajdwo5 swo}dwks §4-pinoD

souepiny ssouj]j pue
pajajdui0g Guysel 61-GIAOD 0202

pajajdui05 swojdwAs 61-piAoD

aouepIng ssaujl| pue
pajaidwog Buse! 61-CIAOD 0Z0Z

payajdiwu05 swojydws §1-plAoD

soUepPINg ssauy}} pue
pajyajduog Buysel 61-CIAOD 020

pajsdwo5 SUO}CWAS 6 L-PIAOD

gouepiNS sseuy] pue
payajdwog Buses 61-dIAOD 0Z0z

pajajdwo5 swojdwds 61-piAoD

SoOUuBpINS ssoull] pue
pajaidwog Buysel 6L-GIAOD 0z02

snjejg esunog

6b JO EL

SOAS DISNSYOA
2a 8 ANI-AT

SOAS SISNSYO4
2d 8 ANTS

SAdIAYSS
AAILOSYYOO
LG “x00

SSOIANSS
AA LOSHYOO
+d “YOO

SSDIANSS
AAILOAYYOO
ta = [0 0)

SSOIANAS
SAILOAYYOO
Ld “YOO

SSOIANSS
LOS WYdLVd-3T

SSOIAMAS
19s TONLVd-31

SSSIAYSS
AAILOSYYOOD
LG “Yoo

SADIAYSS
SAILLOAYYOO
La “YOd

SSOIAYAS
SALLOSYYOD
La “YOO

SSOIAYSS
AALLOSYYOO
LG “YOO

SSOIAYSS
cq VOULVd-31

SSOIANSAS
2a TOYLVd-31

SADIAYSS
AALLOSYYOO
i = [038)

Sa0IANas

AAILDAYUOD

4 “409

eRIL Gor =. UoeD07 4es/F)

0Z02/9/S

jyuswypedsg

Alojsip] Uoljajduioy esinoy

OS 'NOLONISIOH

Oda ‘NOLONISIOH

NVHLYNOP “XIH

NVHLYNO?P 'XIH

93Y9 “XIH

94u9 "XIH

Oda “XIH

OMS 'XIH

VNNVIC 'XIH

VNNVIC ‘XIH

JOAdIL FOI

JOAGIL ‘JOUIH

H.LSNN3 ‘STH

HLANNS 'YSTHH

qqo0t “THH

Gdo. “TNH

40U1897}

eS8esee

eG8BS8Ee

+P0266S

1 ¥0266S

ereesec

epessee

oseasee

oseesee

6reeseEe

6PBesse

vSESPLZL

bSCSPLCL

LPBS8E

Lvessse

OFBeSee

OPBeseEe

di 4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2458 Page 75 of 245

v2 Bulures) OSOO

cL 40 bs

ozoz/ers
Aio}siH Uola|dwoy esinoy

uonaduios auljuO

uone|dwW0s suUO

uojadwi0s auUO

uonjeajdwo0d auyjuQ

uoyajdwod sujuS

uoRadwos auyjuO
uojejduios suyUuO

uonadwos eulyuO

uone|diuo0s euljuO

uone|duioo auljuO

uojadiu0s suljuO

uoHa;dwos aulyuO
uoRe;dwoo auljuO

uoja|dwos suyuO

uoHa}diuos aulUuO

uoHedwos suyuO

addy uonajduiey a109g wexg jeul4

OOL

OOL

OOL

OOL

OOL

OOL

001

O0L

001

00L

001

OOL

OOL

OOL

O01

OOL

OZ0Z/Ee/y

OcOc/ETziy

OZOZ/ES/F

O2Oz/E7/>

OZOZ/Ec/

OcOc/ec/r

OZ0z/ee/r

OcOc/ETc/y

O2Oclezl/y

Ocdc/eciy

OZOz/Ee/r

O20c/ealy

Oc0e/ee/r

OcOc/ET/P

OZO%/ee/y

O2OZ/Ez/+

9}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2459 Page 76 of 245

Sz Buluies, OSOO

AU AL AALS
O2OZ/Le/r
O20z/ecir
020c/eerr

020d/Ze/r

0Z0e/L2/v

0202/Le/r

OZOc/E7/r
O20c/eeir

O20z/ee/y

0Z0¢/ez/r

020z/Zery

O202/- er

O20c/ezir

OZ0e/cery

O020d/ee/r

pejajduio5

souepiIng ssaul] pue
pajaiduoD Bunsel 61-CIAOD 0Z0z

pajedwo5 swojdwAs 61~piaoD

BouepINns ssoul|j pue
payaiduioy Bunsel 64-CIAOD 020Z

pajajdwo5 SWO\dWAS 6 E-plAaoD

SOUEpINS ssauTy pue
pajaidwog Gunse! 61-CIAOD 020z

pajajdwo5 swo|dwAS 6, -piAod

payajdwio5 swo}dwdAs 6}-piaop

SQUBPIND ssaujij pue
pajyajdwog Buyse! 6L-GIAOD 0202

payajduo5 swojdwAs §L-piAaoD

SOURPIND ssoup] pue
pajajdwog Buyse, 61-CIAOD 0202

peyjajdwog swojdwwAs 6 ,-piAoD

BQURPIND ssouly pue
pajajdwog Suysel 61-CIAOD 0Z0Z

pajejdwo5 swo}dwids §}-piAaoD

SOUBPIND ssaulyy pue
pajaidwiog Buyse1 61-CIAOD 0202

pajajdwio5 swo}duwks 64-piAoD

SoUuepIND ssoup) pue
pajajduog Buysel 61-GIAOD 0Z0Z

snyeqys asunos

A10}SIH UoI}e]dwoy esunog

c6L JO GZ

LG
za
rAG|
LOS

LOS

+d

ta

ta
ed

AG

Ld

+a

1d

1a

ta

ia
SRL Gor
0c0¢/9/S

U0}e90°7 18Sfj

SSOIAMAS
SAILOAYHOO
“4YOD

SADIAYNAS
TONLVd-F7

SSHOIAYAS
JOuLvd-F1

SSAOIAYaS
TuLVd-37

SSOIANSS
WaLVd-3T

SSOIANAS
SALLOSYYHOOS
“dOD

SHOIANAS
SALLOANHOD
“dOD

SSO0IANAS
AAILOSYYOO
“YOO

SHOIAYAS
WuULVd-31

SSDIANAS
TOYLVd-3T

SSDIANSS
AAILOAYYOO
“HOO

SSDIANSS
SAILOAYYOO
“YOoD

SS0IAYNSS
AAILOSYYOO
“Yoo

SSOIAWSS
SAILOAYYOO
“YOD

SSOIANAS
SAILOAYYOD
“doo

SHOIANAS
AAILOAYYOO
“YOO

juowyedeg

QaYVHOIY "SMOH
MAHLLVW "3MOH
M2&HLLVIN “SMOH
LLO9S ‘NSGMOH

LLOOS 'NSQMOH

Liu “LVMOH

SVIWOHL ‘NVHIINOH

SVWOHL ‘NVHITINOH
NMVHS ‘SNDidOH

NMVHS 'SNIMdOH

VOOSd3y 'NVATOH

VOO38Se ‘NVATIOH

MYV
"HLYOMSONITIOH

YVAN
‘HLYOMSONITIOH

YeON ‘pue!OH

YBON ‘pueiiOH

Jausee"]

LGB8S8E

eseesec

8S8Esee

9S88SBE

gSeesse

SL86SP0L

ssoeesee

SSesscee

LSpeScé

LS¥eSc6

ZS06S8E

ZS06S8E

eSeesee

ESeescse

vEcSLdd

p8Z9LLd
ai 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2460 Page 77 of 245

92 Guus, OSOO

CEL JO OL

ozoz/a/s
AiojsSipy uoijajdwiog esinog

uoneadwos auyuO
uolajdwos suyuC
uoyajdwos suyuCO
uoyjajdwos suljuC

uojajdwos aujuC

uona|dwoo sulyuO

udyajdwi0s suljuG

uoHedwoo sulyuO
uolefdu09 aulUuG

uonajdwoo suluO

uoHe|diu0s sulUO

uonaldw0s auluO

uonjajdwos aujuCO

uojajdui0s aujuO

uonefdui0s aulyuO

uoHajdwos auluG

adAj uonjajdwog aloog wiexy jeuly

OOL

OOoL

OOL

O0L

OOL

00!

004

OO}

OOL

OOF

OOL

O0L

OOF

OOL

O0L

oOL

OZOc/Ee/r

OZ0z/Ee/r

O20c/ez/r

O2O0Z/Ec/>

OZ0z/Ecir

O20Z/ee/y

OZ0e/Eey

OcOc/ee/r

O20c/Ee/r

O20Z/E?/P

Oz0z/ecir

OZOZ/Ee/r

AUTALAL

OZ0e/Ee/P

Oc0c/eeiy

O20c/Ec/r

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2461 Page 78 of 245

22 Buiures, OSOO

OZOz/ Lee

O20c/Le/Fr

020c/02/r

020d/eeir

O20d/Le/y

OZO0d/L diy
OZ0Z/L2/r
OZOZ/L ei
0202/ Ler
O20d/Le/r
O2Oe/L ey
OZ0z/ee/r
OcOe/SZ/+y

O20c/Se/r

OZ0/ec/

OCO?/ Lr

OCO0e/Zc/y
pajajdu0o5

payejdwon

pajajduios

pajejdwo5

payejdwo5

payajdwio5

poyejduioa
pajajdui0y
pojejdwo5
pajyajdwo5
paysjdwog
pejajdwie5
payajdwo5
payajdwo5

pajajdwio9

pajyajdw05

pajajduiog

pajajdwoy

snjeis

ZE6L IO LL
SSDIAYNSS
swoj}duiXg §4-piAog zd JOYNLWd-31
souepinyd ssaujj] pue SSOIANAS
Hujsel 6L-GIAOD 020z za WONLVWd-F1
SSOIAYSS
SAILDSYYOO
SWIO}GWAS 6 L-PIAOD La “YOO
SSOIANSS
QOURPIND ssoull| pue AAILOAYHOD
Buse! 6L-CIAOD 020z ta “dod
SSSIANAS
AALLOSYNOO
swiojdwAs 6}-pinoD td “YOO
SADdIANAS
goueping ssauy] pue AALLOSYYOO
Buse, 6L-GIAOD 0202 ta -YOOd
SOAS SISNAYO4
SWO}AWAS 6L-PIAOD 19S 8 ANAT
SOUEPINS Ssauy|] pue SOAS OISNSYOS
Buse] 61-CIAOD 0202 L9$ 8 ANI-AT
SSOIAYSS
Swo}dwAs 6 -plaog za JOULVd- 31
SOURPIND ssauyl] pue SAOIANSS
Bulse1 61L-CIAOD 0Z0z ed WULVd-3T
SHDIAYAS
SUIO}UAS GL-PIAOD 19S VulVd-F1
BouepINS ssaulj] pue SHOIANSS
Buse 6L-CIAOD 0202 LOS 1OULVd-3T
SSSDIAYAS
suuo}dwAs 61-plAaoD 2d JOULVd-31
souepinyd ssoulj pue SSHOIANSS
Bunsel 61-dIAOD 0202 zd VOULVd-S1
SSOIAMAS
SAILLOSeYOD
suojdwidg 61L-piAod 19s -4OO
SHOIAYNSS
goueping ssaujj} pue SAILOSYYHOO
BuNsel GL-CIAOD 0202 Los “YOO
SHOIANSS
AAILOSYYOO
swojdwids 6L-piaod 1d “dOO
asuno5 aplL qor uoes07 J9Ssf) yuswpedsgq

020Z/9/S

Aio}sip] UOIWa]dW0y esinog

NVAY '‘OOuRaYr

NVA ‘OOusavr

yaqezis ‘fezanj

yoqeziy ‘fezon|

AIMYVO ‘NIAUI

FIMO ‘NIAMI
AdussSe “SLVYsvI
ASddssaf “ALVesvi

Hd IOGNVY ‘'NOLSNH
Hd TOCNVa ‘NOLSNH
GqOl ‘LNOQH
QqdoL ‘LNNH

(NOSAL)
IN3ud ‘TaWWNH

(NOSAL)
LNSYd “IAWWNH

CdYVHOlY 'S31gaNH

GHYVHOlY ‘371gaNH

GYWHOIY “AMOH

Joules}

96612SE1

9661L-2SEL

88CSrLcl

88eSrlzL

eL8ecse

CLBSS8E

LZ88S8e

LZ88S8e

6988S8E

6o8ESee

soReeses

Bggesee

SOBeSeEe

SOBesse

79B8SGBE

7OBESBE

ZG88S8e
al 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2462 Page 79 of 245

eZ Buiulesl OSDO

CEL JO BL

ozoz/o/s
A1o}SIH UoHajdwio0y ssinoy

uojajdu0o euljuD

uopjedwo0s suyuO

uoHadwo0s suyuC

uoyajdw0s suluO

uonefdwo0s sulyuO

uonafdwos sulyuO
uojejduics suljuC
uonjajdwos suyuO
uolajdwio0s suljuO
uonajdwos aujuO
uojajdu0s suyuo
uoHadwos aulyuO
uojajduios auljuO

uona;dwo0s auljuO

uone|duwoo auluO

uoHs}diuo0s aulUuO

uonjajdwos suyjuo

adA, uonajduioy aloog wexy jeuly

OOL

OoL

OOL

OOL

OOL

OOL

OOF

001

OOL

OOL

001

OOL

oo

001

00}

001

OOL

OcOc/ES/F

OZ0z/Ez/r

Oc0c/ec/y

OZOZ/ET/F

OZ0/Ec/r

O20z/Ec/y

O20c/Ez/r

O20e/eel/y

OZ0Z/Ec/r

OzZ0c/Ec/>

O2O0z/Eezib

OcOc/ec/y

OZOZ/ES/+

OZ0/Ez/y

OZO/ET/y

OZOz/EcIy

OCO7/Ez/F

ajyeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2463 Page 80 of 245

62 Bululest OSDO

0202/L2/r
O20z/ Ler
Oc0d/ Ley

OZ0Z/L dir

020z/02/

0Z0z/Seir
0202/Fe/r
OZOZ/1 2
O20z/0d/+

O20c/ezir

O20e/L er

OZOC/L Zp
O202/L er
OZ0Z/ LZ
OZ0¢/Le/+

OcO0d/L ely

OcO?/L Zr

Oc0z/ezir
pajejdwio4

paysjdiu0g swojdws 61-pine9

SIUePINS ssaulj, pue
payeiduiog Buyse) 61-CIAOD 0202

pajejdwo5 swojdws §1-piAoD

Bouepingd ssoauj|] pue
pajajduiog Buyses §1-GIAOD 0202

pajajdwes swojdws 64-piA0D

BOURPINS ssoaull] pue
payajdwog Buljsei 61-GIAOD 0202

pajajdwog SwojdwAs 6 L-piaoD

equeping ssauj|| pue
pajyajdiog Buse) 61-GIAOD 0202

pajojdiu09 swojdws 6 1-piaop

aoueping ssaujj| pue
payajdwiog Buse: 61-GIAOD 0z0z

pojyafdwe5 swojdws 6 4-pliAaog

BouepINgs, ssaull| pue
pajyajduog Buyses 61-CIAOD 020Z

pajyajdwo5 swojdwAs 6,-plAog

aouepINg ssouy| pue
pajaidwiog Buysal 61-GIAOD 0Z0Z

peyadwog swoydwAs 61-piaod

aouepind ssouly pue
pajajdwog Buysei 6L-CIAOD 020Z

pajadu05 su0jdws 6 }-plaod

BUePIND ssaujj} pue
pajaduiog Buysal 61-GIAOD 0202

snes asinop

BL JO BL

AG
ed
LT

Lt

la

td
2d
2a
za

cq

19s

19S
aay)
11
2a

ca

La

Ld
on gor
Ococ/g/S

SSOIAMAS
VOYNLVd-3T

SSOIANAS
TOYNLVd-3T

SSDIANAS
TOuLVd-3I

SSOIANAS
TOULVd-FI

SSDIAYAS
SALLOAYNYOO
“YOO

SSOIANSS
SAILOSYHYOO
“YOD

SSOIANES
JOuL¥d-31

S30IANSS
WulWd-3T

SSDIAYMAS
VOXLVd-31

SSOIAYAS
VOeLvd-37

SAOIAYSS
AALLOSYYOO
“YOO

SSOIANSS
AALLOSYHYOO
“YOO

SSOIAYNSS
OouLVd-F1

SSOIANAS
TULVyd-3T

SAOIAYSS
VOULVd-37

SSOIAYSS
WOuld

SSOIAMAS
AAILOAYYOD
“YOO

SSOIANAS
SAILOAYYOD
“YOO

uoneso7 43Sp juewzyiedaq

Aiojsip] UoWejdwoy esinos

AXWHOVZ ‘NASNAP
AYVHOVZ ‘NASNaPr
NV4S ‘SONINNS?

NVaS ‘SONINNSS

uAuq ‘souer

uAug ‘souer

SATHVHOD
"“MAYNVZONVE

SSTYVHO
‘MSYVZONYE
Tanwvs ‘sawyr

TaNWYS 'sawvr

NHOf ‘NOSsOOvr

NHOfr ‘NOossoovr
NSHdaiS ‘SsOovr
N3Hd3LS ‘saoovr

NHOr ‘aoovr

NHO?P ‘soovr

Aauvo ‘NOS»OVr

Aaduvo ‘NOSMOVE

F9Uuled]

ZBB8S8E

c8Sesee

Leessee

Lesesse

CELvOLEL

CELVOLTL

SS80b2¢

SS80bZS

86C9LLL

86C9LL2

2L88G8E

LL88S8E

9L88S8E

9ZBeSsEe

GLE8S8E

GLEBS8E

pLEsSsE

PLBBSBE

ai 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2464 Page 81 of 245

08 Buluresy OSDO

c6L 0 08

ozoz/gvs
A10}SIH UOI}a]dW0D 9sunog

uonsjdwos aulluC
uonjajdwi0s sulluG
uolja|duioo suljuQ

uoHsldwo0s auyUuG

uoja|dwos sulUuD

uonajdwios auljuO
uolajdwi0s auljuG
uonefdwoo auluO
uoye;duiod auyuo

uojajdwios aujuO

udjajdwics auuC

uojajduos auljuO
uoHa|dwos auluC
uonediues auluO
uogjajduo0o auljuC

uoja|duos suljJup

uoja|du0o suluO

uoHa}dwos auljuO

adAj uonjsjduiey ai09g wiexg jeuly

ooL

001

OOL

OOL

001

OOL

001

OOL

OOL

OOL

OOL

OOL

00L

OOL

OOL

001

00r

OoL

OZOz/ES/P

OZOS/EC/b

Ocod/lea/y

OcOc/Eely

OZOZ/Ee/y

Oz0z/ecir

O20e/e7c/r

OzOc/Ec/y

OZ0e/Ec/>

OZOt/Eer

OcO0Z/E?/>

OcOz/Ez/F

OZOe/Eciy

Oc0z/Ez/y

O20c/ez/r

O20T/Ee/+r

O2OZz/Eziy

OZO0e/Eciy

3}eq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2465 Page 82 of 245

+g Bulures? OSDO

O202/e2z/r

O207/Le/y

OZ02/eeiv

OZOZ/LZ/r

O207/L ev
O20c/ee/r
020z/eerr
OZ0Z/eely

Oc0d/ce/r

Oc0d/eeir

O20c/ee/r
OZ07/ee/r

0Z0¢/eerr

OZ0¢/L ir

O20c/eerr
O202/L er

OcOz/Zelr
pojajdui0g

gouepings ssouj}} pue
pajaiduiog Bunsal 6L-GIAOD 0202

peyajdwop swojdwAs 6}-pinoD

aOURPIND ssoul) pue
payaiduiog Buyses 61-GIAOD 0Z0z

pejyajdwoy swojdwhs 6 ,-piAoD

aouRpINg sseuy) pue
pajaidwog Bunsel 61-GIAOD 0z0z

payejduio5 SlU0}dWAS 61 -piAoD

SOUepIND ssoauli} pue
payaidwiog Bunsel 61-CIAOD 020Z

pejejdwo5 swo}dwAs 61-pinoD

soUepINd ssouj|| pue
payajdwog Buyse! 6L-CIAOD 07202

pajyajduioy SWUO}GWAS 6G L-PIAOD

SdURPIND ssaul]] Pue
pejeidwog Buysel 6L-CIAOD 0202

pajajdiu05 swojduAs §1-pinoD

BoUepINe ssauli| pue
paysidwioy Buyse) 61-GIAOD 0202

pajajduo5 swojdws §1-piAoD

souepingy ssaul] pue
pajaidwoD Bunsel 64-GIAOD 0Z02

pajajdwio5 SUIO}GWAS 6 L-PIAOD

SoUEPING Ssaui]| pu
payaidwog Bunsel 61-GIAOD 020Z

snag asunoy

Aiojsip] UoWa|]dwoy esinoy

chL IO LS

LG

1d

+a

ed

eq
cq
ed
2a

ed

ta

1d
rAG)

ed

LG

LG
L9S

Los
eR Gor
Ocoz/ar/s

uof}e907] 18s/)

SSOIAYaS
AALOSYYOO
“YOD

SSOIAMSS
SAILOAYYHOS
“Yoo

SSOIANAS
SAILOSYYOO
“YOD

SSOIANSS
AAILOSYYOO
“YOoD

SHOIAMSS
SAILOaYYOO
“YOO

SSDIANSS
WOsLVd-3T

SSOIAdSS
VYLVd-31

SAOIANAS
TOULVd-3T

SSOIAMAS
WYlVd-F1

SS0IANSS
SAAILOSAYYOO
“doo

SSDIANAS
AALLOAYYOO
“YOO

SSDIAMAS
TONLVd FT

SHOIAMAS
WdLVd-31

SSOIANAS
AAILOAYYOD
“YOO

SAOIAYSS
SAILOSYYOOD
“YOO

SSOIAYMSS
VOYLVd-F1

SSOIAYAS
JOULVd-AT

jyusujuedag

NAO” 'NOSNHOP

ATISHOIN ‘NOSNHOr

STISHOIW 'NOSNHOr

VNNOG 'NOSNHOr

VNNOG ‘NOSNHOFr

AANLYENOD
‘NOSNHOP

AANLENOD
‘NOSNHOP

AQOS ‘NOSNHOfP

AdOO 'NOSNHOr

M

SATYVHO ‘NOSNHOP

M
S3TYVHO 'NOSNHOr

‘$

SA TYVHO ‘NOSNHO

‘S$

SSTYVHO 'NOSNHO

Aaudsar ‘Nvoor

Asddssaa¢ ‘NVOOr

AN3ue ‘Xa

ANS 'xar

43U09"]

ZOvESES

eesesee

Beeesese

ossesee

o6sesee

6geecee

6eeesee

6CSEPESL

6eSerezt

9822526

98L¢S26

VLEtSZE

vLeescé

ggeesee

ggeesee

ESeRSse

eseesee

ai 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2466 Page 83 of 245

2g Buiuies1 OSOO

cGL 40 28

ozozvevs
A1O}SIH UOHaj]dwoy esinoy

uonadwoo aulyuO

uojajdu0s auluO

uoajdwos suljuD

uojejdwios auljuO

uoHnajduios suluO
uojajdwi0s aujUO
uoHe|dwos aulUuO
uonajduioos auyUuO

uonedwo0s aulluO

uonejdwos aujuoO

uogjajdwos aujuO
uonefduwo0s aulyuO

u0sjdwi0d Sulu

udHa|dwo0d suljuO

uoRe}dwoo auyUuO
uona|dwos auyuC

uojajdwi0s aulup

adAy uonjajduiog a09g wexg jeuly

001

001

OOL

001

001

ooL

OOL

OOL

O01

OOL

00

OL

Ot

OOL

OOL

001

OOL

OZOS/Ee/r

Ococeay

Oz0z/ecir

O2Oc/ec/y

OZOc/Eeciy

OcOz/ee/r

O20c/eziy

Oz0c/ec/r

OZ0z/Eziy

OZOc/Ez/P

O2O0z/Eee/y

OcOZ/Ec/>

Oc0z/ee/y

OcOz/ecir

Oz0c/ecir

OZ0/Ez/y

O20c/ez/y

3}eq and
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2467 Page 84 of 245

€8 Guiles! OSOO

LU AUALAAL

O20d/ez/r

O20d/eery

Oc0e/ec/y

020z/02/r

O20e/eeir

OZ0e/Le/r

O20C/LZ/r
0Z0¢/Pery

O20e/rely

0Z02/Le/t

OZ02/ Lele

O20 Li

Oc0e/ Lely

OcOc/Fe/r
pajejdwo5

payajdwo5

pejejdiue5

pajyajduo5

peyajduoy

pajyajdui0>

pajajdwio5

pajajdwo5

payajdwoy
pajajdu04

pajojdwioy

pajajduio5

psjajdwoy

peyajdw09

pajyaduea

pajejdwo5

snjzejg

SWO}dWAS GL-PIAOD

aoueping ssauj}} pue
Buse! 6L-GIAOD 0202

swojdwds §1-pinoD

BOUBPIND ssaul}{ pue
Buse! 64-CIAOD 0202

suoJdwAS 61 -plIAoD

aoueping ssouj|} pue
Buse! 6L-CIAOD 0202

SWUIO}CWAS GL-PIAOD

SOUEPINS Ssaul}] pue
Hulse | 61-GIAOD 0202

swiojdwAS 6 1-piaoD

SOUEPINS ssaujj] pue
Guysel 6L-CIAOD 0z0z

sSwuo}dwAS 6 L-PiAog

so0UuRPINS ssaul] pue
Buse, 61-GIAOD 0202

suoydwAs §1-piAoD

aoueping ssoull} pue
BuNsel 6L-GIAOD 020

Swio}dUAS 6 L-PlAoD

asinog

Alo}sSiH UoHejdwioy esinoy

ZBL JO £8

ta

LQ

La

La

La

LG

+a

1d
AG

ed

AQ

ed

LG

La

a
aBiL Gor
OcOc/O/S

uoned07] 1ESf

SSAOIAYAS
SAILOAYHOO
“YOO

SSOIAMAS
SAILOAYYOO
= 1010)

SSDIANSS
SAALLOAZYYOO
“uOoD

SHOIAdaS
SAILOAYHOO
= 10)0)

SSOIAYAS
SAILOSYYOOD
“dOoD

SSOIANAS
AAILOSYHYOD
“YOO

SSO0IANAS
SAILLOAYNOO
“YO

SSOIANSS
SAILOAYYOO
“YOO

SSDIANAS
WYLVd-F1

SADIANAS
WdLVd-31

SHOIAMAS
AAILOSYYOO
“YOO

SADIANAS
AAILOAYYOD
“dOo

SSDIANSS
AAILOSYHYHOO
“YOD

SAOIAYSS
SALLOSeYOD
“YOoD

SSOIAYNAS
AAILOAYYOOD
“doo

yuswyedsg

SIAV ‘ACV

SIAV ‘ACV

SVIOHOIN 'YOZOVH

SVIOHOIN 'NOZOVM

yowag ‘ayine

youseg ‘syne

VAYONY Taner

VaYGNV ‘Taner
AXYVH 'HdSSOr

AMXYVH ‘Hdasor

ASVHOVZ 'NVGYOr

AYVHOVZ ‘NVGNOr

TISHOLIN ‘SSNOr

TISHOLIN ‘SSNor

NAGOW 'NOSNHOF

49ule97]

2627526

L6LES26

LpLLS8S

L¥LLS8S

bOeOZZ2

LOEGLLL

B8688S8e

g6eesee

L688S8E

Z688S8E

seeesee

s6sesee

6Z86S701

6286SP01

ZOvS86S
di 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2468 Page 85 of 245

8 SuiuiesL OSDO

c6L 40 78

ozoz/gvs
A1O}sI}] UOIJa]dWIOD osunOED

uona|du0s sulluO

uojajdiwo0s aui1uCG

uoyajdwos suyuO

uojajdiwcs aujuO

uoyadwos suyuO

uonajduics aujjuC

uONs|dwo0o suUO

uoajdwo0od suUO
uoHadwos aulyuO

uojejdwo0s auyUuO

uoye}duios suluO

uoVa|dwoo auUO

uone;duios aulyuO

uoHajdw09 suijUuO

uoja|dwoo auyuO

adAj uonajdwoy aloog wexg feuly

OOL

ool

OOL

OOL

OOL

OOL

00L

001

001

OOL

001

001

OOL

OOF

OOL

OZOe/EcIP

Oc0z/ecir

OcOe/Eec/r

Oc0c/eely

OcOe/Ec/b

OcOz/ez/r

O20d/ee/y

OZOc/IEz/y

Oz0c/ezy

O20d/eciv

OZ0c/Ee/y

O2O0z/et/r

OZOz/Ez/P

OZO0Z/EA/F

OcOc/Ec/y

ajeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2469 Page 86 of 245

gg Buules, OSDO

OZOZ/LZ/y
O20d/L iy

OZOZ/L Zp

Oc0e/Lely

O20e/Le/y

O20Z/8e/r

O20e/8e/r7
O20e/Prerr
OZ0Z/2e/y
O20e/L Zr
O20e/ec/y
O0207/L ery

O20Z/L dr

OZ0z/ee/r

Oc0d/ee/r

OZOz/Ee/+

Oc0Z/Ee/r
payajdu0e5

aouepingsy ssauj}} pue
pajajdwioy Buysey 61-CIAOD 020z

payajdues sui0jdwdS §1-piaog

aouepINd sseuj}} pue
payaidwog Buyse! 61-CIAOD 0202

pojyajduoe5 SWO}dWAS 61-plIAoD

BOUBPINS ssoul}} pue
psjejduog Buses 61-GIAOD 0202

payajduue5 SWOJAWAS 61L-PIAoD

soueping ssoujj] pue
pajyejdwog Buyses 61-GIAOD 020Z

pajaidwo5 swo}dwAs 6 -piAaoD

soueping ssoul] pue
pajajdwog BuyseL 61-GIAOD 0202

pajyajdwio5 swojdws 64-piaoD

SOURPINE SSeuty pue
pajaj\dwog Buses 61-GIAOD 0202

pajejdwoy swojdwAs 61-piaoD

souepIng) Ssouj}} pue
pajajdwog Buysal 61-GIAOD 020

pajajdwo5 SUI0}CWAS 6 L-PIA0D

soUepINd ssauljj pue
payaidwiog Buysel 61-GIAOD 0zZ0z

payejdwoa swojduwAS §,-PiAoD

SOUEPINS) ssou| pue
pajaiduiog Buysel 61-qIAOd 0202

snes esinog

C61 $0 SB

L9S
ca

za

LQ

LG

La

ba
2g
2d
ea
2a
AG)

2d

2a

cq

1d

ize]
en. gor
020¢/9/S

uoHe907] 18s7)

SAOIANSS
SALLOAYYOO
“YOO

SSOIANAS
TOYLVd-3T

SADIAYNAS
TOeLVd-31

SAOIAYaS
SAILLOAYNOO
“HOO

SSOIAMAS
AALLOSYHYOO
“YdOo

SSOIAYAS
AALLOSYYOO
“aOO

SADIAYSS
AALLOSYYOO
“uOoD

SAOIAYAS
WOdLWd-37

SSDIANSS
TOYNLVd-3T

SADIAYNAS
VOeLVd-37

SAOIAYAS
WOYLVd-31

SSDIANAS
TOHLVd-AT

SSOIANAS
VWyLVvd-F1

Ald d
Aud/ASNOdS3y
YaWws-31

Aid d
Aud/ASNOdS3Y
YAWs-31

SADIANAS
AAILOAYYOO
“YOO

SADIANAS
SAALLOAYYOO
= 10)0)

juowpedeg

A1ojsipH uonajdwoy esunoy

AGOP “MORIGNSy
SIHO.LIY ‘AS TIA»

AIHO.LIY 'AATIAM

Jona] ‘uBWEY

Jonas, ‘UBWIEY

AHLOWIL 'ONIISSay

AHLOWILL ‘ONIISSSy

SVWOHL "MOSM
SVWOHLL ‘MOSM
SSW. ‘MONVAVY

SAW? "HOMVAVH

NOGNVud 'NSSHVy

NOONV4d ‘NSSYVy

WVQV ‘YAW

WVdV 'YSWWV>

Hdasofr ‘Arve

HdSSor ‘Arve

4JOUIES"}

ZL68S8E

O6gssEe

oLleesee

LLEQL22

LLeQZ22

g06esse

8068S8E

2068S8€

Z068S8E

vO6SSBE

pO6RS8E

£O6eS8E

cO68S8E

oo06esse

oo6esee

Z606E2E1

LZ606EZEL
Gi 4esh
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2470 Page 87 of 245

98 Gulures, OSDO

cG1 $0 98

ozoz/g/s
AiojsiH UoHe|dwoy esinog

uoKajdwos suyuO
uopeafdwo0s aulyuO

uoyajdwos sulyuO

uoejdiuo0o suljuO

uoHadwu0s suljJuO

uoya}dwo0s sulyuO

uojejdwos suyjuO
uoyea;dwos auluO
uojaydiw0es sulyuO
uoya;dwos auUO
uojajdwoo suluG
uonajduos auljup

uoHadwos aulyuO

uonatdies sul

uojafdwo0s auljuC

uolajdwos asuyuO

uoyajdwos auyuC

adAy uonjajdwiog a109g wexg jeuly

OoL

OOL

OOL

OOL

001

OOL

O0L

00L

OOL

OOL

004

OOL

OOF

00L

OOL

OOL

OOL

OcOe/ez/r

OZOz/Eciy

O20Z/Ec/+

O20z/ec/r

OZOZ/Et/y

O2Ocec/y

OcOcleziy

OZ0Z/Ed/r

OZ0Z/E?/>

O20z/Ee/r

OZOZ/ES/F

OZ0z/ee/y

O20c/ee/r

OZOZ/Ec/>

OZOc/EC/F

OcOZ/EZ/P

O2O0c/Eciy

9jyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2471 Page 88 of 245

2g Buiuies, OSOO

O20Z/0e/r

O20e/Lciy

Oc0Z/e7/y

OZ0Z/ecir
OZO0/ Ler

O20Z/L ely

OZ0Z/eclv

OZ0¢/eciv

OCOC/LZ/+r

O20C/LZ/>
O20d/eery
0Z0e/ee/+y
OZ0e/L ery
Oc0e/L ir
020c/0e/r

Oc0d/eci+r

OZ07/Le/r
payajdw0e5

pajajduoe5

pojadu05

peyajdwo5

paysjdwo5
pajyajdwoa

peyajdwiog

payajdiu05

payaduo5

pajajduio>

payajduioy
pajejdwog
payajduioy
pejyajdwon
payajduio9
payajdwoy

payajdwoy

payajdwo9

snjeys

GBL JO 28
SUWIOJGLUAS 6L-PIAOD +a
SOUBPIND ssou| pue
Buse 61-GIAOD 020 La
suuojdwiAg §4-piaod 1a
aIUepIND ssauj|| pue
Buse! 6-GIAOD 0202 La
SUO}UWAS 6 L-PIAOD za
soueping sseaul|| pue
Bunsel 61-CIAOD 0202 za
SUO\MWAS 61 -PIAOD Ld
soueping ssauj}] pue
Buysal 6L-GIAOD 0202 LG
swio}dwAS 61-PIAOD za
aouepinyd ssoujj| pue
Buse 1 6L-CIAOD 0202 za
suojdwAs §1L-piaod za
gQuUepINy ssaujl] pue
Buyse, 6L-GIAOD 0202 za
SWOJdWAS 6 1-PIAOD za
aouepind ssaujj| pue
Buyset 6L-CGIAOD 0202 za
SWO}WAS 6L-PiAoD zd
SOUBPINS ssauj}] pue
Buysel 6L-GIAOD 0202 za
SWO}GWUAS 6 L-PIAOD LOS
asuinoy aL qor uoneso7 43s

ozozva/s
Aiojsip{ UOI}ejdwi0y esunoyg

SSOIAYSS
AA LOSYYOO
“aOo

SADIANaS
AAILOAYYOO
“YOO

SSOIAYAS
AALLOSYYOO
= 1010)

SSOIAYAS
AALLOSYYOO
“dOd

SSOIANAS
1OulVWd-31

SHSIANES
TOULVd-3T

SSOIAYAS
SAAILOAYYOO
“YOO

SSOIANAS
AALLOSYYOO
“-dOO

SASIAYSS
SALLOSYYOO
= 10)

SSOIANAS
AALOSeYOO
“YOD

SSOIANSS
JOULWd-37

SAOIAYSS
WOdLVd-31

SSDIANAS
TYdLVd-3T

SSOIAYAS
TOYLYd-F1

SSOIANAS
TOULVd-3T

SADIAYSAS
WOYlVd-371

SSOIANSAS
AAILOAYYOO
“YOO

jyuawyedsq

LLOOS “TSIYGSNI

LLOOS “TSINaSNIDA

YNHLYV 'ASNNIX

YNHLYY 'ASNNIX

TWSIV4 ‘VIVMVHY

WSiv4 ‘VPVMVHY

FINNIA ‘OWWVHY

SINNIA ‘OWAWHY

GIAVG “TIAMS1LL3y

GIAVG ‘TISM31LLSy

Aaddasatr
‘ONIN TASS3y

Asddéssar
“ONIN TSSSA
Nv ‘MVHSHSy

NVI MVHSYSY

LLODS "MOINS

LLOOS "WORIGNSY

AGOP 'MOIMGNS»

A9UIES"]

Le68S8E

LZ68S8E

€Z768S8E

Ec6S8E

SL68GeEe

SL6esee

6S6L66S

6S6L66S

ZLeesee

ZL68S8E

9Leesee

QL6eSee

SL6aSeE

SLeeses

€L6ssse

ELGSSBE

ZL68S8E
ai 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2472 Page 89 of 245

9g Buluies! OSOO

c6} 30 88

ozoz/ovs
AiOjSIH UoIajdwioyg esunoyg

uoHadwos auljuD

uojadiui0s auyuC

uogjajdwos aujuC

uoyajdwos suyuO
uojajdwos suyuO

uoHa}dwos auyuO

uoHa}dusos auljud

uonjajdiui0s auljuO

uonajduio0s auluO

uoHadwos aulyjuO
uojajdwo0s auyuCO
uone|dwos auljuo
uoKedwi0s suyuO
uojejdui0s suUuO
uoneajduos suljuC

uoRajdwos auyuO

uone;dwos aulluO

adAl uonjajduiog aioog wexy yeuly

OOL

OOL

ooL

OOL

001

00t

001

001

o0L

OOl

OO

OOr

OOL

O0L

0OL

OOL

001

OZOS/Ee/b

OcO0c/ec/p

Oc0z/Ec/P

OZOt/Ee/b

OZ0c/eciy

OZOT/e/y

O20c/eziy

O20Z/Ec/y

Oz0z/ecip

OZOe/ETIF

OZ0z/ee/r

O20z/ee/y

Oc0c/ezir

OCOz/EcIy

O2Oc/ec/y

Oc0Z/ee/y

OcO0c/eciy

sjeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2473 Page 90 of 245

69 Guimest OSDO

OZ0z/Zely
OcO0e/Le/r

0202/Ze/r

0202/2

020¢/L ely
O20Z/Le/y
O20e/ed/r
O20e/L er
O20¢/Le/y
Oc0c/ezir
O20/e/r

0Z0¢/b/S

O202¢/1/¢
O20d/LZ/r
O20d/L er
O20d/L ir

020e/ecir

020c/02/+r

O20z/Zzir
pajsjduiog

SQURPINS sseul pue
payajduiog Buse! 61-GIAOD 0Z0z

payajdwo5 SWOJdWAS 6L-pIAOD

BOUEPINS ssouli} pue
payejdwoD Buse, 61-CIAOD 0z0z

pajajdiue4 swojdws 61-pinoD

SOUEPINN ssoull] pue
pejajdwog Bunses 61-GIAOD 0202

poyadwo5 swojdwks 61-pinoD

souepIng sseulj] pue
payajdwog Buysse! 61-CIAOD 020

pajajduio5 swojdwdS 61-plIAoD

aouRpIND sseulyj pue
pajajdwog Bunses 61-GIAOD 0zZ0Z

payajdwo5 swojdwAs 61-piaoD

s0uepINS ssauj]] pue
pajajduog Buyses 61-GIAOD 0202

pajyajduies swojdws 61-piaoD

SouepINd ssaulj} pue
pajyajdwiog Buse) 64-~CIAOD 0202

pajajdwio5 Swo\dwAS 6 L-plAoD

aouepINng ssauj|] pue
pajajdwog Buse! 61-GIAOD 020Z

pajejduo5 sulojdwAs 61-pinoD

soUepINd sseaul{j pue
pajyejdwog Buyses 61-GIAOD 020Z

pajajdwoy swo}dwAs 6 L-plAog

souepIng sseuy pue
pajyajdwog Huyses 61-CIAOD 0202

snye1g asinog

261 19 68

ed
za

2d

LG

1G
ed
2a
2q
2d
2d
2a
Ae
ea
eq
cq
cq

eq

+d

1d
on gor
020Z/9/S

uoneso’] 4asp

SOAS SISNANOS
8 ANIA

SADIAYSS
VOULVd-F1

SSOIAYSS
Welds

SSOIAYsS
AALOSYYOOS
“YOO

SaOIAYaS
SALLOAYHOO
“YOO

SSOIANaS
TONLVd-3T

SHOIAYAS
TOYLWd-37

SSOIANSS
10OuLVd-31

SSOIAMAS
WOelVvd-31

SSOIANAS
TOULVd-3T

SSDIAMSS
WYLVd-3I

SADdIAMaS
yOuLVd-31

SSDIAYAS
VOYLVd-31

SSOIAYNSS
TOULVd-3T

SSOIAMAS
TONLVd-31

SSDIAYSS
WOdLVd-F1

SSDIAMAS
WeLVd- 3

SSOIANSS
SAILOAYYOO
“YOO

SA0IANSS
AAILOAYYOO
“HOO

juowyedseq

A10}SIH UOI}ajdwo0y asinoy

LYAdON 'SAISLOM
NOSVf ‘SS1S.LOM

Nosvfr 'SS1SL0m

AINVIAW ‘1LSOm

AINVISW ‘LLSOM
dIHd “JAGNO™M
dilHd “THGNOm
TAVHOIN ‘ddONY

TAVHOIN ‘ddONM

Jepuexajy ‘ddouy
sapuexayy ‘ddouy
GuVHOIY ‘“TSGONM
GYVHOIY “T3GONy
malpuy ‘blu

malpuy ‘YyBiuy

M3HLLVW ‘NS9OCSNx

MA3HLLYW 'NS904Ny

MAXYONY ‘CIaXOT

MAXONV ‘GIO

491887

seeasee

GEGRSBE

6eSsSee

LEGSS8E

ZE6BS8E

9E6ES8E

geessee

LE68SBE

Le6ssee

oeeg22l

Oeegsss

O€68S8E

Oe6esee

29GLLLEL

ZQELLECL

6268S8E

6Z68S8E

8768S8E

8cegsee

ai 4ssn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2474 Page 91 of 245

06 Sue, OSOO

c6L $0 06

ozoz/ars
AlOjSIH UOIJa]dwWI0yD ssinoy

uoyajdwiod sul]uG
uoRejdwios suyuO

uonajdusos auyud

uonajduos auluo

uoHa|du0d sulJUO
uoHa}dwes aulyuO
uoHajdu0s aujUuC
uoyajdwioo suuC
uonefdiwes aullud
uoRajdwos suyuO
uoa|du0d sul|UO
uonsdwos auyuO
uoRe|dwo0s auljuO
uonadiues aulyuO
uoHsdiwwes auyuO
uojajduios auluO

uonaldiuos aulyuO

uoRedwo0s suyUuD

uojajduioo suUO

adA| uojajduiog a109g wexg jeuly

OOL

OOL

001

001

001

001

OOL

00+

001

OOL

00L

001

ooL

OOL

OOL

OOL

OOL

OOL

001

OZ0Z/Ec/r

OcOcec/r

OZO0e/Ec/y

Oz0c/eery

OZOZ/Ee/+

Oc0z/EzIb

O207/Ez/>

020z/ee/r

OcOc/Eci+F

O20c/ec/r

O20z/eeiy

OZ0C/Ecir

OcOz/eciv

OcOz/ee/r

OcOz/ee/P

Ocodlecy

O20c/Ec/y

OZ0c/Ea/r

OZOZ/EC/y

a}eg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2475 Page 92 of 245

b6 Buel OSOO

O20d/L er

O202/L er

OZO0¢/ LZ

OZ0e/Le/r

Oz0c/0c/+

O20d/L ey
0202/L ery

O20e/Le/r

O20e/Le/r

O20z/ZZiv

O20c/SZ/r

0Z0¢/SZ/r
OZ0Z/ Lely
OZO2/LZ/>
OZOS/L +r
AU ALAA Ld

OZO?/L aie
pojyajduie5

poyajdwoy swioydwds 61-piao9

souepIne ssaulj| pue
pajaiduiog Buysal 61-GIAOD 0202

pajajduio5 swojdwAg 6 }-piaog

souepInd ssaujy pue
pajyajdweg Bunse) 61-GIAOD 0Z0Z

payadwe5 swojydwhs §1-plAog

soueping ssoul[j pue
payejduiog Buses 6L-GIAOD 0202

pajajdwos swojdwAs 61-piao

soUepPINdS ssaujj} pue
pajyejdwog Buse1 6t-GIAOD 0202

pajejduio5 SUIO}GWAS 6L-PIAOD

BIUePINS Ssaulj pue
payaiduiog BunseL 61-CIAOD 020Z

pajejdwo5 SWO}UWAS 6}-PIAOD

soueping sseuljy} pue
pajajdwog Buse, 6-GIAOD 0202

payajdwo9 suio}dwiAs §1-pinoD

souepINd ssaui]] pue
pajyajdwog Buyse! 61-CIAOD 020z

pejaiduo5 swoj}dwAs 6,~piAo9

SOURPIND ssoull] pue
pajajduiog Buse 61-GIAOD 020z
payejdw05 swojdwiAg 61-piaod

snjeis asinog

c6L JO 16

la

+d

La

La

bd

1G
ca

ed

Lg

td

+a

LG
L9S
19S

2a

ed

cod
SpLL Gor
OZO0Z/9/S

SS0IAYsaS
JOYULVd-3T

SHOIAMAS
TONLVd-F1

SSOIANSS
SAILOSYYOO
“YOO

SSAOIMAYaS
SAILOSYYOO
“YuOo

SAOIAYSS
AALLOSYYOO
“YOO

SSDIAYAS
AAILLOAYYOD
“doo

SADIANSS
JOULVd-3T

SSOIAMAS
VOuLWd-F1

SSSIANSS
SAILOANYOD
“YOD

SSOIANES
SAAILOAYYOO
“YOD

SSOIAYAS
SAILOAYHOO
= [0)0)

SSOIANSS
AAILOSAYYOO
“uOo

SSOIANAS
TuLV¥d-3T

SASIAYAS
VULVd-F1

SAOIAYSS
WOeL¥d-F1

SSOIANAS
TOULVd-31

SOAS OISNSYOS
8 ANI

408907] 19SF) quewyedeq

Aiojsip# uoWajdwioy esinog

jalueg ‘asny

jaueq ‘asmy

Nviud 'SSAuy

NViING 'SS3Yy

ua}sUyY ‘nepasy

Udy}SUY ‘Nepal

NVlud@ ‘HOVWSYy

NVIY@ ‘HOVUSYY

NILSTYX
*ZOIMOZNVEY

NILSTY
‘ZOIMOZNVEM

YSTAL MVNVem

YaATAL HVNVEY

NAHdaLS ‘YSNVEy

NaHdaLS ‘YSWVey

SVIOHOIN ‘LasVyy

SVIOHOIN ‘LiivVem

1YAd0u 'S313.LOm

40use9]

beegdde

b2e9Z22

Lv68S8E

Lv68S8e

8reoLsel

8rEOLSeL

QP68S8e

OP68S8E

veE8SBE

pyessee

EZLGELEL

ECL6ELEL

Ev6esse

EvE8SBE

Cv6BSSE

cresSsE

SEG8SRE

dl 498spf)
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2476 Page 93 of 245

26 Bujulesi OSOO

CEL JO 26

ozoz/g/s
Aiojsip] UoWajdwioy esinoy

uoReajdwos auyuo

uone|dwo0s auluO

uoHa}dwos auljuO

uoafdi0s auljuO

UOHa|dWOS SUD

uone}dwoes auluO
uonjajdwi0d aujuC

uonajdwi0d suljuO

uoja}dwoo auluO

uoHe}diw0s auyjuO

uonjafdu0s auluD

uoyjajdwios eujuC
uonadwos auljuO
uoHsiduwos suUuO
udnajdwos auljuC
uonediwi0s auljUuO

uoje|dwos suuO

addy uconajduiog al00g wexg jeuly

OOL

OOL

OOL

OOL

00!

OOL

OOL

001

001

OoL

OOL

OOL

oOL

OOL

OOL

OOr

001

OZ0Z/Ec/b

O20Z/Eeir

O2Z0z/Ec/y

OcOz/eciy

OcOc/eely

O20c/ez/y

O20z/ee/r

O2OZz/Et/y

O20/Ec/y

Oc0z/e7y

O20c/ee/r

OZ0e/ee/r

O2Oz/ET/F

OZOZ/EC/F

O2O0c/ee/r

O20Z/Ec/r

OzOceciy

ay}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2477 Page 94 of 245

£6 Gules, OSDO

O202/2z/h
020c/0e/r

O20e/rely

O20z/ee/y

O2Oc/eZ/+F

O20z/ec/r

0Z0z/Zery

O20C/Et/y

O2Od/ec/+
O20c/zeir
OC0e/ecly
O20e/ec/r
OZ0Z/ec/r
Oz0e/lee/p

O20z/ee/y

020e/82/r

Oz0z/8z/r
pojejduio5

SOUepIND ssoauj|] pue
pajaiduog Buysel 61-GIAOD 020Z

payajdwog swojdwAs 6§1-pinon

souepind ssaujj] pue
payejdwog Buse! 61-CIAOD 0202

pajajdw09 Suo}dWAS 61-PlIA0D

aQUEPINS sseuyy} pue
pajyaiduiog BuyseL 61-GIAOD 0202

payajdioy SUIOJGWAS 6} -PpIAOD

SQUePINS sseul|] pue
pajaidwog Buysel 61-CIAOD 070

payajdwo5 swuodwAs §1-pinog

aoueping ssouj]} pue
pajyaidwog Buyse! 6L-CIAOD 0202

payajdwog swojdwhs 61-piAoD

BOUBPINS SSoUl}} pue
pajajdwog Buysal 6L-CIAOD 0202

pejajdwo9 swio}dwAs §1-piAoD

gouepINd ssoull} pue
payajduiog Buysel 6L-GIAOD 0202

pajajdwo5 swiojdiuds §1-piAoD

soueping ssauyfy} pue
pajeidwog Buynsel 64-GIAOD 0z0z

payaidwoy swoydws 6 L-piAod

aoueping ssouj] pue
Pajaiduiog Buysel 61-CIAOO 0z0z

snes asinop

cG6L 40 €6

Los
za

2a

ba

ta

1a

a

2a

za
2g
ca
LOS
L9S
ca

za

1d

Ld
SLL gor
OZ0C/9/S

SSDIANSS
TWOuelvd-3T

SSOIANSS
VOYULVd-3T

SSOIANAS
WOeLVd-31

SSOIAYaS
SAILOSYYOD
“YOO

SSDIAYSS
SALLOAYYOD
“uOoD

SSOIANAS
SAA LOAYYOO
“YOD

SADIANAS
SAILOSYYOO
“aOd

SAdIAYSS
AALLOSYYOS
“YOO

S30IAYNAS
SAILLOSYYOO
“dOD

SSDIANAS
TOULVd-3T

SSOIANAS
WoYLVd-31

SS0IANSS
TWYeLvd-31

SADIANAS
TOYLVd-371

SHDIANSS
TOYLVd-3T

SSHOIAMAS
WOYLVd-371

SSOIANSS
SAILOSYHYOOD
“YOO

SSDIAYaS
SAILOSYYOOD
“uO

uoneso7] J8sf) quawyedaq

A1ojsip}] UOIJa]dwWoy esinoyg

N3Hda.LS ‘Mv
NVING 'ALYSAVT

NVIdd 'ALYSAV1

LLOOS ANS]

LLOOS ‘ANSV1

aBior ‘souspueq

abuor ‘sosepueq

TAVHOIN
‘MSLSVONVI

AVHOIN
‘MSLSVONVT

SSWV? ‘LYSENv1
SSWVr ‘LYASNVT
GAOTI'AS9OV1
QAOTI‘ASOVI
ATIAM ‘SIAM

ATISy ‘ATAM

NVI8G 'ZLIGdany

NVING ‘ZLIGuany

Joulea]

cQ6eSee

LSLOLYO

LSLOLP9

O¢S886S

oOzseR6s

S6CSPLTL

S6CSPILCL

8S68S8e

es6eseEe

SS6esee

SG68SRE

cS68S8E

cS68S8E

OS68Sse

OS6ES8E

€Z6L66S

£26166
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2478 Page 95 of 245

6 Bulules] OSOO

C6L 40 ¥6

ozoz/avs
A1ojSIH UOHajdW0y osunog

uonsidwos auyuO
uonajduioo suluO

uone;dwu0s auyuC

ud}edwos suljuC

uojajdwi0s sujuC

uoHajdw0o sujUuO

uonajdi0s sujuO

uonejdw0s auljuO

uoyajdwos auljuQ
uonedwos suyuO
uoneajdwio0s auyuC
uojajdwios suyuO
uonjafdu0s suljuO
uonajdiuocs aujuO

uojejdwos suyuo

uojejdu0s auluO

uoya|dwos suyud

adAj uonjajduiog aioog wexy jeuly

OOF

001

001

00l

ooL

OOL

OOL

OOL

001

OOL

OOL

001

001

OOL

001

001

O0L

OZOZ/E?/P

OZOZ/EcIy

Oz0c/ec/y

O0Z/eZ/y

Oz0z/ee/p

OZOZ/Ec/P

OZOz/Ez/>

O20t/Et/v

O2Oc/ez/r

OZ0Z/ee/r

OCOtEZ/P

OcOz/ec/y

OcOzieely

OzOc/ec/r

Oe0c/ez/y

OZOz/Ec/y

Oc0d/ed/y

ayeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2479 Page 96 of 245

$6 Bulurelt OSDO

OCOZ/L Cy

O20c/9e/r
O20z/Ee/+
O0Z/EU/+
0Z0Z/Le/r

OZ0Z/LZ/r

020c/0e/r

O20c/0e/r
O20z/eele

OZ0¢/eeir

O2O/Le/e

OCOZ/ bei

O0Z0c/eeiv

O202/ce/r
0202/Lery
O20c/Zeiy

020c/22/r
payed

payajdwo9 SWO}GLUAS 6 L-PIAOD

SOURPINS ssaul] pue
pajya|dwog Buyses 61-CIAOD 0202

pajejdwo5 swojdiwds §1-piaop

souepIng ssauj|j pue
pajyaidwog Buse! 61-GIAOD 020z

payajdu0e5 swoyjdwAs 61-piaoD

souepINy ssauji] pue
pajyaidwog Buysse! 61-CIAOD 0202

payajdus0e5 swojdwiAS 61-piAon

BQUEPINS ssouj|| pue
pajaidwog Buysel 61-GIAOD 0Z0Z

pajajduo5 swio}dwiAS 61-piAoD

BQUEPIND Ssouj}} pue
payajdwog Bunsel 61-GIAOD 0202

payaduo9 swojydwds 61-piaoa

SBouepINe ssouj|] pue
payajdwon Buses 61-qIAOD 0202

pajajdwo5 swojdwAs 61-piaoD

SOURPIND Ssoul]] pue
paya|dwog Buyses 61-GIAOD 0z0z

pajajdwo5 swuodwds §1-pinoD

SOUEPINS) sSeuj}] pue
pajajdwog BuyseL 6L-CIAOD 0Z0z
pajajdwoy SWUO}GWAS 6} -PIAOD

snes 9sino0g

A1o}sipy] Uoljajdwoy asinoyg

76 $0 GE

1d

1d
ed
AG
Los

LOS

LG

+d
éq

Aq

Ld

1a

+d

td
cd
AG

49S
SAL. gor
O2Oc/9/S

u01e007] Jasp

SAOIAYAS
AAILOAYYOO
= (0 0)

SSDIAMAS
SAILOSYYOO
“YOd

S2DIANSS
TOULVd-37

SADIAYSS
TOULVd-31

SASIAYAS
JOULVd-3T

SSDIAYAS
TOeuLlVd-F71

SSOIAYaES
AAILOAYYOO
“HOD

SSSIAYMSS
AAILOAYYOO
“YOO

SSADIANSS
TOYLVd-37

SSOIAMAS
VU F1

SSOIAYSS
SAALLOSYHYOO
“uOoD

SSOIANAS
AALLOAYYOD
“YOd

SAHDIAMSS
AAILOAYYOO
“doo

SADIAYAS
SALLOSYYOo
“YOO

SSOIAMAS
TOYLVd-F1

SADIANAS
TOeLVd-F7

SASIAYAS
TOYULVd-3T

juswyiedag

HLS ‘SIMA

HLAS ‘SIMAT
AGNVY ‘Madd37
ACNVY ‘MSdd31

MNVYS 'ZNA1

MNVads ‘ZN37

Aep ‘uewsapue]

Aep ‘uewuepusy
W1SAHD9 "SWS

WLSAMD ‘AYN

LHAgON 'NVWS1

41YAgO" 'NVANST

ditud ‘efeq

dittud ‘efaq
MAHLLVW 'LVO9ST
M&AHLLVW 'LV9937

NSHdS LS ‘MV

49use97]

6Ereses

6ErE8ES

vL68S8E

yL6RSse

€Z6eSee

€L6eSse

0672808

0672808

CLESSBE

ZL68S8E

oZ6esee

0Z68S8¢

ELeOLZL

ELEOLZL

9968S8E

9968S8e

C96BSBE

di 405
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2480 Page 97 of 245

96 Buller; OSDO

261 40 96

ozozvavs
Aloj}SIH UOHejdwioy esunoy

uonajdwos auyuO

uojajdwos auyuO
uonefdwo0s sulUuO
uoja]dw0o auuC
uojajdwoo auluG

uoHadwoo sulUO

uonedwos sulyjuO

uonajdu0s auljuG
uonjajdiuies suuO

uoneajdwos auyjuO

uona}dwi0s aulluO

UOHs|GwWOs aulUuO

uonefdiwo0s suyuO

uojajdwoo suyuO
uoHa|dw0s aulluD
uoRa}dwWo0o auUO

uoRajdusos aulUD

odAj uonajdwiog a109g wexg jeuly

QOL

O01

O0L

ool

OOL

OoL

00

ool

OOL

00L

OOL

ool

OOL

OOL

OOL

OOL

001

OZOZ/EC/

OZO7/Ee/y

OZ0Z/Ee/F

Oc0c/ez/p

OZOz/€e/r

OZOe/EzIy

OZ0Z/ez/r

OZ0Z/ET/F

O2O0c/Ec/>

Oz0c/ee7y

Oc0Z/Ec/y

OZOZ/ETIP

OZOz/Ez/F

Oc0z/etr

Oz0c/eciy

OZ0Z/Ez/>

OcOc/etiy

sjyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2481 Page 98 of 245

26 Buurei, OSOO

OZO?/Lely

O2O0t/Zei/r
OZ0Z/ Ler

0Z0Z/SZ/r

020c/02/+F

O202/L err
O20e/LZir

Oc0e/ Ler

OZO?/L Zr

O202/L ey

O20Z/6e/r

O0c/62/r
0Z0Z/Ze/v

O20d/ez/+r

O20e/eery

OCOZ/ Lele
pajajdui0o5

pajajdwiog swojduAS 61-plAaoD

aouepINd ssaujj| pue
pajyaidwiog Buyse, 61-GIAOD 0202

pajajdwo5 swio}dwAs 6L-piaoD

BOUepINS ssaul]] pue
pajejdwog Buyse1 61-GiIAOD 020Z

pajejduo5 swojdwds 6 }-piaog

souRping sseuy]] pue
pajajdwog Buses 61-GIAOD 020Z

payajduo9 swio}dwiAs §1-pinoD

soUuRpINS ssauiy} pue
payajdwog Buyset 6L-GIAOD 02Z0Z

pejajdwoy swuojdwAs 6 L-plaog

SOUEPINS ssaulyj pue
pajajdwoD Buses 64-GIAOD 020

pajaidwo5 swiojdwAs 6,-piaoD

SoURPIND sseul|| pue
pajaidwiog Suysel 61-CIAOD 0Z0Z

pajejdwo5 swojdwAs 61-piaoD

souepINS ssoul| pue
payajdwog Buse; 6L-CIAOD 0202

pajajduioa SWUOJGWAS BL-PIAOD

aoueping sseuljj pue
pajaidwog 6uyjsal 61-GIAOO 0202

snjeys esinog

c6L JO £6

La

Lg
eq

ea

1d

+d
2a

ca

4a

1d

+d

1g
2a

eg

a

a
epLL Gor
0c0Z/9/S

uo1e907] Jesf)

SADIAMAS
SAILOAYYHOO
“YOO

SSODIANRS
AAILOSYYOO
“uOd

SAOIAYAS
TOYULYd-31

SSOIANAS
WOeLVd-31

SSOIAMAS
AANILOSYYOO
“YOO

SSOIANSS
SAILOAYYOO
“YOO

SOAS SISNAYOS
ANAT

SOAS SISNSYOd
? ANIA

SSOIANSS
SAILOAYYOO
= [0 0)

SSDIAMAS
SALOAYYOOD
“dO

SSDIANSS
AAILOSYYOO
“YOD

SADIAYSS
AAILOAYYOO
= (070)

SOAS OISNSAYOS
8 ANIA

SOAS SISNSYOS
8 ANF

SSOMAYSS
AALOAeYOO
“YOoD

SSOIANSS
AAILOAYYOO
“YOO

Juawupedseg

AlOJSIH UOHajdwioyD esunog

WYdv ‘SLL

WVOv ‘STILL

MAHLLYVW ‘SSIT

MAHLLVW 'SSIT

BYsily ‘WOSUIT

eysily ‘wousury

SATYVHO 'LLS99N

SSTYVHO ‘LLEOOM

VIORLLVd “TOSI

VIDIdLvd “IDS

iuagou ‘Nsadn

iyagou ‘Nadan

LNAONIA 'HOHOM

LNAONIA ‘MOHOIT

QHIAVG “SLL0Z31

diAVG ‘SL10Z7571

ABUIES*}

686esee

6868S8e

8868See

8868S8E

LOESHLZL

LOESHLEL

Le6esec

L868S8e

Os6eseEe

os6ecee

8268S8E

826eSee

9Z68S8E

9L68S8E

OLLOPLOL

OLZOvLOL
ai 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2482 Page 99 of 245

86 Suiwielt OSOO

cGL 30 86

ozoz/ars
A1o}siH] UOI}a]dWIOD esunoy

uoyeajdwoo auyuO

uoneajduios aujuO
uonjajduos suyuO

uolalduios aulyuC

uonajdwos auyuO

uojajdwos suljuG
uoHe}dwos sulUuO

uojajdwios auyuC

uonjajdiuo0s auyuC

uojefdusos suyuo

uojajdwos auluO

uojajduios suluO
uons;dw0s SsulUuO

uojajdwcs auyUuC

uojajdwos aujuO

uoje}dw0s aulJup

adA uonajduiog a1090g wexg yeuly

OOL

OOL

OOL

00L

OOL

00r

ooL

ooL

OoL

oot

OOL

OOL

OOL

OOL

OOL

OOL

OcOe/Ee/r

OZ0c/ee/y

O2Oc/Eeciy

O2O0e/ed/r

OZOz/ET/Y

O2Oc/Eeciy

O20z/Ez/r

OcOe/ed/r

OcOz/ez/y

OZ0z/Ee/y

OcOc/Eeciy

O20z/ez/r

OZ0c/ez/r

O2Oc/EZ/>

OZOZ/EZ/F

O2O7/ET/+

ejeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2483 Page 100 of 245

66 Gulures, OSDO

OZO0?/ Laie

Oc07/Le/y

020d/Z2/

0t0z/ez/r
O20c/eZ/p
Ot0e/relr
O207/L err
O20e/L ely
0Z02/L2/>
O20c/ed/r
OZ0Z/eci+r

020Z/eerr

O20z/eerr

O20c/ee/y
O20e/ez/r
O20e/e/r
OZ0Z/0E/¥

OZ07z/0E/r
pajajdwu0oy

pajaiduiog SWO}CWAS 6L-PIAOD

SOUEPINS ssouy] pue
pojajduiog Sunsel 61-CIAOD 0202

pajajdwo5 swoydwids 61-pino9

BOUBPIND sseul| pue
pajajdwog Buysal 61-CIAOD 0Z0Z

payajduios swiojdwAs §1-placa

souUepINe, ssaulj| pue
pajaidwiod buyjse) 64-CIAOD 0202

pajajdwo5 suio}dwiAS 6}-piAoD

BOUepINE Ssaull] pue
pajyajdwog Buse! 61-CIAOD 0202

pajejduio5 swu0}dWwAS 6|-piAaoD

aQUepINe, ssauyl| pue
pajajdwog Buysal 61-CIAOD 0202

pajajdiu05 SUUOJCWAS 61-PIAOD

aouepINg ssaulj] pue
pajaidwiog Bunsal 61-CIAOD 0Z0z

pajajdwo5 swojdwhs 6 L-piAaoD

aouRpINg sseul] pue
pajaidwog Buysal 61-GIAOO 0z0z

pajyajduo9 swo}dwAs 61-piAaoD

BOUBPIND ssauj}j pue
payajdwog Buyse, 61-GIAOD 0202

pajajdu05 suo}dws 61 -pliaoD

BOUEPIND ssauli| pue
payaiduiog Guyse) 61-GIAOD 020

snjeys asinog

261 40 66

4g

d

1g

1d
2a
2a
ed
cq
eq
ea
14d

130

1d

td
as
a4
ANLd

ANId
eRLL gor
O¢OZ/O/S

u0}}e907] J8shy

SSOIAYSS
SALLOSANYOO
“HOD

SSOIAMAS
AALLOSYYOO
“YOO

SADIANSS
SAILOAYYOO
“YOO

SADIANSS
SAAILOAYYOO
“YOO

SADIAYAS
TONLVd-3T

SSAOIANSS
TOuLVd-31

SSOIANAS
TWOYLVd-3T

SADIAMAS
TONLVd-31

SSOIANAS
JOYdLVd-F1

SSDIANSS
TOULVd-3T

SOAS OISNSYOd
8 ANAT

SOAS OISNAYOd
8 ANAT

SADIANAS
SAAILOAYYOO
“YOO

SSDIANAS
SAILOAYYOO
“YOd

SOAS SISNSYOd
8 ANIA

SOAS SISNSYO4
8 ANT

SOAS DISNSYOs
® ANIA

SOAS DISNAYOA
8 AN-SAT

yueujedeg

Aloisi UoHajdwoyg esinoy

ueAy ‘ue}O7}

ueky ‘ue}O7

AHLOWIL ‘ASYOT

AHLOWILL ‘ASYOT
OlagNV19 'Zad07
OldNW15 ‘ZadO1
SOTYVD 'Zad07
SOTeVS ‘Zad01
AYYSL ‘SNOT
AYMAL ‘ONOT
LYagON 'NSNOT

LYAdO" ‘N30

Jasjuuar ‘abpo7y

Jajruuar 'a6po7
Chong “LYVHHOOT
ION ‘LYVHYDO7

AYMAHS ‘YSHOO7

AYYSHS "YSHOO7

AgUIeS]

LECSPLZL

bECSPLZL

g66ecee

8668S8E

Z668S8E

Z668S8E

9668S8E

9668S8E

S668S8E

S668S8E

CO68S8E

€668S8E

O@eSFLZL

OzesriclL

Z668SBE

E668S8E

L668S8E

Leeggee
di 4esp)
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2484 Page 101 of 245

00+ Bue, OSOO

C6} 40 OOL

ozoz/a/s
A1ojsiq# Uoejdwioyg esinog

uoyafdwos sulyuO

uojajdwos suyuo

uonejdwos suyuC

uonajdwios sujuC
uoHa|dwwo0o aulUuO
uoyeydwo0s auluO
uonjajdwios sujuC
udHalduio0d Sulu
uonejdw0o aujuO
uojedwos auyuO
uoHa|dwos aulluG

uojefdwes aulyuO

uoyajdio0o auyuO

uona|dwos suljuO
uona;dwes auljuo
uojajdwos auljuO
uonejdiu0s auljuO

uojejdwi0s suluO

adAl uopjajduiog a109g wexg jeuly

OOL

00L

OOL

OO

001

OOL

OOF

OOL

OOL

OOL

001

OOr

OOL

oor

OOL

OOL

001

QOL

O20Z/Ezir

O20c/Ee/y

Oz0z/Ee/y

OzZ02/Eciy

OZ0/ET/F

OcOc/Ez/b

OcOe/ec/r

O20z/eay

OZO07/Ez/b

O2O0e/E zip

OcOZ/EC/P

OZOZ/ET/F

OZOZ/ET/r

OcOe/ec/y

OZ0z/Ed/r

O2Oc/eer

Oz0e/Eec/y

O20t/e/r

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2485 Page 102 of 245

LO} Gurmer, OSOO

O20d/ed/r

O202/Le/r

OZ0/L2/r
Oc0e/cerr
O202/cerr
OZOd/ecy
O20e/ee/r
0Z02/Fe/p

O207/L ey

0202/0Z/r

Oc0d/rely

O20Z/82/7

O20c/8e/r
0Z02/Le/r
O202/L ery
O20e/ee/r

OC0e/Ze/h
pojejduio5

BOUEPIN ssouy] pue
pajaidwog Gunsal 64-GIAQD 0202

pejyajdwio5 SUO}WAS 6L-PpIAOD

soURepPINS sseull| pue
pajajdwog Buyse! 61-GIAOD 0202Z

pajyojdwo5 SWIOJAWAS 6}-PIAOD

BQUePINS ssaulj] pue
pajaidwoy Buysal 61-CIAOD 0Z0Z

pajyadwoy swojdwAs 61-pinod
aeouepingd sseujl] pue
pajyajdwog Guyse) 61-GIAOD 0202

pajajdwo5 swojdwhs 6 L-piAao5

SOURPINS ssauy]] pue
pajajdwog Buse 61-GIAOD 0202

paje|dwo5 swojdwhs §1-piAoD

SOURPIND ssauyl| pue
pajeidwog Gunsel 61-CIAOD 0202

pajajdwo5 swojdwhs §}-piAoD

souepingy ssauj]] pue
pajajduiog Buysel 6L-GIAOD 0Z0z

pajejdwo9 suo}dwiks 6}-plAaoD
soueping sseuyy] pue
pajyajdwo Buysel 61-GIAOD 020z

payejdw09 suo}dws 61 -plAoD

SodUEpIND SSeul}; pue
pajeidwiog Guysel 61-GIAOD 0202

seis asinog

c6L JO LOL

dVO

Los

15S
2d

ed

a

za

za ‘+d

ea ‘1a

1d

1d

LG

LG
2d
2d
eq

za
sHLL gor
Oc0Z/O/S

u0}e907] 19Sf)

Ald d
Hud/ASNOdSay
YAWS-31

Aldd
Aud/SSNOdS3u
YyAWa-31

Ald d
3ud/ASNOdS3y
YyaWs-31

SSOIANSAS
TOeLVd-F1

SHOIAYSS
WULVd-3T

SSOIANAS
TOULVd-3T

SSOIAYAS
WOelvd-F1

SAO0IANAS
WYLVd-31

SS0IANSS
TOeL¥d-37T

SSOIAMAS
AALLOAYYOO
“dOO

SAHOIAYSS
AAILOSYHOS
“HOO

SSOIAMAS
AAILLOSYYOO
“YOO

SADIAYAS
AAILOSYYOD
“YOO

SHOES
TOULVd-31

SSDIANAS
TOULVd-3T

SSdIAYdaS
Wdl¥d-31

SHOES
TOYLVd- 371

jusuuedsq

AiojsiH UOa|dwioy esinog

NIATAW YSIVA

VNILSIMHO "SHV

VNILSIYHS 'YSHVA
NHOP ‘GTWNOGOVW
NHOf ‘C7WNOGOVW
NV901 'HONAT
NV901 'HONAT
N3AALS ‘LSINOGNNT

N3AALS ‘LSINDGNNT

LLOOS ‘svont

1109s ‘svon

WVQV ‘SMO1

WVQY 'SMO1
NOSsvf ‘LYSVMNOT
NOSVf ‘LYSVMNO1

HIS ‘N3GN07

H.LISy ‘NSGNO7

ABUIES"]

OL06S8¢e

6006S8E

6006S8e

Z006S8€

L006S8E

OL0ZeSEL

OL0czSEL

eLegdid

edegdid

€006S8e

€006S8E

LOO6S8E

LOO6S8E

o006S8E

oo06S8e

62907 LOL

6L907LOL

gi 4asnh
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2486 Page 103 of 245

20} Buuresy OSOO

26} 0 COL

ozoz/ors
Ai0}Si}{ UoIVaj]dwioy asinog

uOajdu0s auUuO

uojsjdwos suyuO

uonadwos auyjud
uojeajduo0s auyuC
uojajdwos aulyuO
uoHafdwos suyuO
uoje}dwos suljuO
uonefdwos aulyuO

uojajdwos sulUuO

uona|dwos suyuo

uoHe;dui0s aulUuO

uoRsjduios esuyuO

uone|dwuos euljuO
uonejdwoo sujuO
uonaldwcs auluO
uojajduics suluC

uoneajdwos suljuO

add} uonajdui0og 31095 wexg jeuly

OOF

OOL

O01

OOL

001

oOoL

OOF

OOL

QO}

OOL

OOL

OOL

001

OOL

001

OOL

OOL

OCO?/Ec/y

O2O0e/ee/y

O20Z/ee/y

O2O0c/Eez/y

O20c/ea/y

OZO0c/Ee/y

OZOc/Eee/y

O20Z/EZ/y

OZ0z/ec/y

Oc0e/ed/r

Oc0c/ee/y

OZ0z/Ee/+

O2OZ/ET/¥

O20Z/Ee/y

O20d/ec/y

OcOZ/EcIy

Oc0Z/ed/r

aj7eqg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2487 Page 104 of 245

eoL Buiulei, OSDO

OZ0e/Le/y
0202/celr
O20c/eeir

Oc0Z/ee/y

0202/S/S

O020¢/S/S

OZ0Z/ ber

O0202/ Ler

O020e/ee/r

O202/ezir
020Z/ez/r
Oc0e/Ze/r
O20¢/Le/y
O202/L ir
OZ0d/Zery

Oc0e/ezir

O202/Le/r

pajojduio5

pajyajdwo5
pajajdwoy
pajajdwio5

peyejdwo5

pejajdwo5

payajdwoy

pajajdwo5

payajduio5

pajojdwo5

pajajidwo5
pajajdwoy
payaidiues
payajduioy
pajyajdwoy
payejdw05

payajduio5

pajajdwog

Snjzeisg

C6L JO COL
SOAS SISNSYOS
swojdwiAg 61-PpiAoD 198 8 ANAT
SOURpINd ssauly} pue SOAS SISNSAYOS
Hulysal 61-GIAOO 020z LOS 8 ANAT
SHO0IAdaAS
suo}dwAS §4-piAoD ca JOULVd-3T
aoueping sseuj|] pue SADIAYSS
Bulse1 61-GIAOD 0202 ca TOeLVd-S1
SADIAYAS
AAILOAYYOO
Sulo}dwiAg 6 4 -PIAoD 1G “doo
SADIANAS
SOURPIND Ssaull] pue AAILOAYYOO
BuNsel 61-CIAOD 0202 ld “YOO
SSOIAMAS
AAILOAYYOO
swio}dwAs 61 -plAoD La “YOO
S3DIAYSS
BoUepIND sseulf; pue SAILOSeYOo
Buysse 64-CIAOD 0z0z td “dOd
SHOIANSS
AAILOAYYOD
Swio}dWiS 6 L-PIA0D 1a “YOO
S30IAUSS
aouepINg ssaulf} pue SAAILOSeeOO
Bunsal 6L-CIAOD 0Z0Z td “dOO
S30IAY3S
swojdwks §1-piaoD za VOULVd-37
goueping sseuy} pue SADIAYAS
Bunsel 6L-CIAOD 0202 za WOYLVd F1
S30IANSS
SWO}GWAS 6 L-PIAOD zd JOULVd-31
SOURPINS ssoul|] pue SSOIANSS
Buse) 64-CIAOD 0202 cd JOULVd-3T
SADIAYNSS
swo}dwAs 61-piAcD LOS OwLVd- 31
aouepinys sseujy} pue SADIAYNSS
Buse) 61-GIAOD 0Z0Z 19S WOYNLVd-37
Aidd
Fad/ASNOdSAY
swoydwds §1-piAoD dvo YSWS-3T
esunog a qor uo0jje907] Jesh yuawpedagq

0Z0Z/9/S

Aiojsip Uoajdwioy esinoy

Hdasor ‘ISNOYWAN
Hdasor ‘IOnowvn
AYOODRYD ‘NHOYVIN

AXOODSYS ‘NHOUV

soydo}suy ‘mueyy

seydo}suy ‘mye

NOCNVdd 'ASYYUVN

NOGNVUd ASME

LLOMNA
‘VNNOIHONVA

LLOMS
‘YNNOIHOUVIN

TSINVO 'YSINVAN

TSINVG ‘YSINVA

SVIWOHL ‘SONVW

SVWOHL ‘SONVIAN

TAINVG 'NIVIN

TAINVG 'NIVIN

NIATAW USVI

ABUIES]

ozo6see

ozo6see

6Lo6See

6LO6See

LVESPLCL

LPeSPLcl

EvOLSes

EvOLSes

6eS6S68

6ES6S68

SLO6S8E

GLO6SBE

yLoesee

yLOo6see

ZLO6S8E

cLO6S8E

OLO6S8E

di 4osn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2488 Page 105 of 245

¥OL Bujures) OSOO

c6L $0 VOL

ozozravs
AlojsipH UoHajdwioyg esinoy

uonafdiuues auljuO
uojajdwios sujuG
uonajdwos auluO

uola;dwos suluC

uona;dus0s suyuO

uona}dwos auuC

uonajduos auyuO

uonajdwos auyuO

uojajdwos aujuG

uojalduos suljup
uoneadwos aulyjuO
uojajdio0s suqUuO
uojajdwos suljuo
uonedwo0s auyud
uonejdwos auljuD

uoyaydwos aulyjuO

uonsdiw0s aulyuO

adAy uonajduiog a1095 wexgy jeuly

OOL

OOL

OOL

001

001

001

OOL

OOr

Q0t

00l

001

OOL

00L

OOL

00L

ooL

OOL

OZOc/EC/P

O20c/eely

Oz0z/ee/r

OZ0c/Ez/y

OZ0z/ee/y

OZ0z/ee/y

O20Z/Ee/r

OcOz/ET/y

OcOe/eciy

OcOz/ez/+

OZO0/E7/F

OcOZ/ec/r

OZO0t/Ez/y

OcOc/Ec/r

OZOZ/Ez/>

OeOc/ecy

OZ0Z/Ed/+

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2489 Page 106 of 245

SOL Burress OSOO

Oz0c/0d/y

0Z02/ Ler
0Z0z/ee/y

O20z/Ze/r

OZ0Z/Lery

OZ0c/ee/y
Oz0z/eerr
O20e/ezir
O20Z/Le/r
O20c/2e/r
OZOZ/L ely
0202/Le/p
020d/ee/r
O20d/ee/r
O20e/Ze/r

0Z0z/e/v

020/02

O20d/LZ/+r
pojojduio

pajyajdwo5

pajajdwio5
pajajdwo5

pajajdwo5

pajejdwoy

pajejdwo5
payejdwo5
payejdwo5
pajajdwuog
pajajdwo5
pajajdwo5
pajajdwo5
payajdwo5
pajyajduey
payajdwoy

peyajdw0d

payajdwe5

pajajduio5

snyeis

ZBL JO SOL
SAdIAYAS
AALLOSYYOO
swodwks §1-piAoD LG “YOO
SHOES
souepindg sseulj} pue SAILOAYYOO
Bunsel 6L-CIAOD 020 Ld “YOO
SOAS SISNAYOS
swio}dwds §}-pinoD ed 8 ANAT
aouepIng ssaujj pue SOAS SISNSYOS
Buse | 61-CIAOD 020Z ea 8 ANI-ST
SADIAYSS
AALOAYYOO
SWUO}UWAS § L-PIAOD La “YOO
SSDIAYSS
SoURpINd sseuyy pue AAILOSYHOO
BuNnsel 6L-CIAOD 0202 1d “YOO
SSOIANAS
swoydwAs 6|-piaoa 2a TOULVd-3T
SoUepIND sseulj} pue SADIAYNSS
BUNSaL GL-CIAOD 0Z0z cad WdLVvd-F1
SOAS SISNSYOS
SWO}dWAS 6 L-PIAdD LOS 8 ANAT
squepinyd ssauj|] pue SOAS OISNSYO4
Buse 6L-CIAOD 0202 LOS 8 ANI-AT
SHSIANAS
swuioj}dwiAs 6 L-piAod 2a 1OYLVd-31
SoUePINS ssauly; pue SS0IAHSS
Buse 6L-CHAOD 0202 2d TueLvd-31
SADIAYNAS
swuioydwAs 61-piaoD cq WOULVd-3T
SOUepPINS ssoul} pue SSDIAYAS
Buss] 6L-GIAOD 0202 2d WULVd-F1
SS0IAYSS
swojdwAs 6L-piAaod 2a TOYNLVd-371
soueping sseuj|| pue SHOIANAS
Bunsel 61-CIAOO 0202 2a 1OYLVd- 31
SSDIAYSS
AALLOSuYuOO
SWO}dWAS 6} -PIAOD za “YOO
SADIAYSS
SOUePINE sseuj|| pue SAILOZ8YOO
BuNnsel 6L-AIAOD 0Z0Z za “YOO
asiuno9 an qor u0e907 1908p) jyusuwpedeg

020c/9/S

A1o}SiIH UOI}e]dWIOD esinoyg

Nvauor ‘AVN

NVGNOf ‘AVN

MYM 'HOLLVAN

MY HOLA

NIMUVG 'NSHLVW

Nida 'YSHLVW

Maye ‘Weyoe

mauyeY ‘HOyoeyy

NVIIVS 'NVEZYVIN

NVAVS 'NV&ZHv

MaAXONV 'ZANILYVA

M2aGNV ‘Z4NLLYVA

SONI ‘NLL

SON ‘NLLYVIN

NOSVf ‘TIVHSHV

NOSVf “TWHSYvA

SYOLVATVS 'VeUVIN

FYOLVATVS ‘WUYVN

JOULES"]

290266

290¢66S

6206S8e

6206S8E

Z206S8E

ZZ06S8E

92e9LZL

92E9LLL

9c06Ss8e

9Z06S8E

OLLOL¥9

OLLOLP9

vZ06S8E

vZO6S8E

€z06S8E

€206S8E

cc06S8E

Z2206S8E

ai 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2490 Page 107 of 245

90} Suiurel, OSOO

c6L 0 GOL

ozoz/g/s
Aiojsip uoWajdwioy esinog

uolajdw0s auluO

uonjaydiuoes auyuo
uojejdwos sujuO

uoyjajdwos auyuo

uonejdwes auyuO

uone;dwos suljuS
uonajdwoo suyuO
uonajdwos aujuO
uonajdwos aulyuO
uonafdwos suyuO
uonajdWo0o auUC
uojajduoo auyuO
uoHadu0s aulyuO
uoyejdwo0o aujuC
uonejdwos suljuC

uolajduioo aulyuC

UudH}a/dwi0d sUuTUO

UoHadwes aUuluD

add uonajduioy ai0°g wexg jeuly

OOl

OOL

OOL

OOL

OOL

OOL

OOL

OOL

001

OOL

QOL

OOL

o0L

OOL

001

00r

oOt

00L

OZ0z/ES/F

OZOc/Ez/F

O20c/Ec/r

O20Zz/Ez/>

OcOc/eely

OZOZ/EC/>

Oc0e/ee/r

O2Oz/Ee/y

O2O0c/Et/F

OZ0Z/Ec/F

O2O0e/Ecir

OCOZ/Ee/y

O20z/ec/r

OcOc/Ee/y

O2O0c/ec/y

OZOz/Ecir

OZO/ECIy

OzOz/eziy

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2491 Page 108 of 245

20+ Buiuies, OSOO

020Z/L ely

O2O0Z/L cir

O20e/rely

Oc0Z/Pelr

OZ0c/eelr

0Z0e/ez/r

O¢Od/Le/r

O20e/Lé/y

Oc0z/ecir

O20d/zz/r

O2Oe/L/r

020/27

O20Z/eer

OZOZ/ESi>

O20e/ec/y

O¢02/Le/r

0202/0z/+r

0Z0z/Zeib

pojyajdui0o5

pajajdwio5 swojdwAs 6,-piaoa

SOuRpPING Ssouy] pue
pajajdwiog Buysal 6L-GIAOD 0202

pajajdwi05 swojdwAs §1-piAaoD

SOURpING ssaull] pue
payaidwiog Buse 61-CIAOD 0Z0z

payajdwoy swo}dwds 6,-piAoD

aouepIND ssauy] pue
pajaidwog Gunsel 61-CIAOD 0202

payajdwoy SWUOJTWAS 6 L-PIAoD

BoUePIND ssauj}} pue
pajajduiog Bunses 61-GIAOD 0202

payejdiu05 swojdws 6]-plaoD

aouepINy sseaujlj pue
payajdwog Busey 6L-GIAOD 0202

pajajduio5 Slwo}dwAS 6 L-pIAoD

aQuepIND sseulj] pue
pajaidwog Suysel 61-CIAOD 0Z0Z

payajdwo5 swojdwis §1-piAoD

squeping ssauji] pue
pajyaiduicg Buysel 61-GIAOD 0Z0Z

payajdwo5 swojdwAs 6}-plaoD

aoURPIND ssauly| pue
pajajdwon Buses 61-CIAOD 0202

pajajdwio5 SUIO}AWAS 6} -PIAOD

BOUEPING Ssaujj] pue
payajdwod Buys) 6L-CIAOD 0202

snjyejg asinog

GEL 4° LOL
SOAS DISNSYO4
za 8 ANI-ST
SOAS SISNAYOS
zd 9 ANF
S3OIANAS
BALLOAYYOO
za -4OO
SSOIANSS
FAILOTYYOD
za “YOO
SHOIANES
za TOMLWd-31
SSOIANES
za JONLVd-31
SROIANSS
AAILOANYOO
1 “YOO
SSOIANSS
AALLOAYYOO
rn] -4OO
S30IANSS
zd ONLVd-31
SSOIANAS
za JOULWd-31
SSOIANAS
za TOMLVd-31
S30IANZS
za JOMLWd-31
SOAS DISNAYOS
zoa 9 ANI-ST
SOAS DISNSYO4
zoa 9 ANID
S3OIANSS
za TOULWd 1
SAOIANAS
za JOuLWd-31
SROIANSS
FAILOANHOO
zd “YOO
S30IANSS
AALLOAYYOO
zd “YOO
api gor UOHB507] 10S/) quswyiedag

0c0Z/9/S

Aiojsipy] uoHajdwioy asunog

SAWP ‘AOOOW

SAWVf 'AODOW

AYVD 'FYNTIOIN

AYV® 'SYNIOON

asayevl
"NOGN3100N

aavavi
"NOONS100N

VSSITSW
‘NVTIS TOON

VSSINAW

"NVTIS1OON

TAVHOIN
“UP ALYVOOW

TAVHOIN

“Ur ALUVOOW
HVUVS 'NNVOOW
HVuvS ‘NNVOOW
AINAIVA ‘VEAVIN
SIMA TVA 'VYAVIN

GIAVG "YaAVA

CIAVG 'NSAVW

AYVS ‘ANMAGAVIN

AdVD 'ANYSEAVIN

4GULE9]

6e06SSE

6EO6SEE

8E06S8E

8E06S8E

ELELLECL

ELELL8cL

ZEO6S8E

ZE06S8E

609886S

609886S

SEO6S8E

SEO6SeE

LO66¥671

LO6EVEZL

ZEOGSBE

ZLO6S8E

LeQ6see

LEQ6S8E

qai4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2492 Page 109 of 245

801 BujuerL OSDO

Z6L 4° BOL

ozoz/a/s
A10}SIH UOI}aj]dwWo0y esunoyg

uoRadwos auyuC

uona|dwoo aulyuO

uoyajdwos suljuG

uolajdwos auyuO
uojadwos suljuO

uoHa{dwo0d sUuIUO

uonajdwos suyuO

uos|dwos auluC
uone|dwio0s suljuG
uolajduo0o suljuO
uojajdwoo suluG
uda|dwo0o suUuC
Uola|dw0s sulUuCO
uonejdwi0s suljuC
uojajdwios auyuoO

uolajdwos aujuCQ

uola|dw0o auljuC

uone|duioo aullUuO

adAj uojsjduiog a109g wexg jeuly

OOL

OOL

O01

OOL

00}

001

001

001

0OL

OOL

O01

00L

001

OOL

OOL

OOL

OOL

001

OZOz/ezir

OZ0Z/Ez/r

O2Oz/Ec/y

OcOc/ec/y

OzOz/ee/y

OZO0T/Ez/P

OZ0Z/Ee/y

OO

O20z/eely

OZOz/Ee/b

O20c/ee/r

OZO0z/Ee/r

Oc0c/Eely

OZOz/Ec/b

OZ0e/ei/r

O20d/ec/r

O20c/ee/y

OZ0e/EC/P

sjeg ond
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2493 Page 110 of 245

601 Buurer, OSOO

OZ0e/Le/r

O2O0d/L er

0ZO0e/ belt

020z/02/

O20Z/L2/y

OZ0z/cert

O20e/eZir

O20C/Ze/r

020/77

O20z/Le/r

020Z/Ee/r

O2OC/LZ/+y

OZO7/eeiv

O20c/ecir

020z/ecir

O20Z/L iy

O20z/Ze/y

pojejduio5

SQUePIND Sseuljj pue
pajaiduiog Bunsel 61-CIAOD 020Z

pejyajdue> swojdwks 6 L-piAoD

sIUepIND ssauj|j pue
pajaidwod Buysa1 61-GIAOD 0202

payajdwo5 swoydwAs 6 ,-piaoD

souepins) ssouil] pue
pajyajdwog Buyse) 61-GIAOD 0202

pajyajduo5 swojdwAs 61-plaop

aouepIns ssouly] pue
paysdwog Bunse, 61-GIAOD 0202

pajsjdwo5 SWO}GWAS G}-PIAOD

BQUEPIND sseuTy pue
pajejdwog Gujse1 61-CIAOD 0202

peyejdwoy swojdwAs 6 ,-piaoD

BOURPIND ssoul|j pue
paja|dwog Huysal 61-CIAQO 020z

peyadwio5 swojdws 61-pinoD

s9UePIND ssauljj pue
payaiduiog BGuysel 6t-GIAOD 020Z

pajajdwo5 swuio}dwAS §E-piaoD

SoUepIND sseaul|j pue
payeidwog Sunset 61-CIAOD 0202

pajajdwo5 swojdwks 61-pinog

souepIng ssoul] pue
pajajdwog Buyser 61-CIAOD 020

snjeig asinop

c6L 40 BOL

ed

cd

2a

LOS

19s

AG

ed

ta

+d

+a

a

za

eq

ed

ed

LG

LG
Spill qor

OZO0Z/9/S

SSDIAYaS
SAILOSYYOO
“uOoD

SSSIANAS
WOYLVd-F1

SSOIAYNSS
JOULVd-F1

SSOIMYNaS
TOeLVd-37

SADIANAS
TOMLVd-3T

SHDIAYAS
VOeLVd-F1

SAOIAMAS
VWrdLVd-F71

SSDIANSS
SAILOAYYOO
“YOD

SSODIANSS
AANILOAYYOO
“YOO

SS0IAYSS
SAILOAYNYOO
100)

SSOIANAS
AAILOAYYOO
“YOo

SADIANAS
TOYNLVd-s1

SSDIAYNSS
WuULVd-31

Ald d
dud/ASNOdS3Y
YyaWs-37

Ald d
dud/ASNOdS3y
YgW3-371

SSOIANAS
AA LOSYYOO
“HOO

SSOIAdAS
AALOSYYOO
“YOoD

UOHRIO7] 18Sf quewpedeg

AiojSiH UoHajdwioy esunoy

NSAALS
‘NOSYSHdOW

M3BHLLVA
‘“NOSYSHdOW

MAHLLVA
“NOSYSHdOW
BHO 'ANWANOW
SHO 'AUVANOM
NIASx ‘ATIVNON
NIAZy ‘ATIVNOW

SONAYV1
‘NOGNSTON

SONA)
‘NOONSTON

VTHHVY ‘ASNNIMOW

VTTHYY ‘ASNNIDIOW
AWNvd “WONOGoW

1NVd “WONOdOW

LLO9S ‘CIVNOCGOW

LLOOS ‘CIVNOGOW

GIAVG ‘CTVNOCOW

QIAVG ‘CIVNOGOW

480129")

SSO6S8E

9S06S8E

QS06S8E

PSO6S8E

pSO6S8E

€SO6S8E

eSO6sse

OSO6S8E

oso6see

9P06S8E

9P06S8E

cvO6S8E

ev06S8E

LPO6S8E

LPO6S8E

ovoEsse

OvOES8E

qj 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2494 Page 111 of 245

OL} BurureiL OSOO

CBE JO OLL

ozoza/s
A1o}SIH UoHajdwoyg esinoy

uonedwos auluO
uoja}dui0s suyUuO
UuoHa|dwwo0d aulUuO
uonajdiu0s suluO
uonjajdwos aujuoO
uonajdwioes auyuC

uole|dwi0d suUC

uola|dwi0s aujuG

uonejdwoo suyuO

uojajdwios auluO

uojejdu0s suyuO
uoyajdwos suluO

uola|diwo0s sulluO

uoHadwes auyuO

uonadwos auljuO

uoHefdwos sulyjuO

uoyajdwioo auyuC

add uonajduiog al0og wexg jeuly

OOL

OOF

00L

OOL

OOL

OOL

00L

001

00!

QOL

OOL

O0L

oOL

ool

ooL

OOL

OOL

OcOc/Ee/b

OZOc/e7/y

Oc0c/ez/y

AALS AL

OzO0z/ez/r

OZOe/Ee/r

O2Oe/ecir

OZOt/Ec/>

A ALAL

OZOc/Ez/b

O20z/eelr

O20z/ec/y

OZ0c/Ee/y

O20ciee/y

O20c/ea/y

OcOc/eciy

Oc0Z/Et/r

ojeqg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2495 Page 112 of 245

LLL Guus, OSOO

OZ0Z/Leip
O20Z/L ir
OZ02/Le/r
OZ0d/L iy
O20Z/L ir
OZOz/L ely
O20Z/Le/r
Oc0e/rdry

O20e/r2ir

O2O0d/LZ/r

0Z0Z/Zeib
0Z02/ ber
O20z/Ze/v
OZ0z/0e/r

O20d/Zelr

OZ0d/Ldr

O20C/L Zr

020Z/0Zip
pojojduieg

SoUepIND ssoeUl}] pue
payaidwog Buysel 61-CIAOD 0202

pajaidwog SWo}dWAS 6}-PIA0D

SoUepIND ssouly} pue
pajajdwoD Buse, 61-GiIAOD 0202

payajdwo5 swojdwAs §1-piAoD
BQUePIND ssauj}] pue
payejdwog Buyses 61-GIAOD 0202
payojdwe5 swojdwds 61-PIAoD
SOURPIND ssaulyy pue
pajajdwog Buyses 61-GIAOD 0202

payajdwo5 swo}dwiks 6L-piAoD

g0uepInd ssaujj| pue
pajajdwiog Buyseal 6L-CIAOD 0202

pejyajdue5 SWUO}MWAS GL-PIAOD

soueping sseu pue
payajdwog BGuyses 6L-CIAOD 020Z

pejajduo5 swojdwAs §1-piAoD

BouepiIng ssauj|] pue
pajajdwog Buysel 61-GIAOD 0202

pajaidwo5 swuo}yduuAS 6L-pIAoD

BOUBPIND ssouji] pue
pajajdwog Buse) 61-GIAOD 020Z

pajajdwuog swo}dwAs §1-pinoD

soueping ssoul] pue
pajajduo0D Guyse!) 61-GIAOD 0202

pajajduio5 SWIO}AWAS 6}-PIAOD

snjyeig asinoy

CEL IOLLL
SSADIAYAS
SAILOAYYOO
ed “YOD
SOAS DISNAYOA
za 2 ANA
SOAS OISNSYOS
za 8 ANAT
SHDIAMSS
2d WULVd-AT
SSDIANAS
za WwdLVd- 31
SSSIAYNSS
2a 1YLVd-F1
SAOIANSS
ea TJOULVd-3T
SHOIAYNSS
ea WOULVd-AT
SHOIANSS
rAG| 1OYdLlVd-F1
SHOES
SAILOSYYOO
td “dOO
SSDIANAS
FAILOSYYOO
td “doo
SSOIAYNSS
ed TOULVd-31
SSDIAYSS
2G 1OeLVd-T1
SSOIAYSS
ed JOULVd-31
SADIANSS
ed JOULVd-3T
SSDIAYAS
SAALLOSeywOO
La “YOO
SSOIANSS
SALLOSYYOO
Ld “YOO
SASIANSS
BAILOAYYOD
za “dod
opt gor uo}je007] 1989 juswyedaq

0202/9/S

A1O}SIH UOH}ajdwioy esinoy

ATYaa Wy ‘Tus
OGHVOld ‘VZSN
OGuVOl’ 'VZSN

ACNVYE ‘ONIDIGNSN
AGNVYd 'ONIOIGNSN
jenbipy ‘zepuayy

janbiy ‘zepusyy
N3AALS 'OGVTISW

N3AALS ‘OdVTIaW

SINOT ‘VIFSAW

SINO' 'VIFSW
NaHdaLS ‘HOSS

NSHdaLS ‘HOSS

NFDINVaS
‘NIdVdSOW

NITANVaS
‘NIGVdSOW

N3ASLS ‘SVYON

N3AaALS ‘SVYHON

N3AaLS
‘NOSYSHdOW

A9UI89"]

6906S8E

S906S8E

8906S8E

9906S8e

9906S8E

Z6969S21

c6969SC1

S906S8E

S906See

eS06S8E

£906S8E

Z906S8E

e906S8E

O906S8E

og06See

eS06S8e

aso6see

SSO6S8E

di 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2496 Page 113 of 245

Z+4 Buiwies OSOO

cBL IO CLL

ozozvgrs
Aio}sip] UOWa|dwioy esinog

uogajdwos suyuO
uonejduo0s sulluO
uoyedu0s suyUuO
uOHa|du0D auUO
uonejdiw0s suluO
uojajdui0o auyuC
uone|dwos auyuO
uopajduo0s suljuC

uonjajdwoo aujuO

uojajdwos auljuO

uoneajdwi0s Sulu
uoHajdwos auyuO
uonjajduos suyuO
uonadwos auyuO

uojaldui0d suljuO

UOHe|dwoo auljuG

uoHefdwo0s aulyuO

uoyajdiuoo auyUuO

addy uonajduiog ai0og wexg jeuls

OOF

O01

OOL

001

OOL

OOL

001

00L

OoL

QOL

001

OOL

001

OOL

00!

001

OOL

00L

O20c/ec/y

O<Oz/Ec/b

O20Z/E7/P

OzOc/eciy

O2Oz/ET/F

OZOz/Ee/P

OZOe/Eeciy

OZ0Z/Ez/+

O20c/ee/y

O20c/ee/v

OcOz/ed/r

OcOz/Ec/b

OZOz/Ee/y

OZOTZ/EZ/F

OcOe/ecy

O20c/eziy

OcOc/Eee/r

O20c/Ec/r

9yeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2497 Page 114 of 245

ebb Buues, OSOO

Oc0z/ee/p
0Z02/L er
O20C/Le/r
O20Z/eeiv
O20z/eciv
O20e/L a/v

0Z02/ Ler

O20z/0d/+

O20e/ez/+r
OZ0Z/L2/r
020c/L ery
Oz0z/eci+y
020/22
O20¢/Zerr

O020c/Ze/r

O20e/L2/¥

OZO2/L Ey

O207/Lzir
pojajduioy

aoueping sseui| pue
paysiduiog Bunsel 61-GIAOD 0z0z

pajajdwo5 swojdwAs 6 ,-piaoD

souRpNg sseul|| pue
pajaidwog Buyse, 61-GIAOD 0202

peyajdwo5 swo}dwihs §1-plAaoD

souepiIng ssauj|| pue
paysjdwog Buysse! 61-GIAOD 020Z

payejduic5 SUUO}GWAS BL-pIA0D

soUepIND ssoul] pue
payaiduiog Buyses 61-CIAOD 0202

pajajdwo StuO}GWIAS GL-PIAoD

SsouepInd ssaujjj pue
pajyajdwog Bujses 61-GIAOD 0202

pajajdwio5 swio}dwAs 6 ,-piAog

soueping ssaull] pue
pajaiduiog Suysel 61-GIAOD 0z0z

payejdw09 swoydws §1-piAoD

aoueping sseuy} pue
payajdwog Bugses 6L-GIAOD 0202

payajdwio9 SWIO}dWAS 6 L-piAoD

SOUBPINS SSOU;|] PU
pajajdwog Buyses 61-CIAOD 0202

pajajdiwo5 suo}dwAs §1-plAod

soueping ssouj]] pue

payajdwiog Buyses 61-GIAOD 0202

payejdwo5 swojdws 64-plaoD

snjejs asinoy

C6] JO ELL

dv
Los
L9S
ca
cq
2q

ed

LL

aaa
Lt
LT
Aq)
2d
ed

2a

LOS

LOS

ca
SpLL gor
OO0Z/9/S

uoyeI07] J8sfp

SSDIANAS
TONLVd-31

SSOIANAS
WeLWd-3I

SADIANAS
TOYNLVd-3T

SSOIAMAS
TONLVd-AT

SSDIAYAS
WdlVvd-F1

SADIAYAS
WOdLVd-371

SSDIANAS
WuLVd-F1

SSOIANAS
AAILOAYYOS
“dO

SSADIANAS
SAILOSYYOO
= [0)0)

SOAS OISNSYO4
® ANIA

SOAS OISNSYOS4
8 ANI-AT

SADIAYSS
VOeLWd-F1

SAOIAYaS
WYLVd-31

SOAS SISNSYO4
8 ANI-AT

SOAS DISNSYO4
8 ANFA1

SAOIAdaS
SAAILOaYYOO
“YOD

SSOIAYNAS
SALLOSYeNOD
“YOO

SAOIANAS
AALLOSYYOO
“dO

quewyedeg

A1o}SIH UOHa]dwoy ssunoyg

avd ‘YaTiw

YaHdOLSIMHD
‘MATH

daHdOLSIYHS
“MATH
WVOV ‘MSTA

Wav ‘'YSTUA

TAVHOIN ‘SATIN

TAVHOIW ‘SSW

YSJINNof ‘SSW

YSdINNGP ‘SSN

LN3Yd ‘SATIN

LN3Yd ‘SSN

LY3d0u "SY IHSIN

LYAdO" ‘AWIH3IN

MSHLVAN
‘NOLJTAGIN

MAHLVW
‘NOLSIGGIN

NSS HLV 'SNSXOIW

NAS HLVy ‘SNA

ATYASII TRUDI

JOULeS'T

osoé6sese

S806S8E

g806S8e

€B06Sse

€806S8E

€cegddd

E2EOLLL

GLO6S8E

SLO6S8E

PLO6S8E

vLOGS8E

€Z06S8E

€LO6S8E

LZ06S8€

LLO6S8E

OL06S8E

OL06S8¢

6906S8E

qi 4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2498 Page 115 of 245

vt Buruiei, OSO0

c6L JO VEL

ozoz/a/s
KiojsipH uoHe|dwoy esunoy

uonajdwos auyuO
uola;dwos auluO
uonajdwo0s suljup
uojajdwo0o auyUuC
uo}9|dwWo0o suUO
uoajdwios auluG

uonafdiwes aulyjuO

uoHefdiuo0s eulluD

uonejdwo0s suljuC
uonafdios auyuO
uonjajdwos aujuO
uona|dwes sulUuUO
uonefdwos suyuO
uoja|dwoo suyuO

uonejdwo0s auljuC

uopeldiwos auljuO

uoHejdui0s aulyUuO

uoRedwos suyjuO

addy uonjajduiog a109g wexg jeu

OOL

OOL

ooL

OoL

OOL

OOl

OOL

ooL

OoL

OOL

OOF

OOL

OOL

001

00/

OOL

OOL

OOL

Oz0e/ee/v

O20z/Et/>

O207/Ez/p

O20Z/Ez/b

OZ0t/Ee/r

OCO/Ee/r

OZOz/Eely

OZOc/Ec/>

O20c/Ec/b

OZ0Z/Ez/b

OZ0Z/Ee/+

O2O0Z/Ez/y

OZOZ/E7/P

OcOZ/eci+

OZO0c/ez/y

OZ0Z/Ez/P

OZO0z/Ez/y

OZ0z/ee/y

97eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2499 Page 116 of 245

GL} Bujuresy OSOO

0Z0e/ee/r

O20Z/EZir

O20e/eeir

0ZO0¢/ce/b

O20e/eeir

OZ0Z/L2/r

O20d/Le/r

OZ0Z/L2/r

O20c/ee/r

O20e/L ei

020e/relr

O2O¢/ bey

O20c/Le/y

Oc0d/2e/F

O20e/eerry

0207/0

OZOZ/L ey

OZOG/Le/+r

pajejduio5

SouepINd ssoul|| pue
payajdwog Busey 61-GIAOD 0Z0Z

pajyajdwoa swo}dwks 6 L-piaon

Sdueping ssauj|] pue
payaidwiog Buysal 61-GIAOD 0207

pajajdwo9 SWIOJGWAS 6 L-PpIAoD

BOURPINE ssaulj| pue
pajyaidwog Buyses 64-CIAOD 0202

pajajdwo5 swiojdwAs 6, -piAoD

SoURPIND ssouyyy pue
pajaidwiog Buysel 61-GIAOD 0202

pajejdwo5 suo}duwAS §1-piAod

aouepinyd ssoujj} pue
pajyejduog Buyse! 61-GIAOD 0202

payejdwo9 swoj}dwAs 6 1-piaoD

SIURPIND ssoul] pue
pajaidwiog Bunsel 61-CIAOD 020

payajdwio5 swiojdwAs 6 |-piAod

SouepINS Ssoul}| pue
pajyajdwog Buses 61-CIAOD 020

paye|dw05 swoydwAs §1-plAo9

SouRpINe) ssaul} pue
paja|dwiog Buysel 6+-GiAOD 0z0z

payajdwe9 SlUO}GWAS 61-pIAoD

SBOURPING) SSeuT|| pue
pajajduiog Buysal 6L-CIACD 0Z0Z
pajajdwio5 swoj}dwS 6 L-PpiIAoD

snqeig asunog

6h IO GLL

2d
ed

2d

Ld

LG
LOS
LOS

ea

2g
2a
ed
zd

god

LG

LG

LG

La

dV
api gor
OZ0Z/9/S

uoyje907] 19s),

SAdIAYSaS
TOYLVd-3T

SSDIANAS
JOULVd-3T

SASIANAS
JONLVd-31

SSOIAMAS
AALLOAYYOO
“YOO

SAOIANSAS
HAILLOAYYHOOD
“uOD

SOAS SISNSYO4
8 ANS

SOAS DISNSYO4
?@ ANAT

SSOIANAS
TOYLVd-3T

SHDIAYAS
VOYLVd-57

SSOMYaS
VOeLVd-A1

SSDIANAS
JOULVd-FT

SOAS DISNSYO4
8 ANI-AT

SOAS OISNSYO4
? ANI

SSOIANAS
AAILOSYYOD
“uO

SAOIAYSES
SAILLOSANYOD
“YOO

SSOIANAS
AALOANYOO
“HOD

SSDIANSS
SAILOSYYOO
= |0)0)

SSDIANAS
WdLVd-37

juewyedseg

A1o}sip] Uol}ajdwio4y asinoy

AYODAYD "MYVHSIN

YAHdOLSINHO
‘ATOVUIN

YAHdOLSIHS
“TIOVUIN

HLANNS® 'STTIN

HLANN&SM 'STIUIW

LYsd0u "Ya THN

LYS80€ ‘STH

S TaVHOIAN ‘MSTA

STAVHOIN STII

TAVHOIN ‘YS THN

TAVHOIN ‘YA THA

NSS 1HLVy 'YSTIUAN

NASTHLY "MSTA

VYNHSOFP 'MSTIHA

VNHSOF ‘HYSTA

NOSVf ‘YSTIHN

NOSV? ‘YS TIIN

Fwd ‘YATUA

sauleay

L606S8E

O606S8E

o606S8¢

480658

2806S8€

L806S8e

L806S8E

06101¢9

OQ6LOLPS

v806S8E

P806S8E

SLE6HEZL

QL66r6ZE

yr86SrOl

PPSESPOL

6206S8E

6L06S8¢

ogossee
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2500 Page 117 of 245

9b} Bulmer, OSDO

C61 JO SLL

ozoz/avs
A1O}SIH UOI}B]dWIOD esunoyD

uoneduo0s suluO
uoje;duos auljup

uoljajdwios auyuC

uojajdwos auluG

uojajdwos suyuO
uojaydwo0o auyuO
UOHa}dwu0d BUIUD
uonjajdwos suyjuO
uoRajduos suyuo
uoja|dwoo suljuO
uojediwos auljuC
uoRe}dwos suUO

uojajdwos aujuO

uojajduioo suluO

uojajdwos auluG

uojejdwoo suluO

uojejdwos auyuO

uoHe|dwos sulUuO

adAj uonajduioy aj0og wexg jeuly

ooL

O01

001

001

OOL

OOL

o0L

OOL

OOL

OOL

ool

OOL

OOL

001

QOL

OoL

001

OOL

OcOz/Ee/+

O2O0c/Eciy

OZOz/Ec/y

OZOZ/Ec/y

OZOe/Ez/F

O20z/eery

OZOc/ET/+

O20c/ezir

OCOC/ET/F

OZOz/EC/r

Oz0z/Ecib

OZOz/Ez/y

OZOZ/Ee/+

O20c/e cy

O2O0z/Eec/r

OcOZ/eely

O20c/ee/y

OZOC/Ez/P

93eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2501 Page 118 of 245

LL4 Buures, OSOO

Oc0e/L2/p

OZO0¢/¥elr

O20e/rely

0Z0e/FZ/r

O207/L er

Oc0c/ez/v

OZ0z/eery

Ot0d/ezir

O20z/eeir

OZOC/Ec/y

O20c/Lz/+r

O0Z/Lery

OZOZ/Le/>

O202/Le/y

OZOZ/EZ/>

OZOZ/Ce/r

0202/ee/r

pojojdwo5

pajyajdwoy

pajajdwo5
payajdwio9

peyojduos

paysdwog

payajdwo5

pajyadue5

pajajdu05
pajajdwoy
payejdu05
payajdwoy
pajajdwuo5
pajyajdu05

pajajdwo5

pejajdwo5

pajejduioey

pejajdwo5

snjejs

swo}dwks §1-plAaoD

BSOUBPINS sssulj] pue
Huynsel 6L-GIAOD 020z

swojdwks §E-pinod

aoueping ssauy] pue
Buyse| 61-CIAOD 0202

swo}dwds §1-piAoD

aoueping ssauj]} pue
Buse! 61-GIAOO 0Z0z

swo}dwAs §1-plAoD

soueping ssaujl| pure
Buyse} 6L-CIAOD 0202

swojdiuAs §L-piAaoD

BOUBPIN Sssouy] pue
Buse! 6L-CIAOD 0202

SwO}dWAS GL-piAoD

SoUepINS ssaull| pue
Bunsel 6L-CIAOD 0202

swo}dwAS 6 L-plIAoD

BQUePIND ssaul}| pue
Bunsel 61-GIAOD 0Z0Z

suioj}duAS 6L-pinoD

BOUEBPINS) SSOUif{ pue
Buse | 6L-GIAOD 0202

swojdwds §4-piAoD

asunoy

CEL JO ALL

LO

td

za

cQ

LG

La

dVO

dvVO

ed

AG

ea

cd

2a

ed

ba

ta

zd
enL gor

020Z/9/S

uOHeIO7 Uasp)

SSOIAYSAS
SALLOSYeHOO
“YOO

SSO0IANSS
SALLOSYYOO
“HOD

SSDIANAS
TYLVd-3T

SADIAYSS
WULVd-3T

SSOIANAS
SAAILOSYHOO
“Yoo

SSDIANSS
SALLOSYYOS
“YO

SAOIAYSS
SAILOSYHYOD
“YOO

SSOIANAS
AALLOSYYOO
“YOO

SOAS SISNSYOS
? ANFAT

SOAS OISNSYOSA
8 ANIA

SSOIANAS
WYLVd-37

SSDIANAS
TONLVd-3T

SSOIAdaS
TOdLVd-F7

SSDIANAS
TOYULVd-3T

SSOIAYAS
SALLOAYYOO
“dOD

SAOIAYaS
AALLOSYYOO
m= 1070)

SSOIANSS
TOULVd-37

jyuewpedag

A1oj}sip] UoHajdwo0yg esunoy

NVNNVHS ‘SYOOW

NVNNVHS ‘SYOON

NNAT ‘AYOOW

NNAT ‘SYOOW

LYSdO" "MSLIOW

1Y3g0u 'YS.LION

SVTONOG 'NYNIIOW

SVTONOG "YVNIOW

MayaNv
‘ASNVHNACION

MAYaNY
‘MSNVHNAGION

YSHdOLSINHO
“TTAHOSYAOW

YAHdOLSINHD
“TSHOSYAON
VAdNd¥ ‘IGOW

VAYNdY 'IGOW

31d ‘TISHOLIA

FWd “TIHOLIW

AYODAND "HYVHSIN

ISUI29"}

OOL6S8E

OOLé6Ss¢e

PGSEPBcL

PSGEPETL

Z606S8€

2606S8E

9606S8E

9606S8E

S6O6S8E

S606S8E

PEOGS8E

¥606S8E

£606S8E

€606GS8E

SELerZel

SELEvLEL

L606S8E

ai 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2502 Page 119 of 245

8l} Buruer, OSOO

c6L IO BLL

ozoz/g/s
Aiojsip] uoejdwioy esino5

uona}dwoes aulyuD

uoyefdwos auyuo
U0} e{dW0d BUC

uoja|duo0s aulyuO

uojajduos auljuG

uojajdwos auljuG

uonadwo0s auljuO

uoHs}dwes aulUuO
uojeajdwi0s sulUG
uonadwoo aujuo
uonejdw0s aujuO
uojajdwos suljuO
uojajdiucs auljuC

uojejdui0s suluO

uonajdwos auljud

uoRa|dwoo auljuO

uojejdu0s sulUuO

addy uonajduiog ai00g wexg jeuly

O01

OOL

OOL

OOL

OOL

001

00l

OOL

001

001

OOL

O01

OOL

OOL

OOL

oOL

001

OCOZ/ET/F

Oz0z/ec/r

O20c/Ee/y

OzO0e/ec/b

OtOz/ez/y

O2Od/ec/y

OcOc/ecy

OzOz/Ec/r

OZ0z/Ee/r

OZOZ/ES/y

OcOz/ee/r

OcOd/eciy

Oc0z/ee/r

OZ0Z/Ee/F

O2O0z/eciy

OcOz/Ecir

O20z/ee/r

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2503 Page 120 of 245

6b Bulwer, OSOO

0c0z/0e/r
Oc0z/Seir
O020z/0d/+r

O20c/ee/r

O20e/Lz/r

O20d/ Lr

O20e/Ze/y

O20d/Ze/y
Oc0z/eeir
O20e/cely
O20c/0e/r
O20¢/ez/+
O20@/ee/y

OZ0e/e/r

OzOd/0di+r

O20Z/e/S
OZO0Z/LZ/r

O20e/L Zr
pejajdui0e5

payajdwog swojdws 61-piaod

BOURPIND SSeutj] pue
pajyajdweg Bunsel 61-CIAOO 0Z0Z

pajajduiog Su0}dWAS 6) -plIAoD

soueping ssaully pue
pajajdwog Sunsel 61-GIAOO 0Z0z

pejajdwoy Sluo}dwAs 6 L-piAaog

BouRpPINd sssulj] pue
pajsidwog Suysel 61-CIAOD 0202

pajajdwo5 swiojdiuAg §1-piaoD

aouepins, ssouy| pue
payaiduiog Buysel 61-GIAOD 0Z0Z

payajdiu05 SWIO}GWAS GL-DIAOD

BOUePINS ssoul|y pue
pajaidwioD Suysel 61-CIAOD 020zZ

pajatdwo5 swo}dws 6] -pliAog
BQUEPIN ssaul]] pue
payadwog Buyse1 61-CIAOD 0202

pajajduo5 swojdwAs 6 }-piAnoD

souUepINg ssauj|| pue
pajajdwog Buysal 6L-GIAOD 020z

pajajdui05 swo}dwAS 6 L-piaoD

SOUBPIND ssaull] pue
pajajdwog Suyjse1 61-CIAOD 0202

pajyajdwo5 SUIOJGWAS 6} -PIAOD

souepind ssoeuj|j pue
pajsidwiog 6unsal 61-CIAOD 020

snjzeyg esunog

CEL IO GLL
SAOIANSS
Los OULVd-31
SS0IANSS
LOS VOULVd-3T
SADIAYSS
2a JOYULVd-31
S3O0IANAS
ea TOYLVd-37
SSADIAYNSS
SAILOAYYOO
ld “dOo
SADIAYSS
SAAILOAYYOD
ld “dOo
SADIAYSS
SAILOAYHOD
td “dOo
SHDIAYAS
SAILLOSYYOD
LG “HOD
SADIAMAS
2a OULVd-371
SS0IANSS
2d TOYLVd-3T
SADIANAS
rAG 1OdLVvVd-3s1
SSOIAdAS
2a VOULVd-37
SADIANAS
ea TULVd-AT
SADIAMAS
ca 1OeLWd-F1
SADIAYSS
AALLOSYYOOD
td “YOO
SADIAMNAS
SAILOAYYOO
1d “dOd
SAODIAMAS
2a WOYLVd-31
SS0IAYaS
2d TOYLVd-3T
Spl, qor uo}jeI07] Jasp) juowpedeg

O20C/9/¢

Aioj}sSIH{ Uolajdwioy ssinoy

MaYaC ‘SUSAN
MaYaG ‘SHAAN
NAANVLYVG 'SYSAW

N3ANVLYVG 'SYSAW

JajAy ‘Aeunyy

JayAy ‘Aeunyy

TaINVG ‘YENLOHNW

JAINVG 'YSNLOHNW
YNHSOF ‘SSSAOWN
VNHsor ‘SSSAOW

31Ay ‘ZLNNOW
3A ‘ZLNNOW
MOU ‘UOSUOW

MaUeY ‘UOSLUOWY

Adddsar ‘YANSUOW

AduddSf 'YSNOUOW
‘cd SAW? ‘NVOYOW

‘d SAWS 'NVOUOW

49ule07]

Oc L6S8E

OZL6S8e

eZ L6SBE

27 L6S8E

ESeSrLal

ESESPLCL

OLL6S8e

OLL6S8E

goLesee

8016S8E

+€6166S

LE6L66S

O¢cELcOL

O@ZELZOL

OS86Sr01

OS86SF01

60%7SZ6

60%CS26

gi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2504 Page 121 of 245

Oz! Suiurer_ OSOO

c6l $0 OL

ozoz/avs
AiojsipH{ Uolajdwuio0y asunoy

uonefdwos suyuO
uoHaldwo0s auluO
uoHafdwos auyuO

uonsjdwi0s suuO

uojajdwos aujuO

uons|dwio0d suljuO

uonsjdwios sulUO

uonejdwo9 sulyjuO
uone}dwos auljuO
uojajdwos aujuC
uojajduo0o auyuO
uonadiu0s auljuO
uoje|dwos suuo

uoHa}dwuco sulUO

uoyjajduo0s suluO

uonjejdwioo suyuC
uojajduios suluO

uoRa;du0s suUuO

adAl uonajduieg aioog wexg jeuly

OOL

OOL

OOL

OOL

OOL

OOL

OOL

001

OOL

OOL

00r

OOL

OOL

OOL

OOL

OOL

oOl

QOL

OZOZ/Ec/>

OZOZ/Ez/+

O<0z/ez/v

OzOzezir

OZOT/EA*/y

O2O0e/Ec/y

OcO0e/Eeciy

OcOc/eciy

OcOc/Ec/F

OZ0Z/EZ/F

OZO0e/ec/y

O20c/Eziv

Oz0z/ee/y

OzZ0c/ee/y

Oc0c/Ec/y

Oc0c/Ec/P

O20Z/Ez/y

O20z/ee/r

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2505 Page 122 of 245

b24 Bujures, OSOO

OZ0d/L ey

O20c/ecir

O20c/ezir

OZOZ/Ee/+y

OZOd/ee/r
O20c/ezi+r
O20e/ezi+r
OZ0C/L Zr
0202/2
OZOZ/L ery

O20¢/Le/r

OZ0C/LZ/p

O20d/Le/+
O20e/bely
O20e/rc/y
0Z0@/Ze/r

OCOC/Zery
pajejduio5

souepins sseulj} pue
pajajdwog Suysel 61-CIAOO 0Z0Z

payajdwoy swio}dwAs §1-piaog

aouepINy ssaujj pue
payajduioD Buse) 6L-CIAOD 0202

pajejdu05 swojdwds §}-piAod

SoURpIND ssaur} pue
payaidwoed Buysel 61-GIAOD 020Z

pajyajduie9 SWO}dWAS 6L-pIAoD

BQUePINS ssoul|j pue
payajdwiog Buyses 641-GIAOD 0202

payjajdweg SwojdwAS 6 L-piAaod

SOUEPIND ssouf] pue
pajsidwioD Buysal 61-GIAOD 020Z

peyejduo9 swoydwds 61-plAoD

BOUBPINS SSoulj} pue
payajdwog Buses 61-CHAOD 0202

pajajdwo4 swio}dwAs 6,-piaod

aoueping sseuly pue
pajaiduiog Bunse] 61-GIAOD 0Z0Z

peyajdwon swuiojdwAs 6 1-pinos

souepINg ssauij} pue
payejdwog Buyses 61-CIAOD 020Z

payajduio5 swojdwAs 6}-plao9

aouepINg sseul) pue
pajejdweg Sunsel 61-CIAOD 0z0z

sng asinog

Aioj}siH] UoWe|dwoyg esinoyg

c6b JO LOL

1d

1a

‘a

2a

AG
2a
2d
za
AG
2a

2a

2a

ed
2
2q
2d

za
apLL aor
OZOC/O/S

uoHes0°} Jesh

SSOIANAS
AAILOAYYOO
“YOD

SHOIANSS
SAALOAYYOO
= (070)

SSOIANAS
AAILOSYYOOS
“uO

SHOIANAS
SALLOSYNOO
“YOO

SSOIAdaS
SAILOSeYOO
“YOO

SSOIAMSAS
VYLVd-F1

SSOIANES
JOYLVd-F1

SAOIANAS
TOULVd-3T

SSHOIANES
TONLVd-F1

SASIAYAS
WOdLWd-F7

SAOIAYAS
WulVd-31

SSOIANAS
AALLOAYYOO
= [00)

SHOIANSS
AA LOSYYOO
“YOO

SS0IANSS
TOMLVd-3T

SSOIAMAS
VOYLVd-F1

SADIAYSS
WrdLVd-31

SSOIANSS
TOULVd-3T

juswpiedeg

MYVA 'THOSN

enysof ‘Oopon

enysor ‘open

TAVHOIN
“Nd ‘LINN

TAVHOIN
“1NWd “LINWN

GIVNOG ‘SddWN
CIVWNOG ‘SddVN
(NHOP) SONI ‘ADVN
(NHOP) SONI ‘AOWN
HLA ‘ANZOGYN

H1IS™ 'ANZOGVN

LYSdO 'HSNAZSAN

Lad" 'IHSNAZSAN
HVS 'SYSAW
HVS ‘SUSAN

NIAS™ 'SYSAW

NIA3» ‘SUSAN

J9use97]

62L6S8e

OLESPLCL

OLESPLZL

LZL6S8E

L£ZL6S8E

SZL6S8E

G@L6SBE

vCL6S8e

¥ZLESBE

berese6

vereSc6

ECLESBE

ESLEGBE

LeL6sse

LZL6S8E

8LL6S8E

8LLesee
GI 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2506 Page 123 of 245

Ze} Bulwer, OSOO

CEL JO CCL

ozoz/avs
Aiojsip{ UONaj|dwioy asinog

uonadu0s suluO

uonea|dui0d sulJuUO

UOHa|dW0S SUuIJUO

uoyajdiues suljuO

uoyajdw0o euyUuC
uonajdwos auljuG
uojajdwoo auyuoO
uonajdwos auyuC
uoRe;dwoo euyUuO
uone|dwosd suljJuD

uonajdwos auyuo

uojejdwos auyuO

uonadwos aulyjuO
uonajdwoo auyuO
uonefdu0s sulUuO
uojeydw0s suljuO

uoHa;dw0s suyUuO

edAy uonjajduiog ai05g wexy jeuly

001

001

oOL

OOL

OOL

OOL

OOL

OO!

OOL

00r

OOL

001

O0L

O01

OOL

OOL

OOL

OcO0e/ecir

OcOz/ET/F

OcOz/Ec/P

OZ0c/Ez/y

O20z/ee/y

Oc0d/ecly

QZ0Z/Ee/r

O20z/ee/r

Oc0z/ee/>

Oeoc/ezy

OcOz/ec/y

O20Z/Ec/r

OZ0z/Ez/y

OZ0Z/ET/+

Oz0e/Eciy

Ozoz/ee/y

OcOz/Ez/y

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2507 Page 124 of 245

€z1 Sure OSOO

O20e/2e/r

Oc02/Le/t

O20e/ reir
0c0z/Ze/r
020Z/e2/r
OZ0¢/ Lay
0ZO0d/ Ley
OZ0¢/Lelr

0202/1 ely

OZ0c/Eciv

O20d/ec/r

020z/2e/r

O202/eery

0202/1 l/r

O20z/ee/r

O20e/L cir

pajajdwioy

SOURPING) ssoujl} Pue
pajajdiuog Guyses 64-CIAOO 0z0z

psjajdwe5 SWUO}GWAS 6L-PIAOD

souepINS sseulf] pue
pajajdwog BuyseL 6L-GIAQD 0202

payajdwoy SlwO}dWAS 6 L-PpIAoD

@oUepINS ssouy]| pue
payaidwog Buses 61-CIAOD 020Z

payajdwo5 suuoydwAs §1-pinoD

aoueping Sssaulj] pue
pajajduuog Buyses 6L-CIAOD 020Z

peyojdwioy swo}dwAS 6 L-piaoD

souepInd ssouy| pue
pajajdwog Buyjses 61-GIAOD 020Z

pajejdwo5 swuioyduuAs §L-piaoD

SOURPIND sseuy| pue
pajaidwog Guysal 61-CIAOD 020Z

pajajdwio5 swio}diuAs 61-piAoD

aouepINyD sseul|j pue
pajaiduiog Guysa) 61-GIAOD 020Z

payajduio5 swo}dwks §1-pinaoD

aouRpINg sseull] pue
pajajdwog Bunsel §1-CIAOS 0z0z

pajajduo05 swoydwdS 6}-plIAaoD

snjeig asinop

Aiojsip} UoWejdwioyg esinog

c6l 40 ECL

L7

eq

2a
2d
ed
ca
za
eq

2d

td

Ld

ta

1G

LoS

19s

ie
epi gor
OZOz/9/S

uoneI0°] Jesh

Ald d

dud/SSNOdS3y

YAWS-31

SADIANAS
AAILOSAYYOO
“Yoo

SSDIANAS
AAILOANYHOS
“dO

SSDIANSS
JOULVd-37

SSOIANAS
TOYLVd ST

SAHOIAYAS
VOeLVd-d1

SSOIAYAS
TOeLVd-31

SSOIANAS
TOeNLVd-31

SSDIANSS
TOULVd-3T

SADIAMAS
SALLOSYYOO
“HOD

SAODIANSS
AAILLOAYYOO
“YOO

SHOIAYAS
SAILOAYHOD
“auOO

SHOIAYAS
AAILOSYYOD
“HOo

SSDIANAS
SALLOSYYOD
“uOD

SAOIAYMSS
SALLOAYYOO
“YOO

SSOIANSS
SALLOSYYOO
“YOo

yuswyedag

Nawevd 'vaeviso

AHLOWIL 'VAG.0

AHLOWIL ‘V0.0

WVITIIM
‘SNAIGVHOO

WYITTIM
“SNAIGVHOO

H.LANN3M ‘ANLOAON
H.LANN2™ ‘ANLOAON
NOGNVdd ‘NITION

NOGCNVUd 'NITON

eipuessey ‘aqeuAay

eipuessey ‘aqeuAoy

MoV 'NVAMAN

MYVIA 'NVWAAZN

LY380" ‘THOIN

LYON YON

MYVIN YOANN

Jouled}

Ev lL6Sse

CVLESBE

cPL6SBE

LYL6S8e

LPLES8E

SELES8E

SEL6see

696L2SE1

6961L29E1

LLSZ808

LbS2808

cEL6SeEe

CELGSBE

O€L6S8E

O€L6See

6ELESBE

gi4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2508 Page 125 of 245

v2} Bujurer, OSOO

CEL JO HEL

ozoz/g/s
A1O}SIH UOI}A]dWIOD asunoyD

uojajdwod suuC

uonajdwios auyuC

uoRHajdwod suyUuO
uojejduios suyuO
uone}dwoo auyuO
uoHejdiw0s auljuO
uogejdwos suuO
UOHS|dUIOD sulUO

uolajduioo Sulu

uoHaldwoo euluG

uolajduiod suluG

uoHa}dwos aulUuO

uonefdu0s auljuG

uonjajdwos sulyjuO

uonsfdw0s auyuO

uojajdwoo auljuG

adAl uonajduioy 31099 wexg jeuly

O01

OOL

OOL

001

OOL

0Ol

O0L

OO!

ooL

001

001

001

OOL

OOL

OOL

001

O20Z/eeir

OCOz/Ed/y

OCOC/Et/P

Oc0d/eciy

O202e/edcir

O20d/ee/y

OcOcee/r

OZOT/ET/+

OZOc/EC/y

O20c/ecly

Oz0z/ee/y

Oc0z/EcI>

O20c/E7/>

O2O0Z/EZ/F

Oc0e/ee/p

OZOC/Ez/F

97eqg ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2509 Page 126 of 245

Sei Bujules) OSOO

O20z/ezir

O020c/ez/r

Oc0c/ezir
O20c/0c/+r
Oc0z/ecir
O20c/be/r
O20e/re/y
O20z/Sz/r

0202/Se/r

O20e/ Ler

O20C/L Zr

0Z0¢/Zeib

O20e/ecir

O202/8z/r

O20e/8z/+r

OZO?/ Leip
pazajduiog

BOUBPINS ssoul] pue
pajaidwog Buyse] 61-CIAOD 0202

pajojdwoy swuio}dwAS 6 }-piAoD

BouepIND ssauli} pue
payajdwog Guyse) 64-GIAOD 0202

payajdwoy swojdwhs 61-plaog

SOUEPIND SsauT|] pue
payajdwiog Buse) 61-GIAOD 020Z
peyajduog swojdulAs §}-piaoD

souRpIns sseull] pue
pajajduoD Buse, 6L-GIAOD 0202
peyajdwo5 swo}dwS 6 }-plAoD

aouepINd sseuy]] pue
pajaidwog Suysel 61-CIAOD 0z0z

pajajduio5 swoj}dws 6 L-piAaoD

BoUepIND ssoul]] pue
pajyajdwog Buses 6t-CIAOD 0202

pajajduio5 swo}dwks §L-plAoD

SOUepIND sseulj] pue
pajaidwiog Guysat 61-GIAOD 0Z0Z

payajduio5 SWO}CWAS GL-PIAOD

aoueping sseupy pue
pajajdwog Guyse1 61-GIAOD 0Z0Z

pajejdwo5 swojdwAs §4-piaoD

snjejg esuno9

c6h 40 STL

SSDIANAS
SAILOSYYOO
1d “dOO

Ald d
dYed/ASNOdS3Y
edo YaWS-37

Ald d
dud/ASNOdSaY
édgo YyAWA-31

SSOIANSS
ed WuLVd-31

SSDIANAS
za TOeLVd-3T

SADIAYMAS
ca WueLVd-F1

SSOIAMAS
ca WuYlVvd-F1

SSODIANAS
2a WYLVd-31

SS0IANSS
2a TOULVd-3T

SSSdIANaS
AAILOSYYOS
td “YOd

SADIAYAS
SAILOAYHOD
LG “dO

SSDIANAS
AAILOANYOO
td “YOO

S3S9IANSS
AAILOSYYOO
Lg “YOO

SSADIANSS
SAILOAYYOO
LG “YOO

SSOIAMAS
AAILOSYYOO
1d “YOO

Aldd
ded/ASNOdS3uy
LT YySWS-37

onLL gor u0}}e907] 1esph quewyiedeg

O0c0d/9/S

A1O}SIH UOI}e]dWIOD asunoy

NVAUE 'OLLO

OMA 'ASNLLO

ONS ‘AZNLLO

ATIGVYS
‘dECNVYELSO

AFT10vVeg
‘MACNVYLSO

VYCNVS 'GNVYLSO
VUYCNVS 'GNVYLSO
uvods “ANYOssO

yvOda ‘SNYOEsO

TAVHOIN ‘ISILYO

TAVHOIW ‘ISILYO

TAaVHOIN ‘PISMOTYO

TAVHOIN ‘DISMOTHO

SSOu ‘SNVDO

SSO¥ ‘SNVDO

NSaevG 'WuvisO

J9ule9"]

LSL6S8E

OSLESSE

OSL6S8E

6rL6Sse

6rL6Sge

sosesec

GO8eSee

8yL6See

8P7L6S8e

€L8cSc6

€L8cSc6

LSLEPLeL

LGLEPLEL

SPL6SeE

SvL6SeE

EPL6see

di 46sp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2510 Page 127 of 245

921 Buuies OSD0

c6b JO OL

ozoz/a/s
Aio}sip{ UOIVa]dW0yd asinoy

uoHa|duco aUulUuD

ucHedwo0s auluO

uoyajdiwo0s auluD
uojajdwos auljuO
uojajdw0s sujUO
uojajduos suyuO
uoa|dwios aujuC
uoneldiwo0s auluO

uonjejdiwos auyuO

uoyajdwos suyuO

uojajdwoo auijuO

uoyejdwos sujuO

uonsjdwos auljuC

uojajdwos suyuO

uojajdwos suljuO

uoja|dus02 suljuD

adAl uonajduiog a109g wexg jeuly

001

OO!

001

OOL

OOL

001

OOL

001

OOF

OOL

OOL

OOF

OOL

001

ool

001

OzOz/ETz/b

OZ0e/ET/F

O20c/ecir

OZOc/Ez/F

O20c/ee/r

O20Z/Ec/r

O20z/Eediv

Oc0z/ez/y

Oc0c/ec/+

O20c/eZ/h

O20Z/ez/b

OZOe*/Ee/P

OZOc/ee/y

Oz0z/ecir

OZOZ/ET/¥

OZ0Z/Ez/y

9}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2511 Page 128 of 245

221 Buuest OSOO

OZOt/ee/y

O20c/ee/r

O20c/Ecip

OZOt/eci+

O20c/eziPr

0202/6 cir

0Z02/67/%

OZOZ/L 2+

OZOC/L ZF

O20cleZir

O20Z/Ee/r

Oc0e/ce/r

Oc0c/Zz/+r

0202/ Ley

O20d/eely

OZOC/Be/y

pajyajduiog

souepiINsy ssoujy]] pue
Pajajdwog BHuysay 6L-CIAOD 0202

pajajdwo5 swo}dws 6 1-plIAoD

s0uepINd ssauli} pue
pajyaidwog Buysel 6L-GIAOD 0202

pajyafduoe5 sluo}dwAs §L-plAaod

souUepINd Ssoujj} pue
payajdwiog Buyses 61-GIAOD 020

payejdi09 swoydwAs 61 -plAaod

s0ueRping sseuj]] pue
payajdwoy Suysel 6L-CIAOD 0z0z

pajajdio5 SWOJAWIAS GL-PIAOD

SouepINd ssduj}j pue
pajyejdwog Buysei 61-GIAOD 0202

pajajdwoy SWUO}GWAS GE-PIAOD

BoUepINg ssaull] pue
pajaiduiog Buyses 61-CIAOD 0202

pajyadwo5 swojdwiAg §1-piaeg

aoueping ssaul]} pue
pajajduog Bunsel 6L-GIAOD 0Z0Z

pajejdwo5 SWIOJdWAS §}-pIAOD

Bueping ssouj]j pue
pajaidwog Buysel| 61-GIAOD 0202

pojajduo5 SWo}dWAS G1-PIAOD

snjyeig asunoy

C6} $0 £ZL

<q

ca

eq

ka

LQ

La

LG
ea

ed

2d

2d
za
2a
2d

AG

Ld
epLL gor
0202/9/S

u0Ne907] 19Sshj

SHOIAYaS
SALLOSYYOO
“YOO

Ald d
dud/ASNOdSay
Y3aWs-37

Aldd
Aud/ASNOdSay
YyAaWa-31

SSSIANAS
SAILOSYYOO
“YOO

SAOIAYSS
SALLOSYYOO
“YOO

SHOIAYSS
AALOSYYOO
“auOOD

SAOIAYSS
AAILOAYHOOD
“YOOD

SOAS DISNSYOS
? ANIA

SOAS SISNSYOS
8 ANIA

Aldd
Aud/ASNOdS3Y
YysWa-37

Aldd
dud/ASNOdS3y
YaWs-37

SSDIAMAS
1OdLWd-371

SAOIAMAS
TOYLVd-F1

SSDIANAS
TOULVd-3T

SSASIAYAS
VOYLVd-F1

SSOIANSS
SAILOSYYOO
“40D

jyuewyedag

Aiojsip# uoajdwuioy esinog

NVAME ‘INISVd

NVIYG 'NVIOOLYVd

NVIYd ‘NVIDOLYVd

BOURLIO] ‘JOxed

aoueHe; Fayed

ANOHINY ‘VTIS1OVd

ANOHLNY ‘VTTS10Vd

TAVHOIN 'ASYNVd

TAVHOIN ‘ASYNVed

LLOOS 'NINVd

LLOOS 'NINWd
peg ‘seABwyoed
pineq ‘aAeWYoed

NMVHS ‘SOVd

NMVHS ‘S90Wd

NVAUEG ‘OLLO

491897]

SOL6S8E

POL6S8E

pOL6Sse

6¥SL808

6rS2808

O9L6See

O9L6See

6SL6S8E

6SL6S8¢

8SL6S8E

8SL6see

vLeQldd

pLegldl

9SLesee

9SL6SBE

ISL6S8E

ai4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2512 Page 129 of 245

9z1 Buel, OSDO

C61 $0 B21

0z0z/9/S
Aloj}SIH UOI}a]dwWI0yD esunoy

uonajdusod suluO

uojedwos euyuo

uone|dwos aulUuO

UuoHe|dwes aUulUO

uonHajdw0s auljuO

uolajdu0o aulUuO

uoHe}dwos suyuO
uojajduios auljuO

uOHe|dwo0o aulUO

uonadwos suyuO

udja|dwio0s suUC
uoHa|dwes auluO
uojajdwios suluG
uoHa|dus09 aUuIUO

uoneajdu0s auyuO

uojajdwios suUuG

adAl uonajdwiog a109g wexg jeuly

00r

OOL

O01

O0L

OOL

OOL

OOL

001

OOl

OOL

00L

O01

ooL

OOL

OOL

O0L

OZOZ/E7/P

OCOz/ECIy

OZOc/Ecib

OZOc/Ec/r

Oz0e/Ec/r

OZOT/EzIY

Oc0c/ee/r

OcOZ/Ee/+

OZOz/ECIF

OCOZ/ET/F

O20c/ec/y

OZ0z/ec/r

O20c/ee/y

OZOd/ee/y

O20c/ee/y

OZOTZ/Ee/y

ajeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2513 Page 130 of 245

62} Buluier, OSOO

O020d/t er

OZ0U/L/y

OZOZ/L ely

O2O0d/L ir

Oc0elee/r

O2O0e/ec/r
OZOZ/ Ly
0202/L er
OZO?/Le/y

OZ02/LZ/F

OZ0Z/0E/y

OZ0Z/0E/F
O20e/ecir
OZOZ/LZ/r
O20e/Le/r

OZ0t/ee/r

OZOz/0e/y
payejduio5

pajejdwo5

paysjdwo9

psyajdwio5

pejyajdwo5

peyajdiu0e5

pajajdwio5
pejajdwog
payajdiwo05
pajajdwio5

payjejdwo5

payajdwoa

payajduio5
pejyajdwoa
pajyadue5
pajajduio5

pojadwo5

pajajdwo5

snyeig

C6L 49 BCL
SADIAYSS
SALLOSYYOO
SWIO}CLUAS 6 LE -PIAOD za “HOD
SSSIANSS
SOUEPINE) Ssauj}} pue SAILOZYYOO
BuNseL 6L-GIAOD 0202 2a “dood
Aldd
AuYd/ASNOdS3y
SWOAWAS 64 -pIACD dvo YSWS-31
Ald d
soUepINd ssauj}} pue aed/ASNOdS3y
Buysal 6L-GIAOD 0202 dvVO YySW3-31
SAOIANSS
SAILOSYYOS
SwO}WAS 6 L-PIAOD za “YOO
SHOIANAS
goueping sseujj} pue SALLOAYYOO
BuNnsal 6L-CIAOO 0z0z za “YOO
S30IANSS
SWO}GWAS 6 L-PIA0D za JOULVd-3T
aoueping ssauj}] pue SADIAYSS
Buysel 6L-GIAOD 0202 2a WULVd-S1
SSOIANAS
SUO}CWAS GL-PIAOD za JOULVd-AT
Soueping sseuy] pue SSDIANAS
Bunsel 61-GIAOD 0202 za TULVd-S1
SSDIAYSS
AALLOSYYOO
swoydws 6} -pinod La “YOO
SSOIANSS
soUepINS ssauT} pue AAILOSYYOOD
BuNsel 6L-GIAOD 0z0z id “doo
SS0IAYSS
swojdwks 61-pinoD L7 TOULVd-3T
aoueping ssauj}} pue SSDIANAS
Buyse! 6L-GIAOD 0202 7 JOULVd-F1
SOAS SISNSYOS
SWO}GWUAS GL-PIAOD 14a 8 ANI-S1
goueping ssouij] pue SOAS SISNSYO4
Buysel 61-GIAOD 0202 14a 8 ANS
SSOIAYAS
SAILOaYYOO
su0}dwAS GL-plaoD eq “doo
asuno5 op gor uonjes07 asp) juowpedsag

0202/9/¢

Aiojsip] Uole|dwioy asunoy

WYVITHIM ‘Addad

WVITIIM ‘Addad

AYN “Addad

AYU ‘Addad

YAHLVSH 'YACNSd

YAHLVSH ‘YAGN3Sd

NOSVf 'SONSd

NOSVf ‘SON3d

Fwd ‘113d

diva ‘114d

AHLOWLL ‘ANAWd

AHLOWIL 'SNAVd

LLOOS ‘NOSHSLLVd

LLOOS 'NOSYALLVd

LLOOS 'INISVd

LLOOS ‘INISVd

NVAUd ‘INISWd

43UI29"]

BLL6S8E

BLL6G8E

6ZL6S8E

6LLESBE

QLL6S8E

gZLesee

868P628

8687628

SELLSES

SELLS8S

69L6S8E

69L6S8E

Z916S8€

Z9L6S8E

99L6S8E

QOL6SBE

SOLBS8E
dl 49spn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2514 Page 131 of 245

cet Sues, OSOO

c6t JO OFL

ozoz/g/s
A1o}siIH] uoHajdwoy esunog

uonejduo0s auyuO

uolajdwos suljUQ

uoneajdwos aujyjuO

uojajdwos auljuO

uojajduo0s auUuO

uonajdui0o suyuQ
uonalduioo auljuQ
uoHajduo0s aujuO
uojajduo0s auljuG

uonadiwues sulUud

uonajdiu0s auljuO

uoya}dwos suyuo
uone|dwos suluo
uoHediwos aulyUuO
uonedwos suuO

uonadwos aulluO

uonediu0s auluO

adAj uonjajdwo0y 31099 wexg jeul4]

OOL

00t

OL

OOL

QOL

OL

00L

OO-

O0L

001

OOL

OOF

00l

00L

OO-

OOL

OOL

OZOZ/Et/P

OcOz/EZz/v

OZOz/Ez/F

OcO7z/ETZ/F

OZOz/ee/y

OZOC/E7/+

O20z/ec/r

OZOtET/P

OZOz/Ec/y

OcOc/Ec/r

O20c/eciy

OZ0Z/Ec/r

OZ0Z/Ee/y

O20e/e7/r

O20c/ecir

OcOz/eZ/r

OZOZ/EcIy

9jeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2515 Page 132 of 245

eb Buurer, OSOO

OZO0z/eery

O20c/eclr

O20d/eeir

0Z02/Le/b

O20e/reir

O20c/0d/+

020e/ee/r
O20 ey

O20z/ecir

0¢02/Lerr

O20e/eeir
0207/02
O20¢/ee/r
OZ0z/Ee/+
O20z/ecir
O07/Le/r

OZOZ/Eziy
pajyajduio5

BQUEPIND ssaur}] pue
pajajduiog Buysal 61-CIAOD 0Z0Z

pajajdwo5 swojdwAs 6 ,-piaod

souepind sseulyj pue
pajaj\dwog Buyse, 61-GIAOD 0202

pajyajduio5 swojdwAs §E-plAoD

BOUBPIND ssouljj pue
pajsidwiog Guyjsal 61-GIAOD 0Z0Z

peyajduio5 SWOdWAS 6 L-plAoD

SQUEPINS ssaul]] pue
payaidwiog Bunsel 61-CIAOD 020zZ

paysjdw05 suojdtuds §1-plAaoD

SoUepINg ssaul|]| pue
payajdwog Buyses 6L-GIAOD 0202

pajajdwo5 SWUOJAWAS §L-PlAoD

souepINd sseul]| pue
paysidwog Buysel 61-GIAOD 020Z

payedwo5 swuo}dwAS §1-piAaoD

aouepIng sseuljy pue
payajdwog Buyses 61-GIAOD 020Z

pajajdwoy swio}diAs §1-piAoD

BouepINyS ssaujl}} pue
pajajdwog Buysal, 6L-CIAOD 0202

pajajdwo5 swioydwAS §}-piAoD

souepINS, Ssauj|| pue
payaiduiog Buysel 6L-CIAOD 0z0z

snjyeig asinop

A1ojSIH UOHaj]dwio5 esunoy

C6 JO LEL

La

+a

1d

ta

a

1d

ta
2a

2d

ed

ed
2a
2d
2a
2a
2a

2d
Spill gor
O0c0C/9/S

u0}e907] 1asp

SHOIAYSS
AALLOSYYOO
= 10,0)

SSOIANSS
AAILLOAYYHOD
“dOo

SSSIAYAS
SALLOSYYOO
“YOO

SADIANAS
AAILOANYOO
“AOD

SSDIANSS
SAILOAYYOO
“YOO

SSOIANAS
AAILOSYYOO
“uOo

SSOIAMAS
SAILOAYYOO
“YOO

SSOMMAS
WOeLVd-F1

SSOIAYNSS
WdLWvd-31

SSOIANSS
SAILLOSYHOO
“doo

SSDIANSS
AAILLOSYYOO
“YOD

SSDIANAS
VOeLVd-F1

SSSDIANSS
TOULVd-3T

SADIANAS
TONLVd-A1

SSOIAYAS
TOudLVd-F1

SHOIANSS
TOULVd-3T

SSOIAYAS
uLVd-F1

quewpiedsg

VNIMSL ‘NOITMd

AGNVY "SONS Id

AGNVY 'SOUSId

YOAVAYLL ‘SdITNIHd

YOAVEYL ‘SdITHHd

YOTAVL ‘SdITHHd

YOTAVL ‘SdITHHd

SEWOYL JOA,

SBWOUL Bad

Q1Wu39 'VHSNYLad

GWwuya9 'VHSNYLad
SAW 'NOSYALSd

Sawyvr ‘NOSY3L3d

OIVYO ‘OMSAd

DIVYS ‘ONSAd

MAHLLVW "SMHOSSd

MAHLLVW ‘SAWHOSSd

491297]

O6L6S8E

68L6S8E

681L6S8e

88L6SeEe

88L6S8e

v690FL01

vE90PLOL

verdllzt

verLLlel

Z81L658¢

Z8L6S8€

vEL6See

vELESee

L8L6S8E

L8L6See

O8L6sec

O8L6Sse

qi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2516 Page 133 of 245

ze} Bulurest OSOO

C61 J0 CEL

ozoz/a/s
AiojsSipH UoHe]duioy esunoy

uojeajduico auljuC

uoHafdwos aulyuO

uoHa}dweo suUO

uoHa|dw0s auluO

uona}dwos sulUuO

uoHnaldiwuos aulyjuO

uona;duics auljuC
uojsjdwoo suyuO

uonejdwos aulluO

uonaduo0s sulyuO

uoHafdwo0s auyUO
uORa|dw0s suUuO
uolajdu0d auluG
uoRe|dwo0s auuO
uoje;dwos aulyuO
uoya;dwoo auyuO

udHe|dWO0D aUI|UO

adAj uonjajdui0y a1095 wexg jeul4

OOL

oOL

oOL

OOL

OOL

OOL

OO

OOoL

001

OOL

OOL

00!

OOL

OOL

00L

OOL

001

Oc0c/eely

OZ0C/Ec/>

O2Oc/Ee/b

OZ0c/Ec/F

Oc0c/ee/y

OZ0C/Et/y

OZOZ/EZ/+

OZOZ/Ee/+

OZOe/ET/F

OcOc/Ec/b

OcOc/ee/r

OZOZ/Ez/y

Oc02/Ec/>

OZOz/Et/r

O<0c/eciv

Oc0c/Eec/r

O207/Ez/r

93eq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2517 Page 134 of 245

ee} Buiures, OSOO

020z/Ze/r

O20c/0d/r

O020Z/Lé/r

O2O0C/Le/y

O20e/ Lei

O2Oe/ec/r

Oz0d/eciy

O20z/eei+r

020¢/eeir

OZ0c/0c/+

Oz0z/ec/y

O20d/Le/r

O20d/re/r

O20e/Lely

OZOC/L

020c/eciv

pojojduiey

aoueping sseurj} pue
payajdwog Bunses 61-CIAOD 0202

pajajdui05 swoydwds 61-piaop

BOURPIND Ssaujl] pue
pajyajduiog Buse 61-GIAOD 0z0z

pajeduo5 swojduuds 61-plAoD

aoueping) ssaujjj pue
payajdwog Bunses 61-CIAOD 0202

pajajdiu05 sulojdwAs 61-piAog

BoUepPINS ssaujj| pue
pajejdwog Buse; 6L-~CIAOD 020

pajajduion Swo}dwks 6L-piaod

BoURpPINS sseull} pue
pajyajdwog Bunses 61-GIAOD 0202

pajejdwo5 swojdwAs 6]-piaod

SQURPINS ssaUi| pue
pajajdwiog Buysel 61-GIAOD 020Z

payajdwo5 swo}duAS 6L-plAaoD

SoURPIND ssaul]| pue
payajdwog Guljses 61-GIAOD 0Z0z

payajdi05 suiojdwAs 6 }-piaoD

soUepINg sseull] pue
payaidwog 6uyse) 61-CIAOD 0202

payadu05 swojdwiAs §1-piaod

snes asinog

GGL $0 CCL

SSOIANSS
2a WdLVd-F1

SSOIANAS
SALLOSYYOO
LG “YOO

SSOIAMAS
AANLOSYYOO
LG “uOD

Aldd
5ud/aSNOdS3uy
ed YyaWs-31

Aldd
Hud/ASNOdS3uy
éd ygWs-F1

SSOIAYNAS
SAILOSNYOOD
LG “YOoD

SHOIANAS
SAILOAYYOO
td “YOO

SSOIANAS
SAILOAYYOO
1d “YOO

SSSDIAYNAS
SAILOSYYOO
1G “YOO

SADIAYaS
AAILOSYHYOO
La “YOO

SSOIANAS
AALOSYYOO
LG “uOD

SHOIAYAS
LOS WaL¥d-F1

SSOIAMAS
LOS TOYLVd- AT

SADIAYNAS
eq WOYLVd-F71

SSDIANAS
ed JOULVd-3T

SHSIAYNAS

SALLOAYYOO

Ld “doo

ap gor uo}je907] 19S quowyedeq

O2O0Z/9/S

AlojsipH Uoajdwioy esunoy

CIAWG 'SLLOd

N3AaLS ‘YSLLOd

N3ASLS ‘YS110d

TaHOVY "YSLLOd

TAHOVWE "YSLLOd

ALLANV1 'Y3LYOd

SLLANV1 'YaidOd

ANIMSHLVO ‘SdOd

SNINSHLYD ‘SdOd

ydasor ‘uejod

ydesor ‘uejog

TAVHOIN "HONW Id

TAVHSIN “MONW 1d

SATYVHO
‘HSMONLOld

SATYVHD
‘DISMOULO!d

VNISL 'NOIM|d

Jausee}

96L6S8E

6991S8¢

699158S

SLOSSZEL

BLOSSZEL

9FLOGLS

9PLOSZS

ogessee

ogeesee

QLEQz22

QLE9LLL

Z6L6S8E

c6L6S8E

16L6S8E

LEL6S8E

O6L6S8E

ai4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2518 Page 135 of 245

vel Bulwer OSOO

c6L JO VEL

ozoz/o/s
A1o}SIH} UOIT}a]dWIOyD esunoyg

uoje}dui0s SUIUO

uojajdwos suyuoO

uojadiu0s auyuCO

uojajdwos suyuO

uone|duios suluO

uoHaldwos auluO

uoHedwos suyuo

uojajdwios auyuo

uoyeldwos aulluO

uoa}dwwoo auljuQ

uojajdwo0o auUC
udHJa|dwWo0D Sul|UO
uojejdwioo auluO
uoRafdiwo0s sulud

uojajduioo auijuD

uojpe;diwo0s auljuO

adky uonajduiog 31099 wexy jeul4

O0L

OOL

OOL

OOL

O01

001

OOL

OOL

001

OOL

OOL

OOL

OOL

ooL

OOL

OOL

O2Oz/Eziv

O20c/ez/r

O20c/Et/P

OcOz/ec/y

OZOT/ET/Y

OzZ0c/ealy

O20c/ez/y

OZOcIeey

Oe0c/ee/y

OZ0Z/Ee/P

OzOc/ecy

Oc0c/Ed/r

OZOZ/Et/y

OcOc/Ec/P

Oc0z/ee/y

OZ0Z/Ez/>

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2519 Page 136 of 245

get Buuies, OSOO

O20d/Le/y

O<0e/Le/r

OZOd/L er

O20Z/ Ler

O20Z/eZiv

O20c/ec/v

O20e/8e/r

0207/8

020C/Zcir

OZ0C/Le/y

OZOz/EZ/F

OZOe/ES/>

O20e/L/y

O20Z/Lely

OZ0z/Et/y

OZ0Z/Ee/>

OZ0G/L iy

pajajduio5

payajdwo5

pajajdwo5

swojdwds §1-piaog

swojdws 6.-piaoD

SOUBPINS ssouy] pue

pajajdwog Buljses 61-CIAOD 020z

SoURPIND ssoul]] pue

pajaidwiog Buse 61-GIAOD 0Z0z

payajdwo5

suioydiwAs §1-pinog

BOURBPINS Sseul}] pue

pajyajdwog BuyseL 6L-GIAQD 0Z0Z

pajajdwo5

swojdwds §L-pIAoD
SouepINg sseull] pue

pajaidwog Gunsei 61-GIAOO 0202

pajejdwos

swojdwAs 61-piaoD

gouepIng sseuil| pue

pajaidwog Buse! 6L-GIAOD 0z0z

pajadwioy

SWO}GWAS 6 L-PIA0D
BOUBPIND ssoauj|] pue

payaldwog Buysel 61-CIAOD 0202

pajajdiu05

swoydiAs §1-pinog

souepIng sseujl] pue

payejduiog Buyse! 61-CIAOD 0202

payajdw0e5

swojdws 6 L-plaod

soUepINg sseul|] pue

pajaidwog Buysel 6L-GIAOD 0202

pejajdwo5

snjeis

suuo}duAS 61-piaog

asunog

C6} JO SEL

dvo

cq

dvo

eq
a
2a
2a

AG

LOS

L958
2a

2a

td

LQ

td

Ld

ca

Spl qor
O20Z/9/S

uone207] Jashj

SOAS OISNSYOd
8 ANIA

SSOIANAS
SAILDAYYOD
“YOD

SOAS OISNSYO4
® ANSI

SADIANAS
AAILOAYYOO
= (0:0)

SOAS OISNAYOS
® ANI-ST

SOAS OISNAYOd
8 ANS

SHSIANAS
TOYLVd-31

SADIANAS
TO8LVd-3T

AlG d
aud/ASNOdS3y
YaWS-31

Aldd
ddd/SSNOdS3y
YSW3-371

SADIANAS
JOULVd-31

SSDIANAS
TOYLVd-3T

SAOIAYAS
SALLDaYYOO
“YOO

SAOIAYSS
SAILOSYYOD
“YOOD

SSOIAMaAS
AALLOSYYOO
“dod

SSOIANAS
AAILOSYYOO
“YOO

SADIANAS
TOeLVd-37

juouiedag

A1o}Si}H] UOI}a]dW0D ssunoyg

Hdasor
‘ANYSENASIND

Hdasor
‘AMMAENASINO
Hdasor
"“AMYSENASIND

Hdasor
‘AMYSENASIND

SVIOHOIN ‘ONNd
SWIOHOIN 'ONNd
N3ASLS 'SQAud

N3ASLS “SGAUd

TIVGNVY ‘iSWud

TIVGNYWY ‘I4SVad

TAINVG 'YVHOVed

TAINVG "YVHOWed

MAHLLVW ‘SYaMOd

M&HLLYW 'SYSMOd

YO1 'SYaMOd

YO ‘SYSMOd

QIAVG 'SLLOd

49189")

80c6SRE

LOz6S8E

80z6S8e

L0Z6S8E

SOZ6S8E

SOZES8E

€0Z6S8E

cOz6See

oocesee

oozesee

LEcOLvO

LécOLPS

661L6S8¢

66LES8E

S6L6S8E

S6LES8E

96L6S8E

ap4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2520 Page 137 of 245

get Buwies) OSDO

CEL J0 SEL

ozoz/9/s
Aiojsip] UOej|dwioy esinoy

uona}dwos auluO

uoRaduioo auUuo

uonaldwos euyuO

uone}dwos aulyuO
udnajdwoo auljUG
uojedwos aulUuS
uoja;dwos sujUO

uORe|dw09 aulUud

uojadwos auyuO

uoHe;dwoo auyuO
uojajdwos suuO

uoKeajdui0s auyuO

uoje|dwoo auljuO

uoHediwo0s auluO

uORajdu0D suUO

uone}dwos auluO

uonajdwoo euljuQ

add uojajduiog 31099 Wexg jeuly

001

OOL

OOL

o0l

OOL

ooL

OOL

001

OOF

OOL

ool

OOL

00}

OOL

OOL

OOL

O0L

OZ0e/ee/y

O20c/Ecib

O20z/ee/y

OZOC/E?/P

O20c/ee/r

OcOd/ec/y

OZOTZ/Ee/y

OZOc/ealy

OZ0c/Ez/y

OcOz/Ee/r

O20c/ecly

ANAL AL

OZOC/E+

Oz0z/Ecir

Oc0d/edly

OZOZ/ec/y

OZ0d/eey

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2521 Page 138 of 245

2e} GuueiL OSD0

O20z/Ze/>
O202/Le/r
O20d/L ir
O2OZ/Le/+
Oc0e/Le/r
O20e/eziv
O20d/eely
O20c/ez/+r

0Z0z/eZ/r

OZ0C/L ely

O0207/L cir

O20/ec/y

O20c/ee/r

OZO?/L Zr

O20c/ec/y
O20e/Le/y

O2O0e/ L/P
pajyajduio5

SoURpING sseuy] pue
pajeiduiog Buysel 6L-GIAOD 020z

pajajduioy swoj}duuAs 6 -plAog

SOURPIND ssouj]] pue
pajajdwiog Buysel 61-CIAOD 020Z

pajajdwo5 swo}dws 61-piAoD

BoUePIN ssoaujj} pue
pajajduiog Buysay 6L-CIAOD 020Z

pajyajdwoy swio}diuds 6 E-piAaog

aouepine ssauj] pue
pajajdwog Bunsel 6L-GIAOD 020Z

pajojduioy SuUI0}GWAS 6} -pIAOD

SoURpIND sseull] pue
pajsidog Bunsel 61-CIAOO 020Z

pajajdwo5 swoydwAs 61-piaoD

SQUBPIND Ssauji] pue
pajaidwog Bunsey 61-GIAOD 0202

payejdiu05 swoyjdwAs §|-piaoD

aoueping sseuyy] pue
pajaidwog Buysel 6L-dIAOD 0202

pajajduo5 SWUO}AWAS 6L-PIAOD

SouUepINS Ssoul|j pue
pajajdwog Bunsel 61-CIAOD 020z

peysdwoe5 swuojydwAs §1-pIA0D

aouRpINd ssaulj] pue
pajyajdwog Guyses 61-CIAOD 0202

snjeis ssineg

CEL JO LEL
SOINNSS
SALLOSYYOO
La “YOO
SAOIANSS
Los OuLVd-31
SAOIANAS
19S JONLVd-31
SIONS
za qOuLVvd-31
SAOIANAS
za ONLWd-31
SSOIANSS
zd TONLVd-31
SIONS
za 1OuLVvd-31
SAOIANAS
za JOuLWd-31
SSOIANSS
za OULVd-3T
SAOIANSS
FALLOSYNOOD
id “Oo
SSOIANAS
FALLOAYNOO
Ld “OO
SAOIANSS
BALLOAYYOO
Ld -4OO
S3OIANAS
BALLOSHNOO
Ld “YOO
SIONS
FALLOSYYOO
Ld -uOd
SAOINMAS
FALLOSYNOOD
1d “YOO
SOAS OISNSYOS
19s 2 ANI-S1
SOAS DISNSYOS
Los 8 ANSI
oniL qor uOneD07} 18Sf jyuowjiedsg

OcOC/O/S

A1oj}sipj uolajduioy esunoy

YIM 'NVOASVY
NVI ‘AASWIVY

NVI ‘ASSAY
TAVHOIN ‘Sawa
TAVHOIN ‘SAW
LLOOS ‘MS TvAvY
LLOOS ‘MS TVava
G1VNOG ‘Sqqva

Q1WNOd ‘3qqvuy

WNHSOF 'WaZOVe

WNHSOF ‘VAZOVY

GYVHOIY ‘AS THOVY

QaVHOlY "AS TWOVea

Quosaves
“WMHOVe

Quosdved
“WMHOVY

FIOOIN
"AAYAENSSINO

A TOOIN
“AMMAENASIND

AGUIES}

OLcesee

ELZ6S8E

ELZESBE

LP6166S

LyGLE6S

CL2BS8E

Leese

ZECLLEZL

26CLLBCL

LLe6S8E

LLZ6See

vSLOGLS

vSLOSLS

OLZ6S8e

O1c6See

60Z6S8E

60z6S8e
di 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2522 Page 139 of 245

Seb Gulules) OSOO

c6L 40 BEL

ozoz/a/s
A1o}SIH UoTajdwio0y asinog

uonadwi0d Sulu
uonafdwos auyuO
uoja|dwos suljuC
uoRadwo0s suyuo
uoRs|dwos auyuO
uojajdwos suyuO
uonejdiuos suljuO
uoge;dwos aujuO

uojajdwoo suljuo

UORs|dwWOd sUTUO

uonajdiwes auljuO

uojajdw0s auyuO

uojejdwoo suluo

uonadiw0s auluo

uoHadwos auyuO
uojajdwoo suluo

uoHadwos auyuO

eddy uonjajdwioy a109g wexy jeul4y

ooL

OOL

OO-

0Ol

OOL

00L

001

OOL

OOL

001

OOL

OOL

001

O0L

OOL

OOL

OOL

OZOz/ECIy

OZOZ/ET/

O20e/eerr

OZ0c/Ec/y

OZOZ/Et/P

OZOcIEc/y

OzOc/ec/y

OZOz/Ee/r

O20Z/Ec/y

O20z/Ecir

OZOz/Ec/r

Oc0c/ec/r

O0z0z/ee/yr

OcOz/Ed/y

OcOc/ec/r

OZOZ/ET/Y

AAI AL

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2523 Page 140 of 245

6€1 Buuies, OSOO

OZOZ/ET/y

O20e/ee/r
OZ0e/ Ley

O20c/2Z/b

O20/0e/r

O20d/ze/

OZ0e/L ar

O20e/Le/y
OZOU/L er

OZ0c/ecir

020c/eelr

O20C/Z2/v
O20c/Ez/r
O20c/etir
0202/L ey

020e/ee/r

WAU ATAALg
pejejduioy

pajajdwio5

pajajdwo5
pajyajdwo5

peyeidwo5

pajejdwo5

pejajdwio5

payajdwe5

payajdwo7y
payajdwio5

pajejdwo9

pajajdwo5

payajduo5
pajaidwiog
pejajdwo5
pajejdw0e9

payjajdwod

peyajduio

seg

c6L JO GEL
S3ASIAYMAS
SAILOAYYOOD
swojdwAs 61-piaop La “4OOD jaeyoiw ‘eudoy
SSO0IANSS
BOUBPIND ssoulf} pue SAILOSYYOO
Busal 6L-CIAOD 0z0z ta “YOO joeyoiyy ‘euday
SOAS OISNSYO4
swojdwAg §L-pinod LT 8 ANI-ST AGNAM ‘SHAR
soueping sseuj]] pue SOAS DISNSYO4
Buse! 6L-CIAOD 0202 am 9 ANI-A1 ACNAM ‘SHAR
Aldd
Aud/ASNOdS3Y YSAHdOLSIYHO
suso}dwiAS §}-piAoD 19s YSWs-47 ‘SANaY
Aldd
soueping sseuj|| pue Aud/ASNOdS3Hy YaHdOLSIWHO
Bunse! 6L-GIAOS 0202 L9S YaWS-37 ‘SANA
SHOIAMAS
SALLOSeuOO
swojdws 61-piAed LG "YOO ANOHLNY 'CNVANAY
SA0IANaS
souepIng ssouy} pue SAILOSYYOO
Buse) 6L-GIAOD 0202 La “YOO ANOHILNY ‘GNVANSY
SOAS SISNSYOS
swojdws 6,-piaoD 2d 8 ANF TAVHOIW 'SSARaY
SoUepIND ssaujj pue SOAS SISNSYOd
Hulse 61-CIAOD 0202 2d 8 ANI-ST TAVHOIN ‘SSAR3Y
SSSIAYMAaS
AALLOSYYOO
suio}dwAs §L-PiAod La “YOO TSINVHLVN ‘SS3Su
SSOIAYSS
aoueping ssauj]] pue AALLOSeYOO
Buse 61-GIAOD 020z La “YOO  TSINVHLVN ‘SS33u
SHOIANSS
suio}dwikg 6L-pIAoD 2a JOULVd-371 ASTGVYS 'ONITNOSY
aouepinds ssauyl| pue SADIANSS
Bulse1 61-CIAOD 0202 ZG WOULVd-31 AIOVe 'ONIIWOSY
SHOIANSS
swojdwAs 6 L-plIAoD 2d WOwLVd-F1 NVAU 'NOGHLVY
BQUEPINS Sssauy] pue SSOIANAS
Buse 6L-CIAOD 0202 2a WONLVd-S1 NVAUY ‘NOGHLVY
SSDIAYNSS
SALLOSYHYOO
swojdwiAsS 61 -piAoD La “YOO MYM 'NVOASVY
asunog ani gor uone07] 19sph juawpedsag 49UlB97]
0202/9/S

Aloj}sip] UoNajdwio0y esinoy

€9S 1662

eQSl662

2éC6S8E

2226S8E

9226S8E

92e6SBE

PEvOLSTL

vEPOLSZL

ES26S8E

E@Z6SBE

€S0766S

£S0266S

eecBS8E

e2c6S8e

8LZ6S8E

8L26S8E

OLe6S8E
ai 4sasn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2524 Page 141 of 245

Ov} Bulwer, OSDO

CEL $0 OFL

ozozvgvs
Aiojsip] UoHejduioy esunoyg

uonajdwos suyUuo

uona;duio0s auljuO
uoyejdwoo suyuo

uoja}duioo auyjUuo

uoyejdwos auyuO

uojeajdiu0s suyUuO

UOHs{dWoo auUD

uonjajdwio0s auyuC
uona|du0o eulup

uoHadwos aulyuO

uoysjduios auyUuC

uoyadiwos auyuO
uoHa}dwos euljuO
uonsjdiuo0o auljuO
uojajduios auyuO

uonejdw0o auluO

uoHefdwos aulyuO

adj uonajdwey aioog wexy jeul4

OOL

OoL

OoL

OOL

OOL

OOL

OOL

OOL

00l

OOL

OOL

OOL

00L

OOL

001

OOL

ooL

O<Oz/ETiy

Oc0cieely

OZOz/Ez/y

Oz0c/ee/r

OZ0Z/E?/>

OzZ0z/eciy

ACAI AL

O20Z/E7/F

Oc0z/Eciy

OcOc/eciy

OZOc/Et/y

O20z/ee/p

O2O0/et/r

OZ0z/E2/r

OCOz/ETI/Y

OzO0c/Ee/r

OZOz/EZ/>

ayeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2525 Page 142 of 245

Leb Bururess OSOO

OZ0d/LZ/+

Oc0e/Le/y

OZ0z/0e/r

0Z02/Le/p

O20e/Se/y

O20e/Selr

OZOZ/ Lele

O202/Le/r

O20d/LZ/P

Oc0d/ee/r

OZOC/Leir

O20d/L ery

020c/02/+

O20e/ba/r

0202/02/r

Oc0e/ec/r

O20d/Le/r

O20e/Le/y

pojejduio4y

pajajdwo5 swojdwks §,-piaod

SOUBpPINS ssouj}} pue
pajaiduiog Buysel 64-GIAOD 0202

pajsdwoa SUIOJCWAS 6 L-PIAOD

aoueping sseujjy} pue
pajaiduiog Buysey 61~CIAOD 0Z0Z

psjajduio7 Sw0}dWAS 6 -piAoD

SoURpIN’ ssaul|] pue
payeidwiog Gunses 61-GIAOD 020Z

pejajdue5 swojydwAs 61-piAaog

SOURPIND ssaujy pue
payejdwog Buyses 6L-GIAOD 020Z

pajejduo5 SWO}dWAS 6 L-pIAOD

SQUEPINd sseuil] pue
pajaiduiog Buyse) 61-GIAOD 0Z0z

paysjdwo5 Sw0}dWAS 6 )-plAaog

souepind ssoul|] pue
paja|duiog BuyseL 61-CIAOD 0202

pajajdwoa swio}dwAS §L-pinoD

aoueping sseuy] pue
pajajduo0g Buysel 6L-CIAOD 0Z0Z

pajyajduu0a swio}dwks §1-piaoD

aquepinyd ssouj}| pue
payejdwog Buyses 61-CIAOD 020Z

pajejdwo5 swiojdiuAS G§4L-piAoD

BQUepPINd sseul| pue
pajyajdwog Buysel 61-CIAOD 0202

snjeyg asinog

c6L IO LOL

ed

ed

LS

L9s
td
td
zd
2g
ed
cd
eq

2d

La

LG

LG

1d
2g

ca
eB qor
OZ0Z/9/S

uoje207] 1887)

SSDIAYSS
TOULVd-F1

SASIANAS
WuULVd-31

Ald d
dud/ASNOdS3d
YaWs-31

Ald d
dud/ASNOdS3ay
ySWs-31

SHOIANAS
JOYNLVd-3T

SAOIANAS
TOULVd-3T

SSSIANAS
TOelvd-F1

SSOIAYNAS
WuUlVd-31

SSOIANAS
WYLVd-3T

SSDIAYNAS
TOYNLVd-57

SSOIAYAS
WuULVd-37

SSDIANAS
TOULVd-3T

SSOIAMAS
SAILDAYYOO
“uOD

SSSDIAMAS
SAALLOSYYOO
“YOD

SAOIANSS
AANLOSYYOS
“dOD

SSO0IANSS
AAILOSYYOO
“YOO

SSDIANSS
TOXLVd-3T

SSDIAYaS
TOuLWd-F1

jusunsedsg

A1o}siH] UOI}a]dwW0D esinoy

NoSvf ‘OLY

NOSV? ‘OLIS

TAVHOIN ‘SIHOLIY

TAVHOIN ‘SIHOLIY
NOSVf ‘LYVHANIY
NOSVfP ‘LYVHANIY
SAWP ‘AS 1d14
SAWP ‘AS 1014
AdV9 ‘LYSHOW
AdV9 ‘LYSHOM

TAVHOINW
‘NOSCYVHOY

TAVHOIN
‘NOSCYVHOIY

SAWP ‘NOSGYVHOId

Sawyr 'NOSQYVHOIY

SYOCOsSHL
‘SSSYCNAHY

S3YOCOSHL
“SSSYCNAHY

did ‘SGIONARY

dIIHd 'S(TONASY

4A9ULe9"]

yL0826S

¥LO8Z6S

9EcESBE

9EzZESRE

SEZ6S8E

SEZESBE

vECESBE

PECESBE

€€c6S8E

C€Z6SBE

CECESBE

ZECEGBE

LEZ6S8E

LEz6SBE

O€cESsE

O€<ES8E

8ZZ6S8E

8Z26S8E

Gi49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2526 Page 143 of 245

2rt Sule, OSOO

c6L $9 CHL

ozozva/s
AiojsipH uoHsjdwoy esiunoy

uOna|dwod suluUO

uonadwos auluO

uojajduo0s suyuO

uojajduios suyuO
uonaldwos auljuO
uoje}dwos suyuO
uolyajdw0o SuluO
uojajdlu0o SUuUCO
uojajdu0s aulUuD
uoyeduios suyuo
uoHajdwod Sulu

u048;dw0s suyuo

uoHaldwos sulUO

uonajdiucs aulyuO

uojejdwood auyuO

uojedwos suyuO
uoRefdwos aulUO

uonejduos auluG

adA uonajduiog a109g wexg jeuly

001

OOL

OO!

00!

OOL

OOL

OOL

OOL

001

OOL

001

OOL

001

O0L

OOL

OOL

OOL

OOL

Oc0z/eciy

OcOc/eciy

Oz0c/ee/+y

O2OZ/ET/y

OZO0Z/Ez/F

O20z/eciy

Oz0ze/ec/r

OZ0z/ee/y

OZ0C/Et/F

OZO0Z/ee/y

OZ07/Ee/y

O20e/ecy

OZ0Z/ee/y

Oc0e/Ec/r

OZOZ/ET/y

O2Oz/Ez/Y

OzO0c/eely

O20c/ec/y

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2527 Page 144 of 245

ey} Buiures! OSOO

O202/ed/+

OZ0c/ec/r

0202/02

0202/2

0202/22

0202/2e/r

Oc0c/eziy

OZOZ/EU/r

020d/Se/r

O20e/Seiy

0207/02

OZ0C/eeir

O2c0e/Ze/r7

AAT AAT

O20c/ZZ/b

O20c/Ze/y

OZ0Z/cer>

OZOC/Zei+r

pajojdu05

peyejdwo5 swojduiAhS §1-plaed

BOUBPINS ssoul]; pue
pajajdiuog Buse] 61-CIAOO 0202

pajajdwo5 SWO\dWAS 6 L-PpiAoD

aouepiNd ssauj|j pue
payajdwioD Buyse) 61-GIAOD 020Z

pajajdwog swojdwAs 6 1-piaod

souepIng sseus| pue
pejajdwuog Bunsel 61-CIAOO 0Z0Z

paysjdwo9 swojdwAs 61-piaoD

BIURPIND Ssaulj} pue
payaidwiog BHuysey 61-CIAOD 020Z

poyajdwoy swojdwhs 6 L-piAoD

SouepINd ssouy] pue
pajajdwiog Bunsel 61-GIAOD 0z0z

pajejdwo5 swio}dwAs 6§1-pinop

goueping ssaull] pue
pajajdwog Buysel 61-GiIAOD 0202

pajejdiuo5 swiojdwAs 6§1-piaoD

soueping ssauj|] pue
payajdwog Buyses 61-GIAOD 0202

pajyaduo5 swojdwds §1-piaod

BouepINd ssoujj] pue
payeidwog Bunses 64-CIAOD 0202

payjajdwo5 swu0}dwAs 61-piAoD

BOuUepIND ssouj|] pue
pajajduog BHunsel 61-GIAOD 020

snjeis asunop

CEL JO EYL

za

za

+d

1G
ed
cq
ea
2a
LOS

LOS

td

LG

a

a
za
eq
eq

cd
epll gor
OZO0Z/9/S

Uu0H2907] 18S/}

SadIAdaS
TOeLWd-31

SHOIANSS
TONLVd-31

SSOIAMAS
AAILOAYHOO
“YOO

SSOIANAS
SALLOSYYOS
= {0}0)

SOAS SISNAYO4
® ANIA

SOAS DISNSYOA
2 ANI-AT

SAOIAYAS
1OY¥LVd-31

SAOIMAYsS
WuULVd-F71

SHOIAMAS
TOYLVd-3T

SADIAYAS
WYLVd-3I

SAOIAMAS
AALOSYYOO
“YOo

SSOIANAS
SAILOSYYOS
“dOd

SASIAYAS
SALLOSYYOO
“YOO

SAOIAMAS
SAALLOAYYOO
“YOD

SOAS OISNAYOSA
? ANIA

SOAS SISNAYO4
8 ANI31

SADIANSS
TONLVd-37

SAOIAYSaS
JOULVd-F1

jyuswjiedsag

Asoj}SIH{ UOHajdwoy ssinoy

TAINVHLYN ‘SY390u

TAINVHLVN 'SY490u

NHOF ‘OIMHS04N

NHOf ‘SIHSOU
NVWHO 'S39G0u
NVAWYO 'SS9dOu

Nosvr ‘AGdOY
Nosvr ‘AGdOY’
diava ‘Addo

alAva ‘Aqdow

ajAy ‘UOsUIqOY

ajAy ‘uOsuIqoy

CIAVG ‘NOSNIGOY

CIAVG 'NOSNIGOY
NVAU 'SLYAGON
NVAY ‘SLYAGOYN

iidud 'SLuagou

Lisud 'SLY¥3do0"

4JaUuled"}

ELO8L6S

€L0826S

OLv886S

OLP886S

crebS8E

cveeSee

OFzesee

OPcEsse

LYZ6S8E

LPCES8E

O8EQLZ2

OBE9L22

GGLEPLEL

GSSLEPLEL

LECESBE

LECESBE

Lv6L2GEL

LP6LCSEL

qi 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2528 Page 145 of 245

vy Buurer, OSOO

CEL 1° PHL

ozoz/9/s
AlO}SIH UONa|dwoy esinoyg

uojajdwioo auyuD

uoyajdwos suyuO

uojajdiu0s auquO

uogajdwos suyjuo
uonajdwoo auyuo
uojedwos sulyjuO
uojajdwios suluO
uonaldwos auluO
uopjajduo0s suyuC

uoya|dwo0o euUuD

uoHa|dwoo auluD

uoyefdwos aulyuO

uoye;dw0s auyUuO

uojedwos suyuO
uoneajdu0o auluG
uojajdui0s suyuo
uojeajdwo0s sulUuO

uojajdwoo sujuO

adh uonsjduiog a109g wexy jeulg

OOL

OOL

O01

OOL

001

OOL

OOL

OOL

OOL

O0L

O0L

OOL

OOL

00+

OOL

001

OOl

001

O2OZ/ET/y

OcOt/Ec/F

OZ0z/ez/r

O2OZ/Ee/r

O<Oc/Ec/y

OcOe/eely

OcOz/Ee/>

O20z/Ec/y

O2OZ/Ez/F

Ococ/ecy

O2Oc/ez/y

OZ07Z/Ez/b

OcOz/Ec/y

Oc0eea/y

OZOZ/ETIF

O20z/eely

OZOe/E?/>

OZ0C/ES+

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2529 Page 146 of 245

Sp} Buiuled) OSOO

OZO?/L iy
OZO¢/L Ziv
Oc0c/ee/y

O20d/eelr

Oc0e/re/r

O020e/reir
O20d/ec/r

020e¢/Zerr

O20z/cery

O20z/ee/r

AAR TAL

OZ0d/L ey

O20e/ec/+r

Oc0e/eeir

O20z/0d/b

OZOZ/Lely
pajsjduio5

pajyajdwog swojduAs 6L-piAaod

sauepinsy ssaujl]] pue
payajdwog Buysel 61-GIAOD 0202

pojajduio5 swoj}dwks 6E-piAoD

SouRpINd sseull| pue
pajaidwog Guysel 61-CIAOD 020zZ

pajajdwo5 swojduds §1-pinaoD

SouepindS ssaujll] pue
pajajdwog Buse, 61-CIAOD 0202

payajdwe5 swoydwAS 61-piaoD

aouepINg sseuly; pue
payajdwog Suysel 61-GIAOD 0202

pajajdw05 swiojdwAs 6 L-piAoD

souepind sseujl] pue
pajaiduiog Buysal 61-GIAOO 0Z0z

payejduu05 swojdwAs §1-pino5

SouepINgS sseuj]] pue
pajajduioD Buysel 61-GIAOD 0202

payajdw0g swiojdwAs 61-plIAoD

souepIng sseul} pue

pajaidwog Buse, 6L-GIAOD 0202

pajyajdwo5 SWO}GWAS GE-PIAOD

@OUEPINE) SSsoUl|| pue
pajeiduog Buyse! 61-GIAOD 0z0z

snjzeig asunop

Aioj}sSiH Uolajdwioy esunog

c6L $9 SPL

za
eq
2a

ed

LOS

LOS
ea

2d

1d

a

ba

La

La

+d

ed

za
snl gor
OZOz/O/S

uoHes07] 18sfy

SASDIAYMAS
VOuLVd-37

SSOIAMAS
WY

SSOIAMSAS
WulVd-31

SSDIAMAS
TOULVd-3T

SSDIAMAS
SAILOAYHOO
“YOo

SSDIANAS
SAILOAYYOO
“HOOD

SADIAYMAS
WOYLVd-F1

SSOIANAS
WOULWd-3T

SAOIAYAS
SAILOSYYOO
“dOo

SSADIAMAS
AAILOSYYOO
“dO

SHOIAYAS
SAILDAYYNOO
“uOo

SSOIANSS
AALOSYYOO
i= [0)0)

SHOIANAS
SAILOANYOD
“Hod

SS0IANAS
SAILOAYYOO
“YOO

SADIANSAS
SAILOSYYOD
“YOO

SSDIAYAS
AALLOSYYOD
“YOO

yuswjiedeaq

NOSVf ‘Sdn
Nosvf ‘adn
SEJOUOIN ‘iM

SejOYOIN ‘ainy

aldyvo ‘Zany

aed ‘zane

MAHLLVA
‘DISMONZOU

MaHLLVW
"DISMONZON

NVA ‘IGNOLOY

NVAUY ‘IGNOLOY

NILSNf ‘SSOu

NILSNP ‘ASOU

ANI ‘LOO’

ATIWS ‘LOOM

NIASH 'SVAIO¥

NIAB ‘SVAIOU

4aulea]

6rcESRE

6YCES8E

bLSL808

¥ZG2808

8Pe6S8E

8P26S8E

LO6LESEL

LOGLCSEL

SGLEPLEL

SGLEPLEL

S¥26S8E

S¥C6S8E

PLYSe6s

¥LvSs6s

PrcESsEe

vyZESBE

qi 4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2530 Page 147 of 245

rt Buures, OSDO

c6L JO OFL

ozozars
A1o}si}] UOIVa]dwWio0g esinoy

uoHefdwo0s sulUuO
uoHnaldiwos suljuO
uoHa|dw0o aUulUuO

uoHafdwos aulyjuD

uonajdiu0s suljuQ

uoneldwos auljuO
uojajdui0o suyUO

uonejdwo0s suyuO

uoRe|dwos auljup

uoHadwos aulyuO

uonadwos aulyuO

uoyadwos suyuO

uojajduioo auyuO

uojsjdwos suyuO

uojajdwios suluO

uoHa|dwes aUuluO

adAj uoyajdwog aioog wexg peu

OOL

001

OOL

OOL

001

OOL

OOL

001

001

001

OOL

OOL

OOL

001

001

ooL

O20c/ee/r

O2Oc/ez/y

OZOZ/EC/P

OZOZ/Ee/v

OcOc/Ee/y

O20e/ECIy

O20z/ee/y

OcOz/ETi+

Oc0z/Ecir

Oz0e/Ec/r

OZOz/Ec/

OZOT/EZ/F

OcOe/ec/r

OZ0z/e/r

OZOz/Ee/r

OZ0e/Ec/P

9}eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2531 Page 148 of 245

2y} Buiuest OSOO

O20e/rely

020c/02/r

O20e/LZ/r
O20z/ecir
OZO0/EA/+
O20Z/eeir

O20d/ez/r

O20C/Le/y

Oc0/L ery

OZ0Z/0E/r

O20c/6c/>

020Z/0E/r
O20e/Lely
0Z02/Zery

Oc0c/ez/r

OZ0Z/L ir

UA ATAAL
pojajduiep

@QuePINDS sseuy]] pue
payaiduiog Buysel 61-CIAOD 0202

pajajduio5 SUIO}GWAS 6}-PpIAOD

aoUepIND ssauj| pue
pajajdwog Guyses 61-CIAOD 0Z0Z

pajajdwio5 swojduids §4-piAaoD

Qoueping ssoujj] pue
pajajduiog Buysel 61-GIAOD 0Z0z

pajejduio5 swo}dWwAS 6|-PIAoD

SOUePINS sseuy]] pue
pajaidwiog Suysel 61-GIAOD 020Z

pajyajdwo5 swio}dwAS 6L-piaoD

aouRpIng ssaujl] pue
payajduwog Buyse) 61L-CIAOD 020z

payejdwo5 swojdwAs 6}-plAed

pojajdwo9 swio}dwAS §4-piAoD

BOUEPING) SSaui]] Pues
pajajdwog Buse 61-CIAOD 0z0z

souepINg sseulj| pue
payajdwog buysaL 6L-CIAOD 020Z

pajejdwuo9 swoydwds §1-piaop

aoueping ssauj|j pue
pajaiduiog Buysey 61-GIAOD 020z

pajajdwie5 SWUO}AWAS 6 L-PIAOD

SOURPINDS ssouyl] pue
pajajdwiod 6uysa} 61-CIAOD 020z

snjeyg asinop

Aioisipj uoNajdwioy asinoy

CBE J0 LHL

za

LG

ta
eq
2G
eq

2d

La

LG

LG

ed

LG
2a
ea

eg

ed

za
ep Gor
Oc0c/O/S

uofje3077 J38Sf}

SSOIAYAS
TOeNLVd-31

SSOIANAS
AALLOAYYHOD
= |0;0)

SS0IANAS
AAILOANYOOD
= [0)0)

SSOIANAS
WYLVd-3T

SSDIAMAS
TOeLVd-37

SSOIAMAS
TOYdlVd-31

SSDIANSS
JOULVd-3T

SADIANSS
AALLOAYYOO
“YOO

SHOIAYAS
SALLOSYHYOO
“dOD

SSO0IANAS
SAALOSYYOO
“YOO

SSOIANAS
TOeLVd-3T

SADIANAS
AALLOSYYOO
“Yoo

SADIAYSS
1OdlVvd-31

SSOIANAS
TOYLVd-AT

SAOIAYSS
VOULVd-F7

SSDIANSS
AALLOAYNOD
“dOo

SADIANSS
SALLOSAYNYOO
“ayo

jyuowpedsg

ONS ‘ZYVAAY

dary ‘ewAY

aly ‘aewAy
Basjeyd ‘NsjambAy
easjayo ‘ysjemBAy
dauvr ‘HSMONLNY

Gauvr ‘IMSMOWLTY

YSSIAW ‘Tassnya

VSSIaW ‘Tassna

pyeuog ‘yjessny

aivnod “T1assny

pjeuog ‘jassny
Qivnoa ‘T1assny
SaNYvad ‘TSssny

FaNyva ‘Tassny

SYCNVS 'ONIHSNY

SYCNVS ‘ONIHSNY

49u1e9]

pSc6Sse

esegdés

C8EGLLL

£698S8E

C698S8E

ESZ6S8E

€Sc6S8e

oszesee

OSC6S8E

6vr0LSC1

2SCESBE

6hPOLSEL

eSC6S8E

LSZ6S8E

LSZ6S8E

S8vEesese

Seresee
al4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2532 Page 149 of 245

Sr} Bujures, OSOO

CEL $0 BFL

ozoz/a/s
A1o}SIH UoI}a]dwio5y ssinoy

uojajduos auyuO

udja}dui0d suUCO

uoyjajdwies sul
uojajdwi0s auUO
uoHedwos suluO
uojsajdwos aujuO

uonadwo0s sulluO

uojajdu0s auuC

uoyajdwo0s suyUuC

uojejdwos aujuG

uoya;duoo suluC

uonjajdiwo0s auyuC
uojajdwos auljuO
uoRafdwos suyuO

uojajduos auljuO

uoye}dwoo aulyUuO

uojajdwios auyuD

adAj uonajdwi0y a109g wiexXg jeuly

001

OOL

OOL

OOL

001

00+

001

OOL

OOL

001

OOL

OOL

001

OOL

001

OOL

OO

O20c/Ec/y

OZ0c/Ea/y

OcOc/eelr

OZ0Z/Ee/y

OcOc/Ec/b

OZOZ/Ee/y

OcOz/EzIy

Oz0c/E2/b

O20e/ee/y

OZOd/ecir

OZOz/Ec/r

O20Z/Ez/y

O20

Oc0e/ec/r

OcOz/Ecir

Oc0Z/ee7/r

Oc0c/ee/y

ajeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2533 Page 150 of 245

6y1 Buiuest OSOO

OCOS/ Lr

O0Z0Z/ bey
O207/eclr
OZ0d/Zerr
Oz0z/eelr
0Z0e/ce/r
O20e/L ely
OZOC/LZ/+
O20e/Le/r
0Z02/ Lely
OZOZ/L ere
O2O0d/Lerr
O20c/ea/r

020Z/ee/r

0202/L Zr

O20z/ezir
O20e/ezir
OZ0d/ce/y

O20c/0cib

pajyajduio5

payojdui0y

pejajdwo9
paysdue5
pajajdu05
pajefdwio5
pajajdwos
pajyejdwo5
peysjdwea
pajajdwo5
pajyajdwo5
payajdwo5
peyajdwoy
payajdwioy

payajdwo5

payajdwo5

payajduies
pajajduio5
peyajdwo5

pajyajduioy

snjejg

suojdws 6L-piIAoD

aoueping ssouy|| pue
Bunsel 6L-CIAOD 0202

Swio}dWAS 6L-piAoD

BOUePIND ssauji} pue
Bust 6L-GIAOD 0z20z

swoj}dwAs 6 L-piao9

SOUBPIND sseul|] pue
Bunsal 6L-CIAOD 0z0z

swo|dwAs 6}-pinoD

aouepiInyg ssaujj} pue
Buse, 6L-GIAOD 0202

swoj}dwks 6L-piaoD

a0uepiNd sseul]] pue
Buse 6L-CIAOD 0Z02

swoj}dulhs §1-plAod

soueping ssaul} pue
Bunsat 6L-GIAOD 020Z

swojdwAs §,-plAoD

BOURPINS Sssauj]] pue
Buses 61-GIAOD 020z

SUIO}UWUAS 6 L-plAoD

soueping sseully pue
Bunsa| 6L-GIAOD 0202

swio}dwkS §E-pIAoD

SouepiNdS ssouyl] pue
Buse, 61-CIAOD 0202

SWOJGWAS 6 L-PIAOD

asinog

c6L 3° GFL
SADIAYAS
AAILDSeYOo
Ld “YOO
SASDIAYMSS
SAILLOAYYOO
ld “YOO
SSOIANAS
ca TOUNLVd-AT
SASIAYAS
ca TOYdLYd-31
SSOIAYNSS
LOS WOdLWd-37
SHOIAYAS
LOS TOULVd-37
SADIANSS
ca JOULVd- 31
SAOIAYNAS
ca TOYNLVd-3 1
S3d0IANSS
cq WOUdLVd-37
SSDIAYAS
ea VOULVd-3T
SADIAYSS
ca VRMLVd-37
SSOIAYSS
rAG| VOYNLVd-31
SSDIAYSS
2a TOULVd-37
SHOIAMAS
2a OYLVd-37
SSSIAYAS
SAILOSYYHOO
LG “YOD
SSDIAYSS
BAILOSYHOO
LQ “Od
SOAS SISNAYOS
@4 8 ANI31
SOAS SISNSAYOA
ad 8 ANIA
SSOIAYNAS
cd WuULVd-31
api qor uoned07] 1aSsf quowpedagq

OZ0C/9/S

Aio}SiH uoNsjdwoy esunog

juaig ‘1uediyos

yuaig ‘iuediyos
AYODSND 'YSNSHOS
ANODAYD 'YANSHOS
NOMVHS “1ISaVHOS
NOMVHS “ISEVHOS
Aauddar ‘SANVS
Aauds3af ‘SANVS
YOASYL ‘GYOANVS
YOASYL ‘GYOANVS
SAW? ‘SUSA TVS
SAWP 'SYSA TVS
NVIY¢ “MINS TVS

NVI8@ “MINS TVS

MOL Wd ‘IHSMOdVS

MORLVd ‘IMSMOdVS
NNVOP ‘VZSWAY
NNVOP 'WZSWAY

OS ‘ZYVNAY

ABULES"*]

POCSLZL

pOeOLZs

POcES8E

v9ZEGRE

SLSSSRE

ZLSeSee

L9Z6S8E

LOZ6S8E

6SZ6S8E

6Sc6S8E

SELOLPO

S6LOLP9

8Sc6S8e

8Sc6S8e

S886Sr0L

S886SPr0L

O€66 ECL

O€66r671

pSZ6S8E
dl 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2534 Page 151 of 245

0S} Bulwer, OSOO

C6} 40 OSL

ozoz/ars
A1o}sSIH UoI}a}du0y osinoy

uoHedwo0s suluO

uojajdwos aujuG
uonajdwios auyuC
uoHaldu0o Sulu
uoHedwos suyuO
uojajdwi0s aujuC
uonjajdwos suljuS
uojejduios auljuQ
uojajdios auyuC
uojajduios suyuO
uojajdwos auluO
uona}dwos sulyuD
uoRejdwoo auyuo

uona|dwos auljuO

“oHs|dwWos SUulUG

uojaydiwos sulluO
uojajdwos suljuO
uojajdu0s aulluO

udjajdw0o auyUC

add, uonajdwey a109g wexy jeuly

OOl

o0L

00!

00!

OoL

OOL

001

ool

OOL

OOL

00!

OOL

OOL

ooL

001

OOL

001

001

00L

OZOc/E?/P

O20c/ecry

O20z/ee/r

OZOS/Ec/b

Oc0z/Ez/b

OZ0c/Eec/p

OcOc/Eec/y

OZ0c/Ec/y

OZOZ/Ez/y

OZOe/eer

OcOc/ec/y

O20c/ez/y

OcOeleey

O2Oc/ec/y

O20d/ee/y

Oc0z/Ez/r

OZOZ/€e/y

OcOz/Ec/>

O20c/ee/y

ajeqg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2535 Page 152 of 245

St Bue, OSOO

O20Z/be/y

OZ0c/ Pip

Oc0e/Ediy

OC0Z/Ee/r

O20d/1L/¢

OZOC/LIS

020z/02/r

020e/Ze/y

O20z/0e/+

OZ0Z/L ely

O20z/Zeiy

020z/eZir

O20c/eely

O20e/ce/y

OZOU/Le/r

0207/cerr

AU ALAAL

O0z/ecir

pajajdu0y

payajdwo5
pajyajdwo5
pajejdiu05

payajduo9

pajajdwoe5

pejyajduoe5
pajajdwo5
pajajdwo5
pajajdwio5
payjajdwo5
pajyadue5
payajdwo5
pajajdwog

payajdwo9

pajajduioy

pejajdwo5

pajajdwo5

pajejdwo5

snjejg

swiojdwuAs §1-plAc)

SOUEPIND ssaujy} pue
Guysal 64-CIAOD 0202

suojdwAs 61-pinoD

SOUBPINS) SSOUl|| pue
Buse! 6L-GIAOD 0202

swo}dwAs 6,-piaoD

souepINS ssoujj| pue
Buse, GL-GIAOD 0202

swo}dids 6§4-piAoD

SQUBPINS ssauj|] pue
Bunse| 61-CIAOD 0202

swo}dwAS 6E-plAoD

souepIndS ssouy]] pue
Buljsel 61-GIAOD 0202

swioj}dwiXs 61-piaog

aouepINd sseuly} pue
Buljse 1 6L-GIAOD 0202

swojdws 61-piAog

BouepIng ssauj|} pue
Huyse, GL-CIAOD 0202

swojdiuds §L-piAoD

SouepINd sseuyj] pue
Buyse1 61-CIAOD 0202

swuio}dwks 6L-piaoa

gouepINg ssauj|| pue
Buyset 6L-GIAOD 0Z0Z

asinea

6h JO LSL

ea

zd

84

gs

4a

a

ed

2a

14q

14d

2a

cd

ca

2d

LT

L7

LG

+d
opiL qor

OZ0C/O/S

u0He907] Jesh

SOAS OISNAYXOd
@ ANIA

SOAS DISNSYO4
8 ANI-3AT

SOAS DISNSYOS
2 ANIA

SOAS SISNSYOS
8 ANIA

SS0IANAS
SALLOAYYOO
“YOO

SSdIANAS
SAILLOSYYOD
= [0 0)

SS0IANAS
WYLVd-3T

SHOIAMAS
VOeLVd-F1

SOAS SISNSYOS
8 ANFS1

SOAS DISNSYOS
8 ANAT

SAOIAYAS
WOeLvd-F1

SSOIANSS
TOYLVd-37

SHOIANAS
TOMLVd-3T

SHSIAYAS
WuULVd-31

Aldd
Aud/ASNOdSAY
YaWs-37

Aldd
AYd/ASNOdSAY
YuSW3-37

SSOIANAS
AAILOSYYOO
“YOD

SSOIAYNAS
SALOAYYOO
“YOO

jJuswyedag

AiojsipH UoHejdwioy esunog

NOGNVug ‘SOONYOS
NOGNVuYd 'SOONYOS
TAHOVY ‘LLOOS

TaHOVY ‘LLOOS

euejy ‘eo9eINsg

BUBIy ‘EQ9BINS
LYAEON ‘ZLINHOS

LYSd0u 'ZLINHOS

(dIHO)
CGYYMOH 'ZLINHOS

(dIH9)
GUYVMOH ‘ZLINHOS
CIAVG ‘H30SONHOS
GIAVG 'Yaq0S3OUHOS

alAva
‘DAMANSOHOS

aIAVG
‘SSMANSOHOS

N3ASLS ‘YSCISNHOS

N3AaLS “YSCISNHOS

S3YO100 ‘LGINHOS

SAYO1OG ‘LGIWHOS

sousea7]

8Zz6S8E

8Lc6S8E

SS66P671

SS66r6C1

6252808

6252808

GLZ6S8e

GLE6SBE

vLE6S8E

PLZESBE

ELE6SBE

ELZ6SRE

oZz6see

OL26S8E

6926S8E

6926S8E

L926S8E

L9C6S8E
di 48s
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2536 Page 153 of 245

zS/ Bulwer, OSOO

cB} JO CSL

ozoz/a/s
AlojsipH UoHajdwioy esinoy

uonjejdiui0s suyuC
uonadwos suyuO
uojejduios auyuO

uojajdu0s suljuO

uoHa|dwos aulUuO

uoHadwos sulyuO
uoljajdwos aujUO
uoHadwos aulluO
uoRejdwos auyuO
uojajdwo0o aulluG
uonafdwos aulyuO
uojeajdwios suUC
uoHedwos aulyuO

uonsjdwos suyuO

uoja|dwos auyuO

uoya;dio0o auluO

uoyajdwo0s auyuO

UOa|dw0d SsuUO

adAy uonjajdwog 3109g wexg jeUuly

OOL

OOF

OL

00}

oOl

OOL

O01

OOl

OOL

Oot

OOF

001

O0L

OOL

OOL

OOL

OOL

O01

Oz0z/ezir

OZOZ/E7/+

OOZ/ET/F

O<0c/Ee/y

Oz0c/ec/y

Oc0c/ec/r

OZOZIEt+

OZOZ/Ec/y

OZOe/ee/r

O20c/E7/+

Oz0z/ez/+

Oz0d/ee/+y

OcOd/eely

OZ0z/Eee/r

OcOc/ec/y

OZOe/Ec/r

O20c/ee/y

O20c/ec/y

a3eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2537 Page 154 of 245

€$} Buu, OSOO

0c0Z/0Z/t

OZ0e/L ery

O0e/Ze/r

Oc0z/Zery

O20e/L ery

OZOe/L ir

O20c/0e/+r

O0Z02/9d/r

O20e/L ely

O20z/Ze/r

OZ0Z/ Lely

O20/eelr

O202/L ei

OZOZ/L Ziv

O20? Lr

O207/L er

pojojduioy

pajajduio5 swojdwks 6 L-piaoD

soueping ssoauj]] pue
pajyajdwog Buyses 61-GIAOD 020z

payaduo5 swojdwAs §1-plao5

SOUEPIND ssouT| pue
pajyajduog Buyse! 61-GIAOD 020Z

payajdiu05 swio}dws 6L-piaoD

soueping ssauj| pue
payeidwog Buysel 61-GIAOD 020z

payajdwo09 swo}dwAs 61-piAoD

BQUepIND ssaul|] pue
pajaiduiog Buysal 61-GIAOS 0202

pajyadues swo}dwAs 61 -piAoD

SOUEPIND sseul|] pue
payajdwog Buyses 61-GIAOD 0202

payajdwog swojdiuds §1-piAaoD

souepinyd sseauj|j pue
paja|dwiog Buysal 61-GIAOD 0202

pajyajdue5 swio}dwAs 61-piAoD

souepindS ssaujj} pue
payaidwiog Suysel 61-CIAOD 0202

pajajduo5 swojdwds 6§}-piaoD

a0uepInd sseauil| pue
pajeidwiog Buysal 61-GIAOD 0202

snjzeig asuinop

Aioj}sip{ Uolajdwoy esinoy

C61 JO ESL

ed

cq

Los

19S

17

1)
2d
eq
2a

2d

i

1

am

1

1d

LG
aplL gor
020Z/9/S

u01je907] Jas

SSOIANSS
SALOSeYOo
“doo

SSOIAMAS
SAILOSeYOO
= 100)

SSHOIAMAS
SALLOSNYOOD
“dod

SSOIANAS
AALLOSYYOO
= [0 )0)

SSOIANAS
SAILOSYYOO
“YOD

SHOIAYaS
SALLOaYYOD
“YO

SSDIANAS
JOULVd-31

SAdIAYNSS
WOULVd-3T

SSDIAMAS
WuYLVd-F1

SSOIAMAS
TOeLVd-3T

SSOIAMAS
AALLOSYYOO
“HOO

SADIAYSS
SALLOSeYOO
“YOO

SSOIANAS
SAILQANYOO
“YO

SSOIANSAS
AALLOAYYOOD
“YOO

SADIANSS
SALLOAYYOO
“auOD

SSOIAMSS
SALLOSANYOO
“uOD

yuswyedag

Ola ‘GYSaHdSHS

lua ‘GYSAHdSHS

NVAIVa ‘VARVHS

NVAIVY ‘VWAYVYHS

ATIAX ‘NOLXSS

ATIaX ‘NOLXAS
ajAy ‘tuaAes
ayy ‘ULaASS

Wed 'VILSS

Tdd¥ ‘V1LaS

SINNA ‘SIAMSS

SINNAG ‘SIANSS

SVWOHL ‘ONITAS

SVWOHL ‘ONITAS

TAVHOIN 'ONITAS

TAVHOIN ‘ONITSS

JOUIeOT

88zESsEe

88Z6S8E

9826S8E

98Z26S8E

S8Z6See

G8Z6S8E

geeglZs

BEEOLZL

vECESSE

v826S8E

E82E6S8E

E8CBSRE

E8c6S9E

C8CESBE

L826Se8e

Lezegee
ai4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2538 Page 155 of 245

yGL Buuler, OSOO

CEL 40 HSL

ozoz/ers
K1o}sip] UOWa|dW0yD esinog

uojajdw0o suljUO

uonajdwo0s suluO

uojeidwo0s auyUuO

uoKejduios suyuO

uoajdui0o sUuUO

uojajduioo suluO
uoHafdwos aulyjuO
uoVa|duo0s suyuo
uoHadwoes aulud

uojajduioes aujuO

uona|dui0s auluC

uonedwos suluO

uonsjdwi0s auljupD

uonajdui0s auljuO

uona|dwes eulyuO

uoje|dwios suluO

add uopjejduiog a090g Wwexy jeuly

OOL

OOL

OOL

OOL

OOL

OOF

OOL

OOL

001

OOL

ooL

OOL

OOL

001

OOL

001

O2Oc/ec/y

Oz0c/e7/r

Oc0c/ez/y

O2O0c/Eciy

OZOz/Ez/+r

OZOc/Ee/y

OZOZ/E?/P

Oz0z/Ec/+

OzZ0c/ec/y

OZOT/ET/P

OcOZ/Eciy

Oc0c/ee/r

O2Oz/eelr

O20C/Ee/

OZ0z/Ez/r

Oc0d/ecy

ajeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2539 Page 156 of 245

sc} Bure, OSOO

O20c/eelr

OZ0Z/0d/r

OCOe/L ey

020c/2e/r

O20C/ezir

020C/L ey

O20e/eely
0202/02
OZ0Z/Eci/y
O20c/ee/y
OZ0z/ec/v
O20z/0z/r

O20Z/L er

O20cleery

O20d/ee/r
OZOC/LZ/+

O20t/belr

pojojd0g

SOURpIND ssauft] pue
pajaidwog Suysel 61-CIAOD 0z0z

paypajdw0e5 SWUOJAWAS 6L-plIAoD

Boueping ssoujj] pue
pajajdwiog Buysal 61-GIAOD 0202

pajadiuo5 swoydwds 6 1-piaoD

SOUBPINS ssoull| pue
pajaidwog Buyses 61-GIAOD 020z

payajdwo5 swoydwds §1-pinoD

SOURPIND Ssoul|] pue
payajdwiog Buses 61-GIAOO 020zZ

pajajdw05 swojdwAs §1-plao9

BOUePINS ssaujj} pue
payajdwop Buyses 64-CIAOD 020

pajajdwio5 swiojdiuAs §1-pinoD
aouepINS ssaulf| pue
payejduiog Bunse1 61-CIAOD 020zZ

pajajduioy SU0}GWAS 6L-PIAOD

soueping ssauj|] pue
payajdwog Buyse! 61-GIAOD 020z

pajejdwu05 SUWOJdLUAS §1-pIAOD

souepINg ssouj|j pue
pajajdwog Suysel 61-cIAOO 0202

payajdwoy swio}dwAs 6}-piAoD

souRpINdS ssaullj pue
pajajdwog Bupsel 61-cIAOO 0202

snjeig asinog

A1o}sipH] UOHaI]dWOD esunoy

CGE JO GGL

a

Aq

cd

LG

1G

td

la
ea
2d
ca
AG
LOS

L9S

La

La
eq

ea

apLL qor uojeD07 4987)

O0c0Z/9/S

SADIAMSS
AALLOSYYOO
“YOO

SSOIAYSS
AAILOSYYOOS
“YOO

SHOIANAS
SAILOAYYOO
“uOD

SSDIAYSS
SALLOSYYOD
“eOO

SSOIAMAS
AAILLOSYYOS
“dO

SSOIAYAS
SALLOAYYOO
“YOO

SHDIAMAS
SAILOSYYOO
“HOD

SADIAYAS
WOYeLVd-F1

SHOIAMAS
Weld

SOAS SISNAYOS

8 ANI-AT

SOAS DISNAYOS

2 ANFAI

SSSIANAS
TOULVd-3T

SSOIAMAS
TOULVd-FT

SSOIAYAS
AALLOaYYOO
“YOO

SSOIAYNAS
SAILOSYYOD
= (070)

SSOIAMAS
JOULVd-37

SASIANAS
TOYLVd-3T

quewjedsag

NVTV ‘SaviS

ANVH.LAG ‘SYOWSZIS

ANVHL3G ‘SYOWSZIS

yoBpug ‘apes

yeBpug ‘Jevas

AWY
‘VIAVTIS-NOSdHIS

AAV
‘VIAVTISE-NOSdWIS

MIM ‘NOSdINIS

MY 'NOSdAIS
AMOI ‘NOSNINANIS
AXOIN ‘NOSNINdWIS
Olea “TISWWIHS

Olds ‘“TISWWIHS

SSWVP ‘AS TGIHS

SAWvf ‘AS ISIHS

Hi3sevzina
‘NVWYAHS

Hiasvziia
‘NVWYSHS

A9UIv9"}

ZOEESBE

LOeEsee

LOEESBE

EQPSPLZL

EQPSHLZL

66Z6S8E

6626S8E

QOE6SRE

ooeEsee

8626S8E

86c6S8E

v6ZES8E

vECESBE

C626S8E

€6C6S8E

o6z6g8e

O626S8E

a) 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2540 Page 157 of 245

9g} Buiureit OSOO

c6L 40 OGL

ozoz/a/s
A1o}sSiH uoJajdwioy esinoy

uoRs}dwos suyuO

uonajduioo auyuO

uonajdiwoo auyuD

uojajdw0s sujuC

uojajdw0s aujuO

uojajdwos suyuO

uoyedwo0s suyuO
uojajdwios aujuG
uoHaydwioo auluG
uoHafdw0s SUijuO
uojajdi0d auUO
uonadwos suluo

uogjajdwo0s suyuO

uojajdwo0o aujUuO

uoHajdwos auyuO
uoa|dwi0s sulUO

uoHa{dwo0s sulyUuO

add uoyjajdwioy a100g wexg jeul4

OOL

OOL

00L

OOF

OOL

OOL

OOL

001

OOL

OOL

OOL

OoL

OOL

OOL

OOL

001

OOL

Oz0c/ecir

O20z/ea/y

Oc0z/ez/r

O20c/ez/r

OzZ0Zz/ezir

AVAL AL

O20z/Ez/r

OcOz/ETir

OZOZ/E/P

OZOZ/ES/F

OcOz/Ee/+r

OZ0Z/ec/r

OZ0z/ee/r

OCOz/Ez/r

O20e/eelr

OZOe/Eciy

OZ0z/ee/y

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2541 Page 158 of 245

2g) Buurest OSOO

OZO0Z/ecir

O20c/edir

O20e/eei+r

Oe0c/ecir

O20C/celr

O20e/Szir

O20z/Sc/r

O20c/9/S

O20z/9/S

O20¢/ Lely

OZ0Z/ecl+r

OZO7/L Zr

0Z0Z/Le/y

O20d/ec/v

Oc0e/ezir

O20d/LZ/r

peyejdiu0y

soueping ssauj|] pue
pajajdweg Buysal 6L-CIAOD 0Z0Z

pajajduio5 SWO}dWAS 6}-PpIAoD

sduepINyd ssoulj| pue
payaidwog Suysel 64-GIAOD 0Z0Z

psyjajdwog swiojdwAs §L-piaod

Soueping ssouj|] pue
pajaiduiog Buysel 61-GIAOD 0z0Z

peyajdue5 suo}dwAs 61-piAaogD

soUepINS) Ssauj| pue
pojajdwiog Buysel 61-GIAOD 020z

pajajdwo5 SWO}GWAS 6L-PIAOD

BOUEPINS ssoUll] pue
pajaidwiog Bunsal 61-CIAOS 0202

pajajdiw05 suojdwAs 61-piaod

SBoUuepINd ssoauj] pue
pajajduieg Buysel 6L-GIAOD 0z0z

pajajdwog suio}duiAS 6 L-pIAOD

soueping sseull] pue
pajajdwog Suse, 6L-CIAOD 0Z0z

pajejdw05 swo}dwiAs 6 L-pinoD

BoUepINS sseuj|| pue
payajdwog Suyses 6L-GIAOD 0202

pajajdwo5 swojdwAs 6L-pinoD

snjejyg esinosy

A1oj}sip] UOlajdwio0y osinog

GEL 40 ZGL

2q

1d

1d
2d

ca

La

La
ed

cd

La

ta

+d

la
za

rAq)

La
en. qor
Oc0Z/O/S

uo1e907] Jesf)

SAOIAYAS
SALLOSYHYOD
“YOO

SADIANSS
SAILOAYYOO
“4Oo

SADIANAS
AAILOANYOD
= 1070)

SSOIANAS
TOYLVd-3T

SSDIANAS
VONLVd-d71

SHOIAYAS
SAILOSYYOO
“exOD

SHOIAYNSS
SAILOSYYOD
“YOO

SSOIANSS
TOYdLVd-3T

SSDIANAS
WOuLlvd-31

SAOIANAS
SAILLOSYeYOD
“YOO

SSOIANAS
AN LOAYYOO
“-dOo

SADIANSS
AAILOSYYOO
= (00)

SSDIANAS
SAILOAYYOD
“doo

SHAOIAMAS
WOelvd-F1

SSOIANSS
WuULVd-31

SADIANAS
ANLOAYYOO
“euOo

jyuauipiedag

NLLYVA ‘HLS

aiky ‘us

aid “UWS
NVGUOP ‘H.LINS

NVQuO? 'HLINS

AasadY9 'HLIAS

ASaAYV9D 'HLINS

YaAHdOLSIYHOD
"HLIWS

YaHdOLSINHD
"HLINS

QVHO ‘HLS

QVHO 'HLIWS

NVAUG 'HLINS

NVAUG 'HLINS
CIAVG ‘IMSNIZV1S

GIAVG ‘IXSNIZV1S

NV1V¥ ‘3av1S

JOUIES]

SLEesee

6SP0L9¢1

6Sv02S21

SE6LCSEL

SE6LZSEL

PLEGSBE

PLe6SeEe

ELe6SsE

CLE6seEe

LLEGSBE

LLE6Se8e

OLe6See

OLeESsEe

€OE6SRE

COCESsEe

cOEESBE
ad} 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2542 Page 159 of 245

9S} Buurer, OSOO

ZEL JO BSL

0z0z/9/S
Aiojsipy] uoNajdwioy esinoy

uojalduio0o auluO

uona;dwos auyuO

uonajdwos suljuO
uonefdwos aulyuO

uonjejduioo sujuC

uonajdwos suyuC

uojejduics aujuC
uonajdwos auyuo

uojajdw0s aujuCO

uonedwos auyuO

uojajduios suyUuO

uOHa|dwWod sulUO

udlajdwod auljJuO
uonadwos suyuO

uoRa|du0s aulUO

uoajdui0s sulluO

adAj uonajdwioy as0og wexy jeuly

OOL

001

ool

OOL

OOF

OOL

OOL

OOl

OOL

OOL

OOL

00}

001

OOL

ool

OOoL

OCOz/Ee/r

OZ0Z/ee/y

O2Z0Z/Ec/>

O<Oc/Ez/y

O20c/Ec/y

O20e/eery

O20c/Ecie

Oc0z/ed/r

O2Oz/Ez/F

OZ0Zz/ez/P

OZOZ/ES/+

OcOz/ET/P

O20z/Ez/y

OZOZ/EZ/y

OcOZz/ET/y

OZOe/Ec/Py

93eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2543 Page 160 of 245

6S) Bululei! OSOO

0Z0Z/ Lely
OZOe/L ely
O20c/ee/r
Oz0c/0d/r

O20d/ezi+r

O20d/L er

OZOC/L ely
O20e/Le/r
O2Oe/Lery
Oc0e/Le/r
O2OC/LZ/r
OZ0¢/Pe/r

O2O%/vely

0202e/Le/r

0Z0¢/Zeir

OZ02/L ery

O20d/Le/r

Oc0z/Ezir
pojejduiog

pajejdwo5
payajdwiog
pajajdwo5
psyejdwo5

pajajdwo5

payajduios

pejajdui0y
pajajduoy
pajajdwo5
pajajdwo5
peyajdwoy
pejadu05

pajejdu09

pajajdwo5

pajajdwo5

pajajdwon

pajyejdwo5

pajyajdwo5

snyejs

aoueping sseujj| pue
Buse 61-GIAOD 0202

swo}dwAs 6L-plAoD

BIUBPIND ssoujj] pue
Buls81 61-CIAOD 0202

swuoj}dwAs §1-piaoD
SOURPINS ssaul}} pue

Buse, 6L-GIAOD 020z
swojdwAs §1-piaog

SOUEPIND ssauy}} pue
Buse! 64-GIAOD 0202

swio}dwAs 6 E-piAoD

aoueping ssauy] pue
Buse) 61-GIAOD 0z0z

SuO}GWAS 6}-pIAOD

SQURPIND ssouTy pue
Buse 6L-CIAOD 0Z0z

swo}dwAs §1-piAaoD

aquepiInd ssoaujj} pue
Buse! 6L-CIAOD 0z0z

swo}diuAS 6 L-piAao9

aouRping sseuTy pue
Buyse1 6L-CIAOO 0z0z

swuiojdwAs 61 -pinoD

SOURPING sseuy} pue
Bunsel 6L-GIAOD 0z0z

suloJdwAS 6} -plaog

asunop

Alo}SIH UOIajdwioy esunoy

c6l 40 GSL

ed
za
ea
Los

LOS

La

‘a
Li
ae
2a
ed
ca

ed

1d

1a

LG

ka

ca
SpiL qor
O0C0Z/9/S

¥OH290°] 19S/)

SSDIAYAS
Wel Wd-37

SOAS SISNSYOA

8 ANIA

SOAS DISNAYOA

® ANIA

SSDIAYMAS
WOedLvd-S1

SSIS
VOuLlvd-F1

SSOIANAS
SAILOSYYOD
“YOO

SSOIAMAS
AAILOSYYOO
“OD

SSO0IANSS
TOeLVd-3T

SADIAYSS
WeLWd-F7

SSOIAMAS
WYLVd-31

SS0IANAS
TOYLVd-3T

SAOIAYAS
VOwLVd-F7

SSOIANAS
TYLVd-37

SADIAMAS
SAAILOSYYOOD
“YOO

SAOIAYAS
AN LOSAYYOD
“YOO

SSOIANAS
AALLOSYYOO
“eOO

SSOIANAS
SALLOSYNYOOD
“HOOD

SSOIAYNSS
SAILOANHOD
“YOO

juowpedeg

Ye ‘ussuai0g

QIVNOY
“S.LNIVHONOS

QTVWNOY
“SALNIVYONOS

SONSAgeSL
“ATNAYSWOS

AONAYNSL
‘STUAMSWOS

O10Vd ‘SAVOS

O10Vd “SAVOS
MAHLLVW 'S3SGANS
MAHLLVW 'Y3SC0ANS

TISQNSM ‘HLINS
TISCNAM ‘HLIWS
LAO 'HLINS

LY3dO" ‘HLINS

TAN ‘HLINS

TAN ‘HLIWS

BEYOIW "UWS

JOBYOIW “UWS

NLLYVU HLINS

I9UIE9"]

PECOLLL

LCE6S8E

£2€6S8E

97E6S8E

9ZE6SBE

SZEBSBE

GCEESBE

yCEESBE

pZeBSBE

QL6L2SEL

QL6LZSEL

QOLeesee

SLe6see

80E6S8E

g0e6see

PREGLLL

vBegLld

sleesee

qj 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2544 Page 161 of 245

09} Buuier, OSOO

c61 JO OOL

ozozvors
Aiojsipy] uonajdwoy ssinoyg

uoje|dwoo aulyuQ
uoHefdwos auyuO
uonajdwos suljuO
uolaldwios sulyuC

uonajdwos auljuC

uonafdwes aulyjuO

uoHedwo0s auUO
uoyajdwos suyuO
uojajduos auyUuO
uonaduos suyuO
uonejdwos auyuo
uoje|dwos suluO

uonajdu0s suluD

uonadwos aulluO

uoHe|dwWoeD aUIuO

uoHefdwos suyuO

uoHafdwoo suyuO

uonjajduiod auuC

ed] uojajdwoy 31095 wexy jeulg

O0L

OOL

00l

OOL

0OL

OOL

OOL

OOL

OOL

0OL

OOL

OOL

001

OoL

OOL

OOL

OOL

O01

OZ0c/eciy

O2Oc/Ez/y

OZ0z/Ec/y

OZ0c/Ee/r

OZOC/Ec/+

OZOZ/Ec/P

OZ0T/Ez/y

OcOz/ee/r

0Z0Z/€e/r

Oc0c/ee/r

OcOc/ec/r

OZOZ/Ea/r

OcOc/ETIy

OzZ0z/ez/y

OZ0Z/Ez/P

OzOz/ecir

OZ0e/Ec/b

O20c/eely

ajyeg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2545 Page 162 of 245

b91 Bure, OSOO

OZOZ/SZy
0Z0¢/Ze/r

O20c/eeir

O20e/ezir

O20z/Ze/r

0Z0Z/0d/>

Oz0z/eci+v

OZOZ/LIS

OZ0e/ra/y

020/02

O2O0z/Le/y
OZOZ/Lery

020z/Zerr

OZOZ/LZ/P

O20C/L Zr

OCO7/LZ/r
pojejdui0o4

SoURPINS ssoull] pue
pajyaidwog Buysel 6L-CIAOD 0202

pajajdwo5 swojduXs 6,-piaod

SOUBPIND ssouj|] pue
payajduiog Buses 61-GIAOD 020

pajajduion swo}dwAs 6 L-piaog

squepingy ssaujj| pue
pajyejdwog Buyse, 61-GIAOD 0202

payajdue5 swo}dws 61-pliaoD

aoueping sseul] pue
pajsidwog Buysal 61-GIAOD 020z

pajajdwo5 swuoydws §1-piAoD

SOUBDPINS) Ssaui] pue
pajeiduiog Suyse!; 61-GIAOD 0zZ0z

pajejdwui0e5 swoydwds §1-plAaoD

SOURpPINS ssoujy] pue
pajyajdwop Buysel 61-CIAOD 0202

payajdui0g swoydwAs 61-piaod

BOUepIND sseuly] pue
pajyajdwog BSuyse) 61-GIAOD 020Z

pajyaidwo5 swoydwAs 6 1-piAaoD

aouepind ssaulj] pue
pajajdwiog Bunses 61-GIAOD 020Z
pajajdwo5 suo}dwAS 61-pIAoD

snjeig asinea

Ai0}SIH UOI}aj]dwW04y ssunog

76} JO LOL

ed
Aq

2a

4d

LQ

La

La

LG

LG

LG

LG
17

LT

1d

td

ca

Spit gor
020Z/9/S

u01e907] 1aSh

SSDIANAS
TOYLVd-3T

SSOIAMAS
TOYLVd-31

SSOIANSS
JOULVd-3T

SSOIAMSS
SAILOAYYOO
“YOO

SSOIANAS
SALLOSYYOO
“aod

SSOMAdAS
SALLOSYYOOD
“dood

SSSIAYAS
AAILLOSYHNOD
“YOoD

SHOIYAS
SALLOSYHOD
= 10)@)

SSOIAYSS
SALLOaYYOD
“OO

SSDIAYNSS
AAILOSYNYOS
“uOD

SSOIAdSS
SAILOAYYOO
= 100)

SHOIAYAS
1OdlVd-31

SASIANSS
TOYLVd-3T

SSOIANSS
AAILLOSYYOO
“dOOd

SSSIAYAS
AAILOSYHYOD
“YOO

SSDIAYAS
JOULVd-F1

yuswyedeg

STAM ‘YSSIGNVLS

MY 'TYNVLS

MYV ‘PYNVLS

MOMSdSaYS HVLS

MOMACAYS “THV.LS

Awy ‘ouoeys

Auy ‘oyoer}s

ASOVLS 'MSONIdS

ASOVLS 'YSONIMdS

ueyjeuor ‘aaojpueds

ueyjeuor ‘aaoipueds

ANOHLNYV ‘YSONAdS

ANOHLNY 'USON3dS

sgjiuusr ‘aedS

Jayiuuar eeds

ped ‘uasualos

491897}

Seeesee

VEEBSRE

vECESSE

CLESSSE

Ceessee

OLYSPLEL

OLYSPLEL

cECESBE

CECBSBE

1292808

4292808

LEeESee

Leeesse

2992808

2992808

veeglls

qi 49s
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2546 Page 163 of 245

794 Buuress OSOO

cL 49 COL

ozoz/a/s
Aio}siH UOa|dwioy esinoy

uonjajdwics suyuG
uonejdu0s suluO

uonediwes aulyuD

uola|dusi0d sUul]UG

uojajdwios auljuG

uons|dui0s auUuO

uonaydwoo suyuO

uoRajdwod sujuO

uojajdwio0s auyuO

udnjeajdwio0sd aujuC

uonajdiw0s sujuC
uojejduios suyuO

uolajduos aulluG

uoja|dwos aulyjuO

uoHajdwo0o auluD

uonjeajdwos suyuC

adAj uonajduon e109$ wexg jeuly

OOL

OOL

oOL

ool

001

001

OOL

ooL

OOL

OOL

OOL

OOF

001

OOL

ooL

OOL

OZO0c/Ee/y

OcOe/ET/F

OCOC/EZ/y

OZOZ/E7/y

OZ0z/€ecir

OZOT/ES/P

Ot0e/Ee/r

OZO0z/Eery

O20c/Ecib

OZ0z/Ec/r

Oz0z/ecir

O2Oc/eely

O20z/EI/P

OcOz/ez/b

OZOZ/EZ/F

Oc0d/ez/y

9}eg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2547 Page 164 of 245

€9) Buures, OSOO

020e/bZ/r

O20z/ee/r

O020Z/Z/b

O207/eery

OZOc/Zz/y

Oc0elec/+r

O020e/Le/r

0202/b2/r

020d/L er

0Z02/Felb

OZ0Z/ Lely

O20C/eery

O20e/L er

O20C/EZ/+

O20Z/L er

O0Z0¢/L er

O20/Le/y

0c0z/Zerr

O20e/L ely

pojajduio5

payajdwo5
pajajduo5
pajyajdwo5
payjejdwo5
payejdiw05
pajajdwo5
pajajdwiog

pejajdwoy

payaidwo5

pajajduio5
payajdwoy
pajajdw05
pajajdwo5

pajajdwo5

pajajdwo5

peyajdwo5
pajajdui05
pajajdwo5

pajaduio>

snjeys

swo}dwds §}-piaoD

aoueping sseauj]j pue
Buysel BL-GIAQD 0z0z

swojdwds 6 ,-piaod

SQUePIND ssaujlj pue
Bunsel 61-GIAOD 0202

Swo}dwAs 61 -piaog

aouepINd ssauj|j pue
Buse! 6L-CIAOD 0202

SwUO}dWAS 6L-PIAOD

SQUEPINS ssauy]] pue
Bunsel 61-GIAOD 020Z

swojdwds §,-piAoD

BOUEPIND sseult; pue
Buse 6L-CIAOD 020

SWOJGWAS 6 L-pIAOD

aouepIng ssouj|] pue
Buse! GL-GIAOD 0Z0zZ

SWO}dWAS GL-PIAOD

souepind ssaull] pue
Bulsal 61-CIAOD 0202

swioyduuAs 6}-pinoD

BoURPINS ssoul|] pue
Buse 61-GIAOD 020zZ

SWUOJAWIAS 6L-PIAOD

BOUBPIND ssaulyj pue
Buysal 6L-GIAOD 0202

swo}dwAS gL -pinoD

asinog

c6L #0 COL

2d
eq
ed
2g
19s
19S
ed

2d

1d

La
ed
ed
2a

2a

1d

ba
ca
ed

za
opLL gor
OcO/9/S

u0}e907] 13sf)

SSOIANSS
TOuLV¥d-37

SHOIAYNAS
VOULVd-31

SSDIANSS
TOULVd-F1

SSDIAYAS
TOYNLVd-37

SADIAYAS
WeLlVvd-F1

SSOIAYSS
VULVd-F1

SOAS SISNSYO4
8 ANF31

SOAS SISNSAYOS
8 ANAT

SADIANSS
SAILOAYYOO
= {030)

SADIAYSS
AAILOSYYOO
“aOo

SSDIANAS
TONLVd-3T

SADIAYAS
VOeLVd-F1

SASIAYAS
JOULVd-3T

SSDIANAS
TONLVd-3T

SADIAYAS
SALLOAYYOO
“YOO

SSOIAMAS
AAILOSYYOO
“4uOD

SSOIAYSS
WOeLYd-31

SSOIANAS
TYLVd-3T

SHOIAMSS
TOYLlVd-F1

quswyedag

Aiojsip# uoHe|dwoy esinoyg

WVav ‘MSAOLS

WYVQV "M3AOLS

OIVED "LNOLS

SIVED ‘LNOLS

NVGS 'YSNOLS

NVAS 'YSNOLS

SVIOHOIN ‘YSNOLS

SVIOHOIN "YSNOLS

NHOf ‘IMSUVIOLS

NHO? ‘INMSHVIOLS

Q1WNOG
‘NOSNSA3LS

QWwNoag
‘NOSN3AZLS
3JANSY 'SNSASLS

aNay ‘SNSASLS

Hdasor ‘MINVASLS

Hd3SOf ‘MINVASLS

MAHLLVW ‘313318

M3HLLVA ‘STS3.18

FTAM “MSSIGNVLS

JaUuLed']

LSe6see

LSE6S8E

oOsessse

oseesee

ShEESBE

8rEsSRE

LPEGSBE

Lve6S8e

OPeESSE

QvEGSSE

OvEGSEE

OvEBSBE

6GEESSRE

6eeesee

8EeESsE

SEC6SBE

LEEBSBE

LECESBE

GEEESRE

di4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2548 Page 165 of 245

91 Guus, OSDO

CEL JO VOL

ozoz/a/s
A1oj}SIH{ UoHajdwi05g asinoy

uonajdwoo suyuO
uonadwos suyUuO
uonajdwos auyuC
uonafdw0s auljuO
uonajdwos auljuG
uoja}dwo0o suljuO
uonajdiw0s Sulu

uogjejdwio0d auuG

uoRa;dwio0o suyUO

uo}ajdwos suyuO
uoHa}dwes aUulUO
uojajdui0o suuO
uoyajdu0s auyuCO

uoRadwoo auyuO

uojajduios auluC

uona|dwos auyuo
uoRe;dwos suyuO
uojajdwoo esuyuO

uonajduo0s auyuO

addy uonajdwoey 3ai09g wexg jeul4

O0L

OOL

001

ool

00L

001

OOL

OOL

OOL

00+

OOL

OOL

ooL

OoL

OOL

00L

OOL

OoL

OOL

OZOcIa/y

O2O0Z/EZ/r

O2Oc/Ez/y

Oz0c/eely

OcOd/Ec/y

OZ0z/ez/r

OZOZ/E?/P

Oz0z/ee/r

OcOc/ee/y

O20e/Ec/r

OZOZ/ezly

OZOc/Ee/y

OcOc/ET/P

Oe0c/ee/y

OZOz/Ec/y

OcOz/Ec/P

AALS AL

Oc0e/Ec/r

Oz0e/ee/r

o}]eg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2549 Page 166 of 245

$9} Bulured, OSOO

OZ0U/P/r

O20Z/0c/r

OZO02/L2/r

O20c/Ze/r

O20d/ee/r
O20c/et/r
O20d/eely
O20e/ee/r

Oz07/eery

OcOd/ee/y

Oc0z/ecir
Oc0dlecly
O20c/eely
OZ0e/re/r

O20c/ee/r

O20t/ec/y

AAT AAL
pajajduio5

pajajdwo9

payajdui05

pajojdwo5

pajajdwo9

payadwio5
pajajduio5
psyajdwoa
pajajdwoy

payajdwo5

payajdwio5

pajyajdwie5
peyajdu05
pajaidwoy
payajduues

pajajdwo5

payajduoe>

pajyajdwog

snjeis

aouepInyS sseuy] pue
6unse1 6L-CIAOO 0202

swojdwAs 6L-plaop

SQuRepINd ssouT) pue
Buse 61-CIAOO 0202

swojydiuAs §1-piAoD

DOUBPINS ssouj]| pue
Buysel 6L-GIAOD 0202

SuUuo}dwAS §L-plIAoD

BOUEPINE ssaul|] pue
Bunsal 6L-GIAOD 0202

swoj}dwks 6}-piAog

SsouepiNg ssauj|j pue
Buysel 6L-GIAOD 0202

swoydwAs 61-piAaoD

aQuepINg) ssaujj] pue
Buse, 6L-GIAOD 020
swoydwAs 61-plaog
souRpINS ssoauly; pue
Buse 61-CIAOD 0202
SWUOJALAS BL-PIAOD
souepiNyd ssauj] pue

Bunsal 6L-CIAOD 0202
suuo}dwAs 6 1-piAoD

SOUEPIND ssoull; pue
Buysal 6L-GIAOD 0202

asinoD

Aio}SIH# UOIajdwioy osunoy

c6L $0 GOL

LO

ed

ed

LG

LQ
ed
2a
ed

ea

LQ

ld
2d
ed
eq

2a

La

ta
apiL aor
O2Oc/9/S

uo}je907] 18Sh

SADIAYAS
AALLOSYeYOO
“YOO

SSOIANAS
SAILOANYOD
“dOO

SADIAYAS
AALLOAYYOO
= 1010)

SSSIANSS
AAILOAYYOO
“YOO

SSOIAYMAS
AALLOSYYOO
“HOO

SS0IANAS
WYLVd-31

SADIAYAS
VONLVd-F7

SSASIAYSS
TOULVd-37

SADIANSS
WudLWd-31

SHOIAYSS
SALLOAYYOO
“YOO

SSOIANAS
AAILOAYYOO
“dO

SSDIANAS
TOYdLVd 7

SHOIANAS
TOULVd-3I

SHOIAMSS
WOYdLVd-F1

SADIANAS
TOMLVd- 31

SHOIAMSS
AAILOAYYOO
= (010)

SHADIANAS
AAILOAYYOO
= 10)0)

juewpedsg

AXODSYD "LIVE

GIAVG ‘IMSMOIGAZS

GIAV ‘IASMOIGAZS

enysor ‘yamjems

enysor ‘jamjems
goovr ‘oNzsns
goovr ‘ONZSNS
WVITUM 'SOVsyNS

WVITIM “S0VANS

ueky ‘sisWwluNS

uedy ‘suawwns
TAVHOIN 'SYAWWNS
TAVHOIN ‘SUSWAWNS
LLOOS ‘VUSMVYLS

LLOOS ‘VYSMVYLS

JOAAIL ‘UOWeNS

IOADLL ‘UOWENS

A9U129"]

SOC6SSE

POEES8E

PICESBE

L8vOLSZL

L8POZS7L

89e8s86S

89E886S

QZELLEZL

QZELLESL

Soeg.Zl

SOE9ZZL

QSe6SBE

9Se6See

ESE6S8E

eSe6Sse

OLV0LST1

OLv0LSEL

ai 4s
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2550 Page 167 of 245

991 Bulurel, OSOO

261 40 9OL

ozoz/ars
AlojsiH UoHajdwoy esinoyg

uojajdwo0s auyuO

uojajdwoo auyuoO

uonadw0s aulyuO

uona}dwo0s auljuO

uoajdwio0o auljuQ
uoHe;dwos suyuO
uojajduoo sulUO
uona}dwos suljuO

uona}dwios auljuO

uonaydwo0s auljuO

uoyedwos auyuO
uoHa|dW0d BuUO
uOHaldu0s suljUuO,
uoRejdwos suyjuO

uonadwo0s euljuO

uona;dwos auljuO

uonedwes aulyUud

adhj uopjajduiog a109g wexy yeuly

OOL

OOL

OOL

ooL

ooL

OOL

OOL

OOL

00L

ool

OOF

00t

OOL

OOL

oOL

001

OO!

OZ0z/EcIy

OcOeEe/r

OZOc/Ecir

OcOc/Ee/r

OcOc/Ecly

O20z/eZ/r

Oc0e/ee/r

OcOc/e7/y

OZOz/Ecir

OZOz/ETc/b

Oc0c/Ecir

O20z/ealy

OcOc/eciy

OcOe/Eee/y

Oc0z/Eeciy

Oc0z/ETir

Oz0z/ee/y

938g ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2551 Page 168 of 245

291 Buel, OSOO

OZ0z/eerr
OZO%/La/r
0202/1 2/r
0202/12
O20 tele
O0e/ec/y
OZ0z/Zelb
Oc0z/ecir

O20e/eelr

OZ0Z/0C/+

O2Oc/ECIr

0202/02

0Z02/Sz/r
OZ0e/Ze/+

OZO7/L ey

O20Z/ed/r

O20d/ee/r

O20z/LZir
pojejduio5

BOUBPINS Ssoaul|| pue
pajyajduiog Bunsel 6L-CIAOD 0Z0z

pajyajdwoa swo}dwks 6,-piAoD

SQUEPINS ssoull] pue
pajajdwiog Busey 61-GIAOD 020Z

payajdiu05 swojdws §1-plAoD

SouUepINS) Ssauj] pue
pajajdwog Guyse!) 61-GIAOD 0z0z

pajejdiu09 swoydws 61-piAaoD
souepIng sseul}} pue
pajaiduiog Buse! 6L-GIAOD 0202
pajajduio5 swoydwAs 61-plAoD
SOUBPIND ssouly] pue
pajajdwog Buses 61-GIAOD 0202
pejajdiuo5 swo}dwAs 6}-plAoD
souepIng ssoauj| pue
payajdog Buyses 61-CIAOD 020z

poyadui05 swojdws §1-plae5

goueping ssouj|| pue
pajajdwiog Bunses 61-CIAOD 020Z

pajejdwo5 swoydwks 61-pinaoD

SoUepPIND ssaulj| pue
payedwog Bunse, 61-GIAOD 020z

pajajdwe5 swojydwds 61-piAoD

BouepIN ssauli| pue
pajaidwog Buysel 61-GIAOD 0202

pajyajdwe5 swo}dwAS §1-pIAoD

snyeig asino5

ZEL JO JOL
SSODIANSS
zd TOULVd-31
SSOIANSS
za JOULWd-3T
SSSIAYMAS
za JOULES
SSSIAYNSS
ea WWUaLVd-31
SHDIAYNSS
2a WwdLVd-T1
SSDIAYAS
2a WdLVd-31
SADIAdAS
2d WWULVd-F1
SOAS SISNSYOS
ca 8 ANS
SOAS OISNSAYOS
zd 8 ANS
SS0IANAS
SALLOAYYOO
Ld “Yoo
SS0IANSS
AAILOSeYOO
td “dOO
SHDIAYSS
SAILOZYYOO
Ld = (0}8)
SA0IANSS
SALLOSHYOO
LQ = 1@)0)
SOAS SISNSYOS
ad 8 ANF]
SOAS OISNSYOS
gd 8 ANI-S1
SHOIANAS
AAILOAYYOO
Ld “Yoo
SHOIAYSS
SALLOSYYOO
td “Yoo
SSOIANSS
AAILOSeYHOO
LG “dod
oH qor uole907] Jesh juawyedseg

0C0Z/9/S

A10}SI}H UOI}aj]dwW0y esunog

AYOL 'NOLONINSCS.L
Adndvud ‘SNOvVaL
Ad10VeE 'SNOVSL

joeuo ‘uojAe
yoeyoiyy ‘Jo|Ae
AGNVY ‘dvi
AQNVa ‘dav.
savr 'AVNONWL
avr ‘AVNONVL

SVTOHOIN
‘OIOMSIIWL

SVTOHOIN
‘OIOMAITWL

ANOHLNV
‘OIDMSIIWL

ANOHILNV
‘OISUANIVL

ADWaL “LOG TWL

AOVEL ‘LOG IWL

VOOSESu 'AXSVIVL

VOOSGae ‘SNSVIVL

AYOOSYD "LIV

49189]

9L80bZ2S

CLEGSBE

CLEGSBE

eeeg22s

6EEgssL

69E6S8E

69C6S8E

QSLOL¥O

9SLOLb9

Q9C6S8E

99L6S8E

LZ9€6S8E

L9E6SBE

LO66V6CL

L9667671

ZLSL66L

cLS1662

SOEBSBE

di sesy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2552 Page 169 of 245

891 Suiures OS9O

c6L 40 BOL

ozoz/a/s
Aiojsip] UOl}a]dwWi0D esunog

uojajdwo0s suyuCO
uojejdusos sulUuC
uonajdwos suljuO
uoHajdio0s sujuC
uoHa{dwW0D SsUuUC
uoNs|dwWi0D aulUG
uolajdwi0s aulluO
uonadwo0s aulyuO

uojajdues suljuO

uonjejdiwos suljuO

uoHafdiwos aulyjuO

uonafdui0s auljuO

uonadwos aulyuO
uojeajdwo0s suyuC

uojejdwos auyuO

uojajduioo suljuO

uojajdwoo sulud

uoHa}dwos aulud

adAj uonajdwiog a:09g wexy jeul4

OOL

OOL

OOL

OOL

001

OOL

00}

oOL

O0L

OOL

OOL

OOL

OO!

OOoL

001

OOL

OOL

OOL

OZ0¢/Eeir

O2O0c/Ez/y

Oc0z/ezir

Oc0c/ec/p

O2OZ/EZ/F

Oc0Z/ee/y

OCOz/Ec/y

OZ0e/EC/P

OZ0z/Ee/>

Oc0c/ez/y

Oc0c/ez/+

OcOe/Ecir

OcOz/Ee/r

O20Z/Ee/+

OzO0c/Eeciv

OcOc/eay

Oc0/ec/+

OZ0c/Ec/y

sjeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2553 Page 170 of 245

69L Buures, OSDO

O20e/ez/r
O20z/Le/r

OZOe/LZ/y

0Z02/LZ/r

OZ0Z/Eeir

O20t/ecir

O20c/eci+

0Z0e/Le/r

O20e/Le/p

O20 ey

OZ0d/ Ler

O20

O20C/Le/r
O2O2/ Ley
OZO0C/Le/r

OZ0¢/Lery
pajejduioy

Souepind sseully} pue
pajaidwiog Guysel 61-GIAOD 020Z

peyadwoy Sw0}dwAS 6 L-PpIAoD

Souepinds sseujl]] pue
payaidwog BHuyses 61-CIAOD 0202

pajajdwo5 swojdwks §4-plAoD

SOUEpPINS ssaul} pue
pajyejdwog Buses 61-CIAOD 0202

payajdwo5 swo}dwAs 61-piAoD

aouepINg ssaulj] pue
pajaidwoy Bunsel 61-CIAOD 0202

payajdwog SUO]GWAS 6 -PIAOD

SouepINe Ssauj] pue
payaidwiog 6unsel 61-CIAOD 020Z

pajajdwio5 Swo}dwAS 6 4-piAoD

souepINg ssauf|] pue
pajaidwog Buysel 61-GIAOD 0202

peysduo5 suuo}dwAs §1-piAoD

BOUePING Ssouj}] pue
pajaidwog Suysel 6L-GIAOD 0z0z

payajduio5 swio}dwAS 6 E-plAog

aoURPINE ssauy] pue
pajyajduioD Buyse, 61-GIAOD 0z0z
payajdwe5 SWO}AWAS GL-PIAOD

snes esinod

Aiojsip] uoa|dwoy esinog

CGE JO BOL

ea
AG

ed

10

1a

La

1d

1d

+a

LOS

19s

La

La
ed
ea

za
spl gor
020c/O/S

u0}e2907] 48S

SOAS SISNSYOd

8 ANI-AT

SSOIANSS
WadlLVd-F1

SS0IANaS
WeLYd-3T

SADIANSAS
AALLOAYHOOD
“YOO

SSSDIAMAS
AALOAYYOO
“YOO

SADIANAS
SALLOAYNYOO
“YOO

SSOIANAS
SAILLOAYHOOD
“YOO

SADIANSS
AALOAYYOO
“dOd

SASIAYAS
AAILOSAYYOO
“YOO

SSOIAMAS
AAILOAYYOD
“doo

SADIANAS
SALLOSYYOO
“YOo

SHOIAMSS
SAILOSYYOO
“uOD

SSOIAYAS
SALLOSYYOO
= |0)0)

SSODIAYNAS
TOYLVd-3T

SADIANAS
WOYeLVd- FT

SAOIAYES
WULYd-31

yuewpedeq

NO.LNITO ‘WOHL

Wd ‘AWSIHL

Wd ‘AWAIHL

MAHLLYVW 'MOIKL

M3HLLVW 'MOIHL

TAVHOIN 'YSWSSL

TAVHOIN 'YSWS3L

NOSVf ‘HOIZHSL

NOSVf 'HOIZYHAL

NVAY ‘AYYSL

NVAY 'AYYSAL

NWN 'AXYSL

NVIIAF 'AYYAL

NOSVf 'NS0NV1S3L
NOSVf 'YSQNVISaL

AYOL 'NOLONIMACSL

4ausee]

PGEOLZL

O8e6S8e

Ogeesse

6LE6S8E

6LE6S8E

92E6S8E

QLE6S8E

bLLEP_eL

LLLEPLeL

SLE6SEE

SLEBSBE

LOLEPLEL

LOLEPLEL

ELE6Sse

ELEGSSE

9L80b2S
dl 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2554 Page 171 of 245

OZ} Buurer, OSOO

261 JO OLL

ozozvars
A1O}SiH] UOI}e]dWI0D asunoeg

uoKefdwos auljuO
uoHedwos aulyjUuO

uonefdwos aul

uone|dwos auluO

uonajdwo0o suljuS

uoHadiwwos auljuO

uojaldiuo0s auljuO

uone;dwos aulyjuO

uoRe}dwos aulUuO

uojejdwos auyuO

uoye;dwios auljuO

uojajdwos auyuo

uoje|dwoo suljuO
uonajdwos auljuC
uojejdwos suyuO

uoHedes aulyuD

addy uoyjajduiog a109g wexg jeu

OOL

OOL

OoL

ooL

001

OOL

OOL

OOF

OOF

OOF

O0t

001

001

OOL

OOL

ool

Oc0c/ee/p

OZ0e/ECc/b

Oc0c/ee/r

OZOz/Ec/r

O20c/Ee/r

O2O0c/ez/y

O20cieely

O<Oc/ee/y

OZOe/Ee/F

OZOz/Ee/h

OZ0e/Ee/+

OZOZ/ES/y

OZ0c/ez/y

OcOe/eci>

Oz0e/ee/y

OzOz/Ez/y

a}eg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2555 Page 172 of 245

bZb Bullies, OSOO

OZ0Z/ec/b

O202/Le/y

O20d/Ze/r
0Z0¢/ee/r
O20Z/Zerr
OZ0¢/Ze/r
O20e/eei+r
O20C/LZ/>

O207/L ely

Oc0z/eery

O20z/eery

0202/re/r

O20e/Pel+r
OZ07/Le/r
Oc0e/zelr
OZ0e/velry
OZ0d/ bel

O20Z/Z2/r
pajajdui05

payejdw05

pajyajdwoy

pajajdwo5
pejajdwoy
pejajdwoy
poyajduio4
pajejduio5
pajejdwo5

payajdiwuo5

pejajdw05

payejdiu05

poyejdwe5

payejdiue5
pajajdwo5
peyajdwo5
payejdw05
payajdwo5

payaduo5

Snjzeyg

souepingsy sseuj]} pue
BuHSsal 6L-CIAOD 0z0z

SWO}AWUAS §L-pIA0D

aqueping ssauj}] pue
Buse) 6L-GIAOD 0202

swojdwks §}-piAoD

aouRpiINg sseuj] pue
GuNsal 6L-GIAOD 0202

suo}dwAS 61-plAoD

BoUePIND ssaul|} pue
Buses 6L-GIAOD 0202

swio}dwAS 6 L-piAoD

s0uepingss ssauj]] pue
Bulse1 61-GIAOD 020Z

swo}dwds §}-piAoD

aoueping ssouj|j pue
Bulsel 6L-CIAOD 0202

suuo}dwAS §1-PIAoD

soueping sseuij] pue
Bunse! GL-GIAOD 0Z0z

swio}dwds 6 L-plAoD

souRpIND sseuy)] pue
Buysse, 6L-GIAOD 0202

swojdwAs 6 L-plaoD

BQURPIND SsoUly pue
BuNsal 6L-CIAOD 0202

suuo}dwAs 61-piaog

asinoy

CELIO LAL
SADIAYNSS
SAILOSYeYHOO
La -dOD
SHDIANSS
AAILOAYYOO
ld “dOd
SSDIAYSS
SJAILOAYHOO
ld -dOo
SSOIAYSS
aa) TOYLVd-3T
SADIAYAS
i TJOeLVd-3T
SADIAYSS
ca OULVd-371
SSDIAYNAS
2d JOYLVd-3 1
SSODIAYAS
ca WOULVd-3T
SADIAYSS
ca WYMLVWd-3T
SSOIANAS
AAILOAYYOO
19s “YdOo
SSDIANAS
SAILOZYYOO
19S “dOo
SHOIAYSS
BALLOSYHYOD
Lg “dod
SSOIAYAS
SAILOAYYHOO
Ld “YOO
SSO0IAYAS
ed TOYULVd-37
SHOIANAS
ed TOULVd-3T
SAdIAYNAS
ea 1OYLVd-31
SSOIANSS
2d JOYLVd-37
SOAS DISNAYOS
7d 8 ANIA
aL gor u0e907] 18s juewyedag

O0Z0Z/9/S

Aiojsipy{ uoNajdwioy ssiunog

3SOPr ‘YVAOL

LYag0u ‘GNVNENOL

LYAGON 'GNYNYNOL
TAINVG ‘HLOL
TAINVG “HLOL

YAHdOLSINHD
‘OlOWdOL

YAHdOLSINHD
‘O1IOWdOL
Hd3SOf ‘NVIOL

HdaSor 'NVIOL

TANNAS ‘OTS TSH

TANN3S ‘CTS 1SYHL

WNHSOF ‘NOSdWOHL

VNHSOP ‘NOSdWOHL
NIA3x 'SVWOHL
NIAA 'SVWOHL
NHOf ‘SWNOHL
NHOfP 'SVWOHL

NOLNITO 'WOHL

4aulea"]

E6E6S8E

CEEGSBE

CBCES8E

L6E6S8e

L6E6S8E

O6e6S8E

O6e6S8E

88eesee

88E6S8E

98E6S8E

gge6sec

S8E6S8E

G8E6S8E

L8e6S8e

L8e6see

e8C6S8E

TSEGSRE

pSEOLLZ

Gi 4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2556 Page 173 of 245

ZZ} Guiurel, OSOO

CEL JO SLL

ozoz/a/s
Kio}sipq] UONe|dWo0y esinog

uojaldwos auuo

uojejduocs suyUuO

uojajdui0s Sulu
uOHa|dw0s aUulUO
uoRejdwo0s auyuO
uojajduioo suluC
uolajdwo0s aujuO
uojejdwos suljuO

uoRsjduioo auyUuO

uojajduios auljuO

uope;diuo0s BUulUuO

uoRsjdwos auyuO

uojajdwos auljuO
uonsjdwos aulyjuo
uojajdwo0o auljuO
uoHejdwos auyuO
uonaldwos auyuO

uojajdwos auljuO

adky uonjajduioy ai09g wexg feulg

0Or

OOL

OOF

001

OOF

OOL

OOL

00r

OOL

0Ol

OOL

OOL

001

OOL

oOL

OOL

OOL

OOL

OZO0eEec/y

O20c/Ec/y

OcOz/ec/r

O20c/ec/y

OZ0e/ee/b

OcOc/ec/y

OcOc/ee/y

O@OZ/Ez/y

OZO7/EZ/y

OcOc/ec/y

Oz0z/eziy

OcOe/ee/r

O20z/eziy

OZ0Z/Ez/r

OZO7Z/EA/y

Oc0c/ecip

OZOz/Ec/y

Oz0c/ec/p

ayeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2557 Page 174 of 245

eZ} Buuest OSOO

Oc0z/Ze/p

O20z/0e/y

O207/ezip

AVAL AL

O20c/Eciy

O202/cz/b

O20/Ze/r

OZOZ/ Ley

O20C/LZ/r

020c/ea/r

020z/Ze/r

O20e/L er

O20Z/L el

0t0z/Le/r

O20c/Lery

OCOC/LZ/+

O20c/ec/r

Oc0d/ec/y

pajajduio5

payajdwiog

pajajdu05

peyaidwoy

peyadwo5

peyajdwoe5
pajajdwo9
pajajdwo9
pejejdu05
payajduoy
pajaduu09
payajdwo5
pejejdwo5
pojyajduoe5
pejajdwon
peyedwo5

poyajdui05

pajajdwo5

pajajdwio5

snjeys

SIULPIND ssouj|} pue
Buysse 6L-CIAOD 020z

suo}dwAs 61 -piAoD

goUuRPIND ssoul] pue
Buse 61-GIAOD 020Z

suuojdwAs 6§1-piAoD

eouepingd ssauj]] pue
Bunsa! 61-GIAOD 0202

StUO}GWAS 6L-PIAOD

SOUBPIND Ssaujl| pue
Buysel 6L-GIAOD 0202

suo}dwAS 61-plaog

BUBPIND Ssoul}, pue
Buysel 64-GIAOD 0z0z

swoydws 61-pinoD

DOURPINS Ssoujf] pue
Buysal 6L-GIAOD 020z

swiojdwAs 61-pliAoD

souUepINd ssaujj} pue
Bunsel 6L-CIAOD 0z0z

swo}dwds 6 ,-piAaoa

soueping ssaujl| pue
Buse l 61-GIAOD 0z0z

swioyduAs §,-plaoD

swo}dwds §}-pinoD

soueping ssoujj} pue
Buyse! 6L-CIAOD 0z0z

asinog

c6L 0 ELL

1d

za

cq

LQ

LG
2a
2a
11
L1
ca
2a
éq
2g
2d
TAG)

11

LG

1

SRL gor
0ZOZ/OIG

uojeI07] 18S

SSOIANSS
AAILOAYYOO
“doo

SSOIAYAS
FALLOSYHYOO
“YOO

SSOIANSS
AAILOSYYOD
“dOO

SSOIAYAS
SALLDSaYuYOD
= 100)

SSOIAYSS
AAILLOSYHYOOD
“YOD

SAOIAYaS
WdLVd-F1

SHDIANSS
TOULVd-3T

SSOIAYAS
TOeLVd-37

SSOIANAS
TWeLVd-3T

SOAS SISNSYOA
ANIA

SOAS OISNSYOS
8 ANTS

SSOIAYAS
TONLVd-31

SSDIAYAS
TOYdLVd-37

SSOIAMAS
TOULVd-3T

SADIANAS
VWuULVd-31

SADIANSS
TOYLVd-3T

SASIANAS
SAILLOAYYOO
“HOD

SSOIANSS
JOULVd-371

yuswyiedeq

A1o}sip] UOHe|dWIOD asinoyg

MSHLLVW 'SOHYAL

YNVG ‘SLLLAL

YNVG 'STLLLAL

VYNHSOP "SSHONL

YNHSOF 'YSNONL
LYadOu 'NVHONYL
LYagOd 'NVHONYL
N3ARLS ‘AOUL
NAAALS ‘AOUL
Mays “FSS
Maya “AISI
Olds 'ILNOWSYLL
Oda ‘LLNOWSYL
N3ASLS ‘SOFSNL

N3AALS ‘SOS5aL

aSsor ‘YVAOL

3Sofr 'YVAOL

SOP "YVAOL

49ule9"7]

SO0PES8E

vOPESRE

vORESSE

ZOPESBE

cOvESBE

LOvesee

LOv6S8E

66E6S8E

66e6See

S6E6S8E

S6E6S8E

L6E6SRE

LEEGS8E

96C6S8E

O6E6S8E

yECESSE

E6E6S8E

vEEGS8E
di 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2558 Page 175 of 245

vl) Buiurer, OSOO

CEL IO PLL

ozozars
A1ojSIH UoHajdwoy asunoy

uonadwos auluO

uojaldwos auyuoO

uonjajducs auluS

uolajdwi0s aulyjuC

uoa}dwuos aulyuO
uonejdwo0s auljuC
uoyejdwos auyuO
uojajdwios auyuO
uona|dwos auyuO
uone;duoo auljuO
uoyajdwos auyuO
uonajdwos suljuD
uoHadw0s aulluO
uoyajdwos suyuO
uoHe;du0s auluO

uonaduics suluC

uonsdiuo0s sulyuO

uojajdwios suljuG

adAj uonjajduiog a109g wexg jeuly

001

0OL

OOL

001

OOL

OOL

QOL

OOL

001

OOL

OOL

00!

00L

OOF

OOL

OOL

OOL

004

OZOe/Ee/>

OZOZ/EZ/P

OcOZ/Ee/r

OZ0c/eziy

O0z/ec/y

OzOc/ee/r

OZ0e/eelr

O20Z/ee/y

O20c/Ec/y

OZ0Z/E?/>

OZ0z/EC/+y

OcOz/Eec/y

O<Oc/ec/y

OcOc/ec/r

OcOz/eay

OZ0T/EAIy

OZOz/ET/P

O0e/ee/r

ajyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2559 Page 176 of 245

$21 Bulwer, OSOO

OZO0c/eery
020e/eeir
OC07/Zeiy
OZ02/S/S
O202/S/S
020%/ee/r

020c/ee/r

0Z0¢/0e/r

O20e/eeir

OZ02/L er

O20e/L er
0202/1 Zr
O2O0g/ Lely
O060Z/ecir
O20Z/Ze/p
O20C/Le/r

Oc0z/L2ir

OZ0e/ce/r
pajojduioy

aoueping ssaujj] pue
pajaiduog Buse! 61-GIAOD 0z0z

payejdwio5 swo}dwAs §1-pinop

soueping ssaujj] pue
pajyajdwon Buses 61-GIAOD 0202

payajdu05 swo}dwds 61L-piAaoD

gouepINd ssaul} pue
pajyaidwog Buyses 6L-GIAOD 020Z

pajajdwoy Su0}diuAS §L-pIAoD

SOURPIND ssoupy) pue
pajajdwog Bunsel 61-dIAOD 020Z

payajdwoy swoydwds 6 1-pinod

BOUEPIND ssoujl] pue
pajeidwog Buyjse1 61-GIAOD 020Z

pejajdwio5 swoj}dwds 61-pinoD

BoUBPINS sseujl] pue
payaidwog Buysel 61-CIAOD 0202

payajdu0g swojdwhs 6 |-piaoD

SOURpIND sseul}) pue
payajdwiog Buyset 6L-GIAOD 020

pajajdwo5 swo}dwhs 6§,-piAoD

BoUePINd ssauj|| pue
pajajdwog Buyses 61-GIAOD 0202

poyajdue5 swo}dwAs 61-pIAOD

BOURPIND sseul}] pue
payaduioy Guysel 61-GIAQD 0207

pajajdwo5 swiojdwks §1-piAoD

snjeis asinog

C6L JO GLL
SHOIAYSS
za WOdLVd-31
SADIAYSS
2a JOULVd-31
SAdIAYSS
ca OULVd- 37
SADIAYAS
2a WOYNLVd-31
SSO0IAYSS
ea VOULVd-31
SOAS SISNSYO4
ca 8 ANI-ST
SOAS OISNSAYOA
za 8 ANI-AT
SAODIAYSS
SAILOSeYxOo
td “dOD
SSDIAYSS
SALLOZYYOOD
Ld “YOO
SADIAYNSS
SAILOAYYOD
L9S “dOd
SADIAYNAS
AALLOAYYOO
LOS “dOO
SADIAYAS
2G OULVd-31
SASDIAYSS
TAG WOYLYd-3 1
SSDIAYSS
ea TWOULVd-3T
SADIAMAS
ea 1OYLVd-31
SOAS SISNSYO4
ed 8 ANS
SOAS SISNSYO4
ca 8 ANI-AT
SADIAYSS
AAILOSYeOO
td “YOO
epi gor u01}8907] 4asp) juowpedeq

OCOC/9/S

AiojysSip] UoIel|dwioy esunoy

YOLOIA ‘ZANOSVA SLpesee
MSHLLYW 'ZSNOSVA vLPESEe
MAHLLYW 'ZSNOSVA PLy6SeEe

740P ‘ZANDSVA ELPESBE
70P ‘ZANOSWA ELPESSE

TAINVG 'ZANOSVA 91P6S8E

TAINVG 'ZSNOSVA OLPESeE
NIANVW ‘YSCTIONVA cLpBSeE
NIAMVW ‘MAC TIONVA ZLPGSBE

COL ‘YSAYSONVA LLP6See

GGOL ‘YSAYNSGNVA LLPGSee

337 ‘dNWONVA 60reseEe

a7 ‘diNVONVA 60PES8E
MOWLWd

‘WONONESSIENVA e00¢zsel.
MOLWd

‘MONONSSAISNVA e00zzZser
LYSEON 'HONNHOdN LOP6BSSE
LYAGOY ‘HOYNHOdN LOPES8E

M&HLLVW 'SNYYAL goresec
dauiea] dl 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2560 Page 177 of 245

92) Burures| OSOO

C6} $0 OLL

ozoz/g/s
A1o}Si}] UOIVa]dWIO4D esinoy

uoRatdwo0s suyUuO
uoRadui0s aulUuO
uogjajdui0s suuO
uoHajdwio0s auUuO
uonefdw0s auljuC
uojajdwos sujuG

uoKHafdiwo0o aulyuO

uoHajdwos suyuO

uoHa|dwo0d sullUO

uojajdwos suluC

uoRatdwos auljuC
uojajdwos suljuO
uone;dwoo aulyuO
uonajdwoo suyuC
uoHafdwoo aulyuO
uojajduioo suyuO

uona;dwos auyuO

uoa]dwo0s euuO

addy uojajdwiog a1099 wexg jeuly

OOL

OOF

OOL

001

OOL

001

OOF

OOL

OO}

001

OOL

O01

OOL

ooL

OOF

001

OOF

OOL

OcOc/Ez/b

Oc0c/ec/y

OzOz/eci>

O20c/eciy

O20c/ecip

O20c/eciy

AU ALTA Lg

OCO7/Ec/r

O20c/ee/r

OzO0z/ee/r

OcOz/ecir

OZ0Z/ee/r

OZO0z/Ez/y

O2OZ/ES/y

OcOz/Ec/r

OcOc/eciy

OCOZ/Ec/F

Oz0c/eciy

a}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2561 Page 178 of 245

Zt Sues, OS90

O20z/Z2/r

OZOC/LZ/y

OZ0e/Le/r

00/2

O0c0t/Zz/+r

O20c/Ler

OZOS/L 2+

OzOz/0e/r

OZ0Z/0E/F7

OZ0z/eciy

O20dicelr

OZ0e/L e+

OZ0e/ee/r

OZOd/LZ/y

O20Z/ed/+

0207/0e/r

O20d/eci+

O20c/Ee/y

pojajdwio5

payajdui05
pajyajdwo5
pajyajdwo5
payajdwo5
pajejdwo9
payajdwo5

psyaduo9

pejyadw0o5

poajajdwo5

peyajduo5

pajaidwio5
pajajdwoy

pajajduo5

payajdwoy

pajajdu05
payajdwo5
pejajdue5

payajdwo5

snjeys

aoueping ssauj| pue
BuNSEL 61-GIAOD 0202

swojduAS §1-piAoD

s0uepINy ssauj|| pue
Buyse1 6L-CIAOD 0zZ0Z

swo}dwAs §]-pinaog

SQURPIND ssouj}} pue
Buse! 6L-GIAOD 0z0z

swoydwds §1-pinoD

aoueping ssauj|] pue
Buse! 6L-GIAOD 0202

swuioj}dwAS 6E-plAaoD

SOUEPIND sseul|y pue
Buse 61-GIAOD 0202

SuUo}dwAS §1L-plAoD

souepIng ssauji| pue
Buns! 6L-CIAOD 0z0z

swuo}dwds §1-piAoD

aquepingd ssaujj} pue
Bunsal 6L-GIAOD 0202

Swo}duAg §L-PIACD

soueping ssaut]} pue
BuysaL 6L-GIAOD 0202

SWIO}ALUAS §L-PIAOD

BoUBPIND ssoul} pue
Buse 6L-GIAOD 0202

swo}duwAS 61-PiAoD

asino5

c6L JO LLL

ca
ca
ed
ca
rAG|
1d

LG

1a

+a

LG

td
19S

LOS

L1

1
ed
2d

za
BLL Gor
0c0¢/9/S

uo}e907] 13S)

SAOIAYAS
SAILOSYYNOOD
“YOO

SOAS DISNSYOS
® ANIA

SOAS DISNSYOS
8 ANFFI

SSDIANAS
TONLVd-31

SSDIAMAS
WYuLVd-F1

SS0IANAS
TOULVd-3T

SSASDIANAS
TOuLVd-371

SSO0IANAS
SAAILOSYYOO
“YOO

SSOIAYMAS
AAILOSYHOO
= 10)0)

SAOIAMAS
SAILOAYYOO
= 018)

SSOIAYNSS
SAILOANHOD
“YOO

SAOIANSS
VOULVd-3T

SSAOIAMAS
JOYLVd-37

SHOIANAS
AAILOAYYOO
“YOO

SSOIAYAS
AAILOSAYYOD
“dod

SSODIANSS
TOULVd-3T

SSAOIANAS
TOYLVd-F1

SADIANAS
1O8lVd-F1

yuewyedeq

Aiojsip] UOa]dW0y sino

JAINVG “LIV

QYevVMda
‘THSMONDVM

QUVMdaa
‘THSMONOWM

Sived
“OUNGNAACVYA

SIV
‘OUNENAAVYA
YNVIC ‘STWLIA

YNVIGC STWLIA

NIdS "LNSONIA

Nida ‘LNSONIA

NHOf 'VTIATHA

NHOf ‘VTIATHA

OdYVvolY
“JENSSV THA

Oauvoly
ENYYVTHA

SVINOHLL ‘WGIA

SVWOHLL 'VOIA
NOSVf ‘NVOIA
NOSVf 'NVOIA

YOLOIA ‘ZENOSVA

49U183°}

LEvESBE

Q2vES8E

O¢PESSE

S2v6S8E

S@v6S8E

yeresee

PCvESBE

OFEESPO!

OFE6SPOL

C@r6Sse

EtrESSE

e2v6SBE

e7PESBE

Ocr6Sse

O2rES8E

6LvEsee

6LPESSE

SLPV6ES8E

ai 498sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2562 Page 179 of 245

SZ) Buel, OSOO

C61 40 BAL

ozoz/grs
Aio}sipH] UoI}aj]dwWo0y asunoy

uoja|dwoo aulud
uonadwoo suljuO
uoHafdu09 suljuO
uojejdui0s suyuC
uolajdwios suljuO
uona}dwos auyuO

uojajdwos sujuoO

uogajdwos suyjUuD

uojajdwios sujjuC

uonjajdwios suyuC

uonjajdwod auluC
uoHadwo0s sulyuD

uojs|du0o sulUO

uojajdwos aujuC

uoHedwos auljuO
uojajdwios suluO
uoHa}dwes suluO

uojsajdwios auluO

add, uonajdwioy a:095 wexy jeulg

oOL

oOL

OOL

OOF

001

001

OOL

OOL

OoL

OoL

001

OOF

OOL

OOL

OOL

00L

OOL

001

O20c/ee/y

O2OZ/Ee/>

O20c/Ez/y

O20c/Ee/y

O20/eciy

OcOc/Eely

O2Oc/ee/y

O20e/ecly

OZOZ/EZ/>

OZ0z/ET/+y

OCOz/Ec/y

OZ0Z/E7/F

O20z/ee/y

OcOz/ETI/+

O2O0c/Ez/y

OZ0z/Eecly

OZOz/ee/r

OZOZ/Ez/¥

ajeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2563 Page 180 of 245

62) Burures, OSOO

OcOz/ Ley

OZ0Z/02/r

OZOU/L er

O20c/bZ/r

Oc0c/baly

OZ0d/L ei

O20Z/Ee/r

O020Z/ee/r

0Z0z/ eer

Oe0e/ee/r

O20d/ec/y

O2O?/ Lip

O20z/Ze/r

020z/0d/r

O202/2d/+

O20d/re/r

OZ0¢/rdi+r

O20¢/ezip

pajyodwoe5

payajdwon

pajajdiwo5

pajajdwo5
peyajdwoy

pajajdwo5

payejdwo5

pajejduoy
poyajdwo5
pajejdwo4
pajaidwoy
pojajdwio5
pajaidwog
payajdwo5
pajajdwo9
payajdwe5
pajajdwog

payajdwie5

pajajdwo5

snjeys

aoueping ssouly pue
6unse, 6L-dIAOO 0z20z

SUOJGWAS GL-pIAeD

BOUEPINE) Ssauj| pue
Buyse, 6L-CIAOD 0z0z

swojdws 6§1-pinoD

aoueping ssaujt pue
Buse! 6L-GIAOD 0202

SWO}AWAS G1-PIAOD

aoURpIND ssaul] pue
Buse 6L-GIAOO 020z

swo}dwds §1-pinoD

aoueping sseully pue
Bunsal 6L-GIAOD 0202

swo}dwAS §,-plAoD

SOUEPINS SSeUy] PUB
Bunsel 6L-GIAOD 0z0z

suuojydwAs 6}-pliAaog

s0ueping ssauj|j pue
Buysal 6L-CIAOD 0z0z

SwoyduAS §L-pIAOD

SOUBPINS) SSauUi}] pue
Bunsel 6L-CGIAOD 0202

swojdws 61-piAaoD

aoueping ssoul}} pue
Buysel 6L-GIAQO 0z0z

suiodiAS §4-plAoD

esinop

CEL $0 BLL

ed

ta

La
2d

ca

PAG)

ed
TAG
za
ca
rAG)
2g
ea
2d
2d
AN‘d

ANid

2a

en gor uo0ne907 48esp

0c02/9/S

SAOMAeaS
TOMLWd-FT

SSOIAMSS
SAALOAYYOO
= 10}0)

SS0IANSS
SAILOAYYODS
“YOO

S3ADIANSS
TONLVd-31

SADIANAS
WOeLVd-F1

SSHOIAYAS
AALLOSYYOO
“dOD

SHOES
AAILOAYYOO
“YOD

SSOIANAS
TOYLVd-3T

SSDIAYAS
TOeLYd-F1

SHDIANSS
TOULVd-3T

SASIAYAS
TOYLVd-F1

SSOIAYNAS
VOULVd-3T

SSASIANSS
VOULVd-F1

SSDIAMAS
VOULVd-3T

SSDIAYAS
WdlVd-31

SOAS DISNSYOS
@ ANAT

SOAS DISNAYNOS
® ANAT

SHOES
AAILLOSYYOO
“YOD

jyusupedeg

A1o}SIH UOHa]duioy osunog

NIASy ‘YSasamM

GIAVG ‘YSAVEM

CIAVG “YSAVEM

GIAVG ‘WOMSWM

GIAVG ‘WOXSWM

NVIdd@ “TSDuvM

NVI “THOUWM
Wd ‘Gav
Way ‘GuvM

GIAVG ‘Ma >TWM

CIAVG ‘Yay WM

HLSNNS»
“AT TYSWM

HLANNAY

"AS TYAYVM

AW ‘AS TeHS VM
AWY ‘AS TYS mM

VOR "LIV

VOM “LIVM

TSINVG “LIV

dBUIES]

EvPES8E

OvPESeE

OFrES8E

VZELLS?L

POELLESL

Q9EvESBE

QEPESBE

SEvES8E

GSEVESBE

CEPESBE

CEvESBE

OerEsse

O€PESBE

62r6S8E

6er6See

SL66b6C1

8L66r6cL

Lep6See
di 4asnh
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2564 Page 181 of 245

08} Buures, OSOO

ZG} JO O8L

ozoz/ovs
A10}SipH UOI}aj]dwWi0y esunog

uonajduios aulyjuG

uonjajdwos sujuG

uojajdiw0s suyuC
uoRa;|dWOo auyUC

uonajdui0s aujuG

uonjajdwos auyuC

uoHajdwo0s SsuyUuC
uojajdiu0s sujuC
uonjejdui0d auuO
uonalduios auljJuO
uonajduos auljuC
uoyajdwos auyuO
uonjajdwios suljuO
uonajdwios auluCQ
uoHa}dwos suyuO
uoyajdui0s suyUuC

uojajduiod sulJuO

uojajdwos suluO

adA uonajduioy a109g Wexy feulg

OOL

OOF

OOL

OOL

OoL

OOL

OOL

OOL

O0L

ooL

OOL

OOL

0OL

00L

OOL

OoL

OOL

OOL

OzOe/ec/+

OZ0Z/ETF

OcOd/ec/r

OcO0z/ec/b

O20e/ee/y

OCOz/Ec/y

Oc0c/ee/r

O20Z/ez/r

OZOZ/e/r

OZ0e/Ec/v

OcOd/eciy

OzOc/Ec/y

OZOz/ETIF

OzOz/Eciy

O20c/ez/r

Oz0d/ee/r

OZOZ/€ey

O20c/Ee/y

aj3eg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2565 Page 182 of 245

be} Bue) OSOO

0202/Le/r
0202/0Z/+
O20Z/ceir
020c/02/r
020¢/Z2/r
Oc0d/Ler

OZ0e/L iy

O20z/Le/y

O2OU/L Zr
O20d/Le/r
O20z/cery
0207/02

O20d/Le/y

O20c/cz/r

0Z0¢/ee/r

O20Z/L ery

O20Z/Le/y

OZ07/ Ler
paydwuoes

gouepInd sseul}} pue
pajyajdwog Buysat 6L-GIAOD 020Z

pajyajduo5 suoydwiAs 61-pinaoD
sOUePIND ssoulj| pue
pajyajdwog Buyse) 64-CIAOD 0z0z

pajajdwo5 swio\dwAs 6 L-plaod

soueping ssouj]] pue
pejajduiog Buses 61-GIAOD 020Z

pajaduics SWO}dWAS BL-pIAOD
SOUBPIND ssauljy] pue
pajyajdwog Buysel 6L-CIAOD 0Z0Z

pajajdu05 swojdws 6 ,-piaoD

aquepIng ssaujj} pue
payajdwog Buse! 61-GIAOO 0202

pajajdwog swioydiuds 6 L-piaop

aoueping ssaujj] pue
pajysiduiog Buysel 61-GIAOD 0Z0zZ
pajajdw0e5 SUIO}AWAS 6}-PplIAoD

SQUBpIND ssaul] pue
payaidwiog Suysel 61-CIAOD 020Z

payajdwoy swojdwAs 6 L-piaop

SOUepPIND ssouy] pue
pajaidwog Suysel 61-CIAOD 0202

payajdwo5 swoj}dwhs 61-piAaoD

eoueping ssouj]] pue
payaidwoy Buysel 61-GIAOD 020Z

pajajdwo5 SUOJGWAS 6 L-piAoD

snyeis asinoy

Z6L JO LOL

SADIANAS

za JOULVd-37 GIAVG ‘LIONOLVAHM
SS0IANaS

15S WOULWd-31 MeV 'NOLSSM
SADIANSS

49S JOUNLVd-31 MYV 'NOLSSM
SS0IANSS

za JONLVd-31T = NOGNVud ‘S1NSM
SAOIANaS

za JOULVd-31 »=66NOGNVud ‘SLYSM
SADIANaS

19S 1OYLWd- 31 NMVHS 'HSNYSM
SADIANSS

LOS 1OwLWd-31 NMVHS 'M3NYaM
SAOIANSS
AALLOANHOO

1a “HOO NST 'NSNUSM
SAOIANSS
FAILOAYHOD

Ld “YOO ANS THVd 'NSNYSM

SHOIANAS (Hay)

15S TOULVd-3T CYYMOH ‘'YISM

SAOIANAS (Hay)

19s JONLWd-3T CUYVMOH “MIS
SSOIANaS

ed 1OYLVd-31 ajdy ‘ZLeBulayy
SAOIANaS

za JOULVd-3T alAy ‘ZHeBulenn
SADIANSS
FALLOSYYOO

1a “YOO NAASLS ‘Naagam
SAOIANaS
SALLOAYNOO

Ld “Od NSAFLS ‘Yaagsm
SAOIANRS
FALLOAYYOO

LG “YOO = SWIOHOIN 'NSgdsM
SSOIANaS
BALLOaYYOO

La “HOD =SVWIOHOIN ‘NSagaSmM
SHOIANSS

za JOUNLVd-31 NIA3» ‘YaggSm

aL qor 4O}B90"] JaSf] yuswyedeg 49UIBS]

O0¢0Z/9/S

Alo}SipH UOI}a]dwWi0D esunog

ESPESSE

LSPESBE

LSp6S8e

00z01+9

002019

6vPESBE

6Pr6SBE

OSrESEE

OSP6S8E

SprEsse

ShrESSE

£92808

¥192808

Lpy6See

Lep6See

crr6SeEe

ZPPESBE

Evresse
di 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2566 Page 183 of 245

ze Buiues OSOO

c6E JO ZBL

oz0z/gvs
Aiojsipj uolajdwoy esinog

uonajduo0s auluO
uoHa|dwos aulUuO
uodHs|dWOD BUD
uoyjajduios auluCO
uonajdwos aujuC
uojaldwos suljuO

uonsdwoes auyuO

uojaydiwo0s aujuC

uojajdwio0s aujuoO
uone|dwos suljuO
uol}a|dwi0d Sulu
uoyajdwos auyuO

uojajdwios suuO

uonjajdu0s aulyuO

uojea|duios auluG

uoHe}dwoo sulyuO

uopajduos auluO

uonjajdwoo auuC

adAy uonajduoy 3109 wexy yeuly

OOL

OOL

OOL

OOL

001

001

OOL

OOL

OOL

001

00L

OOL

001

ool

O01

OOL

OOL

00!

OZOe/ES/b

Oz0z/ed/r

OZ0Z/ez/r

OZOZ/EZ/>

O2Oc/eair

OZ0Z/Ez/r

OZ0Z/Ee/r

OZ0e/Ee/r

Oz0z/ec/b

OZ0z/eely

OzOc/ec/y

OZOz/Ec/r

OZ0e/ee/y

O0c/ee/y

OcOz/Ez/r

O20c/ealy

Oc0z/Ecib

OcOz/Ec/y

ajeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2567 Page 184 of 245

est Buules, OSOO

OZO0¢/ec/p
O20d/L er

OZOZ/ES/+

O202/LZ/+

0Z02/b2/p
O20elrelr
Oc0e/rely
OZOZ/Le/y
O07 Ler
O20e/Lerr

OZOZ/E?/

OC0Z/ bey

O207/L ely
0202/2
O20e/L ir
020¢/ bey
OZ0¢/Lc/r

OZO7/ Lely
pajojdw05

BoUePINS ssauly] pue
pajejdwog Suysel 61-CIAOD 0202

payajduo5 suiojdwds 6 1-pinon

souepiny ssauji] pue
pajyajduiog Bunses 61-GIAOD 02Z0Z

poyajdwoy swojdwAs 6L-pao5

BOURPIND ssouy|| pue
pajyajdwod Gulyses 61-CIAOD 020Z

pajajdwo5 suuoydwAs §1-pinoD

Boueping ssauj}} pue
pajajduiog Buse! 61-GIAOD 020zZ

pejejdwe5 swoydws 61-plAnog

S0URpIND sseuljyj; pue
pajsidwog Buse, 61-GIAOD 0Z0Z
pajajdwio5 swoydwAs 6L-piaod

BoUepINS sseuj]] pue
Pajyajduiog Bunses 61-CIAOD 020Z

payajdu05 swojdwAs 61-piAaod

soueping) ssauj]) pue
pajajduiod Buysel 61-GIAOD 0z0zZ

peysjduio5 SWOJAWAS 61-plIAgD

BdUePINS ssoulj} pue
pajajdwiog Buyse, 61-CIAOD 020Z

pojajdwuo5 suio}dwiAs §4-pinoD

BOUePIND ssauj|j pue
pajsiduioy Buysal 6L-GIAOD 0Z0z

pajajdwog SUIDJGWAS 6}-PIAOD

snje}g asinoy

c6L JO 8h
SSdIANSS
SAILOAYYOO
ld “AOD
SSADIANAS
za TOMLVd-37
SASIAYNSS
za Owes
SSOIAMAS
SAILOZYYOO
LG “HOD
SHDIAYNAS
SALLOSYYOO
a “YOO
SAdIANSS
ta TWdLVd-sT
SASDIAYNSS
LG WYLVd-F1
SHOIAdAS
2d VYLVd-S1
SSOIANSS
ca JOULVd-31
SOAS OISNSYOS
TAG] 8 ANI-ST
SOAS SISNAYOS
ca 8 ANS
SSDIAYAS
FALLOAYYOO
19s = 1@)@)
SSODIAMAS
SAILOAYYOO
LOS = (0)8)
SSSDIAMAS
4d 1OweLVd-F1
SHODIAWAS
i JOULVd-3T
SSOIANSS
ed JOULVd-ST
SSSDIAYNAS
ed 7OYLVd-T1
SHAOIANSS
2d JOULVd-31
opt gor uo}j}e907] Jes Juawpiedag

0¢02/9/S

A10}Si}] UOI}ajdWI0y esunog

YOTAVL "HVZOTIM
CNOWAVY ‘SNIDDIM

GNOWAVY 'SNIDDIM

ydasor awa,

ydesor ewan,
LHAgON 'NNVAIOSIM
LY3gOu 'NNVAOSIM
NILSNP ‘GNVOSIM
NLLSN? ‘GNVOSIM
YaSINNaP ‘GNVOSIM

YasINNGP ‘CGNVOSIM

WVQV ‘ONILIHM

WVQV ‘ONLLIHMA
3NS31 ‘G1aIS.LIHM
ANSS1 ‘OTS 1 .LIHM

ASNGOY “S_LIHM

AANCO’ “SLLUIHM

GIAVG ‘LIOND.LVSAHM

A8U1E9"]

ooecses

cOPESBE

Z9PESRE

8292808

8294808

LOP6S8E

bOr6SS8E

6S76S8E

6SP6S8E

ogreses

O9rES8E

8SP6S8E

BSP6S8E

LGP6S8E

LSP6S8E

SSP6S8E

GSP6SBE

ESv6S8e

ai 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2568 Page 185 of 245

ve} Buurer, OSOO

C61 JO HBL

ozoz/o/s
Aioj}sipj UoNsjdwoy esinoy

uojajdw0s suluD
uonejdwos suyuO

uojs|dw0o suUD

uojajdwos suyjuO

uonajdwos suyuO
uonadwos sulyuD
uojajdiwes auyuC
uolajdwios auuC
uojajdio0d auluO
uoHe;dwo0s suyuO

uojajdui0s eulJuO

uone|dwos sullUuD

uonefdwoes suyuO
uojedwi0s suUuO
uojajdiwwo0s auljuO
uojejdwos auyuO
uoa|du0s auluO

uojeajdwo0o suuO

add uonjafdwog ai09g wexy jeu

oor

OOF

00+

OOL

QOL

001

OOL

OOL

OOL

OOL

OOoL

OOL

OOL

OOL

00L

OOL

ooL

OOL

OZOZ/Ez/y

OcOz/Ee/p

O20c/ea+

Oc0e/eel/r

O¢Oz/Ez/e

Oz0c/ea/y

OcOc/ec/r

O20Z/€e/+

OZ07/ec/r

OcOz/ee/r

OcOd/edy

Oc0c/ee/r

OZ0z/ee/y

O20z/ee/r

O2Oc/ec/y

OZOC/Eer

Oc0c/Ed/y

O2OZ/Ec/y

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2569 Page 186 of 245

set Guues) OSOO

O20c/ed/r
O20d/Ze/r
O20Z/ee/r
OZOC/Le/y
O20c/ee/r
OZ0d/L Clr
AVAL AAL
Oz0d/ecr
0Z0z/Ee/v
OZ0t/Ze/r

Oz0c/e7/r

O20¢/eci+

O0e/ezi+r
AV ALAA LG
020e/ee/r
020/12

O20z/ecir

O20e/Lely

pajejduio5

payaidwo5
pejajduo5
pejyajdwo5
pajajdwo5
pajajdwoa
pajajduio5
payajduo5
pajajdwo5
pajajdwo5
peyajduio5

pejajdwo5

pajajdwe5

pajajdwo5
pajajdwo5
payajdwo09
payeidwo5

pejajdwog

pajajdwog

snjeys

souepiIng ssoulj} pue
Bunsel 6L-GIAOD 0202

swojdwAs §1-pinod

SOuRpINS) sSaul}} pue
Bunsel 6L-CIAOD 0202

swio}duwAs 61-pin0D

soueping ssauy] pue
Buysel 6L-GIAOD 0202

swoj}dwAs 6 L-pIAog

souRpINdS ssouj|] pue
Buysel 6L-CIAOD 0202

SUIO}CWAS GL-PIACD

SQUEPIND Sssoujl| pue
Buysel 61-CIAOD 0202

SWUO}GWAS GL-PIAOD

soueping ssouj|] pue
Buse | 61-GIAOD 0202

SUIOJCWAS GL-pIAOD

SOUePINS ssoauj}} pue
Buse, 6L-GIAOD 0202

swuojduAs 61-pinog

SoOURpINS ssauli} pue
Buns, 6L-GIAOD 020z

swoydwihS §1-piAaod

aoueping ssaulj| pue
Buyse1 6L-GIAOD 0202

swojdwiAs §1-pinoD

asinog

ZBL IO GEL
Ald d
Sud/SNOdS3u
LOS uaWa-31
SAOIAMAS
za TOM LVd-31
SHOINSS
za ONLVd-F1
SSOIANSS
za TONLVd-ST
SAOIANAS
za OwLVd-71
SOAS DISNSYOS
im 2 ANSI
SOAS DISNSYOS
| 8 ANI-Z1
SIOIANSS
za JONLWd-31
Sa0IANaS
za TONLVd-37
SSOIANSS
4 JOULVd-31
SHOIANaS
| WONLvad1
SSOIANSS
SALLOSNYOO
La “YOO
SSOIANSS
AALLOSYYOO
Ld -4Oo
SOAS OISNANOS
ad 8 ANF
SOAS DISNSYOS
ad 9 ANIA
SSOIANAS
za OwLWd-31
S3OIANaS
za JOuNLVd-31
SHOIANaS
BALLOSNYOO
Ld “YOO
api qor uo}}2907] 4987), qusuniedag

Oc0c//S

Aio}sip] UOHe]dwiog esinoy

NMVHS ‘NOS TIM

AZAYVH ‘NOS TIM

ASAYVH ‘NOSTIM

NVIud ‘NOSTIM

NVIYd ‘NOSTIM

Luvd ‘NOSTIM

Luvd ‘NOSTIM

SSWYVP ‘GUVATIM

SSWVf ‘GYvVATUM

AHLOWLL 'SITHIM

AHLOWILL 'SITHUM

AHLOWIL ‘SIIWITIIM

AHLOWLL ‘SIAVITHIM

YSSINNGP 'SINVITTIM

YSSINNAS 'SWVITIIM

MSHS “THM

IMSHS "THM

YOTAVL "HVZOTIM

JOULES]

PLYESSE

ELyESse

ELYESBE

ZOZOLYO

ZOZOLPO

SLP6SBE

SLYESBE

cLP6S8E

cLv6S8E

69P6S8E

69v6S8E

vOvESEee

vOr6SRe

Z8667EZL

e866r671

£9P6S8E

CQPESRE

00ezS8S
dl 4esny
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2570 Page 187 of 245

98} Buuren, OSOO

Z6L JO OBL

ozoz/o/s
A1ojsI} UO}e]dwoy osinoy

uonajdwos auljuO
uonsjdwos auyuO
uoHa|dwuo0s auljuO
uoje}dwos suyjuO
uoHadwes auyuO
uojsjdwios suyjUuO
uonefdwo0s auyuO
uojejdwes auyuQ
uojadwos auluo
uonadiwoo auluO

uojajdwios auluC

uolefdwoo aulyuo

uoje|dwoo auyjuQ
uojajdwos auyUuC
uoyafdwos auyuO
uoHe;dwo0s aulluO

uonejdwos euuO

uoHajdwos suyuO

adj uonjajdiuog aioog wexy jeu

001

OOF

OOL

OOL

ooL

0Ol

OOL

001

0OL

OOL

00!

OOL

0Or

Oot

OOL

001

00}

ooL

OcOe/Ec/y

OZOS/ET/F

OZOz/EC/P

O2Oz/eely

OZOZ/ET/>

OcO0z/Eec/y

OcOz/Ec/r

OcOz/ecy

OZOc/Eezy

OZ0Z/Ez/r

O2Oc/ec/y

O20d/eciv

O2OZ/Ez/y

Oz0z/ed/y

Oc0z/Ec/r

OcOd/ee/r

OcOc/Eecir

Oc0c/Ec/r

ajyeg ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2571 Page 188 of 245

29} Bulwer, OSOO

020% ey

OZOZ/LZ/r
OZ02/Le/r

0202/Ze/r

O20c/ez/r

O20z/ee/r

0202/Le/r

O20z/Leir

O20c/ec/+r

O20c/ec/+
OZ0¢/LZ/r
0Z02/ Lar
O20Z/LZiv
0Z0z/ecir
OZOz/Ez/r

OZOZ/Et/b

OcOz/Etiy
payajduie5

payajdw05 swojdwAs 61-piaeg

aouepIng ssoeulj; pue
pajajdwog Bunsel 61-CIAOD 0Z0z

pajajdwuog swojdwks 6 ,-plaod

aouRpINg sseuy) pue
pajajdwog Buses 61-GIAOD 0Z0Z

pajajdwo5 swio}dws §4-piAoD

SOUePIND ssouly) pue
payaidwiog Buse) 6L-CIAOD 0202
pajajdwo5 SUIO}GWAS 6 L-DIAOD

eouepINg ssaulj] pue
pajajdweg Buysel 6L-GIAOD 0202
pajajdui05 su0jdwAS GL-piAaoD

BOUBPINS Ssouj|} pue
pajyajdwog Buyse! 61-CIAOD 0202

pajajdwo5 swiojdwiAS 6} -piaog

SOURpIND ssouy| pue
pajajdwog Bunsel 61-CIAOD 0Z0Z

pajajdw05 suuo}dwAS §1-piAoD

squeping sseaulj} pue
payajdwoy Buyses 64-CHAOD 0202

pejajdwo5 swo}dwAs §1-pinoD

souepIndy ssauj}} pue
payejdwog Buyses 61-CIAOD 020Z

pajajduo5 Swo}dwAS 6 L-plAaod

sng asinop

C61 JO JEL
Aldd
AYd/SSNOdS3y
19S Yy3aW3-31
Aid d
dud/ASNOdS3y
LOS YSN3-37
SSDIAYSS
LOS TOULVd-3T
SSDIAYAS
L9S TOYULVd-3T
SSOIANAS
AAILOSYYOO
ta “dod
SADIAYAS
SJAILOSYHOO
1d “YOO
SHOIAYNAS
SAILOAYHOO
ta “doo
SA0IAYSS
AAILLOSYYOO
Ld “-HOo
S3DIAY3SS
AAILOSYYOO
LG “dOo
SS0IANSS
SAILOSYYOO
td “dOd
SOAS OISNSYHO4
LOS 8 ANAT
SOAS DISNSYOS
LOS 8 ANI-3T
SADIAYSS
cd VOYLYd-3 1
S3O0IAYSS
AG TOULVd-37
SAdIAYRS
ed TWOYLVd-3T
SADIAYAS
2a 1OULVd-31
Ald d
AuYd/ASNOdS3Y
L9S YsaWa-37
onl, gor uoHeI07] 4987) yuounedag

020Z/9/S

AlO}SIH UOI}ej]dWI0y osunog

TNWd ‘NVWYOM

Wd ‘NVAHYOM
Adadsdaf 'YALSOOM

Adaddaft 'YaLSOOM

FOYOAS ‘AFIOOM

AOYOAD “AFIOOM

NILSNG '3SIIGOOM

NILSNG 'sarIGOOM

NOwVY '4511GOOM

Nouvy ‘44I1GOOM
NVAUud 'GOOM
NVAud ‘GOOM

TAVHOIN ‘YS TNIM

TAVHOIN ‘YS TANIM

NOSVf ‘NYOENIM

NOSVf 'NYOSNIM

NMVHS 'NOS7IIM

49UL297]

L8V6S8E

Z8P6S8E

98PES8E

98P6S8E

S8P6S8E

S8rES8E

€99seLol

£99881

E8rES8E

E8rES8E

OSPESee

O8r6See

LLYESBE

LLP6S8E

QLP6S8E

GL¥EGBE

PLPESBE

aj 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2572 Page 189 of 245

99} BuiurerL OSOO

261 30 BBL

ozoz/avs
Aio}SipH Uolejdwoy asinoyg

uoyefdwos auyuo

uojajdwios sujuO
udl]a|dW0D auI]UG

uoNedwoo sulUuO

uonsjdwos auyuO

uogajduios suyuO

uons}dwo0s aulyuG

UONa|dwWOo SUl|UO

uoVaydwos suyjuO

uonadiu0o suUuO
uONa|dwo0s auljJuO
uoHa}dwos auyUuO
uoRa|dwos auUO
uoKejdwos suyuO
uonajdwi0s auljuC

uoHa|diwos sulluD

uojafduioo auyuS

adAj uonajdui0g a1099 wexy jeuly

OOL

001

001

OOL

00}

OOL

OOL

001

001

OOL

OOL

OOL

OOF

OoL

00L

oOL

OOL

OZOz/eeir

OZ0z/eciy

O<Oz/Ee/¥

OZ0c/ee/y

OZ0Z/Eeir

O20c/ez/r

O20c/EZ/r

OZO0Z/Ec/r

O2Oz/ET/>

OcO0z/ez/v

O%0c/ec/r

OZOc/ec/r

OcOc/ee/h

OZ0e/e/r

O2O0e/eciv

OZOz/Ec/y

O2O0c/eely

3}eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2573 Page 190 of 245

68t Sues, OSOO

OZ02/¥e/r
OCO07/ Fey
0202/Le/r
0Z0c/ze/r
O20d/L ir
0202/12/r
O20z/0d/+7

O20z/L err

0202/02

Oz0c/ecir
OZ0¢/Lc/y

O20e/L ar

O207/eeir

O20/eerv
0202/ Ley

OZ0C/L Zr

O20/eery

O20Z/ee/r
pojajdui0oy

pajajdwo5 swio}dwds 6 4-piAaod

SQUEPING SssauT] pue
pajyeidwog Buyse 6L-dIAOD 020Z

pajajdwiog swiojdwAs 6 L~plaos)

aoueping ssauj|j pue
payejduiog Bunses 61-GIAOD 020

pajajdwo9 swojdwAs §1-piaca

BouepINS ssaujj| pue
pajyajdwog Buysse! 61-GIAOD 0Z0Z

paysjduio5 swoj}dwAs 6 E-piAaoD

aouepind sseul]j pue
pajajdwiog Buysel 61-GIAOD 0202

pajajdwo5 swo}dwwds §1-piAoD

aouepIn sseuly pue
payajdwiog Guyses 61-GIAOD 0Z0Z

pajajdiuo9 swojdwhs 61-piaoD

Boueping ssouj|] pue
payajdwog Buysal 6L-CIAOD 0202

pajejdi0e9 suo}dws 61 -piaog

souepINS) sseulfy} pue
payajdwog Buysal 61-CIAOD 020

pajsjduio5 SUIO}GWAS GE-PpIAoD

aoueping ssoull| pue
payajdwog Bunses 61-GIAOD 0z0z

pajajdwo5 suojduAs §1-piaoD

soueping sseur} pue
pajajdwog Buysa| 61-GIAOD 0z0z

snjeys esunog

Aiojsip] uoNajdwoyg asinoy

c6L 0 GEL

2d
2a
ed

2d

ed

eq

LT

LT
ea

@q

Lg

LG
rvw

rv

LQ

Ld
Snil qor
0Z02/9/S

uoneso07] 1asf)

SSODIAYAS
TOULVd-3T

SASOIANAS
WuL¥d-31

SAOIAYAS
TONLVd-3T

SAOIANAS
TOULVd-3T

SADIAMAS
TOYNLVd-37

SSOIAdsAS
WOYLWd-3 1

SSOIAMAS
TOuLVd-31

SSDIANAS
TOYNLVd-3T

Ald d

AYd/ASNOdS3Y

YaWs-31
Aldd

Aud/ASNOdS3Y

YaW3-37

SSDIANAS
TONLVd-3T

SAOIAYaS
TONLVd-F1

SSOIAMAS
AA LOSYYOO
“HOOD

SSODIANSS
AAILOSYYOO
“YOO

SSOIAMAS
TOULVd-3T

SADIAYAS
TOL -T1

SAOIAYES
SALLOSYHYOO
“YOO

SASIAYSS
AAILOSYHYOO
“YOO

juowpedeq

smuva ‘ovrvz
sniuvd ‘Ovrvz
YAHdOLSINHD 'NOA
YAHdOLSIMHO 'NOA
SEY ‘UO,

SopeUD ‘UO,
MORLVd “SNSA

MORILVd “SNSA

TISSSNY ‘YSSISA

TISSSNdy ‘NAaSIZA
Adda ‘OOdTIWA

AMAL ‘OOCIVA

YWNHSOr “IasyNM

VNHSOFP ‘TaseNM

YAHdOLSIMHOD
‘HOVYGNAM

YSHdOLSIYHO
"HOVECNNM

NONNVHS
"NOLONIHLYOM

NONNVHS
‘NOLONIHLYOM

49ULC9"]

Z6P6S8E

L6r6S8E

v6PES8E

v6resee

PLELB08

vL€2808

C6PESRE

E6P6S8E

CEPES8E

ZEPESBE

L6PESeE

L6vESBE

O6¥6S8E

O6PES8E

68Pr6S8E

68PES8E

9¢907LOL

990% 101
ai 4asp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2574 Page 191 of 245

06} Bujurer, OSOO

261 40 OBL

ozoz/ars
A1o}sip] uolajdwoy esinoy

uoHea;du0o aUlJuUG
uolajdwos aulUO
uonaydwos auyuO
uojajduios auyuG
uonajdwo0s auyuC
uOna|dwos auljUuO
UOHs}dWOS SUT|UG

uonajdu0s suluO

UOHa]dwW0D aUulUO

uoNa|dwos sulluG
uopadwes auljuO

uonefduics suljuC

uonafdwo0s auljuO

uonjafdiwcs suluG
uoRajdwos auuO

uojajdwo0d auuG

uonajduiod aujuC

uonejduios auyuC

adAj uonajduioy a109g wexg jeuly

OOoL

001

OOL

OOL

OOL

o0l

00!

OOL

OOL

OOL

OOL

OOF

OOL

00!

OOL

OOL

OOL

OOL

OcOc/ez/r

OZOz/Ee/r

OZOz/ec/y

O2Oc/Ecy

TACT ALSAL

OZOZ/E?/F

OZ0z/Ezir

OcOz/Ee/b

O20c/ee/y

O20z/ec/r

OcOz/Ee/y

OZOZ/Ezi>

OZOc/Et/>

O20Z/EZ/b

O20c/Ee/r

OZO0c/Ec/y

OZ0Z/Ec/p

O20e/ee/r

3}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2575 Page 192 of 245

+64 Bulureil OSOO

OC0¢/eci+

O20c/Ze/y

O20S/LZ/r

OOZ/Ezir

OZ0e/L ir

OZOe/LZ/p

O20S/ecir

O20d/ez/r

O20e/Le/y

OZ0z/eciy

020d

O20c/ee/y

O20e/2Z/r

O00

pajyojdiu05

peyafdu05 suuojdwiAS 61-plAoy

B9UBPINS ssouj|] pue
payajduog Buyse! 61-GIAOD 020Z

pajejdiu09g SWIO}AWAS G1 -PplIAoD

aquepINd ssaulij pue
payajdwop Guise) 61-CIAOD 020Z

pajajdwo9 swojdwAs 6L-piaod

aoUepINg ssouj|| pue
pajaiduiog Buysal 61-GIAOD 0202

payajduio5 swo}dwAs 6L-plaoD

SOURPIND ssaullyy pue
pajyejdwoy Bujse1 61-CHAOD 0202

payajdui05 swojdwAs 61-piaoD

aoueping) ssoui]} pue
pajajdwog Buysel 6L-GIAOD 0202

pajajdwio5 swojdiuhs §4-plAaog

aouEpINS ssoufl] pue
Pajajdwiog Buysal 61-GIAOD 0z0z

pajajdiu05 swojdws 61-plaog

soueping sseuyy) pue
pajyaidwog Bunsel 61-CIAOD 0202

snjejyg asino9

c6L JO L6L

LG

LG
19s
19S

ea

za
198
19S
15S
19S
2d
ca
za

2a
ap gor
OZO0Z/O/S

u0je307] J3Sf)

SSOIAYMAS
SALLOSYYOO
“YOO

SSOIAMAS
SAILOSYYOD
“YOO

SSAOIANAS
VONLVd-57

SSODIANSAS
WrLVd-37

SSOIANAS
TOYLVd-3T

SASIAYAS
VOULVd-31

SSOIANAS
WOudlvd-31

SSOIANSS
TOULVd-3T

SOAS OISN3SYOd
® ANAT

SOAS SISNSYNOS
8 ANFS1

SAOIANAS
TOeLWvd-3T

SSOIAYAS
TOeLWd-d7

SAOIAYSS
WUlVd-F1

SSOIANSS
TOULVd-37

jyuswyiedsg

Alo}siH} UOIa|dwWi0D esinog

Ajwy ‘Buemz

Ajiwig ‘Buamz
YISSVA ‘VYOZ
YISSVA 'VYOZ

SSWVf ‘HVdS0Z

SaWwvr ‘AVaS0Z

Nidava
“OINNSSdNHAZ

Niduvda
“SINNS4AdNHAZ

AVISILSAS
‘IHSAOMAVYAZ

AVISILAAS
‘IHSAOMAVEAZ

NaLSidy
‘ZOIMSPANVGZ

NSLStdy
‘ZOIMAIINVOZ
dO. ‘VdidyVNVZ

COOL ‘Wd yYVNYZ

49usee7}

96202521

96202521

SOS6S8E

sos6see

vos6see

vOS6SBE

c0S6S8e

£OS6S8E

ZOS6SBE

cOS6S8E

LOS6S8E

LOS6S8E

0060¢2S

0060r2S

Ql 4ssn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2576 Page 193 of 245

z61 Burure:) OSOO

c61 $0 ZBL

ozoz/avs
Aloj}sip} UOTa]dwWi0y osunoy

uojajdwos aujuG

uojajdu0s suluO
uonadiwos aulyuO
uoje;dwio0d auljuO
uolajdwoo suljuO
uogajdwios aujUuO
uoa]dWi0d Sulu
uoKejdwos auyuO
UOTa|dwi0d suljuC
uojajdwo0s aujuC
uonajdwod auljuO
uonajdwos aulyuo
uojejduoos suluO

uoyaydwos auljuO

adAj uonajdwoy ai09g wexy jeul4

Oo!

OO!

O0L

OOF

OOL

OOL

001

OOL

001

OOL

00!

OOL

001

OOL

OZ0z/ec/y

OCOZ/Ez/y

O2Oc/ee/y

OCOz/ez/P

Oc0Z/ET/F

O<c0c/Ee/y

OZOZ/Et/y

Oz0c/ez/r

OZ0c/eciy

OZOTz/Ez/F

OcOz/Eec/y

OzO0z/Ez/y

OZOC/ET/F

Oc0c/eely

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2577 Page 194 of 245

e6} Bulwer, OSOO

O20z/Se/r

OZ0Z/ee/+r

OZ0e/L/y

0202/2

OZ0Z/Le/r

pejejdui0o5

pajyajduo5

payoduies

payaidwoy

pajajdwo5

pajaidwo5

snjejg

swuo}duiAS §1-pliAaog

swojydws 61-piaod

SWO}UWAS GL-PIAOD

swojydwAs 6L-piAoD

swoduuAS 64-piAoD

esino5

eG JO |

ed

LG

ta

La

1G
SnLL gor

SSOIAYNSS
AAILOAYNOD
“YOO

SSOIAYSS
AALLOSYYOS
“uOD

SS0IANSS
AAILOSYHYOS
“YOO

SHOIANAS
SALLOAYYOO
“YOO

SASIANSS
SAAILOAYYOO
“YuOo

u0e907] Jasf juewyedseq

TaINVG "Haq 1V

SOON ‘yAZoWepY

GVHO ‘NOSSHOV

YOAaYL ‘NOUV

VOISSSP ‘NOVY

4ausea"}

OZOZI/S - BLOZ/O/LL

pajadwio5
any

IV

lv

liv

Iv

WW

iv

Iv

SSDIANSS SAILOBYYHOD-HOD

Ww

swiojdwikS §1-pINoD ‘ssauy| pue BuRse| 10) aoUePIND 6L-CIAOD

0Z0C/9/S

Aioj}sip}{ UolVej]dwoy asinog

lv

egresee

O€669SZ1

£OvESRE

ogPrEesse

LeSesee

qi 4esn
aBuey ajeq ait
pajajdwio5
snjyejg esun0g
snye}g JaUIe8 7
© Pleld WoysnD
Z Piety woysnd
b Pialy WojpsnD
soy0fe}e9 4asp
sedAy juswAojdwg
sapll qor
su0}e2907 49Sf)
SUOISIAIG
uejdg Burusesy
asinog

salyouesaly
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2578 Page 195 of 245

61 Bulvied, OSOO

CG 4072

ozoz/ors
A10}SIH UOHe]dwoy ssunoy

uoNa|dWi0o SsuUC

uojs|dwi0s sulUO

uodajdwuioo auljuO

uonadwos aulud

uojeafdiwes aulyuO

adj uonajdiu0y 31095 wexg jeul4

OOt

Ot

oOL

O01

OOL

OZOZ/Ee/+F

Oz20e/ee/y

Oc0z/Eziv

OZ0z/Ec/r

OzOe/EcIy

93eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2579 Page 196 of 245

$61 Bujurert OSOO

OZ0e/SZit

O20Z/0Z/+F

O20Z/L ir

OOZ/LZ/y

OZO0z/Zely

O20d/ec/y

020z/0e/t

Oc0e/cerr

O20c/Ezir

O20e/e/r

O20e/Scir

O20e/Lelr

OZOC/L iy

Oc0e/Lely

pajejdu05

pajajduio5

pajajdwio5

pajajdwo5

payejdwog

pojyajduioy

pajajduio5

pajajduio5

pajajdwo5

pajaydiuoy

pajajdwo5

peyjajdwo5

pejajdwog

payjajdwo5

pajyajduioe5

Snyeis

swojdwAs 6L-plAoD

swojdws 6 L-piaoD

swio}duiAs 6 L-PIAOD

swio}dwAs 6 L-plaoD

SWIOJGWAS GL-PplAoD

swo}dwAS 6 L-plaog

SWUO}GWAS GL -PIAoD

SUIOJUGWAS GL-PplIAoD

SWO}dWAS 6 L-PIAOD

SUU0JGWAS 6 L-piaoD

swojdwAs §1-pinoD

swoydwiAs §1-piAoD

suuojdwis §1-piAoD

swojduAS 6L-pIAoD

asinog

AiO}SIH UOHajdwioy esinog

GG JO €

4a

1a

1G

+a

iG

4a

qd

1d

LOS

td

a

LG

La

Ld
eBlL gor
OZOZ/O/S

U0}}e907] 18S

SSOIANSS
SAILOAYHOS
“doo

SAOIANSS
SALLOSYYOO
“adOo

SSOIANAS
SAILOAYYOO
“YOO

SSOIANES
AAILOANYOD
“YO

SSOIAMAS
SAILOAYYOO
“YOD

SSOIANAS
AAILOANYOO
“YOO

SSOIANAS
AAILOSAYYOO
= [0)0)

SSOIANAS
AAILOANYHOD
“YOO

SSOIANAS
AA LOSYYOO
“YOO

SADIANSAS
AAILOSYYOO
“uOo

SADIAYMAS
SALLOSYYOO
“doo

SSOIAMAS
SALLOAYHOD
“HOOD

SSOIAMAS
SAILOAYYOO
“YOO

SSOIAYAS
AALOSYYOO
= |0)0)

juswpedseg

3SVO ‘HOSVNNVG

jneg ‘uuewyeEg

M3HLLVW ‘Ava

NILSAMM ‘TIAMOVE

NVHLYNOP

‘T1SMova

JajA_ ‘uUBWIORg

AWsuar "MVvIave

TJAVHOIN ‘GVANHSY

NHOf ‘AS IHSV

Joywuuar ‘Aajusy

M3YCNY ‘OUVSV

Aseyoe7 ‘pueuy

uuz ‘Udy

QYVHOIY 'NOSYAC TV

43U129"]

g6rEessEe

Z£LpZ808

6eresee

ObGEesSse

ySOBELEL

peegedd

ZEv8SsEe

E8resese

osPresee

COLSHLEL

L297SZ6

OOLSPELZL

b9eOll2

£8S2S26

ql 48s
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2580 Page 197 of 245

961 Bulures, OSOO

cS JO 7

ozoz/a/s
A1O}SIH{ UOHajdwio0y ssinoy

uojs|dwios auljuO

uojajdwoo auyjuoO

uonafdiw0s suluC

uol}a|dwi0d auljuS

uole|dwiod sulluC

uojajdu0s suljuO

uoRedui0s aulUO

uonajdwios auljuC

uojsjdwioo sulluG

uojajdwo0s auluo

uojajdwos suljuC

uojajdwos suyuO

uojajdwos suyuO

uone|duios suyuC

addy uojajdwog a109g5 wexy jeuly

O04

OOL

OOL

00L

001

OOL

OOL

00L

001

QOL

OOL

Oot

OOL

OOL

O20Z/Ez/r

OZOC/Ez/P

OZOZ/EZ/P

O20c/ea/y

OZOC/Ea/y

O20z/ee/y

Oc0c/Eecie

OZOc/ES/y

OZOz/Ec/y

OcOz/Eciy

0207/7

Oc0e/ee/r

OcOc/ES/p

OZOT/ETIy

sjeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2581 Page 198 of 245

26) Sururert OSOO

Oc0eleciy

O20e/eciy

O207z/0e/+

020/27

020¢/L iy

O20Z/L ip

OZOY/L/S

020Z/eelr

020c/relr

OZOZ/ Ly

OZ0Z/ Ly

O20e/L ey

Oc0c/6/>

Oz0c/0e/r

pojojduio5

pajajdu09

poyajduea

payajduu05

peyaduu05

payejdwo5

payajdwog

payajdwoy

pejajdwog

psjejdwo5

peysjdwo5

pejejdwo5

pajajdwoa

pejejduo5

pajyadue5

snjeig

swojdwAs 6L-plAaoD

suo}dwAS 61-piAaoD

swojdws 61-piaog

swojdws 61 -piaca

swoydwAs 61-piaod

swojdwAs 6}-piaoD

swiojdwAs 6 1-piaoD

suiojdwAs §1-piAoD

swuo}dwiAs §1-piAoD

suuo}dAs §1-piaoD

swo}dwds 61-piAoD

swojduiks §1-plaog

suo}dwAS §1-piAaoad

swojdwiAS 61 -piAod

asinog

Aiojsip{ UoNajdwoy esinoy

CG I0G

a

La

LQ

AG

LG

+d

+a

Ld

La

2G

LG

La

La

La
sHLL gor
OZOz/O/S

uone907] 1aS7)

SADIAYNAS
SAILOANYOD
i= [0)0)

SSOIANSS
SALLOSYYHOO
“YOO

SSHOIAYAS
SALLOSYHYOD
“40D

SSOIAMSS
SAILOAYYOO
“dO

SADIAYSS
SAALLOSYYOO
“HOD

SSDIAYAS
SALLOSYYOO
“uOd

SADIAYAS
SALLOSYNYOO
= 1070)

SSADIANSS
AAILLOSYYOS
“YOO

SSOIAYAS
AALLOSYYOO
“Oo

SADIAYAS
AAILOSYYOO
“YOO

SSOIAYSaS
AALLOSYYOO
“YOO

SSOIAYAS
SAILOAYYOD
= 1 0)@)

SSOIAYNAS
SAILLOSYYOO
“YOO

SSOIANSS
AAILOSHYOO
“YOD

juswjedseg

NOLLIVO ‘Auda

Awaier ‘ysinbieg

VNN&fr ‘ous

TAINVG ‘ONIMH3g

qwuyaso

‘dWVHONV3a

WVITIM ‘ANVAd

Nvas ‘SNVad

NIA3ZG ‘T1a0SAVa

VHSIT¥ 'NSILSVa

YSHLVSH

‘MIANVILSVE

MYYW 'NOLYVa

Nosvf ‘Ad 1Luva

Yagnv ‘CYVNYVE

g0Ovr 'HOSVNNVE

49uie9*}

vEOLSES

€e%y2e0e

OLGESeEe

6osesee

LE9¢S26

gosesse

POOBELEL

£L£99G2S

cosesee

cOS8S8e

PBOLGeS

oosesse

86P8SBE

26v8S8E
ai 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2582 Page 199 of 245

86} Bujurei, OSOO

eG J0 9

oz0z/ors
A1o}SIH UOI}aj]dwW0y asunog

uoRs|dwos sujUuO

uona|dw0s SUl|uUG

uons|dwos suyuO

uo}s|dwod suUC

uoRajdwoo aujjUuCO

uons}dwos aulyUuD

uoHeldiwes aul|uUG

uonaldu0s suluO

uoyajdwoo auljuOQ

uojejdwoo suluD

uoHe|dwos auyUO

uoja}dui0o suluG

uoNajdwio0s sulUC

uOoRe|dwoes auluO

add uonajdwiog a:09g wexg jeuly

QOL

oOL

001

OOL

OOL

001

OOL

001

OOL

00L

001

OOL

ooL

001

O20Z/Ec/P

OZ0C/Ee/y

OZOZ/Ez/y

ANAL AL

OZOz/Ee/>

OZOz/Et/b

OcOc/eely

OcOc/ez/y

OZOZ/EC/y

OZOZ/ECIy

O20c/Ec/y

OZ0Z/ee/y

OZ0c/ee/y

Oz0c/ee/y

ajeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2583 Page 200 of 245

007 Bulwer, OSOO

cS 308

ozoz/a/s
A1o}si}] Uol}ajdwo0y esunog

uonejdiu0s auljuO

uonajdwoo suluD

uona|dwos auluO

uonejdiu0s auljuO

uonajdwo0s auljuO

uoyajduues suuO

uoyajduioo suyUuO

uojeajdwios auyuO

uojejduios suyuO

uojajdwo0s auluO

uonadwos sulyup

uoyea;duico suluO

uOns|dwo0s auyjuo

uojejduos auyuO

addy uonajdwog a109g wexy yeulg

OOL

ool

OOL

OOL

OOL

OOL

OOL

OOL

OL

00L

001

OOL

OOL

ool

O20c/ee/r

Oc0c/Ez/h

O20c/Ec/P

OZ0z/Ee/r

OZOz/Ee/y

O20c/ee/v

O20c/Ee/y

OZOc/Ez/P

Oc0d/eerr

OcOcedy

020z/ee/r

Oz0c/ee/b

O20c/ec/y

OZOZ/ETPF

ajyeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2584 Page 201 of 245

66} Sulurest OSOO

Oe0e/r clr

OZ0z/0ci+

0207/02

0202/12

OZOC/LZ/y

020e/eclr

O20d/ Ler

O207/L er

OZ0C/Le/y

OZ0C/L er

OZ0¢/eZ/r

Oz0z/0d/r

O20Z/0Z/¥

0Z0¢/rlr

pojojdui0o5

payajdwo5

payajduio5

paysjdwio5

payajdwoy

pojajdwoa

pajajduioy

pajajdwo5

pajajdwo5

pajajdwoy

peyajdwo5

payajdwo5

pejajdwog

pajejduo5

peyajdues

snyeig

SWUOJGWAS 6L-PIAOD

swojduAs 6§1-PpiIA0D

swojdwts 61-pinoD

swuojdiuds §1-piAoD

swojdwks §1-pinoD

swio}dwAs 6L-pinog

swo}dwds §4-pinoD

swojdwwhs 6 }-piao9

swioydwAs 61-piaoD

swojdiwAs §1-piAoD

swiojdws 61-piAoD

swojdwds 61-piAoD

swojdwks 6L-piao5

swojydws 61-piaoD

esino5

AiojsipH UoWe|dwoy esinog

cG $0 £

td

19s

LG

LG

LQ

1d

+d

ed

ed

1d

1G

Los

bd

Ld
aAlL gor
0c0Z/9/S

uoje907 1asf)

SSOIAYNAS
SAAILOSYYOD
“dOO

SSOIANAS
AAILOSeYOD
= 10,0)

SSOIANSS
AALLOSYYOOD
“YOoD

SAOIAYSS
AAILOAYYOD
“HOD

SSDIAMSS
SALLOAYYOO
“YOO

SAHOIAYAS
AALLOSYYOO
“uOD

SADIAYAS
AAILLOSYYOO
“YOO

SADIAMAS
SALLOSYYOO
“doo

SSDIAYAS
SALLOAYYOO
= 1070)

SADIAYSS
AALLOSYYOO
“YOO

SHOIANAS
AAILOAYYOO
“YxOo

SASIAYSS
AALLOSYHYOO
i= 100)

SSOIAMAS
SAILOSYYOO
= 10)8)

SSOIAYMAS
AALOSZYYOO
“uO

juewmpiedag

jualg ‘umolg

ANOHLNV ‘NMOUd

MOIN ‘GQuVTINONE

AL ‘WNOSNVYa

TaVHOIN ‘LEW

vISSITAG ‘GAOg

MAXON 'YSaMOS

WYHVA ‘ONIYSMOd

AuV9 'NvVayanog

NVAY "SHONOG

VYCNVSSYV9 ‘NWvOg

NVWYSH 'dOHSIA

NIAS™ ‘vidi

Hdasor ‘MO1Aa918

43UL89]

2£év2808

9SSeSeEe

OLSeree

eSSeSee

ossesee

SB99SZS

PLOBELEL

2HS8SBE

6esesee

ZESESBE

6z2gecee

SZ7S8S8E

veGBSBEe

cO66S P01
di 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2585 Page 202 of 245

boz Buiures, OSOO

O20z/02/+r

0202/07

Oz0c/eel+r

AAR TAL

O20c/Ze/y

O20z/0c/+

O20e/Le/r

O20z/0e/

020/02

O2OZ/Le/+

O20d/ce/r

O20Z/Le/p

O20Z/0Z/r

Oz0c/0a/¥

pejajdwio5

pajyajduoe5

payajduioy

pajajdwo5

psyjajdwoa

payadue5

pajajdwo5

payaidwioy

peyjajdwog

payajdwo9

pajajduio5

payaidu05

payejdwo5

payajduo5

payaydiuog

snes

SUWIOJAWAS 6L-PIAOD

SUIOJUWAS GL-PIAOD

swo\diwAs §,-pinog

swojdids 61-pinoD

swoydwAs 61-piaoD

SWO}dWAS 6} -PIAOD

swio}duiAS 6 E-piAog

suo}duAS §1-pinog

swojdwAs 61-plinod

swo}dwhs 6 ,-piAoD

swwo}diAs §1-piaod

swoyduAS 6L-PIAOD

SlU0}dWAS 6 }-PIAOD

swojdwAS 61 -piaog

esuneg

A1ojsip] UOHajduioy osinog

eG 496

ba

Ld

+a

Ld

La

ta

1d

+a

La

1G

LG

+a

ta

+d
Spill qor
0Z0c/9/S

uo0ye907] JaSsf,

SSDIANAS
SALLOSeeOS
“YOO

SHADIANSS
SAILOANYHOD
“YOO

SSOIANAS
SAILOAYYOS
“YOO

SADIAYAS
AAILOAYYOO
“YuOd

SSOIAdaS
SALLDAYYOO
= 1010)

SSOIAYAS
AAILOSYYOO
= [0)0)

SSOIANAS
AAILOAYYOO
“dod

SSOIAMAS
AAILOSYHYOO
“HOOD

SAOIAYaS
SALLOSYeHOO
“uOD

SSOIANSS
SAILOAYYOOD
“YOO

SAOIAYAS
AALLOAYYOO
“uOo

SHAOIMdAS
SAILDSYYOS
“YOO

SADIANAS
AAILOSYYOO
“dOO

SADIANAS
SAILOSYYOO
“YOO

juswmjiedeg

Adadsaf ‘VNOGHVO

goovr ‘VNOGYvO

SILEND ‘“TAsdWvo

ASTISHS ‘NOYANVO

uanays ‘uAawyeD

NVHLYNOP ‘VZNd

VGNVWM ‘MOAN

VINVW ‘Shang

NVIua ‘SYNE

uysne ‘zing

LLSYeV9 ‘ONILING

Aueyug “epong

mauyeW ‘SUIZaZIg

AW3ua? 'NMOUG

sousea]

Cesesse

pesesse

6L58S8E

ezsesee

CLC9LLL

SOS886S

ZLGBSRE

8592626

SOS8S8E

8yLOLSZL

paGesee

POCOLLL

bev.eo8

SBO8ELEL

qp4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2586 Page 203 of 245

zZ0z Bujurer, OSOO

cS }0 OL

ozoz/ovs
A1o}Si}4 UOIJA]dWIOD asinog

uOoNa|dW09 aulUO

uoHa}dw0. eulUuO

uonedwos sulyuO

uoHaydiu0s aujuC

uojajdwos suyuO

uonajducs sul

uopa;diu0s aulUO

uod_a}dwo0s suUO

uojaldwios auyjuO

uopaydu0d auljuO

uojajduios suyuo

uonajduo0s aulud

uoye}dui0o suyUO

uonajduo0s aullud

adAj uonajdw0y a109g wexg [eUuly

001

001

OOL

OOL

OOL

001

OOL

OOL

00r

OOL

004

001

OoL

00!

OZOc/ET/P

OZ0/Ec/y

OZ0z/EcIP

OCOc/Ec/y

Oc0c/ec/y

OZOC/Ez/y

OZOZ/Ec/P

O20c/eeir

O20z/ec/y

O2O0c/Ec/b

Oc0eecly

OZ0c/Ez/y

OZ0Z/Ee+

Oz0z/ed/y

a}eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2587 Page 204 of 245

£0z Buruer1 OSD0

OZ0e/relr

020c/eeir

O20c/ee/y

O20c/0e/+r

OZ0¢/e7/+r

O20z/0d/+

O20d/ Ler

O20c/ec/r

O20e/ec/y

OZOt/ecir

OCOZ/eei/r

0207/07

O20e/ec/y

O20Z/02/r

poyojdu05

pajajdwoa

payajdwo5

pajajdwo5

payajdw09

payajdwo4

pajyajduie5

pajajdui09

pajajdwo5

payajdwo5

payajduue5

pajajdwog

pajajdwio5

payadwe5

pajajdwio5

snyEyg

swo}dwAs 61-piAoD

suio}dwAs 64-pinog

swojdwhs 6§]-pinaoD

swojdwAs 61-pinoD

SUOJCWAS GL-PIAOD

swojdws 6L-piaoD

SWO}GWAS 6 E-PIAoD

swojdwAs §}-pinaoD

suuo}dwAs §1-plAaoD

swio}duiAs 6L-piAog

swio}dwAS §L-piAcd

swiojdwAs §1-pinoD

swojdudS 61-piAaoD

swojduks 6-plAoD

asinoy

A10}Si}{ UOIWa]dwWi0y asinoy

eG 30 LL

1d

1d

La

dvo

2g

td

+d

a

La

LHD

a

eG

La

ea
SpLL gor
0Z0c/9/S

U0HeI07] 48SF)

SAOIAYNAS
AAILOAYYOO
“dOo

SADIAYAS
AAILLOSYYOS
“YOO

SADIAYMSS
SALLOAYYOD
“YOO

SSOIAMAS
SAILOSYYOO
“4uOD

SSOIAYAS
SAILOSYHOD
“dod

SHOIAYSS
SAILDAYYNOD
“YOO

SSOIANAS
SAILOSYYOO
“YOO

SHOIANAS
SAILOAYYOO
“YxOo

SSOIAMAS
AALLOSYYOO
“dO

SSDIAYNAS
SALLOANYOD
“YOo

SSOIANSS
SAAILOAYYOO
“YOO

SAOIAYMAS
SALLOSYYOO
“YOD

SAOIANAS
SAILOSYYOD
“YOO

SSDIANAS
SAAILOAYYOS
“YOO

jyuawjedseqg

M3HLLVW 'SNITIOO

TAaINVG ‘SNV19

YAHdOLSINHOD

‘ONINID

SILYND ‘SCUHO

MeV 'YSNIVASHO

SVIOHOIN 'ANYSHO

COL ‘NOSHALLWHO

ANNVASHO
‘NVSNOGYVHO

NIABy 'SYSWIVHO

JeydoysuHD ‘aayeuo

HLANNAM 'VGISVO

N3AALS ‘YSLYVO

Ad TYVHO ‘Yevo

GIAVG ‘SSNYVD

JOUIES}

BE?verrL

Lzgesee

ecLeeZel

gogesse

9098S8e

SOS8S8E

€O9R8S8E

1S66SPOL

LLZGEZEL

ggegzi2

eesesee

eesesee

LZ8S8S8E

ggsegee
dl 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2588 Page 205 of 245

voz Bulures, OSOO

cS $0 ZL

ozozars
AiojysSipH UuoHejdwioy esinoy

uoye;dwos suuO

uonajdwos aujuC

uoyedwos auyuO

uonadiuo0s sujuC

uonajdwos auljuO

uonafdiwo0s aulyuO

uonefdwos sulyuO

uonelduo0s sulluO

uojajdwio0o suyuG

uojajduoo suyjuO

uonaydw0s aulluO

uolajdwo0s auluO

uoHa|dwos aulUO

uonsjdw0o aulluO

addy uoyjajdwiey ai0og wexg jeulg

OOL

OOL

OOF

OOL

O0L

OOL

OOL

OOL

OOF

00L

OOL

ooL

OOL

OOL

OZ0e/Eeir

OZ0c/eciy

OZ0e/Ee/r

O20z/ecir

OcOc/ec/y

OZO0Z/Ez/>

OZO0z/EC/>

OcOeee/r

O20z/ec/y

OZ0z/eciy

Oz0d/ecly

O<Oz/Eciy

OZ0z/Ec/b

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2589 Page 206 of 245

soz Buureit OSDO

OZ0Z/Le/r

OZ0Z/ Ley

OZOU/L ely

Oc0e/edir

0202/7

O20C/ee/r

0202/0

O202/Ld/r

O20c/0z/+r

OZ0Z/Zelr

0Z0z/eelr

O20e/Sciv

O20z/ezi+r

O020z/9c/+

psjejduio5

poyejduio5

pajajduio9

pajajdiu05

pajajduoy

pajajduio5

pajajdwoa

pajajdwo5

pajajdwo5

pajajdue5

pajajdwo5

payajdwo5

payadue5

pejajdwo5

pajajdwo5

snjeqys

suojdws §1-pIAoD

swo}dwdS 6L-piAaoD

SWO}dWAS 6]1-plIAoD

SWUO}GWAS GL-PIAOD

swo}dwds 6}-plAaog

Swo}dWwAS GL-piIAoD

swiojdiuAs §1-pinoD

swojdwiks §1-plaoD

SWO}GWAS BL-PIAOD

suiojdwAS 6L-piAaog

swuo}dwds §1-piAoD

SUWOJAWAS 6L-PIAOD

SUlO}dWAS 6L-PIAOD

swo}duuAs §}-piAoD

asinog

Aio}SIH UOTJajdwioy asinoy

CG JOEL

Ld

La

LQ

1G

2d

la

ca

La

ta

4d

TAG

La

LYo

id
anLL gor
O20z/O/S

uones07] 19Sf)

SSOIANAS
SAILOAYYOOD
“YOO

SSDIAYSS
AAILOSeYOO
“YOOD

SAOIAYSS
SALLOAYYOD
=| 0)

SHOIANAS
SAILOSYYOD
“YOO

SSDIANAS
AALLQAYYOD
“YOD

SAOIANAS
SAAILOSAYYOO
“YOO

SSOIANAS
SHALLOAYHOO
“YOO

SHOIAYMAS
SALLOAYYOO
“uOD

SHOIANaS
AAILOSYHOO
“dood

SHOIANAS
AAILOAYYOO
“doo

SSOIANAS
SAILOAeYOD
“YOO

SHSIAYAS
AAILLOSYYOO
= 10,0)

SSOIANSS
AALLOAYYOO
“YOO

SSAOIANSS
ANLOAYYOO
“YOO

quowpedeq

Liods ‘xd

YAHdO.LSINHD
"NOSHANDIC
TAVHOIN ‘ZVvId
Aajpeig ysewuseg
SONSAYSL

‘WaCINWAd

WYVITHIM ‘STYaWad

VNAVG 'HALSASWaG

YS TAL ‘PISNISWAd

1YagOu ‘YAaNO3d

eAuey ‘ypesq

Nosvf ‘SIAVG

AONIND ‘SLLEND

sower ‘ajo

H3LHVN» 'YadO09

sOUIe9]

L698S8E

6898S8E

2898S8E

LSLOZSZL

B298S8E

PERESPOL

LL98S8E

9L98S8E

gggesee

Lpr.e0g

pOOsSse

Sr68elel

BLe9LLL

CE9RSBE

dl dosh
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2590 Page 207 of 245

902 Buiules) OSDO

eG $0 FL

ozozvers
A1ojsipH] uUONsjdwo0y esunoy

uoyajdwios aujuO

uoyajdui0o suyuC

uojejdwio0s auuC

uoHedwos auyuO

uoHelduco sulluD

uopajdusoo aullup

Uudha|diw0o aulUO

uonesdwo0s aulluO

uone}dwes aulUuO

uoHsdwos aulUuO

uonje;dwo0s aulyjuO

uoHefdwo0d aulyuO

uoHafdwos auyuO

uonajdwos sujuCO

add, uonafduieg ai0og wexg jeul4y

oOL

OOL

OOL

00L

OOL

OOL

ool

OOL

OOL

OOL

OOL

OOL

OOL

OOL

O¢cOc/ez/r

Oe0c/ec/r

OZ0z/EC/F

OZ0Z/Ee/r

O20c/Cely

OzZ0c/ec/y

OZO0e/ee/y

OCOclez/r

OZOc/Ec/b

OcOc/ee/y

OZ0z/Ee/r

Oc0z/ee/b

OcOz/Ez/+

OcOz/EZ/P

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2591 Page 208 of 245

202 Sulures, OSOO

OZ0Z/LZir

O20c/9e/r

O207Z/0c/>

020c/8Zir

020c/0e/r

OZ0Z/Le/r

020e/2Z/r

0Z0Z/ Ler

OZ0Z/0c/+r

OZOU/L Cir

OZOZ/Lery

O20d/L i+

0202/0d/r

O20z/ee/r

pajajdwo5

pajyajdwo5

pajajduio5

pajejdw05

peyejdwos

peyajdwo5

payajduo5

pajajdwio5

pajajdwoy

pajajdwo9

pajajdwo5

poyajdwo5

pajajduwio5

payaiduio5

pajejdwo5

snjqeis

swojdwds 6L-piaoD

swojdwAs 61-piaoD

swojdwds §1-plAaod

swoydwAs 6 1-piaop

swioydwds 61-piaog

swoj}diuAs §1-piAo9D

SUIOJUWAS GL-PIAOD

SWUO}GWAS 6h -PIAOD

SWUOJTWAS 6 L-PIAOD

SUIO}GWAS GL-PIAOD

SulojdWwAS GL-pIAoD

SWO;CWAS 6 L-pIAOD

suso}dwAS 6L-plAaoD

swojdws 6,-piAaoD

asino5

A1o}SIH} UOI}aj]dW0D asinog

eG $0 GL

2a

La

La

2d

td

za

td

Ld

ta

Ld

td

Ld

ta

Lg
SpLL qor
020¢/9/S

u0e907] 49Sf)

SSOIAYAS
SAILOAYHOD
“YOO

SADIANAS
ANLOSYYOO
“adOd

SSDIANAS
SAILOSYYOD
“YOo

SADIAYAS
SALLOSYYOD
“YOO

SAOIAYAS
AALLOSYHYOO
“YOO

SSDIANAS
SALLOSYYOO
“YOO

SSDIANAS
AAILOSAYYOO
“aod

SSDIANAS
SAILOAYYOO
“YOO

SSOIANSS
AALOSYYOO
“YuOo

SS0IANSS
AALOAYYOO
“Yoo

SSOIANAS
SALLOAYYOO
“dOD

SSOIANAS
SALOSYYOO
“dOo

SSOIANSS
AAILOAYYOO
“YOO

SHDIANSS
AALLOSYHYOO
“YOO

Juswipedsq

MYVW 'YSHOLSTS

SAWP ‘HORLVdZ Ld

SVIOHOIN ‘SLLASIS

LLOOS ‘AF 1SNS4

VYONVXITV

‘ANOTIW4

ANVHS ‘SNVAZ

MOIN 'SNVAZ

VENT "MNILAS

TSINVG ‘SYONSMNG

NOf9 'fVHS3yd

neg ‘soyeiq

SVIOHOIN 'NOSLOG

ayeiq ‘Aajooq

piaeq ‘140g

JQuleO}

BELES8E

geZegse

9668E2EL

OeLesee

eL68ELel

PELESBE

S@Seree

80ZEesee

6698S8E

6S68ELEL

8bvl80e

Z99Z8L01

QFCSHIL2L

8CSL66L
di 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2592 Page 209 of 245

802 Buell OSOO

ZG JO OL

ozoz/ovs
AlojSIH UoIajdwioy esunoy

udHajdw05 aulluO

uona|dusoo eu

uoHaldwos auluO

uojasdiu0s auuO

uoHeduwo0s auljuO

uonajdu0s aulluO

uoKejdwos suyuO

uoye;dwoo aujjUuO

uoejdwo? suluO

uons|dwo0s suyuO

uonafduios sulluD

uonafdwos auyuO

uoyadwos auyuO

uone|dwo0s aulluO

adAj uonajdwog a1095 wexg jeuty

001

ool

OOL

001

001

00L

OOF

OOL

OOL

00L

001

OOL

OOL

OOL

O2Oe/EC/P

OZ0e/Ec/b

O<OZ/ETI/P

OZOz/EC/y

Oz0z/eciy

Oz0c/ee/r

O20z/E7/F

O20e/Eee/y

OcO0z/ez/y

OcOc/ezir

Oz0c/ez/y

OcOc/Ec/

Oc0e/ee/r

O20/Ee/y

a3eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2593 Page 210 of 245

602 Bulures, OSDO

OZOe/Le/r

OZO¢/ Ley

OZ0¢/cerry

OZ0z/2e/

020c/0t/+r

O20c/0z/r

O20e/L er

O20e/ezir

020d/cely

0202/0d/r

OZ0e/re/y

OZOC/LZ+

O20e/ecir

OZO0/0Z/+

pajajdw05

pojajdwiog

pajyajduue5

peyajdue5

poyajdue5

pajajdwes

pajejdwo5

pajajdwo5

payajdwoy

payajdwog

pajajdu0g

payeduo5

payejduio5

payojduioy

payjajdwo5

snjeig

swo}dwds 6L-piAoD

swoydwAs §1-plIAoD

swiojdwds 61-piac

swojydwiAS 6L-piAaoD

SWO}dWwAS 6L-plIAoD

SWO}dWAS 6 L-plIAog

SU0}CWAS 6}-PIAoD

swoj}dihs §1-pinoD

swoydiuAs §1-piAoD

swoydwds §1-piaeD

swojdwhs 61-piaod

swuoj}dwAS GL-plAoD

swo}duids §E-pIAoD

swiojdwiAs §1-plAoD

asunog

AlO}SIH UoHajdwioy asinog

eG 40 AL

cq

LG

La

LG

LQ

La

1a

1d

Ld

LQ

Ld

LOS

ld

LOS
SRL gor
020Z/9/S

Y¥OHBIO0"} asf)

SADIAYMaS
AAILOAYHOD
“dOo

SSDIANSS
SALLOSYYOO
“dOd

SHOIAYaS
SAILOSYYOO
= 100)

SSOIANSS
AALOSYYOO
= 1016)

SSOIAYAS
SAILOSYHYOD
= 100)

SSOIANSS
SAILOAYYOO
= [@)0)

SHOIAMAS
SAILOAYYOO
“YOO

SSDIANAS
SALLOAYYOO
“YOO

SADIAYAS
AAILOSYYOO
“OO

SSOIAYSAS
SAILOSYYOD
“YOO

SHOIAYSS
AALLOSYHYOO
“dOD

SSOIAUAS
SAILLOAYYOD
“dOD

SAOIANAS
AAILOANHOO
“YOO

SSDIANAS
SAALLOSYYOOD
“409

jJuowpedeg

NVIdd ‘VINZTOS

MYVA “LYSE

LYN “Lesa 9

SLLSINY "SLLOGSH9S

NVQNOP ‘Yd3SAR9

NVHLVNOf
‘NOSIHYVSD

uehky ‘puedes

YaTAL ‘OlvsONVoD

UBARIS ‘e191eS)

yey ‘Aaued

TSINVG “SNINGSIY4

ATIAHOIN

‘OOSIONVYS

YSTAL ‘SIONVYS

HdaSOfF ‘YSILYOS

IGUICS]

b8ZeSee

eLZegee

CLLES8E

2LbGes

v897S76

OLBSBE

28724808

LL8Z68L4

€8cOLScl

LS¥Z808

OSZ8S8e

Lev6Sse

SLOGELEL

9PZ8S8E

dp43sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2594 Page 211 of 245

Ob2 BujulerL OSDO

eG $0 BL

ozoz/gvs
Aiojsip] UOIWaj]dwioy esinog

uoHa|dwoo suyuO

uolajdwos sulyjuG

uoHedwes auUuO

uonefdu0s aulUuO

uoHafdwos sulyuD

uojejduos auyjuC

uoja|dwi0o sulUG

uojajduos aulluO

uoja|du0o suluO

uonajdiwos aulyjuO

uojajdwos aujuoO

uoyajdwos suljuG

uoHedwos aulyuO

uojejduioo auljuO

adky uonajduiog 31095 wexy jeul4

O01

001

ooL

OOL

OOL

OOL

O01

OOL

OOL

OOL

OOL

OoL

oOl

OOL

OZOZ/EcI/b

Oc0c/eery

Oz0c/eciy

Oc0z/ec/r

Oc0e/ee/p

O20c/Ec/y

Oc0cieei+y

OcOclecly

OZ0c/ec/y

O20c/ecip

OZ0z/Ee/r

OcOc/Ez/b

OZ0z/Ec/b

Oc0z/Ec/r

ayeqg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2595 Page 212 of 245

bbz Buiuier, OSOO

O20%/ Ley

O20c/0e/r

OZ0d/L er

O20d/Le/y

020¢/0e/+

O2Oe/ Ler

OcOe/L Zr

OZOe/L Zr

020z/Se/r

OZ07/L ey

OZ0Z/Od/+r

O20Z/L/S

O0202/Le/y

OCOZ/Le/y
pojajduiog

pajajdwoy

pejajdwoy

poyajduio9

pajejdwoy

peyajduo5

pejajdwo5

payajduo9

payojdwoe5

pajajd05

pajajdwoy

pajafdwoa

pajyajdu0y

payajdwog

peyedwey

sSmeisS

swio}dwAs 6-plaoD

swojdws §,-pinoD

swoj\dwds §1-piAaop

swojdwAs 6§}-piAoD

swuo}dwAs §1-piAnoD

swojydwds §1-plAoD

SUWIOJCWAS 6L-PIAOD

SWO}dWAS 6 L-PIA[D

swojydwhs §1-piAoD

swo}dwhs §1-piAaogd

swojdwg 61-piAod

Su0}dWAS 6L-PIAoD

swiojdwAs §E-piaoD

suo}dwAs §1-piAoD

asinog

A1oj}SIH UOHajdwioy esiunoy

cG 40 GL

4a

2d

7d

10

LG

19S

za

1d

ed

Ld

La

Ld

LOS

La
on. dor
020Z/9/S

uo0}e907] 19S7)

SASDIAYNAS
SAILOSeuOoO
“YOo

SSDIANSS
SAILOAYYOO
= [0)0)

SSOIAYAS
AAILOAYYOO
= (0;0)

SSOIAMAS
AA LOAYYOO
“uOd

SSAOIAYAS
AAILOSYYOD
“dOo

SADIAMAS
SAILOSYHOOD
“YOD

SSOIANAS
SALLOANYOD
“doo

SSOIANaS
AAILOSeYOO
“YOD

SSOIANAS
AALOAYYOO
“dOd

SADIANAS
SALLOAYYOO
“YOd

SHOIAYAS
SAILOSYYOD
= 10)8)

SSOIAYSS
SALLOAYYOO
“YOD

SSOIANSS
AA LOSYYOO
“dOD

SSOIANAS
SAILOAYYOD
“HOOD

yuewyedag

Aug *xupuay

CTWNOH® 'NISH

MIU ‘HLOSWS3SH

WVITIIM ‘GYYMAVH

M3HLLVW ‘AZ INVH

NIAAA» “TWH

NOONVud ‘TIVH

YNGUM ‘AS WH

Hdasofr "SWOOYD

Teva ‘Wad

SLLWY ‘NSFY9

GIAVG 'WYHVY9

GIVNOG ‘Aa0VeD

AdOWLS ‘ZAWOD

48Ull9]

Bgegldl

besesee

oesesse

Le8esse

8PO6ELEL

6088See

Z088S8E

gogesee

oosesse

86Zesse

Z69Z81L01

88ZeceEe

ZEZ8S8E

b6Z8S8e

qj 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2596 Page 213 of 245

Zbz Bujuier, OSOO

cS 30 02

oz0z/ors
Aioysip] UONajdwioy esunoyg

uonajduics aujuQ

uoya;dwoo auyuO

uolajdwos suljuG

uonajduioo auuG

uojajdwos auljuO

uolajduios suljuO

uone}dwios sulluO

uonajdu0s auyuC

uoyajdui0o suyjuC

uojajdu0s auyuO

uonalduios auljuC

uonadiuo0s suyuO

uoReajdwos auyuO

uoajdwi0d sulUO

adh] uonsjduioy 31095 wexg jeuly

OOL

OOL

o00t

OOL

00l

00L

001

OOL

OOL

QOL

001

OOL

OOL

ool

OcOc/ee/b

Oc0z/ee/r

O2O0c/eeiy

O20z/Ee/y

OZOz/Ec/y

OZ0z/ee/y

OZOZ/EC/F

OZOz/Ec/y

OcOd/ec/r

OZOc/Ez/y

OOz/ez/r

OZOc/Ec/r

O20c/ec/y

O2Oz/ec/y

oyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2597 Page 214 of 245

ez Bue, OSOO

OZ0z/ecib

Oc0e/ecir

O20e/Le/y

O20e/Le/y

OZ0z/eery

OZ0C/L +

O20z/Ze/y

O20c/02/r

OZ0z/Ze/r

O20e/Le/r

020¢/Ze/b

0207/7

O20c/ec/+

O20z/8e/F

pojyojduio5

payajduioa

pajyajdwoa

payajdwo5

peyedu05

poyadue5

peyajdui05

pajajduios

peyajdue5

pejyefdwe9

payajdui05

pajajdwo5

peyajdwoy

pejajdwo5

pajajdue5

snjeig

SWO}AWAS GL-PIAOD

swojydwAs 61-piacp

swojdwAs 61-pinoD

swo}dwAs 61-piaog

SWO}GWAS 6L-plIAoD

suioj}dwAs 6 1-piaog

swoj}dwAs §1-plIAoD

SWO}CWAS 6 L-PIAOD

suo}dwAs 61-pIAoD

SWO}dUWAS 6L-pIAOD

SWIO}dUUAS 6 L-PIAoD

swo}dwds §1-piAoD

suuojydwids 61-pinoD

SuO}dWwAS 6}-plIAoD

asinog

Aiojsipq# uolajdwioy esinoy

cG JO Le

19s

La

La

La

La

La

ba

La

td

+a

Ld

L1

ba

1d
SLL gor
O0ZO0C/O/S

¥OHe290°] 49Sf)

SSSIAYNAS
SAILOSYuYOO
“-YuOD

SSOIANSS
AAILOAYYOO
“YOO

SSOIANSS
AALLOSYYOO
=| 070)

SSDIANSS
SALLOSYHYOO
= 100)

SSOIAYaS
SAILOSYYOO
“YOO

SSSIANAS
SALLOSYYOS
“YOO

SADIANES
SAILOSYYOO
“YOO

SSOIANAS
AA LOSYHYOO
“YdOD

SSDIANAS
SAILOAYYOO
“YOO

SHOIANaS
SAILOAYYOO
“YOO

SHOIAYMAS
AANILOSAYYOO
“YOO

SSOIAMAS
SALLOAYHOO
“YOO

SSOIAMAS
SALLOSYYOO
“uOoD

SSOIANSS
AAILOSYNYOO
“YOO

yuowpedag

GUYVHOld "S1aanH

CUYVHOIY "SMOH

LLSYd ‘LYMOH

SVWOHL ‘NVHIINOH

VOOs38Se ‘NVWIOH

WV

‘HLYOMSONITIOH

YRON ‘PUueOH

NVHLYNOF 'XIH

94u9 “XIH

VNNVIC *XIH

JOASS{ ‘TOY

Gdol “TWH

VNVING ‘SHOIH

WYGV ‘DOZY3SH

435U129']

7988S8E

2588S8E

GSL86SPOL

SGe8SsE

LS06S8E

ESSBSRE

v8ZOLL2

}v0Z66S

gpeesee

6yeesee

bSZSPLZL

QPBSSRE

0042926

CPBBS8E
di 48snh
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2598 Page 215 of 245

viz Buures, OSOO

oS $0 2

ozoz/g/s
A1o}SIH uoHajdwoy asunoy

uonejdwos euluO

uojajdiu0o auUuG

uonajdwos auyuO

uoja;dui0o sujuC

uonadwos aulyuO

uoja|duies aulyuD

uojajdiw0s suljuO

UdHe|dw0s suTUO

uone}diu0o suluO

uoHs}dwo0s aulyuO

uoHefdues aulyuO

uonedwoo auljuO

udHs|dWO0D aUuUO

uojejdw0s auluO

adAj uonajduiog 21099 wWexy jeulg

001

OOL

00}

OOL

OOL

001

001

OOL

001

OOL

OOL

OOL

OOL

OOL

O2Oz/eciy

OZ0z/ee/y

O2Oz/Ec/>

Oc0c/eciy

Oc0c/ee/r

Oc0c/ec/y

OZ0c/e7/y

OZOZ/E7/F

OzOc/ECIF

Oz20c/eZ/y

OzOc/ee/y

OZOc/Ez/+

OZOz/Ez/F

OZO0z/Ec/y

ajeg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2599 Page 216 of 245

Giz Buies) OSDO

OZ0z/Od/¥

O020Z/L2/y

O20d/Le/r

OZ02/L7/r

O20Z/Pe/r

O20d/L ey

O20e/L2/+

O20e/Zci+

OZOZ/L dir

O20z/02/+F

OZO?/L Zr

OZOC/L iy

020Z/02/+

OcO0d/Lely

poyajdu05

poysduea

payajdwo5

pajajdwo5

payejdwo5

payadw05

pojajdwo5

payejdue5

pajyadue5

paysfduo4

payajduio5

pajajdw05

pajajdwoy

paysjdwo5

pajsjdu05

snyeis

swo}dwAs §1-piaoD

suiojdwAs 6 L-piaoD

swojdws 6|-plnoa

SWOo}dwAS §L-pIAoD

swojdwiks 6 L-plAoa

swuojduiAs 61-piAo9

swo}dwAs 61-plao5

swo}duAs 61-pliAaon

SWO}dWAS GL-PIAOD

swo}dWwAS 6|-pIAOD

swuio}dAS §4-piAoD

swojdws §1-pino5

suojdws §1-piAoD

SWO}WAS 6 L-plAoD

asinog

AlojsSipH UoTajdwioyg ssiunoy

eG 30 €¢

La

La

eG

LG

La

LQ

ca

La

ba

a

LOS

LG

Ld

La
SplL gor
OZOZ/O/S

uo}eI0°] J8Shj

SASIANAS
SALLOaYeNOO
“4uOoD

SSHOIAYSS
SALLOSYYOO
“YOO

SHOIAdaS
FAILLOSYYOOD
“YOO

SSDIAYAS
SALLOAYYOO
“YOo

SSOIAYaS
SAAILDAYYOD
“dxOd

SSOIAMAS
AALLOSYYOOD
“YOO

SSOAYAS
SAILOSYYOOD
“YuOD

SSOIAYAS
SAILOSYYOO
“YOO

SSOIAdSS
AAILOSYYOO
“dOo

SSOIANAS
AAILOAYYOO
“YOO

SSADIANSS
AALOSYYOO
“HOD

SHOIAMAS
SALLOAYYOD
“aod

SSOIAYNAS
SAILOSeYOO
“dOO

SSOIANAS
SALLOAYHOS
“dO

juowpedseg

yoweg ‘ane

VSXONV ‘TaNnr

AYVHOVZ ‘Nvauor

TISHOLIN ‘SSNOPr

NAGOW 'NOSNHOP

STISHOIW 'NOSNHOP

VYNNOG ‘NOSNHOr

™M

SATYVHO 'NOSNHOr

Adusdar ‘Nvoor

uAlg ‘sauer

NHOP ‘NOSdOOovWr

Aauvd 'NOSMOV

yoqeziz ‘fezony

SINS 'NIAUI

souse87]

b0E9Z22

g6eesse

S68eSsE

6Z86SPOL

ZOPS8ES

eeeesee

O688S8e

9822526

gseesee

ceLPO2el

ZL88S8E

PLESSBE

88CSVLCL

ZLESSRE
ai sesn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2600 Page 217 of 245

912 Buwiel OSOO

cS $0 #2

ozoz/a/s
A1O}SIH UOI}E]dWIOD 9sunog

uonajdwos aulyuO

uonjejdwos auyuO

uojajdwoo auuQ

uonajduics suyuC

uoRajdiwos aujuO

uogajdwos suyuO

uojejdwos suyuO

uojajduos euyuO

uojejdwuo0s aulUuO

uoyajdwos auuC

uoja|dwos auyuO

uola}du0o eulluO

uona|dusoa auUuO

uone|dwos auluD

adAj uoyjajduion 9109¢ wexy jeul4

00!

OOL

OOL

OOL

OOL

OOL

OOL

OOL

OOL

OO

001

O0L

001

OOL

OZOc/Ec/y

O20z/ee/y

O20c/ec/+¥

Oz0e/e2/r

Oc0z/ee/r

OcO0c/ec/p

OZOz/ETZ/y

O2Oz/Ec/y

O2O0z/ez/y

Oc0g/ec/y

O20c/Ee/v

OcOc/eciy

OZOZ/Eeiy

O20c/eciy

97eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2601 Page 218 of 245

2b2 Buell OS9O0

O20e/L ely

O20G/SAy

OCOC/L +

0202/02/r

020z/02/r

O@0/ee/y

Oz0d/edi+

OZO?/ Lip

OCO2/L Cy

O20e/Le/r

O2O0e/8c/y

OZO0Z/EC/y

OZ0e/ee/p

020G/Zery

pajejduio9

pajajdwo9

pajajduo5

payajduu05

pajajdwo5

peyajdwo5

payadue5

paysjdu05

paj}ajdwoy

pejajduo5

pajajdwoy

peyajdwog

pajedwo5

pajajdwo5

payejdwoy

snjyeis

suojdusAS 6 L-piAoD

sluo}dwAS §1-piAoD

swojydwAs 61-pliAaop

SUO}dWAS GL-PIAOD

swo}dwds §1-pinoD

suuoydwAs 61-pliAaoD

swuoj}duAs 6L-plAaod

swojdwhs §,-piAoD

swuio}dwAS 6L-pIAoD

swojdwAS 6 L-piAo9

swuojdwAs 61-piAoD

swo}dwks 6 L-piAog

swojdwihs 6,-piAoD

suiojdwiAs 6 L-pliAod

asunog

A1oj}SIH] UONe|dwioy ssinoy

cG 40 GC

a

LG

La

td

Ld

La

La

ed

19s

4a

ta

LQ

Ld

Ld
OBLL gor
020c/9/S

u0}e907] 18S)

SSOIAYNSS
SAILOAYYOO
“YOO

SSOIAYSAS
AAILOSAYYOD
“YOO

SSAOIAYAS
SALOAYYOO
“uOo

SAOIAYaS
AALLOSYYOO
“YOO

SSOIAYSS
AAILOSYYOO
“uOd

SADIAYAS
SAALLOSAYYOO
“adOO

SSOIAdAS
SALLOANYOOD
“Yoo

SSOIANSS
AN LOSYYOOD
“YOO

SAOIAYNAS
SAALLOAYYOO
= (0)0)

SSOIAYMAS
SAILOSYYOD
“-uOOD

S3S0IANSS
SALOAYYOO
“doo

SADIAYMAS
SAILOSYHOO
“uOO

SSOIAMSAS
AAILOSYYOD
“YOO

SADIAYSS
AAILLOSYNYOO
“uOD

juswpedag

NILSTYy
‘ZOIMOZNVEM

MSTAL MVNVEY

aINVIAW ‘1LSOM

M&XCNY ‘CISYOT

LLOOS “TAINGSNITX

YNHLYY 'ASNNIX

SINNIA ‘OWAVHY

GIAVG “T1AM3TLLAY

AGO ‘MOIYGNAy

JOAGLL ‘URWUIIEY

AHLOWIL ‘ONIIS3S3»

HdSsor ‘ArVy

SIAV ‘APH

SVIOHOIN 'HOZOVH

49Ulea"]

voESSBE

SZLGEZet

ZE68S8E

8268S8E

LE68S8E

€Z68S8E

6S6166S

ZL68S8¢

cL68S8e

LLEQZZ£

8068S8e

Z606ELE1

26229726

L¥LLS8S

alsesn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2602 Page 219 of 245

gz Buures OSOO

GS 40 92

ozoz/ers
Kio}SipH] uoNajdwioy ssunoy

uonajdwos auljuo

uojajdwos suyuO

uoyaydwos aujuO

uojajdwio0s suyUuO

uoye|dwoo suyUuD

uoHadiwu0o auluO

uoye;dwos auyuO

UO}a]dw0d suljuD,

uoHadwo0s aulUO

uojajduioo aul

uonefdwos suyuO

uojajduios suluO

uoHaldwioo aulluO

uoje|duos auljuC

adAj uoyjajdwiog 91095 wexg jeuly

001

001

OOF

OOL

OOL

OOL

OO

OOL

OOF

001

OOL

O0L

ooL

OoL

OZOz/E zy

OZO0z/ecib

OZOe/Ee/r

OZOZ/Ez/P

O2Od/eay

Oc0c/ez/v

OZO0z/Ez/F

Oc0z/Ee/y

OcOz/ES/+>

OcOc/ed/y

OcOd/ee/r

OcO0z/Ec/P

OcOZ/ET/P

OZO0c/Ec/y

a3eq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2603 Page 220 of 245

61LZ Bulules) OSOO

O020Z/0c/>

OZO0e/ Ley

OZ0Z/6 2/4

O20cleci+r

O20U/L er

020z/02/b

OZ02/Le/r

020c/Ze/r

O20d/eci+y

Oc0z/ecir

O20c/Ee/r

O20Z/8e/r

O202/Lely

Oz0z/0zir

pajojdwuo5

payejdw05

payajdiu0g

paysjdwo5

pejysjduue9

pejejduo5

pajajdwo5

pajajdwo5

pajajdwo5

pajejduo5

pajyajdwog

pajajdwio5

payajdwo5

peyadwoy

pojajduiog

snyeqig

swo}dwAS 61-PlAoD

swojdwAs 61-plao5

swoydws 61-plaog

SUO}GWAS GL -PIAOD

SWO}dWAS 6}-PIAOD

swoj}dwS 6 L-piIAoD

SULOJGWAS §L-PIAOD

swo}diwds §1-piAoD

swojdwAs 6§1-plAod

suo}dwAS 6 L-plAaog

SWO}GWAS 6 L-PIA0D

swuio}dwAs §1-PpiAoD

swoydwAs 61-pinaog

SwO}duAS 6 L-pIA0D

asinop

A1ioj}sip] UoIejdwioy asunoy

6G 40 1e

La

La

La

Ld

+a

1d

1d

1G

LG

1d

2a

td

La

ia
epLL gor
OCOZ/O/S

u0}jes07] 18Sf,

SSDIANAS
AAILOSYYOO
“dO

SHOES
AAILOSHYOOD
“uOD

SHAOIMAMSS
SAILOAYNOD
= [0 70)

SSOIANAS
SAILOSYHYOD
“dOo

SSOIANSS
SAILOAYYOOD
m= [0 0)

SSOIAMAS
AALLOAYYOO
“YOD

SSADIAYSS
AAILOSYYOO
“YOO

SAOIANAS
AAILOAYYOO
“YOO

SSOIAYAS
SALLOSYHYOO
“YOD

SADIAYAS
SAAILOAYYOO
=| 070)

SSDIANAS
AAILOAYYOD
“YOO

SHDIANAS
AALLOSYYOO
“HOO

SAOIAMAS
SAILLOSYYOD
“YOO

SHOMAMAS
AAILOSYeYOO
= (00)

jyuowpedeq

eysiy ‘worjsur]

VIDRLVd “TOS

iuagoy ‘130017

GIAVG ‘SLLOZ31

HAS 'SIM3T

Aer ‘uewuspueq

13g" 'NVWAT

dijtud ‘efeq

1109S ‘AMSV1

aBlor ‘soapueq

TAVHOIN

“aALSVONVT

NVING 'ZLIGYSNy

NvIud ‘SSSuYy

uaysiy ‘Nepjaiy

s9ulee]

LOESPHLZL

os6ssee

8268S8E

OLZOVLOL

6EvRSES

06%2808

OL68S8E

Elegds

OeSe86S

SECSPLCL

8S6escee

E26LE6S

Lv68S8E

SPeOLSel

al 49s
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2604 Page 221 of 245

Ozz Guest OSOO

eG J0 8¢

ozoz/ars
Aiojsipy# uonajdwos esinog

uonjajduios euljuO

uojajdwioo sujuC

uojajdwo0s auyuC

uojajdwos auyuO

uOoHe}dwo0s aulUO

uonajduoes aullUuD

uonjeafdiwwo0s suljuO

uonajduo0s suljuO

uoHe}dwos auluO

uojediuo0s auluC

uoHa}dwos auyuO

uoyjeajdwo0s suyuO

uoyajdwios auuO

uojadwos suyjuO

adAl uonajduiog 91099 wexg jeuly

001

OOL

OOL

OOL

OOL

001

001

OO!

oOl

OOL

OOL

00L

OOF

OOL

O2O0c/ediy

OZOZ/Ee/>

O20c/ee/r

O20c/Ez/y

Oz0c/eeir

OZOC/Ez/F

Ocdc/ee/y

Oc0c/ec/b

OcOc/ecib

AU AL TAL

O20c/Eciy

O20z/ezir

OZ0e/Ec/>

O20e/ee/y

9jeq 6ng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2605 Page 222 of 245

bez Buuies) OSOO

O20e/L2/r

Oz0z/0c/y

OZOz/02/y

O20G/Le/r

0202/02/

OZ0z/SIS

O202/Le/r

O20Z/ecir

O20z/0e/r

O20c/8e/r

O20c/L cir

Oc0d/ee/r

O20e/ezir

O20e/L er

pojejdui05

pajyajdwo5

poysjdue5

pajejdiu05

poyadwo5

payejdwo09

payajdwio5

pajyadwo5

payedwo5

payajdwoy

payajduo5

poyejdu09

payajdwo5

pajajdwo5

pajajdwo5

snjqeis

swo}dws §1-piAoD

swio}dwAs 61-piae9

suo}dwAs 61 -plaod

swojdwks §1-piaoD

swo}dwAs §L-piAoD

swo}dws 6}-piAoD

suo}dwiAS 6-plAaoD

swo}dwds 6L-piAoD

swojdwks 6,-plAaoD

swuio}diuAS §1-piAaoD

swojdwAs 61-plaoD

suojdwAs §}-piAoD

SWUO}GWAS GL-PIAOD

swojdws §1-pinoD

esuinoy

Aiojsip] uonHejdwoy esinog

CG 49 6S

4

2d

LG

LQ

2d

td

ta

Lg

1a

La

La

ba

ta

La
ep gor
OZOZ/O/S

uoReI07 18s

SSSIAYNSS
SAAILOAYYOD
= 10)0)

SAOIAYSS
SALLOAZYNYOO
= 10)0)

SSOIAYAS
SAILOSYYOO
= 10)0)

SSDIANAS
SAILLOAYYOO
“xOd

SSDIAYAS
SAILLOAYYOO
“YOd

SHOIAYaS
SALLOSYYOO
“uOoD

SSIES
AAMLOAYYOO
“YOO

SSOIANAS
AALOAYYOO
“dod

SSDIANSS
AAILOAYYOO
“YOO

SSOIANAS
SALLOSYYOO
“uOD

SSOIAYSS
SALLOSYYOO
= 1010)

SSODIANAS
SAILOAYYOO
“uOo

SSOIANSS
AAILOSYYOO
“dOD

SSDIAMAS
SAILOSAYYOD
“Yoo

quewpedeqg

VSSIAWN
‘NVTIS TOON

AVS 'ANYAGAVA

NVvauor ‘AVN

NINUVG "MSH LV

AYOLVATVS ‘VeUvAl

seudoj suy ‘Mey

NOONVYd 'ASYVIN

LLOIMTA

“YNNOIHOUVA

LLOOS ‘svont

wav ‘3M01

ueAy ‘uej}O7

AHLOWIL ‘AZYOT

Jepiuuar ‘aBpoy

WY ‘SLL

Jouieay

LEO6SBE

Leoesee

£90266S

Le06S8E

2c06S8E

LPESPELTZL

EvOLSes

6ES6S68

£006S8E

LOO6S8E

LEeSPLeL

8668S8E

OZESHLZL

6868S8E

Gi 4asn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2606 Page 223 of 245

2ez Buyer, OSOO

cS 10 0€

ozoz/g/s
Aloj}SIH UOHajdwioy esinog

uoqajdui0s auyUuO

uojajdwo0o suyUuC

uogajdwos auyuO

uolajdwoo suyuC

uojajdwos suyuO

uona}dwos auyuo

uoRadwos aulyuD

uoyjejduico suyuC

uojajdwios aujuC

uola|dwwoo suyuO

uoHedwos aulyjuO

uoyaydwioo aujuO

uoneduo0s auuo

uoajdw0s aulUuO

adky uonjejduoy ajoog wexy jeul4

OOL

QOL

OOL

OOL

001

OOL

OOL

OOL

OOL

OOt

OOL

OOL

O01

o0L

OcOe/Ez/P

Oc0d/ecir

OcOc/Ec/>

OZOc/eZ/+

O2O0e/ec/y

OCO/Et/y

OzOc/ecir

Oc0e/ce/r

OcO0e/ec/y

OcOc/eciy

Oz0c/eciy

OcOz/ezir

OZOe/ee/y

OcOcleciy

3}]eq sng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2607 Page 224 of 245

£22 Huis, OSOO

OZO0e/Ec/r

O20c/ezir

Oc0e/cely

0202/02

O207/0d/y

O2OC/ Ler

O20d/Lelr

OZOU/L er

OZ0e/L Zr

020c/0d/+

O2c0d/ez/r

O20e/Le/

O202/L Zr

O20d/bely

pojajduioa

pajajdwo5

pajajdwo5

pajejdwo5

payajdwo5

pajajdwo5

peyaduoe5

payejduo9

pajajdwo5

psyajduoeg

pajojdwo5

pejeidu0o5

pejysjdue5

pajajduiog

pajyeidwo5

SNzEIS

swo}dwks §,-piAaoD

swojdwAs §,-piAoD

SWO\dLUAS §L-pIA[D

swio}dwAs §}-piAog

swojdwhs §1-pinoD

swuiojdwiks 6L-pinoD

SUIOJUWAS 6 }-PIAOD

swo}dwiks 6 L-PIAoD

suo}duAS 6 L-pIAoD

swoydwAs 61-piAaod

swuojdwidS 61-piAaoD

suojdwAS 61-piaog

Swoj}dwAS 6L-plAoD

swio}dwhs 6L-piaoD

asinog

Kio}sip] UOIVa]dWioy esinog

GG $0 LE

td

a

1d

+d

LT

19s

ed

1a

1g

2a

La

La

+d

za
onl dor
OZOT/O/S

uojes07 asf)

SHOIANSS
AAILLOSYHOO
“YOO

SADIANSS
AALLOSYYOO
“YOO

SSDIAMSAS
SALLOAYHOO
“YOO

SSOIANAS
AAILOAYYOO
“YOO

SAOIANAS
AALLOAYNOO
“OD

SSOIAYSS
SALLOSYYOO
“YOO

SS0IANSS
SAILOSYYOO
“dO

SHOIANAS
AAILOSNYOO
“doo

SADIAYSS
SAILOAYYOO
“Yoo

SSOIAMAS
AALLOAYYOO
“YOO

SAOIAdSS
AAILOSYYOO
“uOoD

SSOIAYAS
SAILLOAYYOD
“dOd

SSDIAMAS
SAILLOANHOS
“YOO

SSDIANAS
SALLOAYYOO
= 0)0)

quowpedsg

SA1vd ‘TWAHOLIN

HISNNS™ ‘STHW

VNHSOFP ‘MSTA

Nosvf ‘YaTUN

UYSASINNAS ‘SSW

NSS HLH SNSXMOIN

ATSAGIN ‘1eUdIW

SINOT ‘VIFAW

N3AALS ‘SVYOW

N3ASLS
‘NOSUHSHdOW

SONAYVT

"NOGNZ1ON

VTUHVe ‘ASNNIMOW

GIAVd ‘AIVNOdOW

AdV9 ‘SYMIOIN

49Ul89"}

SELEPLEL

Z806S8€

Pys6SrOl

6206S8€

SLOBS8E

OL06S8E

6906S8¢

€906S8E

8S06S8e

SSo6see

OSOG6SBE

9¥06S8E

OFO6S8E

Se06S8e
ai 49sn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2608 Page 225 of 245

vez Buuies, OSOO

eG $0 CE

ozoz/a/s
A1O}SIH UOHa|dwoy esinoyg

uoHe}dwos aulyuO

uonadwos aulyjuO

uoyeafduoo auluO

uonajdwos suljuD

uolafduo0s auyuC

uoye;dwoo auyUuD

uojajduios auyuO

uonjajduios suUuC

uojejduos sulluO

uona;dwos aulluS

uojadwos auljuO

uons|dw0s auyuO

uoejdu0d sulUO

uoHa|dwos auluD

adA]j uojajduioy 91095 wexy jeuly

OOr

o0L

OOL

OOL

OOL

OOL

OOL

OOL

001

O01

OOl

OOF

O0L

00l

OZ0z/Ee/y

OZ0Z/Ez/y

OcOz/ec/y

Oc0c/Ec/r

OZ0t/Ec/r

OcOz/Ez/F

O20c/Eeciy

OzOd/eely

O20z/ee/r

OcOZ/EC/P

O20Zz/Ee/y

OZO0Z/Ec/y

OZOZ/Ee/+

Oc0z/e7z/r

3}yeq ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2609 Page 226 of 245

Sez Buiulei, OSOO

OZO0Z/Le/r

OZOc/eelr

Oc0Z/ec/r

0Z02/Le/r

O20e/L ei

O20d/ezi+r

O20c/ee/y

O20Z/ Lely

O20e/L er

Ot0d/ec/v

O<0c/0e/r

O20e/Le/r

O20G/Le/y

Oc0e/ed/r

poyejduo4

payaduo5

payajdue5

payajdiu05

pejyejduio5

pajajdwo5

pajajduio5

payajdwo9

pajajdwog

peyajdu05

pajafdiue5

pajajduio5

pajajdwo9

pejaidwoa

pajajdwo5

snqeis

suuo}dwds 61-plAoD

swuo}dwAS §1-pinoD

swo}dwds 61-plAaoD

suojdwAS 61 -plAaoD

swuo}dwAs 6L-piAod

swo}dwAs 6,-piAaoD

swiojdiuAs §1-piAo9D

suojdwds 6§1-pinop

suoydwids §1-pinog

swo}dwds 61-plAaoD

swoj}dwAs 6,-piAaoD

suojduihs 6 L-pIA0D

suioydwiAs §]-piAoD

SUIOJGWAS B}-PIAoD

asuinoy

Alo}SiIH UOI}e|dWi0y asunoy

eG $0 €€

ea

La

LG

L9S

LG

Ld

ed

eg

LG

La

Ld

1d

LQ

dv
SBLL Gor
O0ZO0c/9/S

uo}je907] 18S

SADIANAS
SAILOaAeYOo
“adOD

SAOIAYSS
AALLOSYYOD
“YOO

SSHOIAYAS
AAILOSYYOO
“YuOD

SAOIANES
SAILOSYHYOO
“YOO

SSOMYaS
SAILOSYYOO
“YuOoD

SSOIANSS
AAILOAYYOO
“YOO

SS0IANSS
SAILOAYYOD
“YOO

SSDIAYSS
SAALLOAYYOD
“dO

SSOIAMAS
AAILLOAYYOO
“4uOD

SASIAYSS
AALOAYYOO
“YOO

SSOIANAS
SAILOAYYOS
“YOD

SAOIAYSS
AA LOSYYOO
“doo

SADIANAS
SAALLOAYYOO
“YOD

SSOIAYAS
SALLOSAYYOD
“dOO

yuswpedsg

AHLOWIL ‘V3.0

eupuessey ‘ieaqeuAoN

MU 'NVIAMSN

LYAdOH ‘YOAN

MoV 'TYOSN

enysor ‘opan

TAVHOIAN
“1WNWd ‘LINVN

LYS80d 'ISNAZSAWN

JayA| ‘Aeuniw

TAINVG "YSNLITHNW

Aduddar 'YANDYOW

NVNNVHS ‘JYOOW

LHagO" "YSALION

SVIONOG "YWNIIOW

JGUIES"]

cvLESBE

LLSZ808

CELESBE

O€Lesee

6cL6S8Ee

OLESPLCL

2216986

Ec L6S8E

CGESPLZL

OLLESBE

OS86Sr01

0016S8¢

Z606S8E

9606S8E
di sesp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2610 Page 227 of 245

92z Sues, OSDO

CG 30 PE

oz0z/o/s
A1O}SI}H] UOHB]dWIOD esinoy

uogejdwios suyUuO

uoje|duios eulyuO

uoHeduos auluO

uojajdwios auyjuO

uojajdu0s auljuO

uoye;dwos suyuO

uonajdwios auluCS

uonaduos aulUuO

uojajdwos suyuO

uona|duice sulyuO

uojejdwoo suljuO

uoHajdui0o auluO

uojajdwos suljuO

uonajdwos suyuo

adAl uonajduiog 391099 Wexg jeulg

QOL

00t

OOL

OOL

O01

OOL

001

oOL

001

OOL

OOL

OOL

001

OOL

OcOZ/EZ/y

OZOc/Ec/y

OZOz/EC/F

OZOZ/Ez/y

OZOz/Ee/y

OcOc/eciy

Oz0c/ea/y

O20c/ez/y

OZOTZ/Ec/y

O2Oc/Ez/y

OZOZ/eciv

OcOc/ec/b

O2Oc/Ez/y

Oc0Z/Ez/h

o}yeq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2611 Page 228 of 245

2ez Buus, OSOO

O20clecir

O20e/ Lely

0207/02

O20C/Le/r

OZOe/L i+

O20Z/eelr

O2Oc/0E/F

0202/02

O20Z/eeiv

Oc0/62/+

OZ0e/8c/y

O20Z/L ir

O20d/ee/y

Oc0d/sely

pojejdui05

payajdwo5

pajajdiu05

pajajdu05

pajajduoe5

pajajdwi05

pajejdiu05

psjajduio5

pajajdwo5

payajdwoy

payajduo5

pajajdwo5

pejajduiosy

pajajdwo5

peysjdwoe9

snjeis

swojdwhs 61-pinoD

swojdwds 61-pineD

swojdAs §1-pinoD

swuoydwAs §1-pinoD

swoj}dwAS 61-piAaog

suiojdws 61-plAaoD

SUIO}UWAS 6 L-PpIAoD

SwO}dwAS 6 L-pIAOD

swoj}duAs §1-piAoD

suojdwAs 61-piaoD

suoj}dwAS 6 L-plAoD

swojdwids 6 L-plAaoD

suodwds 6§1-piaoD

SWIO}dWAS 6L-pIAOD

asinog

A10}SiIH uolej{dwioy esinoy

eG j0 GE

Ld

1G

td

2a

eq

eq

+a

ed

1d

La

La

1d

a

td
anu gor
0202/9/S

uoje907] Jesh

SSOIANSS
AAILLOSYYNOOD
“dOO

SHOIANAS
AALLOSYYOD
“HOD

SADIAYaS
SAALLOSYHYOO
“YOO

SHOIAYMAS
AALLOAYYOS
= 10}0)

SSOIAMAS
SALLOSYHYOO
“YO

SSOIAYNAS
AALLOAYYOO
“YOO

SSSIANAS
AAILOANYOOD
“dood

SADIANAS
SAILOSYYOO
“YOD

SSDIANAS
AALLOAYYOD
“YOO

SADIAYSS
SAAILLOAYYOO
“OO

SSOIANSS
SAILOSYeYOD
“YOO

SSOIANAS
AAILOAYHOO
“dOo

SSOIMAMAS
AALLOSYHYOO
“YOO

SADIAYAS
AAILOSYYOO
“YOD

jyuswpedegq

AQNVY ‘S0UAId

YOAVEYLL 'SdI Td

YOTAWL ‘SdITHHd

CWua»d ‘VHSNYLAd

WVITIIM ‘Audad

YSEHLVWSH 'YS0NSd

AHLOWLL ‘SNAVd

NVAUG 'INISVd

BoueMa[ ‘JaYWed

ANOH.NY ‘VT1S310Vd

NVAUE ‘OLLO

TAVHOIW ‘ISILYO

TAVHOIN 'DISMOTYO

SSO 'SNVDO

Joules}

68L6S8e

88L6S8E

PE90FLOL

L8L6S8€

8ZL6S8E

QLLESBE

69L6S8€

SOL6S8E

6rS2808

O9L6S8e

LSLES8E

EL8eSe6

LSLEPLeL

SpLesee
aisesn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2612 Page 229 of 245

gzz Buel, OSDO

eG $0 OE

ozoz/g/s
AlojsipH UoHajdwioy esunoy

uojedwos suyuo

uojajdwi0o aujUuO

uonjajdwios sujuC

uojsajdwoo suluC

uojeajdwios suljuCQ

uonajdwos aulUuG

uonedwos sulyuO

uoRadwcs auyuO

uoya}dwo0o suluO

uoHayduios auljuUO

uonatdwos suyuO

uoye;dwoos auljuO

uonajdwiod auluO

uoHefdwes aulUuD

addy uonajdui0g a10og wexg jeuly

OOL

OoL

OOL

001

OoL

OOr

OOF

OOL

O04

O0l

OOL

OOL

OOL

OOL

OZOz/Ez/P

O20z/Ez/r

OOF

OZOZ/Ee/y

OZOZ/Ee/y

OZOT/Et/y

OZOZ/ET/P

Oc0c/Ce/r

OZ0Z/Eelr

OZ0z/Ec/y

OcOz/Ec/r

O2Oz/Ec/y

OZOc/Ec/+

O20c/ecip

ajeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2613 Page 230 of 245

622 Guuresy OSOO

OcOz/Le/y

O20C/2z/

O20e/ce/y

OZOCILZ+r

O20e/Zerr

OZOe/L Cry

020e/Le/y

O2Oe/L iy

O20c/Ec/y

O020Z/0d/7

O20c/ed/>

OZ0Z/ec/r

020Z/0e/r7

O20c/Ze/r

pojysjdwog

pajajdwog

peyajdue5

payejdw0o5

pajyajdwog

payjajdwo5

pajajdwo5

payajduo5

paysjdw09

pajadwo5

payajdwog

pajajdwo5

pajyajdue5

pejadwo5

payaiduo5

snes

suuo}duiAs §1-piAoD

suo}dwAs §1-piAog

SWO}GWAS GL-pIAoD

swo}dwAs 6}-pliAaeg

swio}dwAs 6L-piAoD

swiojdwAs §1-pinoD

suuo}dws 61-piAoD

swio}dwAS §1-plAog

swo}dwAS 6L-piAoD

swojdwAS 6 L-plAeD

swuio}dwAs §1-pinoD

SlWO}dWAS 6L-PIAOD

swo}dwAs 6L-piAoD

swo}dwids §1-piAog

asuno5

Kio}sipy] UOI}e]dWIOyD esinoy

6G $0 LE

ba

La

4a

+a

ta

+a

cg

La

bd

1d

LG

La

La

La
snl gor
OZOz/O/S

u0}}e2907] 18s

SSOIANSS
AALLOAYHOO
“HOO

SSOIAYaS
AAILLOSYNYOD
“YOo

SSOIANAS
AALOSYYOO
“uOoD

SAIS
SALLOANYNOD
= [@)0)

SSOIANSS
AAILOAYYOO
“YOd

SSDIANAS
AAILOSYYOO
“dOO

SSDIAYNAS
AAILOAYYOO
“YOd

SSOIAMAS
AAILOSYYOOD
“uOD

S30IANSS
SAILOAYYOO
“dOD

SADIAYAS
SAILOSAYYOD
“YOO

SSOIAMAS
SALLOSYYOD
“YOO

SSSIAYNAS
AALLOSYYOO
“uOD

SASIANRS
SALLOAYHOO
“Yoo

SADIAYNAS
SALLOAYYOO
“YOO

jyuewjedag

ANOHALNY ‘GNVANSY

TAINVHLVN ‘3S3354

YIM 'NVOASVY

VYNHSOP ‘VHZOVe

GYVHOId ‘AD THOVY

quosdvyd
“WMHOVY

Hdasor

“AMYAAGNASIND

MAHLLYW 'SYaMOd

YO7 'SYAMOd

N3ASLS ‘YSLLOd

ALLANV1 ‘YALYOd

ANINAHLVO “SdOd

ydasor ‘uejog

VNIYSL ‘NOIMT|d

4guseoy

vEvOLSZL

€S0c66S

9Lcesec

LLC6S8E

ySLOSGLS

OLc6ES8E

LOc6S8E

66L6S8E

86L6S8e

699LS8S

Q¢LOGZS

ogeesee

Q2E9LLL

OG LES8E

al 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2614 Page 231 of 245

oez Suures, OSOO

CG 40 BE

ozoz/avs
Aloj}SIH UOTJa]dwioy esinoy

uoRajdwos aujuO

uogajdwoo suyuO

uojejdu0s suyUuO

uojajdwos suyuO

uoe}dwos sulUO

uoja|dwos aujuO

uone;diw09 Sul|uO

uoHafdwos aulyuO

uogeldwios auyuO

uojejduos aulyuO

uone;dwo0s aulyuO

uogajdwos auyUuO

uoyejdui0s suluO

uojefdiu0s auljuC

add} uonjajdwuioy as09g wexg jeuly

OOL

OoL

OOL

OOL

oO!

OOl

001

OOL

OOL

001

001

OOL

001

OOL

OZOc/Ec/b

OZO0z/Ez/y

OcOZ/Ec/y

O2O0c/Ec/y

OcOz/ETz/y

O20z/Ee/r

OzOe/Eciy

OZOz/Ec/>

Oc0z/ee/y

OzOc/ez/y

Ozc0c/eciv

Oc0z/ec/r

Oc0e/ec/y

O20c/eciy

a3eq end
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2615 Page 232 of 245

beg Buuren) OSOO

OZO?/ Lr

OZ0Z/0E/F

O20e/L er

020Z/bely

O20c/eci+r

OZOZ/LZP

O20d/ed/r

O20c/0drr

020c/0Z/+

O0c0z/0z/F

020d/ee/r

Oc0c/0e/+r

0Z0Z/02/r

O20 cly

pajojdwio5

pajajduiog

payajdwog

peyajdwioy

pajajdu0g

payejdwe5

pajaduo9

pajajdwio5

pejajdwo5

payejdw05

pajsjdwo5

psjajdwoy

pajyajdwe5

pajadwio5

payajdwo5

SNIEIS

SWO}GWAS 6L-PIAOD

swo\dwds §1-piAoD

swojydws §4-pinoD

swoj}diuAs §4-piAao9

swojdwhs 61-piAo9

swojdwks 6-piAoD

swojdiwAS §1-piAoD

swio}dwAs §4-piaoD

swojdwAs 61-plAod

swojdwds 6 ,-piAaog

swojdwds 64-pinoD

SuO}dUAS §1L-PIAOD

swoj}duAS GL-PIAOD

SWOJAWAS §L-PpIA0D

esunop

A1o}sip] UOSa]dWIOD Vsinog

eG 30 BE

1d

+d

ed

Ls

La

4a

1a

ed

La

td

dG

La

td

1G
SBLL Gor
O20e/9/S

uOHRI07] Jas)

SSOIANSS
SAILOSYeYOO
=| 00)

SSOIANAS
SALLOSAYYOO
“YOO

SADIANAS
AALLOAYYOD
“YOO

SADIANSS
SAN LOAYYOO
“axOO

SSOIAYMAS
SAALLOAYNOO
“Yoo

SHOIANAS
SAILOSYYOO
= 100)

SSOIANSS
AALOSYYOO
“YOO

SSDIAMAS
AAILOAYYOD
“YOO

SSDIAYaS
SALLOSYNOD
“uO

SSOIANAS
SAILOAYYOO
“dOOd

SSOIANSS
SAILOAYYOD
“YOO

SSDIAMAS
SAILLOSYYOO
= 100)

SSDIANAS
AAILOSYYOO
“dOO

SSOIAMAS
SAAILOSYYOOD
“YOO

yuolupedag

VSSITAW ‘Tassny

preuog ‘yassny

AYONVS ‘ONIHSNY

SldeVvO ‘IMZaNY

NVA ‘IGNOLOY

NILSAF ‘ASOU

ATI “LOO’

NIAS™ ‘SVAION

NHOf ‘SIHHSON

ajAy 'uosuIqoy

GIAVG ‘NOSNIGOYW

SAWP ‘NOSGYVHOIY

AYOCOSHL
"SSAMONAHY

Jaeyoy ‘euAey

JOWlBS]

OSZES8E

6PvOLSTL

S8rEescse

8P26S8E

BGLEPLEL

G¥CBSBE

vLVSS6S

vrce6Sse

OLb886S

oOgegZZ2

GSLErlel

LEc6SBE

oecesse

991662
dl 4esp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2616 Page 233 of 245

zez Butuler, OSOO

cS $0 OF

ozoz/avs
Aio}SIH UOI}a]dWI0D asinoy

uoajdwo0s aulyjuO

uOHaldwW0s sulUO

uojejdwo0s auuO

uoyajdwioo aujuG

uonejdwos suyuo

uojejdwos auyuO

uoje|dwos sulluD

uolajdwos suluO

uojejduies auyuo

uoyeajduice auljuO

uoHaydu0o aulJUG

uone|dwo0s auluO

uoHajduoes aulyuO

uoyajdwio0s auyUuCO

add uonajduiog a109g wexg jeuly

001

0Ot

001

001

oOL

OOr

ooL

OOL

OOL

OL

001

OOL

OOL

OOL

TAAL AL

OcOz/Ec/y

OZO/ETI/Y

O20c/ecly

OcOc/Ec/b

OZOc/Et/y

Oc0c/ee/y

O20c/eely

O20c/ec/y

OZOZ/EC+y

OcO0e/Ec/y

OcO0c/Ec/r

OZOe/Ec/P

OZOz/Cz/r

9}eq ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2617 Page 234 of 245

bez Bujurer, OSOO

OZ0Z/eeir

O20e/LZ/+r

O20c/ec/r

OZ0z/0c/r

O20e/Zelr

OZ0z/L dir

OZO2/Le/p

O20d/L er

OZOd/L Zr

OOS

O20d/ee/y

O20e/Le/>

OZO?/ Ley

O0Z0z/0d/+r

pajojdwio5

pajajduio>

pajejdwoy

payajdwo5

pajajdwo5

payajduie5

pajajduo5

payajdwoy

payajdwoa

pajyejdue5

payajdwo5

pajajdwo5

pojyajdue5

payajdwo5

pajyaduie5

snjeig

suojdwAs 6 L-piIAoD

swiojdwAs 6,-piaog

swo}dwAS 6 L-pinog

swojdwAs §1-piaod

suuo}dwAs 61-piaog

SWIO}AWAS 6} -PIAoD

swiojdwAs §1-piAo9

swoydwds §1-plAaog

suojydwds 61-plIAacD

SWOJUWAG §L-PIACD

swo}dwAs 61-plAoD

suiodwikg 6L-piAop

swojduwAs §1-piAoD

swoydws §1-piaod

asinoy

Aiojsip] uoNajdwoy esunog

eSiO LY

+a

1d

+d

2a

LOS

4

i

aoe

ta

Ld

LG

ta

Ld

Ld
spl gor
OZOZ/O/S

uo}je907] Jas

SASDIANAS
SAILOSYYOO
“dOo

SSDIANAS
AAILOAYYOO
“YOO

SSOIAMAS
AA LOSYHOO
= 10;0)

SAOIAYSS
SALLOSYYOO
“YOO

SADIAYAS
SAAILOSYHOD
“uOD

SSOIAYAS
SAILOAYYOD
“OD

SSOIANSS
AAILOAYYOO
“dOO

SSOIAYSAS
SAILOAYYOO
“YOO

SSOIAYNAS
AALOAYYOO
“YOO

SSOIANAS
AAILOSAYYOO
“dOO

SSOIAMAS
SAILOAYYOD
= 10}0)

SSDIAYSS
SAILOSYYOD
“YOO

SSOIANSS
AA LOSYYOO
“YOO

SHOIANAS
SAILOSYYOO
“YOo

jJuowjiedaq

yoBpug ‘eyes

AWY

‘VIAVTIAS-NOSdIS

SAWP ‘AS TIGIHS

Oda ‘GYSHdSHS

NVAVY ‘VANVHS

ATISax ‘NOLXSS

SINNA ‘SIANSS

SVWOHL ‘ONITES

TAVHOIW ‘ONITSS

Bury ‘e20eINS

S3YO100 'LGINHOS

jualg ‘luediyos

MORWLWd ‘PISMOdVS

daly ‘ZewAy

A9ULES}

C9bSPLZL

66Z6S8E

£626S8E

88z6See

9826S8E

G8Z6S8E

E8z6S8E

E8CE6SBE

L8c6S8E

6252808

L9Z6S8E

vOeglZL

S886Sr01

eBe9L2d

disesp
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2618 Page 235 of 245

vez Bujurer, OSOO

oS JO cP

ozoz/g/s
Kio}sip{ UOe]dwoy esinoy

uonedwos aulyjuO

uoHedwos auyud

uonaldwo0s suljuG

uoya;du0s suljuO

uojajdio0s suyUO

uoje;dwioo suljUO

uojsjdui0o aulup

uojajdwos auluO

uoHadw0s suyuO

uojaydui0s auyuC

uojs}dwos suyuo

uoa}dwo0s auluO

uoyetdwcs auyuO

uORajdWOS suUO

add uoyajduioy aioog wexg yeuly

O01

OOL

ooL

OOL

OOL

OOL

OOL

OOL

o0L

OOL

OOL

OOL

OOL

OOL

OcOz/EZ/F

O20c/ee/y

O20d/Eciy

O2O0c/Ec/p

OZOz/Ee/b

OcOc/ee/+r

O2O0z/Eciy

O<Oc/Ec/y

Oz0c/ez/y

O2Oz/E?/F

OcOclee/y

OZOZ/Ec/+

OcOz/Ec/P

O20e/ee/r

ayeg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2619 Page 236 of 245

sez Bulwer, OSOO

020z/0d/r

O2O7/L/S

020c/0d/+

OZ02/ Ley

OCO?/ Ler

OZOZ/L Zr

OZ0U/L 2/7

O20e/ezir

O20e/ezi+r

OZ0d/Scir

O20e/Le/y

O20?/L Zr

O20d/Liy

020c/0d/

pajejduio5

pajajdwog

payajdwoy

payejdwio5

pajadwo5

pejyajduie5

payajdwo5

pajysjduie>

pajajdwio5

payajdwos

payajdwio5

psjajdwo5

pajajdwo5

payajdwo5

pajejdu05

Snye}g

swio}dwAS §L-piAoD

swoj}dwS 6|-pIAoD

swo}dwks 6L-piAaoD

SWUIO}GWAS GL-PIAOD

swuojydws G1-plaog

slwo}dwAs 6L-pliAog

Swuo}dWAS 6]-piAoD

SWUIO}IWAS GL-PIAOD

SUu0}dWAS 6L-pIAoD

SUIO}GWAS 6L-PIAOD

swojdids §1-plAaoD

swo}dwuAS 61-piAoD

swojdwds §1-pinoD

swojdwAs 61-piaog

asinog

Aio}SIH UoNajdwoy esinoy

cS 10 EP

+d

1G

1d

bd

+d

ba

La

eq

+a

+d

1d

+d

+d

za
Spll gor
0c0Z/9/S

uoyeI07] 13sf)

SSOIANSS
SAILOAYYHOS
“YOO

SADIANAS
AAILOSYYOO
“YOoD

SSDIANSS
SALLOAYYOD
“YOO

SSOIANAS
SAILOANNOD
“dod

SHOMNaS
SALLOSYYOO
“YOO

SSDIAN3S
SAILOSNYOOD
= [0)0)

SSOIANSS
AALOAYYOO
= 100)

SHOES
SAILOSAYYOD
“Yoo

SSOIANSAS
AA LOSYYOO
“YOO

SSOIANSS
AALLOAYHOD
“dOD

SSOIANAS
AAILOSYYOO
“YOO

SSDIANAS
SAILOAYYOD
“dOo

SSDIANAS
AALLOSYYOO
“YOO

SSOIAMAS
AANLOZYYOO
“dOoD

jusupedeg

Auiy ‘oyoe}s

ASOVLS “YAONTdS

ueuyyeuor ‘saojpueds

Joptuuar ‘reeds

O10Vd ‘SAVOS

TIAN 'HLINS

JBeYSIW ‘YNWS

NLLYVI 'HLIAS

aiAy ‘YNWS

AaAYV9 'HLINS

QVHO ‘HLINS

NVAUE ‘HLINS

NV1V "Sav1s

ANVHL3S ‘AYOWSZIS

IBULCO]

OLPSVLZL

CEEBSRE

1292808

4992808

SZEGSBE

80E6S8E

vBEOLdd

SLEGSBE

6S+02S71

PLEGSSE

LLEGS8E

OLe6See

cOCESeE

LOESESee

ai4esy
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2620 Page 237 of 245

gez Bulwer, OSOO

CG 10 PY

ozoza/s
A10}SIH UOI}a]dWIOD esunog

uonajdwioo auyuC

udjajdwos auyuC

uoa;duwi0s aulUuO

uonaldu0s aUulUuG

uoa|dwoo Sulu

uoajdwios suluG

uoysjdwioo suyuO

uoyedwos suyuO

uoHe;dwos aujuO

uoHe}dwos aulyuO

uojajdwios suluD

uoHedwoes aulyuO

uolafdiwos aulyuO

uonajdwos auljuC

addy uoyjajdwoy a109g5 wexg jeuly

00+

OOL

OOL

OOL

001

00}

OOL

OOL

OOL

OOL

OOL

OOL

cele

00L

OZOZ/ECiy

O2c0c/ez/r

OZOC/EZ/F

OZOz/ES/b

O20z/Ez/r

OZ0Z/ee/r

OZ0e/ec/r

O2O0c/ee/y

OZOz/Ez/F

OZ0C/Ec/>

OZ0Zz/ec/r

OcOc/ee/r

O<0Z/ES/F

OcOc/Ec/v

ajeqg ong
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2621 Page 238 of 245

2e2 Bujurert OSOO

OZOZ/L esp

Oc0Z/Le/y

O20Z/Ecir

020/027

0Z0Z/0/%

020d/edir

O20e/Le/y

O20c/0e/r

O20/ea/y

OZOc/eeir

OZ0z/Zerp

O202/L ir

O20d/Le/r

020/22

pejojdui0ea

pajyajdwo5

pejajduie5

pajajdwe5

payeduie9

payaidwo5

payajdue5

payeduie5

peyajduio4

pajejdu09

pajajdi05

paysjdu05

pajajdwo5

pajajdwio5

pajyajdwo5

snjeis

swoydwAs 61-pIAoD

SWIO}GWAS GL-plAOD

swojdws 61-piao9

swuo}dwds §1-piAaeD

suuoydwAs §1-piAaoD

swiojdwids 61-piaoD

swuiojdwiAs 61-piaog

swio}dwAS §1-pIAoD

SUIO}dWAS 6L-plAoD

SWO}dWAS G1-plIAoD

suo}dwAs 6}-plIAoD

swoj}dwAs 6L-plAaoD

SWO}GWAS G§E-PIAGD

swo}dwAs §1-piAaod

asinog

A1o}SIH UOTa]dwWi0D esinoy

eG 40 SP

LG

LOS

La

td

LG

LQ

La

ca

La

ba

+d

td

td

La
apLL gor
0Z0Z/9/G

uoe07] 1957)

SSSDIAYAS
AALLOaYNOD
“YOO

SSODIAYAS
SALLOSAYYOD
“YuOD

SAOIANAS
SAILOSYHYOOS
“dOO

SSOIAMaS
AAILOAYYOOD
= (08)

SSOIAdAS
AAILOAYYOO
= 10}@)

SAOIAYAS
SALLOAYYOD
“YOO

SSIS
SAAILOSYYOD
= 10)0)

SSHOIAMSAS
AAILOSeeOO
“aOo

SHOIAYAS
SALLOaYYOO
“4uOD

SAOIAYNaS
SALLOSYYOO
= [0)0)

SSOIANAS
SAILOSYYOO
“dOD

SAOIANSAS
SAILOSYYOO
“YOo

SADIAYNSAS
AAILOAYYOO
“YOO

SSSDIAMAS
SALLOAYYOD
“YOO

jyuawpedseg

NOSVf ‘HOIZYSL

NVAY ‘AMMA

NVIING ‘AMMA

SVTOHOIN
‘OIOMSNIVL

ANOHLNY
‘OIDMSNIVL

VOOASaY ‘SUSVIVL

AYODSAND "LIVE

GIAVG ‘IHSMOTGAZS

eBnusor ‘yamjems

uedy ‘sueWIUNS

Jona ‘UOWenS

NHOFP 'PISYVIOLS

Hd3SOfF ‘MINVASLS

MOMSCSYS “THVLS

49uie9"]

LLLEPZeb

GLEBSBE

LZ9LEvZel

Q9C6S8E

L9E6S8E

cLSL66L

S9CBSBE

POLESRE

L8v0LSeL

SOEOLLL

OZPOLSC1

OPEBSRE

8Ee6See

ecessee
al4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2622 Page 239 of 245

gez Bue) OSOO

CG 40 OF

ozoz/gvs
A10}SIH UOI}aj]dWIOD esunoy

uonajdiwos auljuG

uolajdwios suyuCQ

uona|duios suluO

uojsjdwioo sujuG

uonjejduo0s suyuC

uoyadwos auyuO

uonefdiw0s sulUuC

uonadwos aulyuO

uoHafdwos suyuO

uojajdiwos auljuO

uojajdw0s suyuO

uogejdwios auyuO

uoRedwos suyuO

uojajdwosd auluO

adA] uonajdui0oy a109g wexy jeuly

00l

001

OOL

OO

OOL

OOL

OOL

O0l

OOL

OOL

OOL

OOF

OOL

00L

OZOZ/ES/P

O%0/ETc/P

OcOd/ee/y

OZOz/E?/F

O20t/Ee/r

O20c/Ec/P

OcOz/ec/y

O20c/Ea/r

Oz0/Ez/F

OZOZ/Ez/F

Oc0e/ee/r

Oc0Z/ee/y

OZOz/Ec/y

O20c/ee/y

ayeg ang
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2623 Page 240 of 245

6ez Gujwier, OSOO

Oz0z/0e/¥

OZ0Z/eei+r

OZ02/Le/r

0202/02

O20/L ZF

O20d/Ze/r

O20c/0e/r

OZ0¢/Ee/r

O020Z/ee/r

O20d/LZ/y

OZ0¢/Eciy

Oe0e/reir

O20d/Le/y

O20z/ed/+

pojajdwo0g

poyojduie5

pajajdwoy

pajajdiuio5

pajajdwo5

pajajdwo9

payajdue5

payejdwo5

payeduioy

payajdwo5

pajajdwo5

payajdwe5

pejajdwo5

pejajdwo5

pajyajdwo5

snyejyg

swo}dwAS §1-plAoD

SUIO}TWAS GL-PplIAeD

swuiojdwAs 61-piAaog

swojdwAS 6L-plAoD

swio}dwAs §1-piAog

swuo}dwks §1-pinoD

swo}dwAS 61-pineg

SWUO}CWAS 6L-PIAOD

Sw0}duAS 6 L-PpiAoD

suuo}dwAs 61-pinoD

swo}dwAS 6L-plAaod

swuiojdwAs §,-piAaoD

suwoyduAS §1-plAeD

swo}dAs 6L-piaod

asinoy

A1oj}SIH] UOIe|dWi0D ssinoy

CG 10 Jp

La

tg

am

1a

19s

La

2a

1a

a

La

L9S

ta

La

Ld
opLL gor
002/9/S

uoe907] 48sf)

SSOIAYAS
SALLOaYYOO
“adOD

SSOIANAS
SAILOSYYOD
= |0)0)

SSSIANSS
AAILOAYYOO
“YOO

SSDIANAS
AAILOSYHOO
“YOO

SSOIANAS
AAILOAYHOD
“YOO

SADIAYMAS
SALLOAYYOS
“YOD

SAOIAYSS
SAILOSYYOO
= 10)0)

SASIANAS
SAILOSYYOOD
“dOD

SS0IANSS
AALOSYYOO
“YOO

SADIAYMAS
AALLOSYYOO
= 100)

SHAOMdsAS
SAILLOSYYOO
“YOO

SHDIANSS
AAILOSYYOOD
“Yoo

SSADIAYSS
SALLOSYNOD
“YuOd

SSOIANSS
SAAILOAYYOO
“YOO

jyuawyiedeq

NIMS "LNAONIA

NHOf 'VTISTHA

SVWOHLL ‘VGIA

NIAMVI 'SSCTIONVA

GdOL ‘YSAYNSANVA

MAHLLVI 'SOYYAL

VNVG ‘ATLLLAL

VYNHSOF "YSNONL

ASOr "YVAOL

Lua80u ‘GNVNYNOL

TANNAS ‘CTS TS HL

YNHSOF ‘NOSdWOHL

MSHLLVW “MOIHL

TAVHOIN 'YSWSAL

seuse8 7]

Ov6ESPOL

ESvESBE

OcvESsE

ZLYESBE

LLP6S8E

S0r6S8E

vOPESBE

ZOvESBE

£6E6SBE

CBEESRE

98e6S8e

S8e6see

6LEBSBE

QLE6S8E

ai 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2624 Page 241 of 245

Ove Bulwer, OSOO

cS $0 8b

ozoz/g/s
A10}SI}] UOHajdWIOD esunoy

uojajdwios auyjuo

uoHaldw0s auljuO

uonajdiw0s aulUuO

uolajdwios auluC

uojajduo0s auljuO

uojejdwos suluO

uona}dwoo aulluO

uonaldwo0s auyjuO

uoHe}dwos auluO

uoHajdu09 auljuO

uoHye|diuo0s aulyuO

uoHafdwos aulyuO

uoRajdwos suyuO

uojajdwioo suyuCO

adAlL uonajduiog al0og wexg jeul4y

OOF

ooL

O01

ooL

001

O0L

OOL

OO!

001

001

OOL

OOF

OOL

OOL

OZ0e¢/Eec/r

OZ0c/E7/r

OZO0e/Ec/b

O20d/ealy

OZOz/Ez/F

Oz0z/eelr

OZOc/ec/y

OZOc/ECIy

O20z/ee/y

OzOc/ee/y

OZOt/Ee/F

OZOZ/Ez/F

OZOe/Ez/P

O20e/ee/r

ajyeq eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2625 Page 242 of 245

bye Buiures) OSOO

Oc0d/ecir

O20e/eeir

O20¢/Lz/r

O020z/eZ/r

O20t/ezir

O20¢/LZ/r

O¢O0Z/L2/p

OZOZ/Le/r

OZOU/Le/r

O20z/ez/+

O20e/Le/r

020c/02/r

O207/L er

OZOc/ecir

pajojdu0oy

pejajdwo5

payajdwoy

pajajdwo5

pajajduion

pajajduos

pajyajdiuo9

payajdwog

payejdwo5

pajajdwoy

pajajduio9

pajaidwoy

peyajdwog

pajajdwo5

pejajdwo5

sn}23S

swo\dwAs 6L-piAoD

swio}dwAg 6 L-piAog

SUIO}GWAS 6L-PplIAoD

sluo}dwihS 6 }-plIAaoD

Sswo}dwAS 61 -plIAoD

SUUO}CWAS 6} -PIAOD

swojdws 61-piAaoD

Suo}dwAS §}-plIAoD

SWo}dWwAS 6 L-plAog

swoj}dwiXs 61-plAoD

swojdwds §}-piAaoD

swo\dwds §1,-piAo9

swojdwks 6}-piAoD

swojdwds 61-pinoD

asinop

AlO}SIH UOI}a]dwioy esunoy

eG $0 6P

Ld

dG

4a

ta

Lg

+a

Lg

15s

+a

td

+d

Ld

za

za
spit qor
O0c0Z/O/S

uOned0°] 18SF)

SSOIANAS
AAILOAYYOO
“YOD

SSdIAMaS
SAILOAYYOO
“Yoo

SAOIANSS
AAILOAYYOD
“YOO

SSSDIANSS
SAILOAYYOD
= 100)

SSOIANSS
AAILOSYYOO
= 100)

SS0IANSS
AAILOSeYOO
“YOD

SSOIANAS
SAILOSYHYOO
= [0)0)

SSO0IANAS
SAILOSYYOO
“YOO

SHOIAdaS
SAILOSAHYOD
=| 00)

SSOIANAS
SALOAYYOO
“YOO

SSODIANAS
AAILOAYNYOO
“doo

SSDIANAS
AANILOSYYOO
“4uOod

SAOIANAS
AALLOAYYOO
“uOo

SSDIAYMAS
SALLOAYYOO
“uOD

juowpedseq

NONNVHS
‘NOLONIHLYOM

BONO 'ATIOOM

NILSNG ‘4shIGOOM

NOUVY '451GOOM

AHLOWIL ‘SIVITAIM

YOTAVL "MVZOTIM

ydasor JaWwal\,

WVdV ‘ONILIHM

SNS TYVd ‘YSANYSM

N3ASLS ‘USEgSmM

SVIOHOIN 'Y3AGGSmM

QIAVG 'HSAVSM

NVI8d ‘TADYVM

TAINVG "LIV

Joules]

QPSOFLOL

S8vEcse

E998BLOL

E8vESSE

POPESSE

00c2Ses

8292808

8SPES8E

OSr6Esee

LPreSee

cvy6Sse

OprESSE

SEPESBE

LEvES8E
alesn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2626 Page 243 of 245

eve Buuiess OSOO

eG 19 0S

ozoz/ga/s
A10}SIH UOI}a]dWo0yD ssunoy

uonadwos suyuO

uoysjduu0o aujuD

uojejduos suyuO

uoHa|dwos auluO

uoealdwos suluO

uoyjajdu0o suyjuCD

uonajdwos aujuG

uone|dusoo aulluD

uojajdwos auyuO

uoyajduios auyuD

uoHajdw0s aUulUO

uoyedui0s auyUuO

uona|dwos suyjuO

uogajdwos suyuO

adAy uonjajduioy si095 wexy jeuly

OOL

OOL

Oot

ooL

OOL

OOL

OOL

00L

OOL

001

OOL

OOL

00r

OOL

OCOz/Ee/r

OZOS/E?/F

OZ0e/Eei+r

OcOc/eelr

Oc0c/eziy

O20c/Eed/y

OcOz/ec/y

OcOc/ECIF

OZO7/E7/+

OZ0z/Et/y

OZOc/Ez/b

OZOC/ET/F

Oc0e/ec/y

O20z/Ez/y

a}eg eng
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2627 Page 244 of 245

Sve Guuies, OSOO

OZ0c/ze/y

O20e/ezir

pajajdwo5

pajyajdwio9

pajajdwioy

snyeys

suo}dwAs 61-plIAoD

swo}dwAs 6}-piAaoD

asinog

eG JO 1S
SSOIANAS
SAILOSHeOO
td “dOo
SADIAYAS
AAILOAYYHOO
1d (00)
api qor uo}e907] 1aSs/, Juauniedag

020Z/9/S

Aio}SIH UOIajdwioy esinoy

Atty '‘Buemz

YWNHSOF ‘TS4yNM

ASUS]

96L0LS71

OG6PES8E

ai 4esn
Case 2:20-cv-10949-LVP-MJH ECF No. 75 filed 05/12/20 PagelD.2628 Page 245 of 245

vz Buiuies, OSOO

CG $0 @S

ozoz/ars
Aiojsip uonajdwoy esiunoyg

uda|dw0d suUO ool

uojeadwos sulyuo 001

adAj uonjajduoy a109g wexy jeuly

OcOc/Ecib

O20z/ee/r

ajeq ong
